               EXHIBIT 2

                         Part 12




Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 1 of 285
        LexisNexis~

UserName:T8PVBDU
Date and Time: Monday. October 22.201812:05:00 PM EDT
Job Number: 75986337


Documents (50)

 1. Snyder's-Lance Boosts Portfolio of Gluten-Free Snacks
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                        Narrowed by
            News                                Timeline: Apr 21.2012 to Dec 31. 2018

 2. United Airlines upgrades airport lounge for club members
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                        Narrowed by
            News                                Timeline: Apr 21.2012 to Dec 31.2018

 3. United Airlines Enhances United Clubs
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                        Narrowed by
            News                                Timeline: Apr 21.2012 to Dec 31, 2018

 4. TRAVEL NOW;United Club lounges set for upgrade;
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                        Narrowed by
            News                                Timeline: Apr 21,2012 to Dec 31, 2018

 5. Snyder's-Lance Expands Portfolio of Gluten-Free Snacks
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:


             Lt'xisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis

     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 2 of 285
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

6. New Gluten Free Snacks Strengthen Snyder's-Lance Portfolio - Analyst Blog
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

7. Snyder's-Lance expands portfolio of delicious, gluten-free snacks
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

8. Snyder's-Lance expands portfolio of delicious, gluten-free snacks
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

9. Snyder's-Lance Introduces Gluten-Free Offerings
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

10. UAL to Upgrade Airport Lounge Experience for United Club Members
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

11. United Airlines to upgrade airport lounge experience for United Club members
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:

         •• LexisNexis'l About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis

     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 3 of 285
          Content Type                         Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

12. United Airlines to Upgrade Airport Lounge Experience for United Club Members
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                         Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

13. United Airlines to Upgrade Airport Lounge Experience for United Club Members
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

14. United Airlines upgrades airport lounge for club members
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

15. GLUTEN-FREE FLAVORS ADDED TO PRETZEL CRISPS LINE
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

16. Snyder's-Lance expands gluten-free snacks lineup
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

17. Snyder's-Lance expands product portfolio with new gluten-free snacks
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors


            LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 4 of 285
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31,2018

18. United Airlines to Upgrade Airport Lounge Experience for United Club Members;- All-new fresh and healthy
   complimentary food menu to begin this month
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31,2018

19. Press Release: United Airlines to Upgrade Airport Lounge Experience for United Club Members
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31,2018

20. Snyder's-Lance ramps up gluten-free offering.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31,2018

21. United Airlines plans food upgrade, service re-training at airport lounges in Denver and elsewhere
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31,2018 .

22. Press Release: Snyder's-Lance expands portfolio of delicious, gluten-free snacks
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31,2018

23. Snyder's-Lance expands portfolio of delicious, gluten-free snacks;First-ever gluten-free sandwich cracker
   among new lineup of innovative, 'better for you' products
 Client/Matter: 23756-1001

            Lt'xisNexis' I About l-exisN.exis I PrivqQ,Y   Policy I Terms & Conditions I Copyright © 2018 LexisNexis


     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 5 of 285
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                        Narrowed by
             News                                Timeline: Apr 21,2012 to Dec 31, 2018

24. Snyder's-Lance Expands Portfolio of Delicious, Gluten-free Snacks
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                        Narrowed by
             News                                Timeline: Apr 21,2012 to Dec 31, 2018

25. Sex, drugs and literature
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                        Narrowed by
             News                                Timeline: Apr 21,2012 to Dec 31, 2018

26. Dynamically sweet & savory: snack producers and bakers have expanded their explorations into sweet-
   savory profiles, with sweet-salty, sweet-spicy and sweet-herbal all gaining favor.(Market Trends: Sweet &
   savory)
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                        Narrowed by
             News                                Timeline: Apr 21, 2012 to Dec 31, 2018

27. Dynamically sweet & savory: snack producers and bakers have expanded their explorations into sweet-
   savory profiles, with sweet-salty, sweet-spicy and sweet-herbal all gaining favor;Market Trends: Sweet &
   savory
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                        Narrowed by
             News                                Timeline: Apr 21 , 2012 to Dec 31, 2018

28. Fun flavors, formats: snack, candy manufacturers use fun new flavors, forms to tempt tastebuds.(NEW
   PRODUCT TRENDS ANNUAL: SNACKS & CONFECTIONS)
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors

              Ll'xisNt'xis'l About LexisNexis I Privacy Pol~ I Terms & Conditions I Cooyright @ 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 6 of 285
 Narrowed by:
          Content Type                         Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

29. Fun flavors, formats: snack, candy manufacturers use fun new flavors, forms to tempt tastebuds;NEW
   PRODUCT TRENDS ANNUAL: SNACKS & CONFECTIONS
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

30. Madworld unravels creative genius of 6,700 attendees
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

31. Thursday business briefs 2-26
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

32. SNYDERS-LANCE SNACKS REVAMPS PR
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

33. Revamping Snack Marketer Snyder's-Lance Moves PR to LGA
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

34. Press Release: Snyder's-Lance chooses three new agencies to assure quality communications needed to
   drive growth for core brands
 Client/Matter: 23756-1001

            LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 7 of 285
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

35. Snyder's-Lance chooses three new agencies to assure quality communications needed to drive growth for
   core brands
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

36. Snyder's-Lance Chooses Three New Agencies to Assure Quality Communications Needed to Drive Growth
   for Core Brands
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

37. Finger Foods for the Oscars
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

38. Snyder's-Lance announces Clearview Foods division
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

39. Q4 2014 Snyder'sLance Inc Earnings Call - Final
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018


        It· LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis
    Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 8 of 285
40. Press Release: Snyder's-Lance, Inc. Reports Results for Full Year 2014
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

41. Snyder's-Lance, Inc. introduces Clearview Foods ™ Division
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

42. Snyder's-Lance, Inc. introduces Clearview Foods™ Division
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

43. Snyder's-Lance, Inc. introduces a new corporate logo reinforcing its focus on premium branded snacks
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

44. Snyder's-Lance, Inc. introduces a new corporate logo reinforcing its focus on premium branded snacks
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

45. Snyder's-Lance introduces Clearview Foods Division
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

            LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I QQRyright © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 9 of 285
46. Snyder's-Lance launches snack food division
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

47. Snyder's-Lance introduces a new corporate logo reinforcing its focus on premium branded snacks
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

48. Snyder's-Lance, Inc. introduces Clearview Foods(TM) Division;Division to focus on developing innovative
   snacks and capitalizing on emerging consumer trends
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

49. Snyder's-Lance Introduces Clearview Foods Division
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

50. Charlotte snack-food company aiming division at healthier eats
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018




        . ' LexisNexis'l About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 10 of 285
                   Snyder's-Lance Boosts Portfolio of Gluten-Free Snacks


                                                      Manufacturing Close-Up
                                                      March 10,2015 Tuesday


Copyright 2015 Close-Up Media, Inc. All Rights Reserved




                                     CLOSE-UP               BUSINESS
                                     MEDIA INC              NEWS +VIEWS
Length: 618 words

Body


Snyder's-Lance said it is adding more gluten-free products to its product lineup.

To meet consumers' increasing demand for gluten-free options, the company said its Cape Cod, Snack Factory
Pretzel Crisps, Eatsmart Naturals and Lance all have new certified gluten-free snacks being rolled out currently
and are already on shelves at many retailers nationwide.

In addition, the company is presenting a new gluten-free sandwich cracker to retailers this week for a spring
introduction.

"As our family of brands continues to grow and reach more consumers who want healthier snack options, we've
developed innovative, gluten-free snacks that will exceed consumer expectations in taste and quality," said Carl E.
Lee, Jr., President and CEO of Snyder's-Lance, Inc. "All of these products reflect our passion for premium,
differentiated snacking."

Consumer research reveals that nearly one out of three American adults wants to cut down or be free of gluten in
their diets. In addition, 77 percent of people who buy gluten-free products claim it is hard to find good-tasting,
gluten-free foods. Snyder's-Lance has stepped up to the plate to offer a variety of flavorful, gluten-free options that
do not sacrifice taste.

The new gluten-free options, as descrubed Snyder's-Lance include:

-Cape Cod embraces consumers' desire for healthier options and their love for eating dips by creating new gluten-
free Dipping Shells packed with whole grains. The shells come in three varieties - Four Bean (Black, Pinto, Red and
Adzuki Beans), Blue Corn Multigrain (Blue Corn, Chia Seeds and Brown Rice) and Ancient Grain (Quinoa, Black
Sesame and Amaranth).

-Pretzel Crisps, the world's first flat baked pretzel cracker, introduces new gluten-free Minis, inspired by demand
for wholesome, bite-sized snacking options that all the family can enjoy. The minis debut in two flavorful varieties,
Original and Salted Caramel.

-Eatsmart Naturals' new Sea Salt and Lime Dipping Chips offer a mouthwatering blend of potato and chickpea
flavors. The chips are certified gluten-free, a good source of whole grains and made with GMO-free ingredients.

-Lance will introduce the first gluten-free sandwich cracker for consumers who desire savory, on-the-go fuel for the
day. The gluten-free Peanut Butter and Cheddar Cheese Sandwich Crackers combine the great Lance taste in a


        Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 11 of 285
                              Snyder's-Lance Boosts Portfolio of Gluten-Free Snacks

bite-sized snack. This is a major gluten-free product breakthrough as Snyder's-Lance is the first company to
pioneer this important innovation.

According to a company release, the new items join the company's existing lineup of gluten-free products. Snyder's
of Hanover, named the No.1 gluten-free pretzel in the U.S., launched its line of Gluten-Free Pretzels in 2013 and
continues to expand the line to offer flavorful snacking options, including Honey Mustard and Onion Pretzel Sticks.
Also, the entire line of Cape Cod kettle-cooked chips is made with all-natural ingredients, gluten-free, preservative-
free and kettle-cooked in 100 percent canola oil.

"With improved taste and nutrition profiles, gluten-free foods are now appealing to an even wider audience, and in
fact, snacks are the largest and fastest growing gluten-free food segment," said Rod Troni, Chief Marketing Officer,
Snyder's-Lance, Inc. "That's why Snyder's-Lance is committed to offering more gluten-free options to consumers
who desire them because of a gluten sensitivity or just because they deem them healthier. We have proven
success in gluten-free snacking and will continue to raise the bar."

Snyder's-Lance, headquartered in Charlotte, N.C., manufactures and markets snack foods throughout the United
States and internationally.

((Comments on this story may be sent to newsdesk@closeupmedia.com))


Load-Date: March 10, 2015


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 12 of 285
                United Airlines upgrades airport lounge for club members
                                                   Airline Industry Information
                                                    March 10, 2015 Tuesday


Copyright 2015 Normans Media Limited All Rights Reserved




Length: 266 words

Body


United Continental Holdings, Inc. (NYSE: UAL) subsidiary United Airlines said it is transforming the customer
experience in its United Clubs with upgrades including an overhauled, complimentary food menu, extensive club
renovations and a hospitality-focused approach to customer service.


"We're making major changes in our United Clubs to give our customers the elevated, hospitality-centric service
and experience they deserve and expect. This year will be transformational," said Jimmy Samartzis, vice president
of customer experience. "Our new fresh, tasty and healthy food offerings, overhauled service approach, and
systematic investment in renovating the rest of our 49 clubs worldwide will give our customers an airport getaway
for relaxing or being productive during the hustle and bustle of their travel day."


United will launch an all-new complimentary food menu in its United Clubs -- from a Greek yogurt bar and hot
oatmeal station to hummus with pretzel crisps and peppers. The menu is focused on freshness, variety and
quality. United is replacing all current offerings with the new healthy and delicious choices, beginning with Chicago
O'Hare International Airport this week.

The new items will be available at United Clubs in Houston, Denver, Newark, Los Angeles, San Francisco and
Washington Dulles by the end of summer. All United Clubs worldwide will feature the new food by the end of the
year.

United Airlines and United Express operate an average of 5,055 flights a day to 373 airports across six continents.
For more information, visit united.com, follow @United on Twitter.


Load-Date: March 10,2015


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 13 of 285
                                  United Airlines Enhances United Clubs


                                                     Travel & Leisure Close-Up
                                                          March 9, 2015 Monday


Copyright 2015 Close-Up Media, Inc. All Rights Reserved




                                     CLOSE-UP                  BUSINESS
                                     MEDIA INC                 NEWS + VIEWS

Length: 451 words

Body


United Airlines reported it is transforming the customer experience in its United Clubs with upgrades including an
overhauled, complimentary food menu launching this week, club renovations and a hospitality-focused approach to
customer service.

"We're making major changes in our United Clubs to give our customers the elevated, hospitality-centric service
and experience they deserve and expect. This year will be transformational," said Jimmy Samartzis, vice president
of customer experience. "Our new fresh, tasty and healthy food offerings, overhauled service approach, and
systematic investment in renovating the rest of our 49 clubs worldwide will give our customers an airport getaway
for relaxing or being productive during the hustle and bustle of their travel day."

According to a media release, United will launch an all-new complimentary food menu in its United Clubs - from a
Greek yogurt bar and hot oatmeal station to hummus with pretzel crisps and peppers. The menu is focused on
freshness, variety and quality. United is replacing all current offerings with the new healthy and delicious choices,
beginning with Chicago O'Hare International Airport this week.

The new items will be available at United Clubs in Houston, Denver, Newark, Los Angeles, San Francisco and
Washington Dulles by the end of summer. All United Clubs worldwide will feature the new food by the end of the
year.

Also in 2015, United will launch an upgraded beverage-for-sale program of premium wines, beers and spirits
including Champagne Laurent-Perrier and Trinchero Family Estates Wines. United plans to test a new food-for-sale
pilot program later this year as well.

In the coming year, the airline will renovate clubs in Chicago O'Hare, Washington Reagan, Hong Kong and Tokyo
Narita. It will also build new clubs in Atlanta and San Francisco, and begin major changes in Los Angeles.

Each lounge will reflect the new, modern style with upgraded amenities showcased in the airline's Chicago O'Hare,
Boston, London Heathrow, San Diego and Seattle United Club renovations.

United will re-train its United Club agents with a new customer service program throughout 2015. The training will
reflect standards of the hotel and hospitality industry to better match club members' expectations. United Club
members will also enjoy complimentary, Wi-Fi-based printing for greater customer productivity this year.

United Club members enjoy an airport oasis to recharge and relax in more than 45 locations worldwide.



        Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 14 of 285
                                      United Airlines Enhances United Clubs

United Airlines and United Express operate an average of 5,055 flights a day to 373 airports across six continents.

More Information:

http://www.united.com

((Comments on this story may be sent to newsdesk@c1oseupmedia.com))



Load-Date: March 9, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 15 of 285
   ~~~               TRAVEL NOW;United Club lounges set for upgrade;
                                                     The Houston Chronicle
                                           March 8, 2015 Sunday, 3 STAR EDITION


Copyright 2015 The Houston Chronicle Publishing Company All Rights Reserved

Section: ESCAPES; Pg. 2
Length: 229 words
Byline: By Jody Schmal




Those who have passed any hungry chunk of time in a United Club lounge at George Bush Intercontinental Airport
might have memories of packaged cheese and cookies.

So it should come as good news that United Airlines has announced that it will be enhancing the experience in its
airport lounges in the coming months. Changes include replacing its current complimentary food offerings with
fresher, healthier options: think scones, bagel sticks, a hot oatmeal station and Greek yogurt bar in the morning,
and afternoon selections such as soups, salads and hummus with assorted dipping mechanisms (pita thins, pretzel
crisps, bell pepper slices).

The new menu rolled out at Chicago O'Hare International Airport this week; by the end of summer, the food will be
available at United Clubs in Houston, Denver, Newark, San Francisco, L.A. and Washington Dulles. (The new
offerings will be in all the airline's 49 clubs worldwide by the end of the 2015.)

This year United also will launch an upgraded beverage-for-sale program of premium beers, spirits and wines -
including Champagne Laurent-Perrier and Trinchero Family Estates Wines - and plans to test a new food-for-sale
pilot program. Additionally, clubs in Chicago O'Hare, Washington Reagan, Hong Kong and Tokyo Narita airports will
be renovated in the coming year and entirely new ones will be built in Atlanta and San Francisco.



Graphic


Wayne Slezak photos / United Airlines Hummus dip and salads will be among the new afternoon offerings. United
Clubs lounges at IAH will have new, healthier food options by the end of the summer. United Clubs will feature a hot
oatmeal station.



Load-Date: March 10,2015


  End of Document




         Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 16 of 285
  1\
 ~                Snyder's-Lance Expands Portfolio of Gluten-Free Snacks


                                                  Professional Services Close-Up
                                                          March 6, 2015 Friday


Copyright 2015 Close-Up Media, Inc. All Rights Reserved




                                     CLOSE~UP                  BUSINESS
                                     MEDIA INC                 NEWS + VIEWS
Length: 618 words

Body


Snyder's-Lance said it is adding more gluten-free products to its product lineup.

To meet consumers' increasing demand for gluten-free options, the company said its Cape Cod, Snack Factory
Pretzel Crisps, Eatsmart Naturals and Lance all have new certified gluten-free snacks being rolled out currently
and are already on shelves at many retailers nationwide.

In addition, the company is presenting a new gluten-free sandwich cracker to retailers this week for a spring
introduction.

"As our family of brands continues to grow and reach more consumers who want healthier snack options, we've
developed innovative, gluten-free snacks that will exceed consumer expectations in taste and quality," said Carl E.
Lee, Jr., President and CEO of Snyder's-Lance, Inc. "All of these products reflect our passion for premium,
differentiated snacking."

Consumer research reveals that nearly one out of three American adults wants to cut down or be free of gluten in
their diets. In addition, 77 percent of people who buy gluten-free products claim it is hard to find good-tasting,
gluten-free foods. Snyder's-Lance has stepped up to the plate to offer a variety of flavorful, gluten-free options that
do not sacrifice taste.

The new gluten-free options, as descrubed Snyder's-Lance include:

-Cape Cod embraces consumers' desire for healthier options and their love for eating dips by creating new gluten-
free Dipping Shells packed with whole grains. The shells come in three varieties - Four Bean (Black, Pinto, Red and
Adzuki Beans), Blue Corn Multigrain (Blue Corn, Chia Seeds and Brown Rice) and Ancient Grain (Quinoa, Black
Sesame and Amaranth).

-Pretzel Crisps, the world's first flat baked pretzel cracker, introduces new gluten-free Minis, inspired by demand
for wholesome, bite-sized snacking options that all the family can enjoy. The minis debut in two flavorful varieties,
Original and Salted Caramel.

-Eatsmart Naturals' new Sea Salt and Lime Dipping Chips offer a mouthwatering blend of potato and chickpea
flavors. The chips are certified gluten-free, a good source of whole grains and made with GMO-free ingredients.

-Lance will introduce the first gluten-free sandwich cracker for consumers who desire savory, on-the-go fuel for the
day. The gluten-free Peanut Butter and Cheddar Cheese Sandwich Crackers combine the great Lance taste in a


       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 17 of 285
                             Snyder's-Lance Expands Portfolio of Gluten-Free Snacks

bite-sized snack. This is a major gluten-free product breakthrough as Snyder's-Lance is the first company to
pioneer this important innovation.

According to a company release, the new items join the company's existing lineup of gluten-free products. Snyder's
of Hanover, named the No.1 gluten-free pretzel in the U.S., launched its line of Gluten-Free Pretzels in 2013 and
continues to expand the line to offer flavorful snacking options, including Honey Mustard and Onion Pretzel Sticks.
Also, the entire line of Cape Cod kettle-cooked chips is made with all-natural ingredients, gluten-free, preservative-
free and kettle-cooked in 100 percent canola oil.

"With improved taste and nutrition profiles, gluten-free foods are now appealing to an even wider audience, and in
fact, snacks are the largest and fastest growing gluten-free food segment," said Rod Troni, Chief Marketing Officer,
Snyder's-Lance, Inc. "That's why Snyder's-Lance is committed to offering more gluten-free options to consumers
who desire them because of a gluten sensitivity or just because they deem them healthier. We have proven
success in gluten-free snacking and will continue to raise the bar."

Snyder's-Lance, headquartered in Charlotte, N.C., manufactures and markets snack foods throughout the United
States and internationally.

((Comments on this story may be sent to newsdesk@closeupmedia.com))


Load-Date: March 6, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 18 of 285
New Gluten Free Snacks Strengthen Snyder's-Lance Portfolio - Analyst Blog
                                                 Zacks Investment Research
                                            March 5, 2015 Thursday 3:45 PM EST


Copyright 2015 Newstex LLC All Rights Reserved

Length: 561 words
Byline: Zacks Equity Research

Body


Mar 05, 2015( Zacks Investment Research: http://www.zacks.com/Delivered by Newstex) <nil> Innovation has
always been one of the important strategies of consumer goods companies. Innovation helps these companies to
cater to changing consumer preference and also strengthens their product portfolio.

These innovations are often targeted toward the growing number of health-conscious customers who prefer
packaged food for its convenience and also do not wish to compromise on health. <nl/>Some of the food
companies focusing on improving the nutritional value of their portfolio include, Snyder's-Lance, Inc. LNCE[1],
General Mills, Inc. GIS[2], Kraft Foods Group, Inc. KRFT[3] and Mondelez International, Inc.
MDLZ[4].<nl/>Maintaining this trend, Snyder's-Lance recently launched a number of gluten-free snacks under the
brands, Cape Cod, Snack Factory Pretzel Crisps, Eatsmart Naturals and Lance.<nl/>Cape Cod introduced new
gluten-free Dipping Shells, which are offered in three varieties, Four Bean, Blue Corn Multigrain and Ancient Grain.
These snacks contain the goodness of wholegrain such as brown rice, quinoa and black sesame. <nl/>Pretzel
Crisps introduced bite-sized gluten-free Minis that are offered in two varieties, Original and Salted
Caramel.<nl/>Other gluten free offerings include Eatsmart Naturals' new Sea Salt and Lime Dipping Chips and
Peanut Butter and Cheddar Cheese Sandwich Crackers. Snyder's-Lance already offers several gluten free
products from Hanover. These new products will further increase snacking options for health-conscious consumers
who prefer gluten free food due to gluten sensitivity or as a healthier option. <nl/>Cape Cod, Hanover pretzels,
Lance sandwich crackers, and Pretzel Crisps crackers are Snyder's-Lance's four core brands. These latest
innovations would aid revenues especially at a time when the company is posting sluggish results for the past two
quarters. The company's earnings per share and revenues have declined year over year in the past two
quarters.<nl/> <nl/>Want the latest recommendations from Zacks Investment Research? Today, you can download
7 Best Stocks for the Next 30 Days. Click to get this free report[5] GENL MILLS (GIS): Free Stock Analysis
Report[6] SNYDERS-LANCE (LNCE): Free Stock Analysis Report[7] MONDELEZ INTL (MDLZ): Free Stock
Analysis Report[8] KRAFT FOODS GRP (KRFT): Free Stock Analysis Report[9] To read this article on Zacks.com
click here.[10] Zacks Investment Research[11 ]<nl/> [ 1]: http://www.zacks.com/stock/quote/LNCE [ 2]:
http://www.zacks.com/stock/quote/GIS [ 3]:                    http://www.zacks.com/stock/quote/KRFT [ 4]:
http://www.zacks.com/stock/quote/MDLZ                [     5]:
http://www.zacks.com/registration/pfpI?ALERT=RPT_7BST_LP194 ... D=ZC_CONTENT_ZER_ARTCAT_ANALYST
_BLOG               [            6]:
http://www.zacks.com/registration/pfp?ALERT=ZER_LlNK ... lert=ZER_CONF ... 1S... D=ZC_CONTENT_ZER_ARTCA
T_ANALYST_BLOG                 [             7]:
http://www.zacks.com/registration/pfp?ALERT=ZR_LI NK... Iert=rd_final_rank ... NCE. .. D=ZC_CONTENT_ZR_ARTC
AT_ANALYST_BLOG                   [           8]:
http://www.zacks.com/registration/pfp? ALERT=ZER_LI NK.. .lert=ZER_CO NF.. .DLZ ... D=ZC_CONTENT_ZER_ART
CAT_ANALYST_BLOG                    [            9]:
http://www.zacks.com/registration/pfp?ALERT=ZER_LI NK.. .lert=ZER_CO NF... RFT ... D=ZC_CONTENT_ZER_ART
CAT_ANAL YST_BLOG [ 10]:               http://www.zacks.com/stock/news/166667/new-gluten-free-snacks-strengthen-
snyders-lance-portfolio [ 11]:        http://www.zacks.com/


       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 19 of 285
                   New Gluten Free Snacks Strengthen Snyder's-Lance Portfolio - Analyst Blog


Load-Date: March 5, 2015



 End nf Document




     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 20 of 285
          Snyder.s-Lance expands portfolio of delicious, gluten-free snacks
                                                            US Official News
                                                       March 5, 2015 Thursday


Copyright 2015 Plus Media Solutions Private Limited All Rights Reserved




 Plus Mecti"" Solutions

Length: 113 words
Dateline: Charlotte

Body


Snyder's-Lance has issued the following Press release:

Snyder's-Lance, Inc maker of innovative, premium and "better for you" snacks, is adding more gluten-free products
to its growing product lineup. To meet consumers' increasing demand for gluten-free options, Cape Cod®, Snack
Factory® Pretzel Crisps®, Eatsmart Naturals® and Lance® all have new certified gluten-free snacks being rolled
out currently and are already on shelves at many retailers nationwide. A new gluten-free sandwich cracker is being
presented to retailers this week for a spring introduction.

In case of any query regarding this article or other content needs please contact: editorial@plusmediasolutions.com


Load·Date: March 6, 2015


  End of Document




        Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 21 of 285
          Snyder.s-Lance expands portfolio of delicious, gluten-free snacks
                                                            US Official News
                                                       March 5, 2015 Thursday


Copyright 2015 Plus Media Solutions Private Limited All Rights Reserved




 Plus Media Solutions

Length: 113 words
Dateline: Charlotte

Body


Snyder's-Lance has issued the following Press release:

Snyder's-Lance, Inc maker of innovative, premium and "better for you" snacks, is adding more gluten-free products
to its growing product lineup. To meet consumers' increasing demand for gluten-free options, Cape Cod®, Snack
Factory® Pretzel Crisps®, Eatsmart Naturals® and Lance® all have new certified gluten-free snacks being rolled
out currently and are already on shelves at many retailers nationwide. A new gluten-free sandwich cracker is being
presented to retailers this week for a spring introduction.

In case of any query regarding this article or other content needs please contact: editorial@plusmediasolutions.com


Load-Date: May 6, 2015


  End of !)ocumcnt




        Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 22 of 285
                         Snyder's-Lance Introduces Gluten-Free Offerings
                                                        Business Monitor Online
                                                        March 5, 2015 Thursday


Copyright 2015 Business Monitor International Ltd. All Rights Reserved




BMI Research
--"A Filf'il(;rollp Company
Length: 87 words
Highlight: US-based snack producer Snyder's-Lance has introduced new products to expand its gluten-free snacks
portfolio.

Bod


News: US-based snack producer Snyder's-Lance has introduced new products to expand its gluten-free snacks
portfolio. The new range, which are under its Cape Cod, Snack Factory Pretzel Crisps, Eatsmart Naturals and
Lance brands, are certified gluten-free, according to the company. 'With improved taste and nutrition profiles,
gluten-free foods are now appealing to an even wider audience, and in fact, snacks are the largest and fastest
growing gluten-free food segment,' said chief marketing officer Rod Troni, reports FBR.


Load-Date: March 25, 2015


  End of Document




        Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 23 of 285
      UAL to Upgrade Airport Lounge Experience for United Club Members
                                       Economic News (Information Agency Oreanda)
                                                 March 5, 2015 Thursday


Copyright 2015 RIA OREANDA All rights reserved




          op·······-
II1HOlOPMAUlI10HHOE ArEHTCTBO
Length: 243 words

Body
Chicago. OREANDA-NEWS . United Airlines today announced it is transforming the customer experience in its
United Clubs with upgrades including an overhauled, complimentary food menu launching this week, extensive club
renovations and a hospitality-focused approach to customer service.
"We're making major changes in our United Clubs to give our customers the elevated, hospitality-centric service
and experience they deserve and expect. This year will be transformational," said Jimmy Samartzis, vice president
of customer experience. "Our new fresh, tasty and healthy food offerings, overhauled service approach, and
systematic investment in renovating the rest of our 49 clubs worldwide will give our customers an airport getaway
for relaxing or being productive during the hustle and bustle of their travel day."
United will launch an all-new complimentary food menu in its United Clubs - from a Greek yogurt bar and hot
oatmeal station to hummus with pretzel crisps and peppers. The menu is focused on freshness, variety and
quality. United is replacing all current offerings with the new healthy and delicious choices, beginning with Chicago
O'Hare International Airport this week.
The new items will be available at United Clubs in Houston, Denver, Newark, Los Angeles, San Francisco and
Washington Dulles by the end of summer. All United Clubs worldwide will feature the new food by the end of the
year.
Copyright (c) "OREANDA-NEWS"



Load-Date: March 5, 2015


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 24 of 285
       United Airlines to upgrade airport lounge experience for United Club
                                     members
                                                           Eturbo News
                                                      March 5, 2015 Thursday


Copyright 2015 eTurboNews, Inc. All Rights Reserved

Length: 533 words
Dateline: CHICAGO




CHICAGO, March 5 -- United Airlines today announced it is transforming the customer experience in its United
Clubs with upgrades including an overhauled, complimentary food menu launching this week, extensive club
renovations and a hospitality-focused approach to customer service.

"We're making major changes in our United Clubs to give our customers the elevated, hospitality-centric service
and experience they deserve and expect. This year will be transformational," said Jimmy Samartzis, vice president
of customer experience. "Our new fresh, tasty and healthy food offerings, overhauled service approach, and
systematic investment in renovating the rest of our 49 clubs worldwide will give our customers an airport getaway
for relaxing or being productive during the hustle and bustle of their travel day."

New Complimentary Food Menu

United will launch an all-new complimentary food menu in its United Clubs - from a Greek yogurt bar and hot
oatmeal station to hummus with pretzel crisps and peppers. The menu is focused on freshness, variety and
quality. United is replacing all current offerings with the new healthy and delicious choices, beginning with Chicago
O'Hare International Airport this week.

The new items will be available at United Clubs in Houston, Denver, Newark, Los Angeles, San Francisco and
Washington Dulles by the end of summer. All United Clubs worldwide will feature the new food by the end of the
year.

Also in 2015, United will launch an upgraded beverage-for-sale program of premium wines, beers and spirits
including Champagne Laurent-Perrier and Trinchero Family Estates Wines. United plans to test a new food-for-sale
pilot program later this year as well.

United Club Renovations

In the coming year, the airline will renovate clubs in Chicago O'Hare, Washington Reagan, Hong Kong and Tokyo
Narita. It will also build new clubs in Atlanta and San Francisco, and begin major changes in Los Angeles.

Each lounge will reflect the new, modern style with upgraded amenities showcased in the airline's Chicago O'Hare,
Boston, London Heathrow, San Diego and Seattle United Club renovations. The new design schemes incorporate
both United's unique aviation history and panoramic views of modern-day aviation in action. New and renovated
United Clubs offer more and diverse seating arrangements.

United's recent renovations at London Heathrow have been nominated by the American Institute of Architects for
the Design Excellence Award for Interior Architecture. The London club is also a finalist for the 2015 Design Et AI
International Yacht & Aviation Awards in the category of Commercial Aviation, First Class Lounge.



       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 25 of 285
                    United Airlines to upgrade airport lounge experience for United Club members

Service and More

United will re-train its United Club agents with a new, comprehensive customer service program throughout 2015.
The training will reflect standards of the hotel and hospitality industry to better match club members' expectations.
United Club members will also enjoy complimentary, Wi-Fi-based printing for greater customer productivity this
year.

Published by HT Syndication with permission from US Eturbo News. For any query with respect to this article or any
other content requirement, please contact Editor at htsyndication@hindustantimes.com


Load-Date: March 4,2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 26 of 285
      United Airlines to Upgrade Airport Lounge Experience for United Club
                                    Members
                                      Economic News (Information Agency Oreanda)
                                                March 5, 2015 Thursday


Copyright 2015 RIA OREANDAAII rights reserved




                PEAI-IAA
Length: 243 words

Body
Chicago. OREANDA-NEWS. United Airlines today announced it is transforming the customer experience in its
United Clubs with upgrades including an overhauled, complimentary food menu launching this week, extensive club
renovations and a hospitality-focused approach to customer service. "We're making major changes in our United
Clubs to give our customers the elevated, hospitality-centric service and experience they deserve and expect. This
year will be transformational," said Jimmy Samartzis, vice president of customer experience. "Our new fresh, tasty
and healthy food offerings, overhauled service approach, and systematic investment in renovating the rest of our 49
clubs worldwide will give our customers an airport getaway for relaxing or being productive during the hustle and
bustle of their travel day."
United will launch an all-new complimentary food menu in its United Clubs from a Greek yogurt bar and hot oatmeal
station to hummus with pretzel crisps and peppers. The menu is focused on freshness, variety and quality. United
is replacing all current offerings with the new healthy and delicious choices, beginning with Chicago O'Hare
International Airport this week.
The new items will be available at United Clubs in Houston, Denver, Newark, Los Angeles, San Francisco and
Washington Dulles by the end of summer. All United Clubs worldwide will feature the new food by the end of the
year.
Copyright (c) "OREANDA-NEWS"


Load-Date: March 5, 2015


  End ofDoc!lmcnt




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 27 of 285
      United Airlines to Upgrade Airport Lounge Experience for United Club
                                    Members
                                       Economic News (Information Agency Oreanda)
                                                 March 5, 2015 Thursday


Copyright 2015 RIA OREANDA All rights reserved




Length: 243 words

Body
Chicago. OREANDA-NEWS. United Airlines today announced it is transforming the customer experience in its
United Clubs with upgrades including an overhauled, complimentary food menu launching this week, extensive club
renovations and a hospitality-focused approach to customer service. "We're making major changes in our United
Clubs to give our customers the elevated, hospitality-centric service and experience they deserve and expect. This
year will be transformational," said Jimmy Samartzis, vice president of customer experience. "Our new fresh, tasty
and healthy food offerings, overhauled service approach, and systematic investment in renovating the rest of our 49
clubs worldwide will give our customers an airport getaway for relaxing or being productive during the hustle and
bustle of their travel day."
United will launch an all-new complimentary food menu in its United Clubs from a Greek yogurt bar and hot oatmeal
station to hummus with pretzel crisps and peppers. The menu is focused on freshness, variety and quality. United
is replacing all current offerings with the new healthy and delicious choices, beginning with Chicago O'Hare
International Airport this week.
The new items will be available at United Clubs in Houston, Denver, Newark, Los Angeles, San Francisco and
Washington Dulles by the end of summer. All United Clubs worldwide will feature the new food by the end of the
year.
 Copyright (c) "OREANDA-NEWS"


Load-Date: March 5, 2015


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 28 of 285
r\


\)                United Airlines upgrades airport lounge for club members
                                                   Airline Industry Information
                                                     March 5, 2015 Thursday


Copyright 2015 Normans Media Limited All Rights Reserved




Length: 266 words

Body


United Continental Holdings, Inc. (NYSE: UAL) subsidiary United Airlines said it is transforming the customer
experience in its United Clubs with upgrades including an overhauled, complimentary food menu, extensive club
renovations and a hospitality-focused approach to customer service.


"We're making major changes in our United Clubs to give our customers the elevated, hospitality-centric service
and experience they deserve and expect. This year will be transformational," said Jimmy Samartzis, vice president
of customer experience. "Our new fresh, tasty and healthy food offerings, overhauled service approach, and
systematic investment in renovating the rest of our 49 clubs worldwide will give our customers an airport getaway
for relaxing or being productive during the hustle and bustle of their travel day."


United will launch an all-new complimentary food menu in its United Clubs -- from a Greek yogurt bar and hot
oatmeal station to hummus with pretzel crisps and peppers. The menu is focused on freshness, variety and
quality. United is replacing all current offerings with the new healthy and delicious choices, beginning with Chicago
O'Hare International Airport this week.

The new items will be available at United Clubs in Houston, Denver, Newark, Los Angeles, San Francisco and
Washington Dulles by the end of summer. All United Clubs worldwide will feature the new food by the end of the
year.

United Airlines and United Express operate an average of 5,055 flights a day to 373 airports across six continents.
For more information, visit united.com, follow @United on Twitter.


Load-Date: March 5, 2015


     End of Document




         Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 29 of 285
             GLUTEN-FREE FLAVORS ADDED TO PRETZEL CRISPS LINE
                                             The San Diego Union-Tribune

                                              March 4, 2015 Wednesday


Copyright 2015 The San Diego Union-Tribune

Section: Food; Pg. E-1
Length: 102 words

Body


The pick: gluten-free Pretzel Crisps Minis

Why they rate: Snack Factory's Pretzel Crisps come in a variety of flavors, including new Sriracha & Lime. And
now they have mini crisps in gluten-free versions as well. Available in two flavors - Gluten Free Original Minis and
Gluten Free Salted Caramel Minis - the crisps deliver the same satisfying crunch and flavor as the company's
original pretzels. And a serving of 35 of the mini pretzels is just 110 calories.

Info: A 5-ounce bag of the gluten-free pretzels is about $3.50. Find them at most Vons locations. Gluten varieties
are widely available at grocery stores.



Graphic


1 PIC



Load-Date: March 5, 2015


  End of Document




        Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 30 of 285
                       Snyder's-Lance expands gluten-free snacks lineup
                                          The Evening Sun (Hanover, Pennsylvania)
                                                   March 4,2015 Wednesday


Copyright 2015 MediaNews Group, Inc. All Rights Reserved

Section: BUSINESS
Length: 331 words
Byline: Staff report

Body


CHARLOTTE, N.C. » Snyder's-Lance, maker of innovative, premium and "better for you" snacks, is adding more
gluten-free products to its growing product lineup. To meet consumers' increasing demand for gluten-free options,
Cape Cod, Snack Factory Pretzel Crisps, Eatsmart Naturals and Lance all have new certified gluten-free snacks
being rolled out currently and are already on shelves at many retailers nationwide. A new gluten-free sandwich
cracker is being presented to retailers this week for a spring introduction.

"As our family of brands continues to grow and reach more consumers who want healthier snack options, we've
developed innovative, gluten-free snacks that will exceed consumer expectations in taste and quality," said Carl E.
Lee, Jr., President and CEO of Snyder's-Lance, Inc. "All of these products reflect our passion for premium,
differentiated snacking."

The new gluten-free options by Snyder's-Lance include:

Cape Cod embraces consumers' desire for healthier options and their love for eating dips by creating new gluten-
free Dipping Shells packed with whole grains. The shells come in three varieties Four Bean (Black, Pinto, Red and
Adzuki Beans), Blue Corn Multigrain (Blue Corn, Chia Seeds and Brown Rice) and Ancient Grain (Quinoa, Black
Sesame and Amaranth).

Pretzel Crisps, the world's first flat baked pretzel cracker, introduces new gluten-free Minis, inspired by demand for
wholesome, bite-sized snacking options that all the family can enjoy. The minis debut in two varieties, Original and
Salted Caramel.

Eatsmart Naturals' new Sea Salt and Lime Dipping Chips offer a mouthwatering blend of potato and chickpea
flavors. The chips are certified gluten-free, a good source of whole grains and made with GMO-free ingredients.

Lance will introduce the first gluten-free sandwich cracker for consumers who desire savory, on-the-go fuel for the
day. The gluten-free Peanut Butter and Cheddar Cheese Sandwich Crackers combine the Lance taste in a bite-
sized snack.




Load-Date: March 9, 2015


  End ofD()cument




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 31 of 285
     Snyder's-Lance expands product portfolio with new gluten-free snacks
                                              Progressive Media - Company News
                                                          March 4, 2015 Wednesday


Copyright 2015 Progressive Media Group Limited All Rights Reserved




                                            ......
                                             .$   !\II-


Section: PROCESSED SNACKS; Product Launches / Expansions
Length: 183 words
Highlight: American snack maker Snyder's-Lance has expanded its gluten-free snacks portfolio, with the
introduction of new offerings.

Body


The new snacks under Cape Cod, Snack Factory Pretzel Crisps, Eatsmart Naturals and Lance brands are certified
gluten-free, the company said.

Snyder's-Lance's Cape Cod offers dipping shells that are available in three varieties such as Four Bean, Blue Corn
Multigrain and Ancient Grain, while Pretzel Crisps' gluten-free Minis are available in Original and Salted Caramel
flavours.

The Eatsmart Naturals' new Sea Salt and Lime Dipping Chips are made with GMO-free ingredients. Lance will
introduce the first gluten-free Peanut Butter and Cheddar Cheese Sandwich Crackers.

Commenting on the launch, Snyder's-Lance chief marketing officer Rod Troni said: "With improved taste and
nutrition profiles, gluten-free foods are now appealing to an even wider audience, and in fact, snacks are the largest
and fastest growing gluten-free food segment.

"That's why Snyder's-Lance is committed to offering more gluten-free options to consumers who desire them
because of a gluten sensitivity or just because they deem them healthier. We have proven success in gluten-free
snacking and will continue to raise the bar."


Load-Date: March 5, 2015


  End of Document




        Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 32 of 285
    United Airlines to Upgrade Airport Lounge Experience for United Club
   Members; - All-new fresh and healthy complimentary food menu to begin
                                 this month
                                                           PR Newswire
                                           March 4, 2015 Wednesday 9:05 AM EST


Copyright 2015 PR Newswire Association LLC All Rights Reserved

Length: 1025 words
Dateline: CHICAGO, March 4, 2015

Body


 United Airlines today announced it is transforming the customer experience in itsUnited Clubswith upgrades
including an overhauled, complimentary food menu launching this week, extensive club renovations and a
hospitality-focused approach to customer service.

"We're making major changes in our United Clubs to give our customers the elevated, hospitality-centric service
and experience they deserve and expect. This year will be transformational," said Jimmy Samartzis, vice president
of customer experience. "Our new fresh, tasty and healthy food offerings, overhauled service approach, and
systematic investment in renovating the rest of our 49 clubs worldwide will give our customers an airport getaway
for relaxing or being productive during the hustle and bustle of their travel day."

New Complimentary Food Menu

United will launch an all-new complimentary food menu in its United Clubs - from a Greek yogurt bar and hot
oatmeal station to hummus with pretzel crisps and peppers. The menu is focused on freshness, variety and
quality. United is replacing all current offerings with the new healthy and delicious choices, beginning with Chicago
O'Hare International Airport this week.

The new items will be available at United Clubs in Houston, Denver, Newark, Los Angeles, San Francisco and
Washington Dulles by the end of summer. All United Clubs worldwide will feature the new food by the end of the
year.

VisitUnited's Newsroomfor additional photos.
         New Morning Food                               New Afternoon
         Selections                                     Food Selections
         Hot Old-Fashioned       Fresh Bagel Sticks                                               Mediterranean
         Oatmeal -assorted       plain and                                Fresh Hummus -          Salad wheat
         toppings- mixed         everything bagel                         assorted toppings-      berries, peppers,
         fruit, granola,         sticks with cream                        pita thins or pretzel   tomatoes, black
         cinnamon, raisins,      cheese, assorted                         crisps, Greek           olives
         honey, brown sugar      jams                                     olives, freshly
                                                                          sliced red bell
                                                                          peppers
         Greek Vanilla           Cage-Free Hard-                          Soup du Jour            Cured Salami and
         Yogurt -assorted        Boiled Eggs                              hearty garden           Cheddar Cheese
         toppings- mixed         served with fresh                        vegetable soup          served with hearty
         fruit, granola,         chives and paprika                                               wheat crackers
         cinnamon, raisins,
         honey, brown sugar



       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 33 of 285
    United Airlines to Upgrade Airport Lounge Experience for United Club Members; - All-new fresh and healthy
                                   complimentary food menu to begin this month


        Scones flavors       Spicy Bloody Mary                         Healthy Fitness        Salty Ranchero
        rotate between       Trail Mix with                            Trail Mix with         Trail Mix with
        cinnamon vanilla,    pretzel sticks and                        assorted dried fruit   sesame sticks
        blueberry,           assorted nuts                             and seeds              (peanut-free)
        cranberry orange     (peanut-free)                             (peanut-free)
        Assorted Cereals +   Fresh Fruit apples                        Sheila G's Brownie     Artisan Breads
        Milk Corn Flakes®,   + bananas                                 Brittle(TM)
        granola, 2% milk,
        skim milk



Also in 2015, United will launch an upgraded beverage-for-sale program of premium wines, beers and spirits
including Champagne Laurent-Perrier and Trinchero Family Estates Wines. United plans to test a new food-for-sale
pilot program later this year as well.

United Club Renovations

In the coming year, the airline will renovate clubs in Chicago O'Hare, Washington Reagan, Hong Kong and Tokyo
Narita. It will also build new clubs in Atlanta and San Francisco, and begin major changes in Los Angeles.

Each lounge will reflect the new, modern style with upgraded amenities showcased in the airline's Chicago
O'Hare,Boston,London Heathrow, San Diego andSeattieUnited Club renovations. The new design schemes
incorporate both United's unique aviation history and panoramic views of modern-day aviation in action. New and
renovated United Clubs offer more and diverse seating arrangements.

United's recent renovations at London Heathrow have been nominated by the American Institute of Architects for
the Design Excellence Award for Interior Architecture. The London club is also a finalist for the 2015 Design Et AI
International Yacht & Aviation Awards in the category of Commercial Aviation, First Class Lounge.

Service and More

United will re-train its United Club agents with a new, comprehensive customer service program throughout 2015.
The training will reflect standards of the hotel and hospitality industry to better match club members' expectations.
United Club members will also enjoy complimentary, Wi-Fi-based printing for greater customer productivity this
year.

About United Clubs Worldwide

United Club members enjoy an airport oasis to recharge and relax in more than 45 locations worldwide. In addition
to the food and snack offerings, other complimentary amenities include personalized travel assistance and
beverages including select beer, wine and spirits. United Club members also enjoy access to Copa Club locations
and participating Star Alliance affiliated airport lounges worldwide. For more information, including membership
details, visitunited.com.

About United

United Airlines and United Express operate an average of 5,055 flights a day to 373 airports across six continents.
In 2014, United and United Express operated nearly two million flights carrying 138 million customers. United is
proud to have the world's most comprehensive route network, including U.S. mainland hubs in Chicago, Denver,
Houston, Los Angeles, New York/Newark, San Francisco and Washington, D.C. United operates nearly 700
mainline aircraft, and this year, the airline anticipates taking delivery of 34 new Boeing aircraft, including the 787-9
and the 737-900ER. United is also welcoming 49 new Embraer E175 aircraft to United Express. The airline is a
founding member of Star Alliance, which provides service to 193 countries via 27 member airlines. More than




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 34 of 285
    United Airlines to Upgrade Airport Lounge Experience for United Club Members; - All-new fresh and healthy
                                   complimentary food menu to begin this month

84,000 United employees reside in every U.S. state and in countries around the world. For more information, visit
united.com, follow @United on Twitter or connect on Facebook.

The common stock of United's parent, United Continental Holdings, Inc., is traded on the NYSE under the symbol
UAL.

Photo -http://photos.prnewswire.com/prnh/20150302/178933

Logo -http://photos.prnewswire.com/prnh/20130404/MM89155LOGO

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/united-airlines-to-
upgrade-airport-Iounge-experience-for-united-club-members-300045262.html

SOURCE United Airlines


CONTACT: United Airlines Worldwide Media Relations, +1-872-825-8640, media.relations@united.com


Load-Date: March 5, 2015


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 35 of 285
   Press Release: United Airlines to Upgrade Airport Lounge Experience for
                            United Club Members
                                                Dow Jones Institutional News
                                           March 4, 2015 Wednesday 2:05 PM GMT


Copyright 2015 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2015, Dow Jones & Company, Inc.



        DOW JONES Nt:


Length: 1211 words

Body


United Airlines to Upgrade Airport Lounge Experience for United Club Members

- All-new fresh and healthy complimentary food menu to begin this month

- More renovations, new club openings scheduled in 2015

- Hospitality-focused customer service approach

PR Newswire

CHICAGO, March 4,2015

CHICAGO, March 4, 2015 IPRNewswirel -- United Airlines today announced it is transforming the customer
experience in its United Clubs with upgrades including an overhauled, complimentary food menu launching this
week, extensive club renovations and a hospitality-focused approach to customer service.

"We're making major changes in our United Clubs to give our customers the elevated, hospitality-centric service
and experience they deserve and expect. This year will be transformational," said Jimmy Samartzis, vice president
of customer experience. "Our new fresh, tasty and healthy food offerings, overhauled service approach, and
systematic investment in renovating the rest of our 49 clubs worldwide will give our customers an airport getaway
for relaxing or being productive during the hustle and bustle of their travel day."

New Complimentary Food Menu

United will launch an all-new complimentary food menu in its United Clubs -- from a Greek yogurt bar and hot
oatmeal station to hummus with pretzel crisps and peppers. The menu is focused on freshness, variety and
quality. United is replacing all current offerings with the new healthy and delicious choices, beginning with Chicago
O'Hare International Airport this week.




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 36 of 285
          Press Release: United Airlines to Upgrade Airport Lounge Experience for United Club Members

The new items will be available at United Clubs in Houston, Denver, Newark, Los Angeles, San Francisco and
Washington Dulles by the end of summer. All United Clubs worldwide will feature the new food by the end of the
year.

Visit United's Newsroom for additional photos.

New Morning Food Selections                  New Afternoon Food Selections

Hot Old-Fashioned       Fresh Bagel            Fresh Hummus        Mediterranean
Oatmeal -assorted    Sticks plain and            -assorted          Salad wheat
 toppings- mixed     everything bagel         toppings- pita     berries, peppers,
 fruit, granola,     sticks with cream       thins or pretzel     tomatoes, black
cinnamon, raisins,   cheese, assorted          crisps, Greek           olives
   honey, brown            jams               olives, freshly
      sugar                                   sliced red bell
                                                  peppers

  Greek Vanilla       Cage-Free Hard-          Soup du Jour        Cured Salami and
 Yogurt -assorted       Boiled Eggs            hearty garden        Cheddar Cheese
 toppings- mixed     served with fresh        vegetable soup      served with hearty
 fruit, granola,        chives and                                  wheat crackers
cinnamon, raisins,        paprika
   honey, brown
      sugar

  Scones flavors     Spicy Bloody Mary        Healthy Fitness       Salty Ranchero
  rotate between      Trail Mix with          Trail Mix with        Trail Mix with
cinnamon vanilla,     pretzel sticks          assorted dried        sesame sticks
    blueberry,       and assorted nuts        fruit and seeds       (peanut-free)
 cranberry orange      (peanut-free)           (peanut-free)

Assorted Cereals +       Fresh Fruit             Sheila G's         Artisan Breads
    Milk Corn          apples + bananas            Brownie
    Flakes (R),                                  Brittle (TM)
granola, 2% milk,
    skim milk

Also in 2015, United will launch an upgraded beverage-for-sale program of premium wines, beers and spirits
including Champagne Laurent-Perrier and Trinchero Family Estates Wines. United plans to test a new food-for-sale
pilot program later this year as well.

United Club Renovations

In the coming year, the airline will renovate clubs in Chicago O'Hare, Washington Reagan, Hong Kong and Tokyo
Narita. It will also build new clubs in Atlanta and San Francisco, and begin major changes in Los Angeles.

Each lounge will reflect the new, modern style with upgraded amenities showcased in the airline's Chicago O'Hare,
Boston, London Heathrow, San Diego and Seattle United Club renovations. The new design schemes incorporate
both United's unique aviation history and panoramic views of modern-day aviation in action. New and renovated
United Clubs offer more and diverse seating arrangements.

United's recent renovations at London Heathrow have been nominated by the American Institute of Architects for
the Design Excellence Award for Interior Architecture. The London club is also a finalist for the 2015 Design Et AI
International Yacht & Aviation Awards in the category of Commercial Aviation, First Class Lounge.

Service and More

United will re-train its United Club agents with a new, comprehensive customer service program throughout 2015.
The training will reflect standards of the hotel and hospitality industry to better match club members' expectations.



      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 37 of 285
          Press Release: United Airlines to Upgrade Airport Lounge Experience for United Club Members

United Club members will also enjoy complimentary, Wi-Fi-based printing for greater customer productivity this
year.

About United Clubs Worldwide

United Club members enjoy an airport oasis to recharge and relax in more than 45 locations worldwide. In addition
to the food and snack offerings, other complimentary amenities include personalized travel assistance and
beverages including select beer, wine and spirits. United Club members also enjoy access to Copa Club locations
and participating Star Alliance affiliated airport lounges worldwide. For more information, including membership
details, visit united.com.

About United

United Airlines and United Express operate an average of 5,055 flights a day to 373 airports across six continents.
In 2014, United and United Express operated nearly two million flights carrying 138 million customers. United is
proud to have the world's most comprehensive route network, including U.S. mainland hubs in Chicago, Denver,
Houston, Los Angeles, New York/Newark, San Francisco and Washington, D.C. United operates nearly 700
mainline aircraft, and this year, the airline anticipates taking delivery of 34 new Boeing aircraft, including the 787-9
and the 737-900ER. United is also welcoming 49 new Embraer E175 aircraft to United Express. The airline is a
founding member of Star Alliance, which provides service to 193 countries via 27 member airlines. More than
84,000 United employees reside in every U.S. state and in countries around the world. For more information, visit
united.com, follow @United on Twitter or connect on Facebook.

The common stock of United's parent, United Continental Holdings, Inc., is traded on the NYSE under the symbol
UAL.

Photo - http://photos.prnewswire.com/prnh/20150302/178933

Logo - http://photos.prnewswire.com/prnh/20130404/MM89155LOGO

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/united-airlines-to-
upgrade-airport-Iounge-experience-for-united-club-members-300045262.html

SOURCE United Airlines

!Web site: http://www.united.com

(END) Dow Jones Newswires

March 04, 2015 09:05 ET (14:05 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: March 5, 2015


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 38 of 285
                           Snyder's-Lance ramps up gluten-free offering.
                                             just-food.com

                                             March 4, 2015


Copyright 2015 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2015 Aroq Limited

Length: 195 words

Body

  Byline: Katy Askew
   US snack maker Snyder's-Lance is expanding its offering with the introduction of a number of gluten-
free options under its iconic brands, including a "first-ever" gluten-free sandwich cracker.

   The company is rolling out three varieties of Cape Cod gluten-free dipping shells - four bean, blue
corn multi grain and ancient grain; gluten-free Pretzel Crisps Minis in original and salted caramel; and
Eat Smart gluten-free sea salt and lime dipping chips. Finally, under the Lance brand, the company is
launching the "first" gluten-free sandwich cracker to the market.
   "This is a major gluten-free product breakthrough as Snyder' s-Lance is the first company to pioneer
this important innovation," Snyder's-Lance said.
   "With improved taste and nutrition profiles, gluten-free foods are now appealing to an even wider
audience, and in fact, snacks are the largest and fastest growing gluten-free food segment," noted Rod
Troni, chief marketing officer.
   This article was originally published on just-food. com on 4 March 2015. For authoritative and timely
food business information visit http://www.just-food.com.




Load-Date: September 21, 2016


  End of Document




        Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 39 of 285
 United Airlines plans food upgrade, service re-training at airport lounges in
                            Denver and elsewhere
                                                       Denver Business Journal
                                                     March 4, 2015 Wednesday


Copyright 2015 American City Business Journal, Inc. All Rights Reserved




 BusiNEss JOURNAL
Length: 460 words
Byline: Mark Harden

Body


United Airlines -- the No. 1 airline at Denver International Airport by passenger count -- says it will shake up the
food menu at its airport lounges in Denver and other cities, and also plans to retrain its staff to offer better service.

In a statement, the Chicago-based carrier said it is "transforming the customer experience in its United Clubs with
upgrades including an overhauled, complimentary food menu launching this week, extensive club renovations and a
hospitality-focused approach to customer service."

Starting this week at its hometown hub of Chicago O'Hare International Airport, United said it is "replacing all
current offerings with the new healthy and delicious choices ... focused on freshness, variety and quality" at its
lounges.

The upgrades will occur at DIA as well as Houston, Newark, Los Angeles, San Francisco and Washington Dulles
over the summer and spread to all 49 United Clubs worldwide by year's end, the carrier said.

Examples of new food offerings include a Greek yogurt bar and hot oatmeal station, hummus with pretzel crisps
and peppers, and "healthy fitness" trail mix.

The new offerings are "in contrast to the salty snacks and packaged food commonly found in the clubs, which
haven't gotten a significant menu upgrade since United merged with Continental Airlines in 2010," the Chicago
Tribune's Gregory Karp reports.

United recently upgraded food offerings on its flights.

As for service, United said it "will re-train its United Club agents with a new, comprehensive customer service
program throughout 2015. The training will reflect standards of the hotel and hospitality industry to better match club
members' expectations."

"We're making major changes in our United Clubs to give our customers the elevated, hospitality-centric service
and experience they deserve and expect. This year will be transformational," said Jimmy Samartzis, United's vice
president of customer experience.




        Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 40 of 285
         United Airlines plans food upgrade, service re-training at airport lounges in Denver and elsewhere

The airline said it also plans an upgraded beverage-for-sale program at its lounges that includes Champagne
Laurent-Perrier and Trinchero Family Estates Wines. And "United plans to test a new food-for-sale pilot program
later this year as well, it said.

And United has slated renovations at its clubs at Chicago O'Hare, Washington Reagan, Hong Kong and Tokyo
Narita. It will also build new clubs in Atlanta and San Francisco. The airline also plans to offer free Wi-Fi printing at
its clubs.

United carried about 41 percent of DIA's passenger traffic in 2014. It has two United Clubs at DIA on the B
concourse.

United is a unit of United Continental Holdings Inc. (NYSE: UAL).

Did you find this article useful? Why not subscribe to Denver Business Journal for more articles and leads? Visit
bizjournals.com/subscribe or call 1-866-853-3661.


Load-Date: March 4, 2015


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 41 of 285
   Press Release: Snyder's-Lance expands portfolio of delicious, gluten-free
                                  snacks
                                                 Dow Jones Institutional News
                                              March 3, 2015 Tuesday 8:29 PM GMT


Copyright 2015 Factiva ®, from Dow Jones
All Rights Reserved




Copyright © 2015, Dow Jones & Company, Inc.



  D     DOW JONES NE                  S


Length: 906 words

Body


Snyder's-Lance expands portfolio of delicious, gluten-free snacks

First-ever gluten-free sandwich cracker among new lineup of innovative, 'better for you' products

PR Newswire

CHARLOTTE, N.C., March 3, 2015

CHARLOTTE, N.C., March 3, 2015 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE), maker of
innovative, premium and "better for you" snacks, is adding more gluten-free products to its growing product lineup.
To meet consumers' increasing demand for gluten-free options, Cape Cod(R), Snack Factory(R) Pretzel Crisps(R),
Eatsmart Naturals(R) and Lance(R) all have new certified gluten-free snacks being rolled out currently and are
already on shelves at many retailers nationwide. A new gluten-free sandwich cracker is being presented to retailers
this week for a spring introduction.

"As our family of brands continues to grow and reach more consumers who want healthier snack options, we've
developed innovative, gluten-free snacks that will exceed consumer expectations in taste and quality," said Carl E.
Lee, Jr., President and CEO of Snyder's-Lance, Inc. "All of these products reflect our passion for premium,
differentiated snacking."

Consumer research reveals that nearly one out of three American adults wants to cut down or be free of gluten in
their diets. In addition, 77% of people who buy gluten-free products claim it is hard to find good-tasting, gluten-free
foods. Snyder's-Lance has stepped up to the plate to offer a variety of flavorful, gluten-free options that do not
sacrifice taste.

The new gluten-free options by Snyder's-Lance include:
    -- Cape Cod(R) embraces consumers' desire for healthier options and their
       love for eating dips by creating new gluten-free Dipping Shells packed
       with whole grains. The shells come in three varieties -- Four Bean (Black,
       Pinto, Red and Adzuki Beans), Blue Corn Multigrain (Blue Corn, Chia Seeds



       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 42 of 285
                 Press Release: Snyder's-Lance expands portfolio of delicious, gluten-free snacks

      and Brown Rice) and Ancient Grain (Quinoa, Black Sesame and Amaranth) .

      Pretzel CrispS(R), the world's first flat baked pretzel cracker,
      introduces new gluten-free Minis, inspired by demand for wholesome,
      bite-sized snacking options that all the family can enjoy. The minis
      debut in two flavorful varieties, Original and Salted Caramel.

      Eatsmart Naturals' new Sea Salt and Lime Dipping Chips offer a
      mouthwatering blend of potato and chickpea flavors. The chips are
      certified gluten-free, a good source of whole grains and made with
      GMO-free ingredients.

      Lance(R) will introduce the first gluten-free sandwich cracker for
      consumers who desire savory, on-the-go fuel for the day. The gluten-free
      Peanut Butter and Cheddar Cheese Sandwich Crackers combine the great
      Lance(R) taste in a bite-sized snack. This is a major gluten-free product
      breakthrough as Snyder's-Lance is the first company to pioneer this
      important innovation.


These new items join the company's existing lineup of gluten-free products. Snyder's of Hanover, named the No. 1
gluten-free pretzel in the U.S., launched its line of Gluten-Free Pretzels in 2013 and continues to expand the line to
offer flavorful snacking options, including Honey Mustard and Onion Pretzel Sticks. Also, the entire line of Cape
Cod kettle-cooked chips is made with all-natural ingredients, gluten-free, preservative-free and kettle-cooked in
100% canola oil.

"With improved taste and nutrition profiles, gluten-free foods are now appealing to an even wider audience, and in
fact, snacks are the largest and fastest growing gluten-free food segment," said Rod Troni, Chief Marketing Officer,
Snyder's-Lance, Inc. "That's why Snyder's-Lance is committed to offering more gluten-free options to consumers
who desire them because of a gluten sensitivity or just because they deem them healthier. We have proven
success in gluten-free snacking and will continue to raise the bar."

More than 18 million people in the U.S. deal with celiac disease, and Snyder's of Hanover is privileged to work with
the National Foundation for Celiac Awareness (NFCA) in support of their efforts to help fund research, treatment
and raise awareness of celiac disease.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida,
Wisconsin and Ohio. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Snack
Factory(R) Pretzel Crisps(R), Late July(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R),
Eatsmart(TM), O-Ke-Doke(R) and other brand names. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-G

Logo - http://photos.prnewswire.com/prnh/20150203/173341LOGO

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/snyders-Iance-
expands-portfolio-of-delicious-gluten-free-snacks-300044905.html

SOURCE Snyder's-Lance, Inc.

ICONTACT: Stacey McCray, stacey.mccray@lgapr.com, 704-552-6565

(END) Dow Jones Newswires

March 03, 2015 15:29 ET (20:29 GMT)


      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 43 of 285
                   Press Release: Snyder's-Lance expands portfolio of delicious, gluten-free snacks



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: March 4, 2015


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 44 of 285
Snyder's-Lance expands portfolio of delicious, gluten-free snacks; First-ever
  gluten-free sandwich cracker among new lineup of innovative, 'better for
                              you' products
                                                           PR Newswire
                                             March 3, 2015 Tuesday 3:29 PM EST


Copyright 2015 PR Newswire Association LLC All Rights Reserved

Length: 824 words
Dateline: CHARLOTTE, N.C., March 3, 2015

Body


 Snyder's-Lance, Inc. (Nasdaq-GS: LNCE), maker of innovative, premium and "better for you" snacks, is adding
more gluten-free products to its growing product lineup. To meet consumers' increasing demand for gluten-free
options, Cape Cod®, Snack Factory® Pretzel Crisps®, Eatsmart Naturals® and Lance® all have new certified
gluten-free snacks being rolled out currently and are already on shelves at many retailers nationwide. A new
gluten-free sandwich cracker is being presented to retailers this week for a spring introduction.

"As our family of brands continues to grow and reach more consumers who want healthier snack options, we've
developed innovative, gluten-free snacks that will exceed consumer expectations in taste and quality," said Carl E.
Lee, Jr., President and CEO of Snyder's-Lance, Inc. "All of these products reflect our passion for premium,
differentiated snacking."

Consumer research reveals that nearly one out of three American adults wants to cut down or be free of gluten in
their diets. In addition, 77% of people who buy gluten-free products claim it is hard to find good-tasting, gluten-free
foods. Snyder's-Lance has stepped up to the plate to offer a variety of flavorful, gluten-free options that do not
sacrifice taste.

The new gluten-free options by Snyder's-Lance include:

Cape Cod® embraces consumers' desire for healthier options and their love for eating dips by creating new gluten-
free Dipping Shells packed with whole grains. The shells come in three varieties - Four Bean (Black, Pinto, Red and
Adzuki Beans), Blue Corn Multigrain (Blue Corn, Chia Seeds and Brown Rice) and Ancient Grain (Quinoa, Black
Sesame and Amaranth).

Pretzel Crisps®, the world's first flat baked pretzel cracker, introduces new gluten-free Minis, inspired by demand
for wholesome, bite-sized snacking options that all the family can enjoy. The minis debut in two flavorful varieties,
Original and Salted Caramel.
Eatsmart Naturals' new Sea Salt and Lime Dipping Chips offer a mouthwatering blend of potato and chickpea
flavors. The chips are certified gluten-free, a good source of whole grains and made with GMO-free ingredients.
Lance® will introduce the first gluten-free sandwich cracker for consumers who desire savory, on-the-go fuel for the
day. The gluten-free Peanut Butter and Cheddar Cheese Sandwich Crackers combine the great Lance® taste in a
bite-sized snack. This is a major gluten-free product breakthrough as Snyder's-Lance is the first company to
pioneer this important innovation.

These new items join the company's existing lineup of gluten-free products. Snyder's of Hanover, named the No. 1
gluten-free pretzel in the U.S., launched its line of Gluten-Free Pretzels in 2013 and continues to expand the line to
offer flavorful snacking options, including Honey Mustard and Onion Pretzel Sticks. Also, the entire line of Cape


       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 45 of 285
     Snyder's-Lance expands portfolio of delicious, gluten-free snacks; First-ever gluten-free sandwich cracker
                            among new lineup of innovative, 'better for you' prod ....

Cod kettle-cooked chips is made with all-natural ingredients, gluten-free, preservative-free and kettle-cooked in
100% canola oil.

"With improved taste and nutrition profiles, gluten-free foods are now appealing to an even wider audience, and in
fact, snacks are the largest and fastest growing gluten-free food segment," said Rod Troni, Chief Marketing Officer,
Snyder's-Lance, Inc. "That's why Snyder's-Lance is committed to offering more gluten-free options to consumers
who desire them because of a gluten sensitivity or just because they deem them healthier. We have proven
success in gluten-free snacking and will continue to raise the bar."

More than 18 million people in the U.S. deal with celiac disease, and Snyder's of Hanover is privileged to work with
the National Foundation for Celiac Awareness (NFCA) in support of their efforts to help fund research, treatment
and raise awareness of celiac disease.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida,
Wisconsin and Ohio. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack Factory®
Pretzel Crisps®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart(TM), O-Ke-Doke®
and other brand names. Products are distributed nationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. LNCE-G

Logo -http://photos.prnewswire.com/prnh/20150203/173341 LOGO

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/snyders-Iance-
expands-portfolio-of-delicious-gluten-free-snacks-300044905.html

SOURCE Snyder's-Lance, Inc.


CONTACT: Stacey McCray, stacey.mccray@lgapr.com, 704-552-6565


Load-Date: March 4, 2015


  End ufDucumcnt




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 46 of 285
~
j           Snyder's-Lance Expands Portfolio of Delicious, Gluten-free Snacks
                                                             India Retail News
                                                     March 3, 2015 Tuesday 6:30 AM EST


    Copyright 2015 Contify.com All Rights Reserved

    Length: 633 words

    Body


    March 3 -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE), maker of innovative, premium and "better for you" snacks, is
    adding more gluten-free products to its growing product lineup. To meet consumers' increasing demand for gluten-
    free options, Cape Cod, Snack Factory Pretzel Crisps, Eatsmart Naturals and Lance all have new certified gluten-
    free snacks being rolled out currently and are already on shelves at many retailers nationwide. A new gluten-free
    sandwich cracker is being presented to retailers this week for a spring introduction.

    "As our family of brands continues to grow and reach more consumers who want healthier snack options, we've
    developed innovative, gluten-free snacks that will exceed consumer expectations in taste and quality," said Carl E.
    Lee, Jr., President and CEO of Snyder's-Lance, Inc. "All of these products reflect our passion for premium,
    differentiated snacki ng."

    Consumer research reveals that nearly one out of three American adults wants to cut down or be free of gluten in
    their diets. In addition, 77% of people who buy gluten-free products claim it is hard to find good-tasting, gluten-free
    foods. Snyder's-Lance has stepped up to the plate to offer a variety of flavorful, gluten-free options that do not
    sacrifice taste.

    The new gluten-free options by Snyder's-Lance include:

    * Cape Cod embraces consumers' desire for healthier options and their love for eating dips by creating new gluten-
    free Dipping Shells packed with whole grains. The shells come in three varieties Four Bean (Black, Pinto, Red and
    Adzuki Beans), Blue Corn Multigrain (Blue Corn, Chia Seeds and Brown Rice) and Ancient Grain (Quinoa, Black
    Sesame and Amaranth).

    * Pretzel Crisps, the world's first flat baked pretzel cracker, introduces new gluten-free Minis, inspired by demand
    for wholesome, bite-sized snacking options that all the family can enjoy. The minis debut in two flavorful varieties,
    Original and Salted Caramel.

    * Eatsmart Naturals' new Sea Salt and Lime Dipping Chips offer a mouthwatering blend of potato and chickpea
    flavors. The chips are certified gluten-free, a good source of whole grains and made with GMO-free ingredients.

    * Lance will introduce the first gluten-free sandwich cracker for consumers who desire savory, on-the-go fuel for the
    day. The gluten-free Peanut Butter and Cheddar Cheese Sandwich Crackers combine the great Lance taste in a
    bite-sized snack. This is a major gluten-free product breakthrough as Snyder's-Lance is the first company to
    pioneer this important innovation.

    These new items join the company's existing lineup of gluten-free products. Snyder's of Hanover, named the No. 1
    gluten-free pretzel in the U.S., launched its line of Gluten-Free Pretzels in 2013 and continues to expand the line to
    offer flavorful snacking options, including Honey Mustard and Onion Pretzel Sticks. Also, the entire line of Cape
    Cod kettle-cooked chips is made with all-natural ingredients, gluten-free, preservative-free and kettle-cooked in
    100% canola oil.




            Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 47 of 285
                         Snyder's-Lance Expands Portfolio of Delicious, Gluten-free Snacks

"With improved taste and nutrition profiles, gluten-free foods are now appealing to an even wider audience, and in
fact, snacks are the largest and fastest growing gluten-free food segment," said Rod Trani, Chief Marketing Officer,
Snyder's-Lance, Inc. "That's why Snyder's-Lance is committed to offering more gluten-free options to consumers
who desire them because of a gluten sensitivity or just because they deem them healthier. We have proven
success in gluten-free snacking and will continue to raise the bar."

More than 18 million people in the U.S. deal with celiac disease, and Snyder's of Hanover is privileged to work with
the National Foundation for Celiac Awareness (NFCA) in support of their efforts to help fund research, treatment
and raise awareness of celiac disease.

Source: Snyder's-Lance


Load-Date: March 4, 2015


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 48 of 285
                                             Sex, drugs and literature
                                                        The Seattle Times

                                                     March 3, 2015 Tuesday


Copyright 2015 The Seattle Times Company All Rights Reserved

Section: Rap ZONE; Pg. B1
Length: 804 words
Byline: Nicole Brodeur, Seattle Times staff columnist

Body


Back when they both worked at the Seattle Weekly, Claire Dedererand Bruce Barcottshared a lot of copy. And, you
know ... other things.

Now married with two kids and living on Bainbridge, they're still writing in the same house, if not the same room.

"We live our marriage in dog years because we work at home," Barcott cracked last Thursday night, whenPhinney
Books owner (and "Jeopardy!" champion) Tom Nissleyhosted the couple at the third Dock Street Salon.

The reading series, dreamed up by Dock Street Press founder Dane Bahr, is aimed at bringing the community
together around local writers. (Dederer and Barcott used to live about six blocks away, so they fit the bill).

Dederer, whose 2010 memoir "Poser" was a national best-seller, just sold a book of sex-themed essays to Knopf.

On April 20, Barcott - whose 2007 book, "The Measure of a Mountain," is a must-read for anyone who has ever set
foot in REI - will release "Weed the People: A Journey into America's Legalized Future." It's about the politics,
culture and business of marijuana. Obviously.

They called this "Sex & Drugs Night," and set up in the children's section of the store, where they served wine,
aquavit and scotch in plastic cups.

Dederer went first, reading from a couple of chapters of what will be called "Don't You Like What's Good for You?"

"It's a memoir about how I went crazy in my mid-40s," Dederer told the packed room, adding that it includes an
essay on how to have sex with your husband after 17 years of marriage, "And a geography of all the places I've
cried in Seattle."

I won't tell you what she read, but based on all the laughter, it was no snore.

Barcott spoke about the "great and awkward and interesting conversations" the couple have been having with their
kids, Lucy and Willie, lately. I'll bet.

Barcott panicked when his son stood up at Improv Night at his school with a brain full of stats and stories from Dad:
"I thought, 'Please don't say marijuana, please don't say marijuana.' And he didn't!"

The book was lit, so to speak, by 2012 dinner-party conversation about then-Initiative 502.

"At a certain point, I realized we were making history here," Barcott said. "And I had no dog in the hunt because
marijuana is really not my drug."




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 49 of 285
                                                Sex, drugs and literature

So he traveled to Denver. He interviewed people around the country. He smoked some weed in the Denver Quality
Inn. And then he ate a lot of Pretzel Crisps.

Of confessional writing, Dederer said, "That's the whole point of the exercise. You say something hard and the
reader reads it, and they're so glad to see it."

Added Barcott, "The first step is getting past the idea of what other people think. She's the town pump and I'm a big
stoner."

Not really, but you know what he means.

In other literary news, Seattle Met magazine floated its casting picks for the film version of Maria Semple'sSeaUle-
based best-seller, "Where'd You Go, Bernadette?"

"Boyhood" director Richard Linklater is in talks to direct, but to star?

The Met picks Mary-Louise Parkerto play Bernadette Fox("for homemaking ennui and blank disregard"); David
Thewlis for Elgin Branch("He just looks Microsofty"); and Kaitlyn Dever, who had a bit part in Lynn Shelton's
"Laggies", for the levelheaded eighth-grader Bee Branch.

I reached out to Semple for her thoughts, but she wasn't feeling free with any "Bernadette" film facts: "I'm really
thrilled at the news," she said, "but don't feel comfortable commenting on anything yet."

Stay tuned.

One man had spent the day in jury duty and was headed to the gym when his phone rang: Two children - siblings
ages 4 and 7 - would join his family in three hours.

When you sign up to be a foster parent with the hope of adopting a "forever family," he told me, things happen
differently. And quickly.

And wonderfully.

I heard story after story the other day at the annual fundraising lunch for Amara, a Seattle-based nonprofit that for
90 years has been placing foster children in safe homes, temporarily or forever.

Megan Karchand Aly Vander Stoepadopted four siblings from a group of 14. The oldest, Bryant Joseph Houser, told
of caring for his siblings after his parents were lost to methamphetamine. He missed a year of school. Karch and
Vander Stoep had adopted three of his younger siblings - would they consider taking him, too? They did.

The couple went "from owning a Mini Cooper to a minivan."

And Houser? "I am a brother, not a parent."

The Stella Mae Carmichael Award was given to Jared Millsand Reese Umbaugh, who became licensed foster
parents four years ago. They have fostered six kids since. Two of them, just 2 and 3 years old, arrived two weeks
before their 2013 wedding.

"We were their seventh placement," Umbaugh said, and let that number sink in.

Then he and Mills were off - to pick up another foster child. Sometimes they say yes, sometimes they don't.

"You just know," Umbaugh said.


Load-Date: March 5, 2015




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 50 of 285
                               Sex, drugs and literature


End of Document




    Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 51 of 285
   Dynamically sweet & savory: snack producers and bakers have expanded
  their explorations into sweet-savory profiles, with sweet-salty, sweet-spicy
      and sweet-herbal all gaining favor.{Market Trends: Sweet & savory}
                                         Snack Food & Wholesale Bakery

                                                   March 1, 2015


Copyright 2015 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2015 BNP Media

Section: Pg. 20; Vol. 104; No.3; ISSN: 1096-4835
Length: 1411 words
Byline: Peckenpaugh, Douglas J.

Body


Dynamic contrast is the hallmark of every careful culinary endeavor.

In "Why Humans Love Junk Food," Steven Witherly digs into the Witherly and Hyde Theory of Dynamic Contrast.
He states that people prefer foods with sensory contrasts, including "light and dark, sweet and salty." It's a
sensation he calls "ping-pong pleasure," and it directly relates to snacks.

The rise of the sweet-savory flavor combination is a perfect example of Witherly's discussion of dynamic contrast,
with sweet and salty forming a cornerstone in its foundation. But sweet and spicy also dances within this spectrum,
as does sweet and herbal.

When formulators expertly apply these flavor profiles to snack foods, the net effect often proves undeniably
craveable.

Sweet and salty

The sweet-salty flavor profile is a modern classic, highly visible in the uber-popular salted caramel. Caramel com is
a classic here, and ready-to-eat (RTE) popcorn and caramel com are up 21.76 in dollar sales for the 52 weeks
ending Jan. 25, 2015, per IRI, Chicago.

"For several years now, the leading 'sweet and salty' taste sensation combination has been salted caramel," says
Anton Angelich, group vice president, marketing, Virginia Dare, Brooklyn, NY. "In trying to better understand this
sensory phenomenon, one must look at the interaction of the two different taste stimulators: salt and sweet. Sweet
perception sends pleasurable messages to the brain. Salt acts as a flavor enhancer. When the two are combined,
and properly balanced, such as with salted caramel, the pleasurable taste experience is magnified." He notes that
the salted caramel taste combination is popular in cookies and biscuits, among other applications.

"Salted caramel and salted dark chocolate are still very popular for trail mixes and nuts, as well as on popcorn,"
says Kimberly Cornelius, food technologist, Wixon, St. Francis, WI. She notes that while the bacon trend might be
on its way out, the combination of maple and bacon still has traction in products like popcorn. "A new up-and-comer
is salted satsuma, a seedless mandarin orange," she says, a flavor combination that fits with nuts and trail mixes.




        Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 52 of 285
   Dynamically sweet & savory: snack producers and bakers have expanded their explorations into sweet-savory
                            profiles, with sweet-salty, sweet-spicy and sweet-herb ....

Pinkleton's, Portland, OR, offers RTE popcorn in Salted Molasses and Salted Vanilla. "I look for flavor profiles that
speak to me," says Jonathan J. Poe, owner of the company. "With Salted Vanilla, I wanted to do a milder caramel,
not cook it quite as long, so the nuances in the vanilla that I use could really sing."

Poe suggests including fat in the sweet-salty profile. "Sweet and salty balance one another when done right, if you
add an element of fat, like organic butter," he says. "This amazing thing starts happening, your mouth starts saying,
'More!'"

Chocolate-covered chips have begun to find a wider audience. Frito-Lay introduced its Lay's Wavy chocolate-
dipped chips in late 2013 to join the ranks of Utz Quality Food Foods and Herr Foods, and subsequently added a
dark-chocolate version. While the overall potato chip category is only up 4.81 percent in dollar sales for the 52
weeks ending Jan. 25, 2015, Lay's Wavy are up 8.35 percent, now accounting for $568.7 million in sales, per IRL

Gluten-free bakery Defloured, Chicago, goes sweet-salty with two of its baked goods: Three Faces of Eve Salted
Peanut Chocolate Bars and Let It Rain! Bomber Bars (made with peanuts, peanut butter cups, toffee and potato
chips atop a gluten-free graham cracker base).

And B.T. McElrath Chocolatier, Minneapolis, offers Buttered Toast chocolate bars, made with toast purchased from
a local artisan bakery--a notable trend in its own right--amply buttered, then en robed in milk chocolate.

Sweet-salty tastes can gain increased depth through use of naturally sweet-salty foods, like blue cheese. POP
Gourmet Foods, the 2015 Snack Food & Wholesale Bakery Snack Producer of the Year, takes this route with its co-
branded Rogue Blue Cheese Popcorn, made with cheese from Rogue Creamery, Springfield, OR.

The Hain Celestial Group's Terra Chips brand steps into Thanksgiving territory with its Crinkles Candied Sweet
Potato Chips.

It then heads south of the border with its Spiced Sweets Cumin & Red Pepper. Its Sweets & Carrots snack includes
crunchy dried carrots, delivering a full serving of vegetables in every ounce.

POP Gourmet also invades the garden, including real crispy jalapeno chips in its Fire Corn Jalapeno Popcorn and
White Cheddar Jalapeno Popcorn.

Sweet and spicy

"Sweet brown flavors such as caramel, butterscotch and toffee have been popular for a very long time," says
Angelich. "The popularity of these flavors plays well into the consumer's desire for retro-comforting tastes. We are
seeing, however, that these flavors are being enhanced by the addition of ginger and cinnamon."

The combination of chocolate and chiles also plays well in a variety of foods. "In the 1500s in Mexico, hot pepper
was added to cocoa beverages to give a complex taste sensation of bitter, sweet and hot," says Angelich.

Another Pinkleton's popcorn is Spicy Mexican Cocoa--Poe's personal favorite. "I hail from Southern California and
have always loved the spicy-smoky-sweet behind a lot of Mexican cooking," he says.

"The ever-popular fruit and chile pepper combination is still going strong for the snack industry, such as mango-
chipotle or pineapple-habanero," says Cornelius. "A few other 'off-the-beaten-path' profiles are starting to emerge--
moles, harissa and pickled vegetables." She suggests that these flavors work well on tortilla chips and other snack
bases, and that chocolate and chiles still have a place in nuts and trail mixes.

Chiles form part of the primary base for sriracha, which has hit the market with force over the past year or so. "It
has a great flavor base of garlic, chile pepper heat and vinegar, balanced with a touch of sweetness to keep you
coming back for more," says Cornelius. "It's all about the right balance."




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 53 of 285
   Dynamically sweet & savory: snack producers and bakers have expanded their explorations into sweet-savory
                            profiles, with sweet-salty, sweet-spicy and sweet-herb ....

Robert Danhi, chef and author, James Beard Award finalist for his book "Southeast Asian Flavors" and host of the
"Taste of Vietnam" TV documentary, characterizes the sriracha flavor profile as "salty-sour-sweet and fermented
with a rich, garlicky flavor." He notes that it also gains depth from fermentation.

"I'm collaborating on a sriracha flake made from the sauce itself," says Danhi, "with some rice maltodextrin to keep
it dry and in flake form--amazing stuff."

While many directly connect Huy Fong Foods and its ubiquitous "rooster sauce" with sriracha, the chili sauce is
named after the coastal city of Si Racha in Thailand and common in countless iterations throughout Southeast Asia.
The sauce was originally known as sriraja panich.

The complex sweet-spicy flavor profile has proved popular of late, with releases including:

* POP Gourmet Huy Fong Sriracha Popcorn

* POP Gourmet Huy Fong Sriracha Potato Chips

* General Mills Chex Mix Xtreme Sweet & Spicy Sriracha

* Popcorn Indiana Sriracha Popcorn

* The Kellogg Co. Sriracha Pringles

* Kettle Brand Sriracha Potato Chips

* Kettle Brand Sriracha Popcorn

* Way Better Sriracha Tortilla Chips

* Snack Factory Sriracha & Lime Pretzel Crisps

Sweet and herbal

Sweet-herbal-savory territory offers a wide range of potential combinations--from bright and grassy to deep and
earthy.

"Herbs add a touch of freshness and earthiness in the background that can create a whole new flavor experience,
like vanilla with a sweet basil note or passion fruit and turmeric," says Cornelius. She suggests that herbs can add
"brightness and slight green notes" to sweet-herbal flavor profiles.

That ever-present dill pickle accompanying lunchtime sandwiches and chips made a leap into chips a while back
and continues to surface. Pringles Xtra recently released a Screamin' Dill Pickle flavor.

POP Gourmet sells co-branded Wakaya Perfection Ginger & Sweet Orange Popcorn, and Ginger, Sea Salt &
Caramel Popcorn, made with Wakaya Perfection organic pink Fijian ginger powder. The company also offers Exotic
Spiced Caramel with Cashews Popcorn that includes cardamom in the spice mix.

Pinkleton's offers an Orange Cardamom Popcorn. Poe notes that it was inspired by a breakfast pastry he had in
Denmark--and from the classic Old Fashioned cocktail.

Sweet-savory flavor combinations have grown beyond novelty status in today's snack market, and we will continue
to see new, innovative flavors build appealing dynamic contrast in products across the board moving forward. It's
simply a matter of crafting the right craveable balance.

By Douglas J. Peckenpaugh, Chief Editor




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 54 of 285
  Dynamically sweet & savory: snack producers and bakers have expanded their explorations into sweet-savory
                           profiles, with sweet-salty, sweet-spicy and sweet-herb ....


Load-Date: August 30, 2018


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 55 of 285
   Dynamically sweet & savory: snack producers and bakers have expanded
  their explorations into sweet-savory profiles, with sweet-salty, sweet-spicy
      and sweet-herbal all gaining favor; Market Trends: Sweet & savory
                                       Snack Food & Wholesale Bakery

                                                March 1, 2015


Copyright 2015 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2015 BNP Media

Section: Pg. 20(4); Vol. 104; No.3; ISSN: 1096-4835

Length: 1493 words

Byline: Peckenpaugh, Douglas J.

Body

  Dynamic contrast is the hallmark of every careful culinary endeavor.
   In "Why Humans Love Junk Food," Steven Wi therly digs into the Wi therly and Hyde Theory of Dynamic
Contrast. He states that people prefer foods with sensory contrasts, including "light and dark, sweet and
salty." It's a sensation he calls "ping-pong pleasure," and it directly relates to snacks.
   The rise of the sweet-savory flavor combination is a perfect example of Witherly's discussion of
dynamic contrast, with sweet and salty forming a cornerstone in its foundation. But sweet and spicy also
dances within this spectrum, as does sweet and herbal.
   When formulators expertly apply these flavor profiles to snack foods, the net effect often proves
undeniably craveable.
   Sweet and salty
   The sweet-salty flavor profile is a modern classic, highly visible in the uber-popular salted caramel.
Caramel com is a classic here, and ready-to-eat (RTE) popcorn and caramel com are up 21.76 in dollar sales
for the 52 weeks ending Jan. 25, 2015, per IRI, Chicago.
   "For several years now, the leading , sweet and salty' taste sensation combination has been sal ted
caramel," says Anton Angelich, group vice president, marketing, Virginia Dare, Brooklyn, NY.

"In trying to better understand this sensory phenomenon, one must look at the interaction of the two
different taste stimulators: salt and sweet. Sweet perception sends pleasurable messages to the brain.
Salt acts as a flavor enhancer. When the two are combined, and properly balanced, such as with salted
caramel, the pleasurable taste experience is magnified." He notes that the salted caramel taste
combination is popular in cookies and biscuits, among other applications.
    [ILLUSTRATION OMITTED]
   "Salted caramel and salted dark chocolate are still very popular for trail mixes and nuts, as well as
on popcorn," says Kimberly Cornelius, food technologist, Wixon, St. Francis, WI. She notes that while the
bacon trend might be on its way out, the combination of maple and bacon still has traction in products
like popcorn. "A new up-and-comer is salted satsuma, a seedless mandarin orange," she says, a flavor
combination that fits with nuts and trail mixes.
   Pinkleton's, Portland, OR, offers RTE popcorn in Salted Molasses and Salted Vanilla. "I look for flavor
profiles that speak to me," says Jonathan J. Poe, owner of the company. "With Salted Vanilla, I wanted to
do a milder caramel, not cook it quite as long, so the nuances in the vanilla that I use could really
sing."
   Poe suggests including fat in the sweet-salty profile. "Sweet and salty balance one another when done
right, if you add an element of fat, like organic butter," he says. "This amazing thing starts happening,
your mouth starts saying, 'More!'"
   Chocolate-covered chips have begun to find a wider audience. Frito-Lay introduced its Lay's Wavy
chocolate-dipped chips in late 2013 to join the ranks of Utz Quality Food Foods and Herr Foods, and
subsequently added a dark-chocolate version. While the overall potato chip category is only up 4.81




        Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 56 of 285
  Dynamically sweet & savory: snack producers and bakers have expanded their explorations into sweet-savory
                           profiles, with sweet-salty, sweet-spicy and sweet-herb ....

percent in dollar sales for the 52 weeks ending Jan. 25, 2015, Lay's Wavy are up 8.35 percent, now
accounting for $568.7 million in sales, per IRI.
    Gluten-free bakery Defloured, Chicago, goes sweet-salty with two of its baked goods: Three Faces of Eve
Salted Peanut Chocolate Bars and Let It Rain! Bomber Bars (made with peanuts, peanut butter cups, toffee
and potato chips atop a gluten-free graham cracker base) .
    [ILLUSTRATION OMITTED]
    And B.T. McElrath Chocolatier, Minneapolis, offers Buttered Toast chocolate bars, made with toast
purchased from a local artisan bakery--a notable trend in its own right--amply buttered, then enrobed in
milk chocolate.
    Sweet-sal ty tastes can gain increased depth through use of naturally sweet-salty foods, like blue
cheese. POP Gourmet Foods, the 2015 Snack Food & Wholesale Bakery Snack Producer of the Year, takes this
route with its co-branded Rogue Blue Cheese Popcorn, made with cheese from Rogue Creamery, Springfield,
OR.
    The Hain Celestial Group's Terra Chips brand steps into Thanksgiving terri tory with its Crinkles
Candied Sweet Potato Chips.
    It then heads south of the border with its Spiced Sweets Cumin & Red Pepper. Its Sweets & Carrots snack
includes crunchy dried carrots, delivering a full serving of vegetables in every ounce.
    POP Gourmet also invades the garden, including real crispy jalapeno chips in its Fire Corn Jalapeno
Popcorn and White Cheddar Jalapeno Popcorn.
    [ILLUSTRATION OMITTED]
    Sweet and spicy
    "Sweet brown flavors such as caramel, butterscotch and toffee have been popular for a very long time,"
says Angelich. "The popularity of these flavors plays well into the consumer's desire for retro-comforting
tastes. We are seeing, however, that these flavors are being enhanced by the addition of ginger and
cinnamon."
    The combination of chocolate and chiles also plays well in a variety of foods. "In the 1500s in Mexico,
hot pepper was added to cocoa beverages to give a complex taste sensation of bitter, sweet and hot," says
Angelich.
    [ILLUSTRATION OMITTED]
   Another Pinkleton's popcorn is Spicy Mexican Cocoa--Poe's personal favorite. "I hail from Southern
California and have always loved the spicy-smoky-sweet behind a lot of Mexican cooking," he says.
   "The ever-popular fruit and chile pepper combination is still going strong for the snack industry, such
as mango-chipotle or pineapple-habanero," says Cornelius. "A few other 'off-the-beaten-path' profiles are
starting to emerge--moles, harissa and pickled vegetables." She suggests that these flavors work well on
tortilla chips and other snack bases, and that chocolate and chiles still have a place in nuts and trail
mixes.
   Chiles form part of the primary base for sriracha, which has hit the market with force over the past
year or so. "It has a great flavor base of garlic, chile pepper heat and vinegar, balanced with a touch of
sweetness to keep you coming back for more," says Cornelius. "It's all about the right balance."
   Robert Danhi, chef and author, James Beard Award finalist for his book "Southeast Asian Flavors" and
host of the "Taste of Vietnam" TV documentary, characterizes the sriracha flavor profile as "salty-sour-
sweet  and   fermented  with  a  rich,  garlicky  flavor."   He  notes  that  it  also   gains  depth from
fermentation.
   "I'm collaborating on a sriracha flake made from the sauce itself," says Danhi, "with some rice
maltodextrin to keep it dry and in flake form--amazing stuff."
   While many directly connect Huy Fong Foods and its ubiquitous "rooster sauce" with sriracha, the chili
sauce is named after the coastal city of Si Racha in Thailand and common in countless iterations
throughout Southeast Asia. The sauce was originally known as sriraja panich.
   The complex sweet-spicy flavor profile has proved popular of late, with releases including:
   * POP Gourmet Huy Fong Sriracha Popcorn
   * POP Gourmet Huy Fong Sriracha Potato Chips
   * General Mills Chex Mix Xtreme Sweet & Spicy Sriracha
   * Popcorn Indiana Sriracha Popcorn
   * The Kellogg Co. Sriracha Pringles
   * Kettle Brand Sriracha Potato Chips
   * Kettle Brand Sriracha Popcorn
   * Way Better Sriracha Tortilla Chips

   * Snack Factory Sriracha & Lime Pretzel Crisps
   Sweet and herbal




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 57 of 285
  Dynamically sweet & savory: snack producers and bakers have expanded their explorations into sweet-savory
                           profiles, with sweet-salty, sweet-spicy and sweet-herb ....

   Sweet-herbal-savory territory offers a wide range of potential combinations--from bright and grassy to
deep and earthy.
   "Herbs add a touch of freshness and earthiness in the background that can create a whole new flavor
experience, like vanilla with a sweet basil note or passion fruit and turmeric," says Cornelius. She
suggests that herbs can add "brightness and slight green notes" to sweet-herbal flavor profiles.
   That ever-present dill pickle accompanying lunchtime sandwiches and chips made a leap into chips a
while back and continues to surface. Pringles Xtra recently released a Screamin' Dill Pickle flavor.
   POP Gourmet sells co-branded Wakaya Perfection Ginger & Sweet Orange Popcorn, and Ginger, Sea Salt &
Caramel Popcorn, made with Wakaya Perfection organic pink Fij ian ginger powder. The company also offers
Exotic Spiced Caramel with Cashews Popcorn that includes cardamom in the spice mix.
   Pinkleton's offers an Orange Cardamom Popcorn. Poe notes that it was inspired by a breakfast pastry he
had in Denmark--and from the classic Old Fashioned cocktail.
   Sweet-savory flavor combinations have grown beyond novelty status in today's snack market, and we will
continue to see new, innovative flavors build appealing dynamic contrast in products across the board
moving forward. It's simply a matter of crafting the right craveable balance.
   By Douglas J. Peckenpaugh, Chief Editor




Load-Date: April 15, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 58 of 285
~.

      \
     Fun flavors, formats: snack, candy manufacturers use fun new flavors,
   forms to tempt tastebuds.(NEW PRODUCT TRENDS ANNUAL: SNACKS &
                                CONFECTIONS)
                                                 Prepared Foods
                                                  March 1, 2015


Copyright 2015 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2015 BNP Media

Section: Pg. 89; Vol. 184; No.3; ISSN: 0747-2536
Length: 2185 words
Byline: Vierhile, Tom

Body


CHANGE AND CHALLENGE describe the state of affairs in the 2014 confectionery market. It was a year when
candy makers placed big bets on new products to drive growth.

Last year certainly started out with a bang. Nestle went after the competition with its own new entry: Butterfinger
Peanut Butter Cups. Moreover, Nestle supported the launch with its first-ever Super Bowl ad. The entry represents
the first big brand (in decades) to directly target Hershey's Reese's.

For its part, Hershey also was in an aggressive mood and launched its first new US candy brand in 30 years:
Lancaster Soft Cremes. According to Hershey, caramel is growing faster than any other confectionery flavor.
Conceived as a soft-type caramel that "you can sink your teeth into," it targets consumers in their 20s and 30s and
taps growth in caramel-flavored candies.

Want another example of 2014 shaping up as a big year? Mars Chocolate literally went big with M&M's Mega
Chocolate Candies--a new version of M&M's with three times the chocolate of regular M&M's. It may have been the
biggest change for M&M's since the brand's 1941 debut.

This willingness to experiment with the crown jewels carried over to brands like PEZ, a brand celebrating its 88th
birthday in 2014. The brand went beyond the ubiquitous PEl dispenser with PEl Hedz Soft Candy Chews, a soft
candy inspired by the fun character designs topping PEl candy dispensers. Made in Germany by Katjes, the
dispenser-less candy showcases new technology that produces snappy character impressions, such as a new
Hello Kitty variety.

In terms of texture and shape innovation, 2014 was likely the calm before the storm as 3D printing nears
commercial reality. Hershey plans to debut the technology in 2015 with its 3-D Chocolate Candy Printing exhibit at
Hershey's Chocolate World in Hershey, Pa. The exhibit will show live 3D printing and let consumers be "scanned"
to see what they would look like as piece of 3D chocolate. Hershey has been working with 3D systems on this 3D
printing technology for some time, and chocolate may be the first packaged food to use 3D printing on a commercial
scale.

Novel flavors drove the bulk of confectionery innovation in 2014, especially seasonal candies, which were huge.
Leading the way were fall-themed flavors, as confectionery jumped on the coffee market's pumpkin spice-flavor
bandwagon.



       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 59 of 285
       Fun flavors, formats: snack, candy manufacturers use fun new flavors, forms to tempt tastebuds.(NEW
                            PRODUCT TRENDS ANNUAL: SNACKS & CONFECTIONS)

Consumers faced a barrage of pumpkin spice-flavored candies and gums in 2014, including Trident Layers
Pumpkin Spice Sugar Free Gum from Mondelez Global, Wrigley's Extra Pumpkin Spice Sugar Free Gum from
Wrigley, and Pumpkin Spice Candy Corn from Brach's.

Halloween's impact on confectionery is clear, based on innovations like Hershey's Snack Size Candy Bars--a white-
chocolate bar studded with candy corn-flavored candy bits. Mars Chocolate added a Candy Apple flavored M&M's
Chocolate Candy variety, while Brach's added Caramel Apple Candy Corn.

Candy makers also were more willing to borrow flavors from elsewhere. That meant creations like Trident Layers
Sugar Free Gum in a Jelly Bean flavor, M&M's Chocolate Candies in a Birthday Cake flavor and Starburst Fruit
Chews in a Fruit Slushy flavor. The trend actually went in both directions, with Starburst showing up at Taco Bell
restaurants in a new Strawberry Starburst Slushy.

Alcoholic beverages also powered flavor innovation in 2014, with candy makers making a stronger play for adults.
Jelly Belly reportedly spent three years developing Jelly Belly Draft Beer Jelly Beans to avoid a bitter aftertaste-and
get the yeast and hop flavor balance just right. Beer-flavored, the jelly beans did not contain any actual alcohol.
That was not the case for Booze Drops Candy, which featured such flavors as Bourbon Whiskey and Tequila
Lemon. This hard candy has up to 3% alcohol by volume, depending on the variety.

Given that candy is ultimately an indulgence, innovation in better-for-you products was muted. One exception was
Ohso Good for You Chocolate Probiotic Chocolate Bar. This shelf-stable Belgian chocolate bar uses patented
technology to encapsulate live bacteria in a "high-quality chocolate matrix"--a delivery system said to make the bar
three times more effective in delivering probiotics than dairy products. Ohso will be distributed in the U.S. by Solgar
Vitamin and Herb, according to a deal announced in December 2014.

Another entry to watch is the Evopak Energy Chew--a "naturally flavored" energy chew with vitamins, nutrients and
minerals--plus caffeine to help "power through your day." Offered in Berry and Lemon flavors, the chews come
packaged like gum and are conceived as a portable alternative to energy drinks.

Although not functional in an ingredient sense, unwrapped, bite-size candies expanded their footprint in 2014,
courting calorie-conscious consumers. Mars added 3 Musketeers Mint Bites in December. Unwrapped, bite-size
candies are hot, with sales up 16% from 2010 to 2013. Mars cites Nielsen data and notes that bite sizes now
represent nearly 20% of the chocolate candy category.

One important merchandising innovation hit the U.S. confectionery market in 2014: the subscription candy box.
Candy Club, a monthly subscription candy box service, debuted with a diverse selection of hand-picked candies,
plus at least one "local" candy per box. Similar products, such as Nibblr (from General Mills) and Graze (from
Graze.com), also hit the snack market in 2014.

Innovation in savory snacks in 2014 was concentrated in pretzel chips, popped chips and snacks flavored with the
"hot" flavor of the year: sriracha.

Sriracha had a Bigfoot-like footprint on snacks last year, heating up potato chips, snack mixes, popcorn and more.
The spicy flavor was favored by Chex Mix Xtreme Snack Mix Sweet & Spicy Sriracha from General Mills, Kettle
Foods' Kettle Brand Sriracha Potato Chips and Popcorn, Indiana's Sriracha Popcorn.

Pretzel chips and popped chips had one thing in common--both were created by upstarts. Pretzel chips were
popularized by Snack Factory's Pretzel Crisps in 2004, while popped chips were sired by Popchips in 2007. Both
brands were in the cross-hairs of numerous new products in 2014.

H.K. Anderson Pretzel Thins from ConAgra Foods, Rold Gold Three Cheese Pretzel Thins from Frito-Lay and
Skinnygirl Snacks Baked Pretzel Thins from Barrel 0' Fun Snack Foods were major new pretzel chips in 2014.
Pretzel chips are prized for their thin profile, crunchy texture, impactful flavor and favorable nutritional profile relative
to potato chips.



       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 60 of 285
       Fun flavors, formats: snack, candy manufacturers use fun new flavors, forms to tempt tastebuds.(NEW
                            PRODUCT TRENDS ANNUAL: SNACKS & CONFECTIONS)

Popped chips produced a mind-bending array of launches in 2014. Two of the more unusual ones are Stonefire
Authentic Flatbreads Naan Crisps from FGF Brands and Food Should Taste Good Pita Puffs from General Mills'
Food Should Taste Good unit. Naan Crisps are "flame-baked," instead of fried, and shaped like naan bread for a
different look. Pita Puffs marry the pita chip with a puffed-chip format, in flavors such as Cinnamon Sugar.

Other popped chips include Lay's Air Pops Air Popped Crisps from Frito-Lay, with "55% less fat than regular potato
chips," and Nabisco Wheat Thins Popped Chips in flavors like Spicy Cheddar. Because the Nabisco product is
wheat-based, it delivers a significant quantity of whole grains--11 g per serving.

All this activity in puffed and pretzel chips might leave the impression that potato chips were left out in the cold, but
that isn't the case. Potato chips felt the love from Frito-Lay and its new lattice-cut chip concept. Lay's Kettle Cooked
Lattice Cut Potato Chips feature an open-cut lattice shape for a new mouthfeel and greater surface area to hold
seasonings and flavors.

Frito-Lay also tweaked the ridged potato chip concept with Ruffles Deep Ridged Potato Chips in flavors like Sweet
& Smokin' Barbecue and Classic Hot Wings--the latter inspired by a partnership with Buffalo Wild Wings. The
deeper ridges reportedly "stand up to the thickest dips."

Tortilla chips also were tweaked, with Frito-Lay's Tostitos Rolls tortilla chips launched in December 2014, just prior
to the Super Bowl. The rolled chip format is the hottest thing in tortilla chips in years, popularized by Hispanic
consumers and now moving into the mass market.

Potato chip flavor also has been more daring than usual. Potato chips logged the first Stuffing, Cranberry, Turkey &
Gravy and Pumpkin Pie-flavored chips in 2014 with Boulder Flavored Kettle Cooked Potato Chips. Launched
around Thanksgiving, the line cashed in on the festive season and was exclusive to Target stores.

The "open innovation" model was tapped by Frito-Lay again in 2014, with its "Do Us a Flavor" promotion--where
consumers voted on four new flavors of Lay's Potato Chips: Cappuccino, Wasabi Ginger, Cheddar Bacon Mac &
Cheese and Mango Salsa. Wasabi Ginger emerged as the winner.

So-called "better-for-you" innovation in chips was paced by protein and vegetables. On the protein front, Quest
Protein Chips from EI Segundo, Calif.-based Quest Nutrition use whey- and milk-based protein to deliver 21 g of
protein per serving. ProTings Protein Chips are similar, but use pea protein and aim at "gym rats" tired of high-
protein shakes and bars.

Tremendous growth in "veggie snacking" gained attention from snack giants like General Mills. The company's
Green Giant Cheddar Baked Veggie Puffs are "made with real vegetables."

Kale gained ground, popping up in products such as Supereats Kale+Chia chips--a tortilla-like chip with 70% of the
daily value of vitamin A and 80% of vitamin C. Other vegetables are challenging kale, though. Brussels sprouts
emerged in 2014, represented by Wonderfully Raw Brussel Bytes, a Brussels sprout and coconut snack mix in
flavors such as Chili Pumpkin Seed Crunch.

Popcorn innovation continued at a torrid pace in 2014, paced by indulgence and health trends. On the health side,
kale, seaweed and Himalayan pink salt are trendy ingredients. Woburn, Mass.-based Quinn Foods' debuted Quinn
Kale & Sea Salt Farm-to-Bag Popcorn. Meanwhile, seaweed, toasted sesame, chia seeds and spices combine in
479 Degrees Toasted Sesame & Seaweed Artisan Popcorn.

Himalayan pink mineral salt staked a claim as a new functional health ingredient. Wilton, Conn.-based LesserEvil
Brand Snack Company used it for Lesser Evil Buddha Bowl Himalayan Pink Organic Popcorn. Claimed to be the
"truest and purest form of salt on the planet," Himalayan pink mineral salt is reportedly prized for healing and
restorative properties, including bone health and blood pressure benefits.




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 61 of 285
      Fun flavors, formats: snack, candy manufacturers use fun new flavors, forms to tempt tastebuds.(NEW
                           PRODUCT TRENDS ANNUAL: SNACKS & CONFECTIONS)

Reduced-calorie popcorn got a shot in the arm from ConAgra's new Skinnygirl Popcorn. Sold in minibags with just
25 calories per cup, the microwave popcorn was marketed as a "permissible indulgence" for calorie-concerned
women. But other popcorns, such as Pipcorn White Truffle Popcorn and Pop It! Top It! Snickerdoodle Candy-
Coated Popcorn Kit, threw calorie caution to the wind. Hot-and-spicy popcorns also were a "thing" in 2014,
especially sriracha-f1avored popcorns.

Meat snacks had a strong run in 201, with bacon jerky trending along with "craft" jerky products. Kraft Foods' Oscar
Mayer brand hopped on the bacon jerky bandwagon with Bourbon Barbecue Seasoned Bacon Jerky. Minong,
Wisc.-based Link Snacks Inc. added Jack Link's Small Batch Handcrafted Beef Jerky--"slow cooked in small
batches"--to be "ultra-tender" and "intensely smoky."

One odd pairing in meat snacks was wine and beef, with Sonoma, California-based Krave Pure Foods and Clos du
Bois winery pairing up for wine-infused Krave Chardonnay Honey Rosemary Turkey Jerky and Cabernet Sauvignon
Balsamic Blackberry Beef Jerky. Wine makes functional and flavor sense by fighting the tendency of jerky to dry
out.

Like many snacks, seeds and nuts also split between indulgence and health. Indulgence was stronger in 2014,
helped by Kraft Foods' Planters Pumpkin Spice Almonds, as well as its new array of Planters Peanuts flavors:
Salted Caramel, Cocoa, Smoked and Chipotle. The latter are flavored after roasting for better flavor "pop." Flavors
were expected to help peanuts restore share lost to trendier almonds and hazelnuts.

Sprouted seeds could be a new trend to watch. Sprouting reportedly made Go Raw Sprouted Watermelon Seeds
easier to chew and digest than raw watermelon seeds. Mountain View, Cali f.-based Freeland Food pitched the
seeds as a good source of protein (11 g per ounce), and iron.

KEY POINTS

1. Caramel has been growing faster than any other confectionery flavor. Other new interesting candy flavors have
ranged from pumpkin spice to various alcohol varieties.

2. Unwrapped, bite-size candies are hot, with sales up 16% from 2010 to 2013.

3. Innovation in savory snacks in 2014 was concentrated in pretzel chips, popped chips and snacks flavored with
the "hot" flavor of the yean sriracha.

4. Rolled chips are the hottest thing in tortilla chips. Popcorn innovation also continued at a torrid pace in 2014,
paced by both indulgence and health trends.

Tom Vierhile, Contributing Editor

Tom Vierhile is innovation insights director for Datamonitor Consumer. Follow him on Twitter at @TomVierhile. Tom
Vierhile, tvierhile@datamonitor.com, 585-223-2705, www.datamonitorconsumer.com


Load·Date: August 30,2018


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 62 of 285
     Fun flavors, formats: snack, candy manufacturers use fun new flavors,
   forms to tempt tastebuds; NEW PRODUCT TRENDS ANNUAL: SNACKS &
                                 CONFECTIONS
                                               Prepared Foods

                                                March 1, 2015


Copyright 2015 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2015 BNP Media

Section: Pg. 89(4); Vol. 184; No.3; ISSN: 0747-2536
Length: 2261 words

Byline: Vierhile, Tom

Body

   [ILLUSTRATION OMITTED]
    CHANGE AND CHALLENGE describe the state of affairs in the 2014 confectionery market. It was a year when
candy makers placed big bets on new products to drive growth.
    Last year certainly started out with a bang. Nestle went after the competition with its own new entry:
Butterfinger Peanut Butter Cups. Moreover, Nestle supported the launch with its first-ever Super Bowl ad.
The entry represents the first big brand (in decades) to directly target Hershey's Reese's.
    For its part, Hershey also was in an aggressive mood and launched its first new US candy brand in 30
years: Lancaster Soft Cremes. According to Hershey, caramel is growing faster than any other confectionery
flavor. Conceived as a soft-type caramel that "you can sink your teeth into," it targets consumers in
their 20s and 30s and taps growth in caramel-flavored candies.
    Want another example of 2014 shaping up as a big year? Mars Chocolate literally went big with M&M' s
Mega Chocolate Candies--a new version of M&M' s with three times the chocolate of regular M&M' s. It may
have been the biggest change for M&M's since the brand's 1941 debut.

   This willingness to experiment with the crown jewels carried over to brands like PEZ, a brand
celebrating its 88th birthday in 2014. The brand went beyond the ubiquitous PEZ dispenser with PEZ Hedz
Soft Candy Chews, a soft candy inspired by the fun character designs topping PEZ candy dispensers. Made in
Germany by Katjes, the dispenser-less candy showcases new technology that produces snappy character
impressions, such as a new Hello Kitty variety.
   [ILLUSTRATION OMITTED]
   In terms of texture and shape innovation, 2014 was likely the calm before the storm as 3D printing
nears commercial reality. Hershey plans to debut the technology in 2015 with its 3-D Chocolate Candy
Printing exhibit at Hershey's Chocolate World in Hershey, Pa. The exhibit will show live 3D printing and
let consumers be "scanned" to see what they would look like as piece of 3D chocolate. Hershey has been
working with 3D systems on this 3D printing technology for some time, and chocolate may be the first
packaged food to use 3D printing on a commercial scale.
   Novel flavors drove the bulk of confectionery innovation in 2014, especially seasonal candies, which
were huge. Leading the way were fall-themed flavors, as confectionery jumped on the coffee market's
pumpkin spice-flavor bandwagon.
   Consumers faced a barrage of pumpkin spice-flavored candies and gums in 2014, including Trident Layers
Pumpkin Spice Sugar Free Gum from Mondelez Global, Wrigley's Extra Pumpkin Spice Sugar Free Gum from
Wrigley, and Pumpkin Spice Candy Corn from Brach's.
   Halloween's impact on confectionery is clear, based on innovations like Hershey's Snack Size Candy
Bars--a white-chocolate bar studded with candy corn-flavored candy bits. Mars Chocolate added a Candy
Apple flavored M&M's Chocolate Candy variety, while Brach's added Caramel Apple Candy Corn.
   Candy makers also were more willing to borrow flavors from elsewhere. That meant creations like Trident
Layers Sugar Free Gum in a Jelly Bean flavor, M&M' s Chocolate Candies in a Birthday Cake flavor and




        Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 63 of 285
      Fun flavors, formats: snack, candy manufacturers use fun new flavors, forms to tempt tastebuds; NEW
                            PRODUCT TRENDS ANNUAL: SNACKS & CONFECTIONS

Starburst Fruit Chews in a Fruit Slushy flavor. The trend actually went in both directions, with Starburst
showing up at Taco Bell restaurants in a new Strawberry Starburst Slushy.
   Alcoholic beverages also powered flavor innovation in 2014, with candy makers making a stronger play
for adults. Jelly Belly reportedly spent three years developing Jelly Belly Draft Beer Jelly Beans to
avoid a bitter aftertaste-and get the yeast and hop flavor balance just right. Beer-flavored, the jelly
beans did not contain any actual alcohol. That was not the case for Booze Drops Candy, which featured such
flavors as Bourbon Whiskey and Tequila Lemon. This hard candy has up to 3% alcohol by volume, depending on
the variety.
   Given that candy is ultimately an indulgence, innovation in better-for-you products was muted. One
exception was Ohso Good for You Chocolate Probiotic Chocolate Bar. This shelf-stable Belgian chocolate bar
uses patented technology to encapsulate live bacteria in a "high-quality chocolate matrix"--a delivery
system said to make the bar three times more effective in delivering probiotics than dairy products. Ohso
will be distributed in the U. S. by Solgar Vitamin and Herb, according to a deal announced in December
2014.
   Another entry to watch is the Evopak Energy Chew--a "naturally flavored" energy chew with vitamins,
nutrients and minerals--plus caffeine to help "power through your day." Offered in Berry and Lemon
flavors, the chews come packaged like gum and are conceived as a portable alternative to energy
drinks.
   Although not functional in an ingredient sense, unwrapped, bite-size candies expanded their footprint
in 2014, courting calorie-conscious consumers. Mars added 3 Musketeers Mint Bites in December. Unwrapped,
bite-size candies are hot, with sales up 16% from 2010 to 2013. Mars cites Nielsen data and notes that
bite sizes now represent nearly 20% of the chocolate candy category.
    [ILLUSTRATION OMITTED]
   One important merchandising innovation hit the U. S. confectionery market in 2014: the subscription
candy box. Candy Club, a monthly subscription candy box service, debuted with a diverse selection of hand-
picked candies, plus at least one "local" candy per box. Similar products, such as Nibblr (from General
Mills) and Graze (from Graze.com), also hit the snack market in 2014.
    Innovation in savory snacks in 2014 was concentrated in pretzel chips, popped chips and snacks flavored
with the "hot" flavor of the year: sriracha.
   Sriracha had a Bigfoot-like footprint on snacks last year, heating up potato chips, snack mixes,
popcorn and more. The spicy flavor was favored by Chex Mix Xtreme Snack Mix Sweet & Spicy Sriracha from
General Mills, Kettle Foods' Kettle Brand Sriracha Potato Chips and Popcorn, Indiana's Sriracha Popcorn.

   Pretzel chips and popped chips had one thing in cornrnon--both were created by upstarts. Pretzel chips
were popularized by Snack Factory's Pretzel Crisps in 2004, while popped chips were sired by Popchips in
2007. Both brands were in the cross-hairs of numerous new products in 2014.
   H.K. Anderson Pretzel Thins from ConAgra Foods, Rold Gold Three Cheese Pretzel Thins from Frito-Lay and
Skinnygirl Snacks Baked Pretzel Thins from Barrel 0' Fun Snack Foods were major new pretzel chips in 2014.
Pretzel chips are prized for their thin profile, crunchy texture, impactful flavor and favorable
nutritional profile relative to potato chips.
   Popped chips produced a mind-bending array of launches in 2014. Two of the more unusual ones are
Stonefire Authentic Flatbreads Naan Crisps from FGF Brands and Food Should Taste Good Pita Puffs from
General Mills' Food Should Taste Good unit. Naan Crisps are "flame-baked," instead of fried, and shaped
like naan bread for a different look. Pita Puffs marry the pita chip with a puffed-chip format, in flavors
such as Cinnamon Sugar.
   Other popped chips include Lay's Air Pops Air Popped Crisps from Frito-Lay, with "55% less fat than
regular potato chips," and Nabisco Wheat Thins Popped Chips in flavors like Spicy Cheddar. Because the
Nabisco product is wheat-based, it delivers a significant quantity of whole grains--11g per serving.
   All this activity in puffed and pretzel chips might leave the impression that potato chips were left
out in the cold, but that isn't the case. Potato chips felt the love from Frito-Lay and its new lattice-
cut chip concept. Lay's Kettle Cooked Lattice Cut Potato Chips feature an open-cut lattice shape for a new
mouthfeel and greater surface area to hold seasonings and flavors.
   Frito-Lay also tweaked the ridged potato chip concept with Ruffles Deep Ridged Potato Chips in flavors
like Sweet & Smokin' Barbecue and Classic Hot Wings--the latter inspired by a partnership with Buffalo
Wild Wings. The deeper ridges reportedly "stand up to the thickest dips."
   Tortilla chips also were tweaked, with Frito-Lay's Tostitos Rolls tortilla chips launched in December
2014, just prior to the Super Bowl. The rolled chip format is the hottest thing in tortilla chips in
years, popularized by Hispanic consumers and now moving into the mass market.
   Potato chip flavor also has been more daring than usual. Potato chips logged the first Stuffing,
Cranberry, Turkey & Gravy and Pumpkin Pie-flavored chips in 2014 with Boulder Flavored Kettle Cooked




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 64 of 285
      Fun flavors, formats: snack, candy manufacturers use fun new flavors, forms to tempt tastebuds; NEW
                            PRODUCT TRENDS ANNUAL: SNACKS & CONFECTIONS

Potato Chips. Launched around Thanksgiving, the line cashed in on the festive season and was exclusive to
Target stores.
   The "open innovation" model was tapped by Frito-Lay again in 2014, with its "Do Us a Flavor" promotion-
-where consumers voted on four new flavors of Lay's Potato Chips: Cappuccino, Wasabi Ginger, Cheddar Bacon
Mac & Cheese and Mango Salsa. Wasabi Ginger emerged as the winner.
   So-called "better-for-you" innovation in chips was paced by protein and vegetables. On the protein
front, Quest Protein Chips from El Segundo, Calif.-based Quest Nutrition use whey- and milk-based protein
to deliver 21g of protein per serving. ProTings Protein Chips are similar, but use pea protein and aim at
"gym rats" tired of high-protein shakes and bars.
   Tremendous growth in "veggie snacking" gained attention from snack giants like General Mills. The
company's Green Giant Cheddar Baked Veggie Puffs are "made with real vegetables."
   Kale gained ground, popping up in products such as Supereats Kale+Chia chips--a tortilla-like chip with
70% of the daily value of vitamin A and 80% of vitamin C. Other vegetables are challenging kale, though.
Brussels sprouts emerged in 2014, represented by Wonderfully Raw Brussel Bytes, a Brussels sprout and
coconut snack mix in flavors such as Chili Pumpkin Seed Crunch.
   Popcorn innovation continued at a torrid pace in 2014, paced by indulgence and health trends. On the
health side, kale, seaweed and Himalayan pink salt are trendy ingredients. Woburn, Mass. -based Quinn
Foods' debuted Quinn Kale & Sea Salt Farm-to-Bag Popcorn. Meanwhile, seaweed, toasted sesame, chia seeds
and spices combine in 479 Degrees Toasted Sesame & Seaweed Artisan Popcorn.
   Himalayan pink mineral salt staked a claim as a new functional health ingredient. Wilton, Conn.-based
LesserEvil Brand Snack Company used it for Lesser Evil Buddha Bowl Himalayan Pink Organic Popcorn. Claimed
to be the "truest and purest form of salt on the planet," Himalayan pink mineral salt is reportedly prized
for healing and restorative properties, including bone health and blood pressure benefits.
   Reduced-calorie popcorn got a shot in the arm from ConAgra's new Skinnygirl Popcorn. Sold in minibags
with just 25 calories per cup, the microwave popcorn was marketed as a "permissible indulgence" for
calorie-concerned women. But other popcorns, such as Pipcorn White Truffle Popcorn and Pop It! Top It!
Snickerdoodle Candy-Coated Popcorn Kit, threw calorie caution to the wind. Hot-and-spicy popcorns also
were a "thing" in 2014, especially sriracha-flavored popcorns.
   Meat snacks had a strong run in 201, with bacon jerky trending along with "craft" jerky products. Kraft
Foods' Oscar Mayer brand hopped on the bacon jerky bandwagon with Bourbon Barbecue Seasoned Bacon Jerky.
Minong, wisc.-based Link Snacks Inc. added Jack Link's Small Batch Handcrafted Beef Jerky--"slow cooked in
small batches"--to be "ultra-tender" and "intensely smoky."
   One odd pairing in meat snacks was wine and beef, with Sonoma, California-based Krave Pure Foods and
Clos du Bois winery pairing up for wine-infused Krave Chardonnay Honey Rosemary Turkey Jerky and Cabernet
Sauvignon Balsamic Blackberry Beef Jerky. Wine makes functional and flavor sense by fighting the tendency
of jerky to dry out.
   Like many snacks, seeds and nuts also split between indulgence and health. Indulgence was stronger in
2014, helped by Kraft Foods' Planters Pumpkin Spice Almonds, as well as its new array of Planters Peanuts
flavors: Salted Caramel, Cocoa, Smoked and Chipotle. The latter are flavored after roasting for better
flavor "pop." Flavors were expected to help peanuts restore share lost to trendier almonds and
hazelnuts.
    [ILLUSTRATION OMITTED]
   Sprouted seeds could be a new trend to watch. Sprouting reportedly made Go Raw Sprouted Watermelon
Seeds easier to chew and digest than raw watermelon seeds. Mountain View, Calif. -based Freeland Food
pitched the seeds as a good source of protein (llg per ounce), and iron.
   KEY POINTS
   1. Caramel has been growing faster than any other confectionery flavor. Other new interesting candy
flavors have ranged from pumpkin spice to various alcohol varieties.
   2. Unwrapped, bite-size candies are hot, with sales up 16% from 2010 to 2013.
   3. Innovation in savory snacks in 2014 was concentrated in pretzel chips, popped chips and snacks
flavored with the "hot" flavor of the yean sriracha.
    4. Rolled chips are the hottest thing in tortilla chips. Popcorn innovation also continued at a torrid
pace in 2014, paced by both indulgence and health trends.
   Tom Vierhile, Contributing Editor
   Tom Vierhile is innovation insights director for Datamonitor Consumer. Follow him on Twitter at
@TomVierhile. Tom Vierhile, tvierhile@datamonitor.com, 585-223-2705, www.datamonitorconsumer.com




Load-Oate:ApriI11,2015



      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 65 of 285
    Fun flavors, formats: snack, candy manufacturers use fun new flavors, forms to tempt tastebuds; NEW
                          PRODUCT TRENDS ANNUAL: SNACKS & CONFECTIONS



End of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 66 of 285
                     Madworld unravels creative genius of 6,700 attendees
                                                        Philippines Daily Inquirer
                                                      February 26, 2015 Thursday


Copyright 2015 Philippines Daily Inquirer All Rights Reserved

Length: 560 words

Body


 The Philippine Junior Marketing Association, together with one of the leading integrated communications agencies
in the Philippines, Havas Media Ortega, extends their thanks to the recordbreaking 6,700 attendees who took part
in "Madworld: Unraveling the Creative Genius," the biggest marketingadvertising convention of the academic year
on Feb. 8 at SMX Convention Center, Pasay City.

Starting off the event in an electrifying note, the iconic rock star Rico Blanco took to the stage to serenade the
crowd with his hit song "Time for You."

The attendees were overjoyed when the first host, Ateneo Lady Eagle and team captain of Petron Blazers Gretchen
Ho set foot on stage to introduce the first set of speakers.

First in line was Leigh Reyes, president and chief creative officer of Lowe Philippines and a renowned personality in
the field of advertising, marketing and public relations, who left the crowd motivated and inspired as she shared her
insights in making art and taking it into a whole new creative level.

"Learn by failingFLEARN," said Reyes.

The floor was then passed to another creative genius, Lawin Bulatao, the executive creative director of Arena
Media. He imparted thoughts on the "Art of Crafting" and how essential it was to produce work that is no less than
perfect.

Bulatao closed the first session with a remarkable quote: "Craft transforms something irrefutable to something
irresistible."

To keep the momentum for the second session, Gretchen Ho welcomed on stage one of the most indemand radio
DJs in the country, Papa Jack.

Session 2 began with the chief creative officer of one of the country's highly acclaimed agencies, Publicis Jimenez
Basic's Brandie Tan. He placed emphasis on the importance of setting goals at a "global perspective" and of not
being afraid to fail.

"If the work is made well, the world will watch it too," said Tan.

Wrapping up the line of creative geniuses was the brother of the previous speaker and the executive creative
director of McCann Worldwide, Budjette Tan.

He closed the session by discussing the significance of research to be able to tell a story that is extraordinary and
effective.

"Don't sell a product. Sell a promise," he said.




        Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 67 of 285
                               Madworld unravels creative genius of 6,700 attendees

Philippine Junior Marketing Association is thankful for the presence of the creative geniuses who graced this year's
Madworld and shared great knowledge to the junior members of the marketing and advertising community.

Madworld 2015 would not be as successful without the support and generosity of its sponsors: Valda Pastilles,
Cebuana Lhuillier, Sterling Paper/Pentel, Nestle Ice Cream/Nestle Temptations/Nestle Kit Kat, Globe Telecom,
John Robert Powers, Jergens/Caronia, Unilever, Jack N' Jill Chiz Crispers/Jack N' Jill Pretzel Crisps;

Bangs Tony &amp; Jackey, Great Image, EasyShop.ph, Power Mac Center, Microtel By Wyndham Philippines,
Hawk Backpack, Pascual Consumer Healthcare Corp. (Oracare, Potencee, Glutaphos); ChooksToGo, Pancake
House, Krispy Kreme, Gardenia, Wacoal/Sorci Age, 360 Fitness, Oishi, Flawless, Inspired Project, Summit Media;

INQUIRER.net, Kambal Pandesal, Devant, Chinoy TV, CreativoicesNoice Of The Youth Network, Mulat Pinoy
Kabataan News Network, 90.7 Love Radio, Magic 89.9, RX 93.1, WhenlnManila.com, ClickTheCity.com,
PinoyExchange.com, Wazzup Pilipinas, Status Magazine, Clavel Magazine, Sole Slam Manila, Business World and
ANC/ MYX.


Load-Date: February 26, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 68 of 285
                                         Thursday business briefs 2-26
                                        The Courier-Tribune (Asheboro, North Carolina)
                                                   February 26,2015 Thursday


Copyright 2015 The Courier-Tribune, Stephens Media, LLC, d/b/a The Courier-Tribune
Distributed by Newsbank, Inc. All Rights Reserved

Section: NEWS,NEWS
Length: 323 words

Body


Investor unrest rattles Tempur Sealy

NEW YORK - H Partners Management LLC, a hedge fund and owner of 10 percent of Tempur Sealy International
Inc. stock, is seeking to have Chief Executive Mark Sarvary removed over concerns about stock performance and
missed financial projections. The company issued a statement last week, condemning H Partners' actions and
defending Sarvary's performance. H Partners' founder, Usman Nabi, is said to be interested in securing a seat on
Tempur Sealy's board.

***

Sears hosts pre-recorded conference call

 HOFFMAN ESTATES, III. - Sears Holdings (NASDAQ: SHLD) announced it expects to release its financial results
for the company's fiscal 2014 fourth quarter and full year before the market opens today and simultaneously posts a
pre-recorded conference call and audio webcast on its corporate website. It will feature prepared remarks from
Edward S. Lampert, chairman and CEO, and Robert A. Schriesheim, executive vice president and CFO. The pre-
recorded conference call may be accessed by telephone at (844) 826-0613 or (973) 200-3092 (conference 10:
88559130), and on Sears Holdings' website at searsholdings.com/invest/ under "Events & Presentations."

***

Snyder's-Lance chooses three promotional agencies

 CHARLOTTE - Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) is partnering with New York agency Barton F. Graf 9000
in the snack food company's strategy to drive growth for four of its core brands - Snyder's of Hanover, Lance, Cape
Cod and Pretzel Crisps. In 2014, Barton F. Graf 9000 was named Mid-Sized Agency of the Year by the American
Association of Advertising Agencies and one of the Most Innovative Companies by Fast Company. Tenthwave, an
award-winning Facebook preferred marketing developer based in New York, will be in charge of digital, social and
mobile experiences for the brands, and leading Southeast agency Luquire George Andrews (LGA), based in
Charlotte, will manage public relations.


Load-Date: February 27,2015


   End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 69 of 285
                               SNYDERS-LANCE SNACKS REVAMPS PR
                                                      Jack O'Dwyer's Newsletter
                                                            February 23, 2015


Copyright 2015 J.R. O'Dwyer Co., Inc. All Rights Reserved

Section: Pg. 7; Vol. 48; No.8
Length: 172 words
Byline: Jack O'Dwyer

Body


Snyder's-Lance, the $2B snack food marketer making a healthier play, has moved its PR account and brought in
new digital and advertising agencies in a revamp.

Luquire George Andrews, based in the company's hometown of Charlotte, N.C., takes over PR, which had been
handled by Baltimore-based GKV, the company's AOR for advertising and media planning, as well.

In addition LGA, Snyder's moved its advertising account to Barton F. Graf 9000 as it focuses on its core brands -
Snyder's of Hanover, Lance, Cape Cod and Pretzel Crisps. Digital agency Tenthwave will handle social, mobile
and digital duties.

S-L spun off its private brands business last year and acquired "better for you" baked goods maker Baptista's
Bakery, taking a $250M annual revenue hit and implementing cost cuts to retrench in a market moving toward more
healthful and premium offerings. It also unveiled a new logo and a Clearview Foods division featuring organic and
"Eat Smart" brands.

Fiscal 2014 net income was a robust $77M on revenue of $1.75B, a 7.4% increase.


Load-Date: March 3, 2015


  End ofDocnment




        Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 70 of 285
             Revamping Snack Marketer Snyder's-Lance Moves PR to LGA
                                                          News Release Wire
                                                       February 20, 2015 Friday


Copyright 2015 Broadcast Interview Source, Inc. All Rights Reserved

Length: 211 words

Body


Snyder's-Lance, the $2B snack food marketer making a healthier play, has moved its PR account and brought in
new digital and advertising agencies in a revamp.

Luquire George Andrews, based in the company's hometown of Charlotte, N.C., takes over PR, which had been
handled by Baltimore-based GKV, the company's AOR for advertising and media planning, as well.

In addition LGA, Snyder's moved its advertising account to Barton F. Graf 9000 as it focuses on its core brands "
Snyder's of Hanover, Lance, Cape Cod and Pretzel Crisps. Digital agency Tenthwave will handle social, mobile
and digital duties.

S-L spun off its private brands business last year and acquired "better for you" baked goods maker Baptista's
Bakery, taking a $250M annual revenue hit and implementing cost cuts to retrench in a market moving toward more
healthful and premium offerings. It also unveiled a new logo and a Clearview Foods division featuring organic and
"East Smart" brands.

Fiscal 2014 net income was a robust $77M on revenue of $1.75B, a 7.4% increase.

This entry passed through the Full-Text RSS service - if this is your content and you're reading it on someone else's
site, please read the FAQ at fivefilters.org/content-only/faq.php#publishers.

http://www.Newsreleasewire.com/66569


Load-Date: February 21, 2015


  End of Document




        Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 71 of 285
      Press Release: Snyder's-Lance chooses three new agencies to assure
         quality communications needed to drive growth for core brands
                                                 Dow Jones Institutional News
                                           February 19, 2015 Thursday 10:21 PM GMT


Copyright 2015 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2015, Dow Jones & Company, Inc.



        DOW JONES         E           s

Length: 528 words

Body


Snyder's-Lance chooses three new agencies to assure quality communications needed to drive growth for core
brands

PR Newswire

CHARLOTTE, N.C., Feb. 19,2015

CHARLOTTE, N.C., Feb. 19, 2015 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) is partnering with
New York agency darling Barton F. Graf 9000 in the snack food company's strategy to drive growth for four of its
core brands -- Snyder's of Hanover(R), Lance(R), Cape Cod(R) and Pretzel Crisps(R). In 2014, Barton F. Graf
9000 was named Mid-Sized Agency of the Year by the American Association of Advertising Agencies and one of
the Most Innovative Companies by Fast Company.

"Snyder's-Lance is uniquely positioned to deliver what consumers want from their 'better for you' snacks, and we're
turning up the heat on marketing to deliver that message," said Rod Troni, Chief Marketing Officer, Snyder's-Lance.
"We're driven by innovation, understanding the role snack foods play in consumers' lives, and a clear vision for
each brand -- and we picked three top agencies to work closely together to make those visions come to life for
consumers. "

Tenthwave, an award-winning Facebook Preferred Marketing Developer based in New York, will be in charge of
digital, social and mobile experiences for the brands, and leading Southeast agency Luquire George Andrews
(LGA), based in Charlotte, will manage public relations.

"I drive to Vermont a lot with my family, and we always have to stop for a snack," said Gerry Graf, Founder and
Chief Creative Officer, Barton F. Graf 9000. "I always buy something from Snyder's-Lance, and once said to my
wife, 'I wish I had this brand.' This is a dream come true."

The new agency partnerships are integral to Snyder's-Lance's overall transformation to become the trusted
consumer choice in snacking, including "better for you" snacking options for the four core brands.



       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 72 of 285
  Press Release: Snyder's-Lance chooses three new agencies to assure quality communications needed to drive
                                           growth for core brands

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida,
Wisconsin and Ohio. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Snack
Factory(R) Pretzel Crisps(R), Late July(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R),
Eatsmart(TM), O-Ke-Doke(R) and other brand names. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-G

Logo - http://photos.prnewswire.com/prnh/20150203/173341 LOGO

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/snyders-Iance-
chooses-three-new-agencies-to-assure-quality-communications-needed-to-drive-growth-for-core-brands-
300038836.html

SOURCE Snyder's-Lance, Inc.

ICONTACT: Stacey McCray, stacey.mccray@lgapr.com, 704-552-6565

(END) Dow Jones Newswires

February 19, 201517:21 ET (22:21 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: February 20,2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 73 of 285
             Snyder's-Lance chooses three new agencies to assure quality
               communications needed to drive growth for core brands
                                                           PR Newswire
                                          February 19, 2015 Thursday 5:21 PM EST


Copyright 2015 PR Newswire Association LLC All Rights Reserved

Length: 478 words
Dateline: CHARLOTTE, N.C., Feb. 19, 2015

Body


 Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) is partnering with New York agency darling Barton F. Graf 9000 in the
snack food company's strategy to drive growth for four of its core brands - Snyder's of Hanover®, Lance®, Cape
Cod® and Pretzel Crisps®. In 2014, Barton F. Graf 9000 was named Mid-Sized Agency of the Year by the
American Association of Advertising Agencies and one of the Most Innovative Companies by Fast Company.

"Snyder's-Lance is uniquely positioned to deliver what consumers want from their 'better for you' snacks, and we're
turning up the heat on marketing to deliver that message," said Rod Troni, Chief Marketing Officer, Snyder's-Lance.
"We're driven by innovation, understanding the role snack foods play in consumers' lives, and a clear vision for
each brand - and we picked three top agencies to work closely together to make those visions come to life for
consumers."

Tenthwave, an award-winning Facebook Preferred Marketing Developer based in New York, will be in charge of
digital, social and mobile experiences for the brands, and leading Southeast agency Luquire George Andrews
(LGA), based in Charlotte, will manage public relations.

"I drive to Vermont a lot with my family, and we always have to stop for a snack," said Gerry Graf, Founder and
Chief Creative Officer, Barton F. Graf 9000. "I always buy something from Snyder's-Lance, and once said to my
wife, 'I wish I had this brand.' This is a dream come true."

The new agency partnerships are integral to Snyder's-Lance's overall transformation to become the trusted
consumer choice in snacking, including "better for you" snacking options for the four core brands.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida,
Wisconsin and Ohio. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack Factory®
Pretzel Crisps®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart(TM), O-Ke-Doke®
and other brand names. Products are distributed nationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. LNCE-G

Logo -http://photos.prnewswire.com/prnh/20150203/173341 LOGO

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/snyders-Iance-
chooses-three-new-agencies-to-assure-quality-communications-needed-to-drive-growth-for-core-brands-
300038836.html



       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 74 of 285
  Snyder's-Lance chooses three new agencies to assure quality communications needed to drive growth for core
                                                  brands

SOURCE Snyder's-Lance, Inc.



CONTACT: Stacey McCray, stacey.mccray@lgapr.com, 704-552-6565


Load-Date: February 20, 2015


 End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 75 of 285
           Snyder's-Lance Chooses Three New Agencies to Assure Quality
             Communications Needed to Drive Growth for Core Brands
                                                      India Retail News
                                           February 19, 2015 Thursday 6:30 AM EST


Copyright 2015 Contify.com All Rights Reserved

Length: 279 words

Body


Feb. 19 -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) is partnering with New York agency darling Barton F. Graf
9000 in the snack food company's strategy to drive growth for four of its core brands - Snyder's of Hanover, Lance,
Cape Cod and Pretzel Crisps. In 2014, Barton F. Graf 9000 was named Mid-Sized Agency of the Year by the
American Association of Advertising Agencies and one of the Most Innovative Companies by Fast Company.

"Snyder's-Lance is uniquely positioned to deliver what consumers want from their 'better for you' snacks, and we're
turning up the heat on marketing to deliver that message," said Rod Troni, Chief Marketing Officer, Snyder's-Lance.
"We're driven by innovation, understanding the role snack foods play in consumers' lives, and a clear vision for
each brand - and we picked three top agencies to work closely together to make those visions come to life for
consumers."

Tenthwave, an award-winning Facebook Preferred Marketing Developer based in New York, will be in charge of
digital, social and mobile experiences for the brands, and leading Southeast agency Luquire George Andrews
(LGA), based in Charlotte, will manage public relations.

"I drive to Vermont a lot with my family, and we always have to stop for a snack," said Gerry Graf, Founder and
Chief Creative Officer, Barton F. Graf 9000. "I always buy something from Snyder's-Lance, and once said to my
wife, 'I wish I had this brand.' This is a dream come true."

The new agency partnerships are integral to Snyder's-Lance's overall transformation to become the trusted
consumer choice in snacking, including "better for you" snacking options for the four core brands.

Source: Snyder's-Lance


Load-Date: February 20, 2015


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 76 of 285
                 (.
                (
                \5                        Finger Foods for the Oscars
                                          Arkansas Traveler: University of Arkansas
                                                 February 18, 2015 Wednesday


University Wire
Copyright 2015 UWIRE via U-Wire All Rights Reserved

Section: THE COMPANION; Pg. 1
Length: 393 words

Body


The Academy Awards, also known as the Oscars, will air Feb. 22. It will be a celebration and awards ceremony for
the great films, actors and actresses of the movies in 2014.

While you and your friends are hanging out and watching the show go down, nibble on some yummy bites that are
quick and delicious to make. First, try some chocolate-dipped sea salt peanut butter pretzels. These are so easy to
make, and so good it just doesn't seem right. Then indulge in some cinnamon sugar honey dough bites. Other hors
d'oeuvres include sliced cucumbers with herbed goat cheese and honey baked bacon wrapped dogs.

Chocolate-Dipped Sea Salt Peanut Butter Pretzels

Pretzel Crisps

Semi-sweet chocolate chips

Peanut butter

Sea salt

Spread a 1f.I-inch layer of peanut butter onto one crisp and lay another crisp on top of it to make a sandwich. Make
as many as you want, set aside. Melt the chocolate chips in a bowl (1-2 cups, depending on how many pretzel
sandwiches you make), dip the pretzels halfway into the chocolate and lay on aluminum foil. Sprinkle sea salt on
the chocolate while it's still melty and wet so that it sticks. Place in the fridge until ready to serve.

Cinnamon Sugar Honey Dough Bites

1 Pillsbury pie crust

1/4 cup honey

1 teaspoon cinnamon

2 teaspoons sugar

Set oven to 375 degrees. Cut the pie crust with a pizza cutter into long strips, and then cut across three times. Roll
the strips of dough into a ball. In a medium bowl, mix together honey, cinnamon and sugar. Dip the pie dough balls
into the honey mixture, and place on a baking sheet. Bake for 10-15 minutes or until puffed up and golden brown.
Let cool and serve.

Sliced Cucumbers with Herbed Goat Cheese




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 77 of 285
                                           Finger Foods for the Oscars

1 cucumber

Goatcheese,sofiened

Dried basil leaves

Salt

Pepper

Lemon juice

Slice the cucumbers. In a medium bowl, mix the goat cheese together with the spices and a teaspoon of lemon
juice. Mix until well blended. Spread a thin layer of the cheese mixture onto the cucumber slices. Serve chilled.

Honey Baked Bacon Wrapped Dogs

4 hot dog wieners (Hebrew National or Oscar Mayer)

12 strips of bacon

Y2 cup honey

Pepper

Set oven to 400 degrees. Cut the hot dogs into thirds. Wrap a strip of bacon around each one. Dip into combined
honey and pepper. Place on an aluminum foil covered baking sheet. Bake for 24 minutes or until a deep golden
brown. Turn at 12 minutes. Let cool for 5-10 minutes then serve warm.


Load-Date: February 26,2015


  End of Docmncnt




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 78 of 285
                     Snyder's-Lance announces Clearview Foods division
                                         MarketLine NewsWire (Formerly Datamonitor)
                                           February 17, 2015 Tuesday 5:03 AM GMT


Copyright 2015 MarketLine All Rights Reserved




         rket         ~--.
Section: FOOD
Length: 320 words
Highlight: Snyder's-Lance, Inc., which manufactures and markets snack foods, has announced Clearview Foods, a
new snack food division.

Body


Clearview Foods will concentrate its efforts on growing the Snack Factory Pretzel Crisps, Eat Smart and Late July
Organic Snacks products. The company also introduced a new logo for the division inspired by Snyder's-Lance's
strategy and corporate direction. The logo for Clearview Foods features clean and fresh primary colors, a visually
striking icon and a recurrence of the corporate tagline, "Snacking is our passion."

Together, the new logo, icon and tagline offer a clear perspective on the division's mission to seek opportunities
that capitalize on growth trends and extend into new food categories. "With our new Clearview Foods Division, we
are in a stronger position to satisfy our consumers' desire for healthy snack choices that deliver on taste and
quality," said Carl E. Lee, Jr., President and CEO of Snyder's-Lance, Inc. "Clearview is uniquely positioned to
succeed by leveraging the company's distribution network, R&D capabilities and manufacturing to drive growth. We
are combining the entrepreneurial spirit of this Division with our corporate scale to better serve the expanding
snacking needs of our consumers and retailers." The company has appointed Peter L. Michaud, former vice
president of Snack Factory, to the role of Senior vice president and General Manager of the Clearview Foods
Division. "We all know that consumers are evolving the way they think about their snacking choices. Rather than
shopping by a specific product category, they are seeking products that offer benefits aligned with their desire to eat
healthier and adjust with their changing lifestyles. The future to us is all about better understanding these consumer
behaviors and offering brands to satisfy them. We are also seeing a shift with our retail customers who have
adjusted their shelf sets to offer healthier snacking options in locations across the store to cater to different lifestyle
occasions," said Michaud.


Load-Date: February 23, 2015


  End of Document




        Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 79 of 285
                            Q4 2014 Snyder'sLance Inc Earnings Call - Final
                                            FD (Fair Disclosure) Wire
                                           February 12, 2015 Thursday


Copyright 2015 CO-Roll Call, Inc.
All Rights Reserved



Copyright 2015 CCBN, Inc.

Length: 8957 words

Body


Corporate Participants

* Mark Carter

Snyder's-Lance, Inc. - VP & IR Officer

* Carl Lee

Snyder's-Lance, Inc. - President & CEO

* Rick Puckett

Snyder's-Lance, Inc. - EVP, CFO, & Chief Administrative Officer

Conference Call Participants

* Brett Hundley

BB& T Capital Markets - Analyst

* Rohini Nair

Deutsche Bank - Analyst

* Jonathan Feeney

Athlos Research - Analyst

* Amit Sharma

BMO Capital Markets - Analyst

* Lubi Kutua

KeyBanc Capital Markets - Analyst

* Michael Gallo

CL King & Associates - Analyst



        Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 80 of 285
                                  042014 Snyder'sLance Inc Earnings Call - Final

Presentation

OPERATOR: Good day, ladies and gentlemen, and welcome to the Snyder's-Lance fourth-quarter 2014 financial
results conference call.

(Operator Instructions)

As a reminder, this conference is being recorded. I will now turn the call over to your host, Mark Carter, Vice
President and Investor Relations officer. Please go ahead.

MARK CARTER, VP & IR OFFICER, SNYDER'S-LANCE, INC.: Thank you, Stephanie, and good morning,
everyone. With me today are Carl Lee, President and Chief Executive Officer, as well as Rick Puckett, Executive
Vice President, Chief Financial Officer, and Chief Administrative Officer of Snyder's-Lance, Incorporated. During
today's call, we will discuss our 2014 fUll-year results as well as estimates for 2015.

As a reminder, we are webcasting this conference call, including the supporting slide presentation, on our website
at snyderslance.com. Before we begin, I'd like to point out that during today's presentation, Management may make
forward-looking statements about our Company's performance. Please refer to the Safe Harbor language that's
included in each of our presentations. I'll now turn the call over to Carl Lee, President and Chief Executive Officer,
to begin Management's comments.

CARL LEE, PRESIDENT & CEO, SNYDER'S-LANCE, INC.: Thank you, Mark. Good morning, everyone. We'd like
to welcome you to our 2014 final-year call. I'd like to reference our deck that we passed out to you earlier, and I
would suggest that we now turn to page 4, and we'll talk about some of the highlights from this past year.

2014 was truly a transformative year for Snyder's-Lance as we made Significant progress against our strategy. In
fact, we worked very diligently to align our portfolio against our strategic plan as we divested Private Brands and we
strengthened our overall branded business. Baptista's greatly enhanced our branded innovation capabilities, and
we're now pleased to be launching a number of new items for 2015 that are brought to us by that great team. We
increased our investment in Late July, expanding our already dedicated focus on better-for-you snacking, and we're
excited to have that team join our Company as we continue to help them grow in a very exciting category.

We also worked hard to support our brands by increasing our marketing and advertising expenses by 12% this past
year. That was an extra $0.05 of EPS that we used to support our brands. Our Team worked hard to deliver 7.4%
top-line growth for the year through continued operations, and when you exclude the 53rd week, that's over 5.5%,
strong top-line growth. We reported EPS for the year of $1.09, excluding special items, and most proud of 04
results where our earnings were up 37%. Our salty core brands throughout the year posted some share gains, led
by Cape Cod and Pretzel Crisps. And then also, our renovation of our Lance Sandwich Crackers is rolling out, and
we began to see improvements in 04.

I'd like to just pause for a second. The renovation of Lance Sandwich Crackers was something that we intentionally
did and we're excited about. It did allow us to make a very major transition with our packaging, and as we all know,
when you do something so significant in the amount of time that we invested in it, there will be a little bit of
confusion at the shelf. So we did see some revenue declines, as we expected, throughout the year. But when you
take that into account and we still posted 5.5% growth overall. That's pretty impressive when our second-largest
brand was going through a major renovation process that led to some temporary sales declines, that we're that
we're beginning to see some rebounding.

With that, let's turn it to page 5, and I'll turn the floor over to Rick, who is going to walk us through some of our
financial results.

RICK PUCKETT, EVP, CFO, & CHIEF ADMINISTRATIVE OFFICER, SNYDER'S-LANCE, INC.: Good morning,
everyone. Not to add additional complexity to the year that was already complex, we also had an extra week. And
that extra week actually fell into the fourth quarter, so there were 14 weeks in the fourth quarter. My comments are
going to be based on the chart that you see on the top of page 5 and the adjusted 2014 quarter four column. So we



      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 81 of 285
                                  Q4 2014 Snyder'sLance Inc Earnings Call - Final

backed out the 14th week, which you can see in the second column there, totaling up to $30.4 million. This will
provide us a good foundation, then, to have comparable kinds of conversations around last year.

The branded revenue, as you can see, increased $11.3 million, or 4.2%, which was driven by the good growth, as
Carl mentioned, across all of our brands, even Sandwich Crackers, as we'll talk about even more, started to turn the
corner. We had continued success in our westward expansion of Cape Cod. We gained market share across all of
our salty snack brands. And our total core brands volume grew by almost 5%, including Late July, which is now a
core brand for us. Pricing was approximately 1% negative.

So with that, the Lance brand, as I mentioned, started to turn the corner into a slight growth mode coming out of the
fourth quarter, which provides us some really nice momentum going into 2015. Partner bands revenue growth
slowed as we lapped prior-year -- some acquisitions of distributors. The increase in our other revenue was largely
driven by our contract manufacturing component.

Turning to page 6, you'll see a full year, which includes 53 weeks comparison, and that is backed out, and you can
see it's still the same $30.4 million. As Carl mentioned, we showed a 5.5% overall growth year over year, excluding
the 53rd week. Branded revenue increased by approximately 2%, largely driven by Cape Cod and Snack Factory,
and also, if we exclude the growth dilution actually from Lance this year, the core brands grew by almost 7%. The
partner brand increase was primarily the result of, again, a year of impact of distributor acquisition that occurred in
late 2013. And then the other category was driven, again, by contract manufacturing, and primarily Baptista's.

Looking to page 7, at some key financial statistics for the fourth quarter. The fourth-quarter comparisons here
exclude the discontinued operations. Gross margin increased 100 basis points from 34.8% to 35.8%, due to the
increased production efficiency from our margin enhancement programs and cost reductions, as well as the
increased manufacturing volume across our plants. This improved efficiency was offset to some degree by 30 basis
points of incremental promotional spend in the fourth quarter.

Operating income as a percentage of revenue increased 100 basis points, largely driven by the gross margin
impact above. We did increase our marketing and advertising cost, as Carl mentioned, 30 basis points, and
transportation costs were actually 32 basis points higher than last year, and we offset that with more favorable DSD
and selling cost. Income tax expense increased slightly compared to prior year as a result of favorable tax
treatments that were recorded in the prior year. And our EPS, as Carl mentioned, was $0.08 above last year, at
37%, which was driven by the better cost efficiencies, the margin enhancement programs, and increased volume.

We look at page 8, we'll look at a full year of key statistics. Again, this is 2013 here, excludes discontinued
operations to have more of a true comparison. The gross margin was essentially flat, as the improved
manufacturing efficiencies and volume were offset by some additional promotional spend, about 50 basis points, to
support our expansion of geographies for Cape Cod, as well as our renovation efforts on Lance. In addition, the
higher mix of contract manufacturing and partner brands diluted these margins a bit as well. And there's still some
stranded cost in our facilities that we will fully offset later in 2015 with more increased efficiencies across our P&L.

Operating income as a percentage of revenue increased to 7.2% from 6.9% in prior year, despite a 12% increase in
marketing and advertising, and that's worth about 35 basis points, year over year. Excluding partner brands, the
operating margin is estimated to be around 8.5% for the year, compared to approximately 7.9% for the previous
year. So, good, solid progress in the other-than-partner brand category. The effective income tax rate was 32.7%,
compared to 36% last year, as a result of the recognition of previously unrecognized tax benefits that we were not
able to recognize prior to this year.

Turning to page 9, let's talk about free cash flow. It's a very strong year again for free cash flow. Our CapEx came in
just under $70 million, which was towards the low end of our guidance coming into this quarter. Our debt leverage is
actually below 1.5, reflecting a very strong balance sheet with additional capacity. Our operating cash flow is slightly
less than last year due to some increase in inventory due to some timing and some penetration of new product --
preparation, sorry, for new product launches. Just to keep in mind, the cash flow includes discontinued operations,
as we do not break that out into cash flow.



      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 82 of 285
                                   Q4 2014 Snyder'sLance Inc Earnings Call- Final

So I'll turn it back over to Carl, and I'll come back later for some guidance.

CARL LEE: Thank you, Rick. We're on page 10, and we're talking about a new day here at Snyder's-Lance. With all
the transformation that we went through in 2014, we really are coming out as a much different Company, really
focused on our brands and all the capabilities that we've had that we've worked hard to build over the past few
years.

So as we turn to page 11, we're celebrating our new day with a brand-new logo. We're proud of our logo, but it
really -- well, let me walk you through it for a second and share with you some of the highlights of it. First of all,
we're extremely proud of our two largest brands, Snyder's of Hanover Pretzels and Lance Sandwich Crackers, so
we're proud that our name and our brands are represented in our corporate name. But also there, you see a new
icon. We call it the seed. The seed really reflects what our focus is, and that is to grow a great Company. It also is
our focus on from the seed to the table, we want to make sure that we deliver the very best quality snacks for our
consumers day in and day out.

We really focus on the quality of our ingredients, and we focus on the quality of our execution to make sure that
when anyone opens a bag or a box, they're really delighted at what they're able to consume. But even beyond our
seed, we're also -- snacking is becoming a bigger and bigger part of everyone's life, and it's really our passion to
make it better for everyone. So snacking is indeed our passion. So our logo goes a long ways to talk about who we
are, where we're going, and what we really take a lot of pride in doing day in and day out.

But if you'll look at the bottom of page 11, there's also some other seeds that we've been planting over time, some
that have grown up to be very important Company capabilities. For the past 10 years, we've worked diligently to
build out our DSD system, as we planted seeds market by market across the US to build a national DSD operation,
to build a national direct sales force. We worked diligently to begin to really fine tune our ability to drive great
innovation, lasting new product news. And that was a seed that we started planting a few years ago with the
opening of our R&D center, something that's developed into a good, strong Company source of future growth.
We've proven that we can renovate our brands an make sure they stay relevant, and we continue to seed that as
we support Cape Cod, and we also just recently renovated Lance Sandwich Crackers.

Seeds for the future that we're really excited about is our great relationship with Baptista and the capabilities that
we have in that operation. Late July and the partnership we have there is a great seed for the future and some
important elements of delivering quality that consumers are looking for. And then a what we announced last week
was the formation of our new division, Clearview Foods, which is going to allow us to continue to make sure we're
staying forward and forward thinking in the way we support great growth potential with new brands.

Turning to page 12, along with our new logo, we've developed a new purpose statement. Many of our teammates
worked on this diligently for a long time, and I want to congratulate them for coming up with the most perfect
statement I think possible for who we are and what we're all about. For each and every one of us, snacking is part
of life. It's growing every day. And for us at Snyder's-Lance, it's our passion to make it better.

As you look at page 12, you see some very important statistics, and over the past four years the snacking, category
has changed dramatically. If you look back at 2010, about two-thirds of consumers were saying I'm eating three
meals a day. Today in 2014, just over a third continue to say I'm eating three meals a day. A few years ago, organic
and natural food sales were only about $20 billion. Today, it's grown three-fold in three and four short years. Just a
few years ago, 21 % of consumers were saying I'm eating three snacks a day. Now, well over half of all consumers
are saying I'm eating three or more snacks a day. And then finally, with our busy lifestyles, just recently, 40% of
consumers say I'm eating snacks on the go, and that also has climbed to 45%. So, I think we can really back up the
statement, snacking is part of life, and then we can back it up, it's our passion to make it better.

As we turn to page 13, talk a little about our new division and the purpose and what we want to accomplish with
Clearview Foods and the great team we have there. First of all, they share with us a common passion that snacking
really is something that they want to do and do well. They also share our focus on the seed and making sure that




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 83 of 285
                                   Q4 2014 Snyder'sLance Inc Earnings Call- Final

we plant seeds for today that grow into trees of growth for the future and we continue to expand snacking
opportunities for our consumers.

Clearview brings together three important brands, Late July Organic Snacks, our Snack Factory Pretzel Crisps,
and our Eatsmart brand. It's supported by all of the great capabilities we have across the Snyder's-Lance Team. As
an example, by Baptista, by overall R&D center, by our back office, by our sales support centers, and other areas
where we can continue to expand and help them grow. We've got a very experienced and capable leadership team
there. And it truly is a platform for entrepreneurial brands to be able to provide a lot of back off office scale and
manufacturing scale to continue to grow quickly, while they focus on the consumer and focus on the marketing and
the customer.

Now turn with me to page 14. You've heard over the past year us talking a lot about the renovation process that we
put our Lance Sandwich Crackers through. I'm certainly very proud and very excited that we've got it behind us, and
we've rolled out our new package design. I just want to remind you, about a year ago, we were out there selling our
Toasty Sandwich Crackers in a tray pack with clear cellophane wrap overtop. While that packaging worked well for
many, many years, it was not the best design for us going forward. And through a lot of heavy lifting in our plant in
Charlotte, our Team has worked diligently to roll out the new closed carton that provides lots of capability and lots of
flexibility for us to leverage our sandwich cracker capacity and our sandwich cracker capabilities to develop a lot of
other new items.

We're busy with advertising now, with radio kicked off at the beginning of the year, with FSls and other ways to
communicate to the consumer, it's the same great product but just in a new box. That communication is off and
running, and we're beginning to see us turn the corner on that temporary volume decline that we saw as we
provided a little confusion at the shelf.

Turning to page 15, let's talk about some other seeds of growth, some exciting new product for 2015. If I may, let
me begin with Cape Cod, a brand that's done extremely well for the past year on our kettle chips. But we're going to
continue to expand that franchise and provide some new offerings that consumers are looking for. First of all, you
see dipping shells. We're excited about this product because it's non-GMO, it's gluten-free, and it provides 19
grams of whole grain. For consumers who are looking for a very healthy tortilla chip with the quality that only we can
deliver with the attributes and health benefits they expect, we're delivering three new exciting SKUs there. And then
the kettle corn is a brand new SKU that enhances our already successful launch of popcorn for Cape Cod. And
what's exciting there, a full cup, which would be very filling, only has 40 calories. So it's a great way to treat yourself
as you begin to look for popcorn and other items. So, excited about the Cape Cod expansion and the ability to
stretch that great brand into other areas.

Then you see Snyder's of Hanover, and we've invested heavily there to continue to make sure that innovation
provides what consumers are looking for. Our new Bowtie product that we're very excited about provides a pretzel
with all the attributes of a cracker and really provides a new occasion to use our pretzels in a very exciting way. And
then you have Pretzel Poppers, a very airy, light pretzel that will provide some very important benefits for
consumers who are looking for something new in their snacking occasions. Another important point on this page,
most of these new items were brought to you by Baptista, and most of these were worked on since we closed the
acquisition mid-2014. So, we promised you that we would use that as a capability builder and an R&D center, and
we're very proud of what the Team's been able to do.

Turning to page 16, taking a look at Lance. Part of the renovation process we put Lance through was to be able to
deliver additional items that would allow sandwich crackers to go into much new areas but a completely different
attribute and different dimension. And we're very excited to be launching Lance Quick Starts that we just started
rolling out in January. It allows us to introduce Lance brands into morning snacking and a very early-morning
energy boost for consumers who are on the go, looking for a healthy breakfast. It provides 13 grams of whole grain,
a good source of vitamin B, and a very good source of fiber, very tasty, exciting products that deliver a quick start
for someone who's got a busy morning ahead of them.




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 84 of 285
                                   042014 Snyder'sLance Inc Earnings Call- Final

And then Snack Factory, some exciting new flavors there will be launched this year. They're already beginning to
roll out, and they're bold and spicy, making sure they apply to what consumers are looking for today with a little bit
of enjoyment around their snacks. And then something we're extremely proud of is our new Gluten Free Mini
pretzels, brought to you by Pretzel Crisps. Exciting products with great, great taste, great texture, great quality, that
provides all the benefits of consumers who are looking for reducing gluten in their diet. And one other exciting
attribute is you can eat 35 of them, and you still only about have 110 calories. So the piece count and the occasion
there is pretty exciting.

Taking a look now at Late July. Nicole and her Team, working with Peter and the rest of our organization, have
been able to roll out an exciting new line of tortilla chips. We call them tortilla chip classics. A non-GMO and exciting
new line of Late July Tortilla Chips are rolling out as we speak. Some very important flavors and some great
enhancement there.

While we're focused on a lot of our new brands, we're also focused on C-store innovation, a very important part of
our overall business. You see there, our new enhanced line of peanuts and other nuts that we rolled out for C-
stores over the past few months, all of which are doing very well. So that's an additional capability that we have, our
own manufacturing for peanuts, able to use that to expand our routes and expand our reach. Now, turning to page
18, as we begin to look forward to our 2015 and our estimates, I'll turn it back over to Rick.

RICK PUCKETT: Thanks, Carl. What we thought we'd do on page 19 is to essentially level set 2014 as a jumping-
off point for our conversation around 2015. So what we've done on this chart is to strip away the discontinued
operations for 2014, the extra 53rd week, as well as special items. And what you see at the top is that we reported
$1.745 billion in revenue, but we need to make an adjustment of $155 million for discontinued ops as well as the
53rd week to get to a normalized performance of $1.591 billion. And in that $155 million, by the way, is $124 million
of discontinued operations, and then the $30.4 million that we showed earlier in the presentation representing the
53rd week. So, that's the revenue item.

On the EPS side, we actually are reporting $2.72 of EPS for the year. That includes, obviously, the sale of the
Private Brands and the associated gain on that sale, as well as the first six months of Private Brands contribution
for the year. So if you strip out the discontinued operations in the first half of the year, you're essentially taking out
about $1.82 -- sorry, $1.88, and that's reduced, then, by the special items and the impact of the 53rd week by
another $0.06. So $1.82 off of $2.72 gives you a $0.90 base for the EPS.

That, then, takes us to page 20, as we think about our 2015 full-year estimates, with net revenue of $1.68 billion to
$1.72 billion. This represents a 5.5% to 8% increase on a continuing operation basis. EPS is expected to be
between $1.09 and $1.19, an increase of 21 % to 32% over last year on a comparable basis. This includes the
incremental investment in advertising and marketing of $0.05 as well, which also reflects an additional 12% to 15%
again in 2015. And if you'll recall over the last three, four years, we've been increasing advertising about 12% to
15% or even more each year as we've gone along to get our support on our brands where we think it should be.

However, I want to call to the attention -- and you guys have done a great job in your modeling on our business in
spite of all the change that's we've had in 2014. But I do need to introduce to you a different seasonality to our
business and EPS than we have seen before. The introduction of Baptista's and loss of Private Brands has shifted
significantly the quarterly mix of EPS. We expect to see about 15% or so in 01, and roughly 35% in 04, with 02
and 3 being similar to each other. So you'll need to adjust your models accordingly to accommodate for that new
seasonality.

The CapEx is expected to be lower in 2015, $60 million to $65 million. As we've been describing to you, we've
gotten past most of our major projects there, so we are looking at a much lower number for 2015. And by the way,
in the press release, there was an error in terms of the guidance section. We referenced this guidance as 2014
guidance, but it really is 2015. Carl?

CARL LEE: Thank you, Rick. If I can draw your attention to page 21 we'll bring it home. I think we feel we really are
in a great place to continue to drive top-line growth and drive overall profitability. We really are branded-focused



       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 85 of 285
                                  Q4 2014 Snyder'sLance Inc Earnings Call - Final

Company. We feel that we've got some momentum going into 2015 based on our 2014 success, and all the
excitement and enthusiasm that our Team has in place, we're expecting a good year going forward.

Looking back, we really did accomplish a lot. First and foremost, we renovated our Lance Sandwich Crackers,
which is a very important change for our Company. We sold Private Brands. We acquired Baptista. We invested
more in Late July, owning a larger share of that business. And we created our brand-new Clear Foods (sic -
"Clearview Foods") division, where we can allow us to focus even more on snacks.

Our 2015 new products are very robust and are getting some good reception and excitement from the trade, and
we're enjoying the rollout of those. Our national DSD and direct sales force are ready to go and have really been
able to build some strong competitive advantages for our Company and for our retailers. And we have a strong
balance sheet that we're going to be able to continue to be able to leverage as necessary to continue to grow our
Company, first and foremost organically, but we'll always be looking for other opportunities outside of the core
brands we have today.

So in closing, I hope you begin to feel that snacking really is indeed our passion. We're excited about where we are
and where we're going. And I want to thank you for joining our call today as we begin to turn it over to questions.
And with that, Stephanie, we'll turn the call back over to you.

Questions and Answers

OPERATOR: Thank you.

(Operator Instructions)

Our first question comes from Brett Hundley with BB&T Capital Markets. Your line is open.

BRETT HUNDLEY, ANALYST, BB&T CAPITAL MARKETS: Good morning, guys.

CARL LEE: Good morning.

RICK PUCKETT: Hey, Brett, how are you?

BRETT HUNDLEY: Good, thank you. I want to say that you guys said that pricing was down 1% in the quarter. Is
that correct?

RICK PUCKETT: On the brands, yes.

BRETT HUNDLEY: On the brands. Okay.

And so Rick, just staying on that, your sales guidance for 2015 very solid, implies a 6.9% growth rate at the
midpoint. Can you just deconstruct that a little bit as far as your expectations go, maybe talking qualitatively to your
outlook for price, volumes, and why you expect that type of growth?

RICK PUCKETT: Well, one of the things that we've invested in 2014 was a more significant effort around optimizing
our trade spend, Brett. So we don't really expect a huge amount of additional trade going into 2015, but a much
smarter spend of trade to make it more effective and to drive volumes.

So our guidance really reflects volume more so than price. We don't have significant pricing in our outlook at all.

BRETT HUNDLEY: Okay. And clearly that type of volume performance would be much better than what a lot of
your peers are seeing. And is it something other than innovation that gives you confidence that you can run at that
level, or are there other things that come into play there?

RICK PUCKETT: Well, there are a couple of large things that come into play. We'll have a full year of Baptista and
a full year of Late July. But even without that, the organic growth is going to be somewhere around 3% to 6%.



      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 86 of 285
                                  Q4 2014 Snyder'sLance Inc Earnings Call - Final

BRETT HUNDLEY: Okay. That's helpful. And then just sliding down the P&L a little bit.

SG&A surprised me a little bit this quarter, and I'm wondering if you can give me a little bit more color on just how
you see that proceeding in 2015. And again, I wanted to talk about this under the umbrella of your continued pursuit
of double-digit operating margins and maybe how investors should think about your ultimately getting to that level.
And then along side of a working understanding of how your operating expenses might trend over the next couple
years, particularly as you related to increasing map spend, 12% to 15% or more a year.

RICK PUCKETT: I think that's a fair statement, and in the fourth quarter we saw some increase in SG&A. And
there's obviously some activity around truing up incentive payments and things of that nature that impact that.
Because we did have a good year, we were able to -- have to adjust our incentive plan a little bit.

We also invested more in advertising and marketing in the fourth quarter. And quite honestly, there was still quite a
bit of activity in the fourth quarter as we transported our Cape Cod west. So we had a little bit more S&D or
distribution costs associated with that versus last year.

So I think we feel good about where we are relative to our cost structure. We have still some costs that have not yet
come out of the system that were included in our margin enhancement and cost reduction program that we
announced at mid-year last year. That will continue to be something we're pursuing in the first half of this year, and
you'll start to see that in the third and fourth quarter of this year.

In addition, there are some synergies that we will be able to realize from the recent acquisitions towards the back
half of this year as well. So that's one of the things that's causing the seasonality of earnings this year versus last
year.

BRETT HUNDLEY: Okay. So on that synergy note, something like Late July, maybe moving that into internal
production, is that something where we would see that margin improvement show up during H2 of this year?

RICK PUCKETT: Certainly, that's an option. We have not confirmed that we're going to do that, but certainly, that
could be a possibility.

BRETT HUNDLEY: Okay. And then just my last question was as you guys move into C-store, small format more
fully, what is the possibility of using some warehouse to gain a more important position here? Or do you guys feel
strongly that DSD is the right strategy as you push further into that small format channel?

CARL LEE: Brett, this is Carl. Again, we welcome and appreciate you participating in the call.

One thing, back to the SG&A real quickly, one thing just to keep in mind, I'm sure you've already taken it into
account, would be that 53rd-week impact. All of that fell into the fourth quarter, so that would have inflated our
SG&A quite a bit. So in addition to what Rick talked about, we just have the impact of that 53rd week, and then the
early introduction of acquisitions prior to beginning to be able to get the synergies out.

But dealing with C-stores, we are excited about that channel and have got a core competency there. To your point,
throughout the southeast and southwest, we've got DSD operations where we call on C-stores day in and day out.
But out west, we still have a lot of C-stores to get into. So we're a little flexible.

We certainly prefer DSD, and having started on a route, that's the way we like to operate. But we're going to be a
little bit mindful of in some cases we may need to do something different than just be dedicated to DSD when it
comes to expanding C-store distribution. So we've got our options open there and are going to continue to pursue
new accounts and pursue expanding our distribution of or core brands and do it in the most efficient way that we
can.

BRETT HUNDLEY: Thanks so much, guys.

CARL LEE: Have a great day.




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 87 of 285
                                  Q4 2014 Snyder'sLance Inc Earnings Call- Final

OPERATOR: Our next question comes from Rohini Nair with Deutsche Bank. Your line is open.

ROHINI NAIR, ANALYST, DEUTSCHE BANK: Good morning, everyone.

CARL LEE: Good morning, Rohini.

ROHINI NAIR: So I just wanted to actually start with the sandwich cracker business. We've heard from some of
your peers that crackers and biscuits continue to be a bit challenging from a category perspective, and I know
you've had the additional challenge the past year of going through your relaunch. So I was wondering if you could
discuss the dynamics there both from your business as well as a competitive perspective.

CARL LEE: We think that the category still has a lot of -- a very bright future going forward, and I think it requires
innovation just like every other category. Consumers are almost overwhelmed with the number of new snacking
choices they have day in and day out.

So when you're able to roll out bold sandwich crackers like we did last year and get a good response from the
customers, when you're able to roll out the Quick Starts that we're doing this year, we think it does require more
work, to your pOint, and the category needs more attention than ever. But if you're going to invest in innovation and
invest in consumer marketing, it's still a great category with some pretty strong potential.

ROHINI NAIR: Great. And if I could just ask a bigger-picture question, when you bought Baptista's earlier in the
year, you talked about health and well ness as making up a little over 25% of the portfolio. Since that time, you've
increased your stake in Late July. You've created this dedicated health and well ness operating unit.

Just I was just wondering if you could help us understand how you expect to see this grow over the next several
years? Maybe how much you expect this to contribute to the business.

CARL LEE: We certainly have progressed from the 25% that we talked to you about in the past. We're not quite
ready to share the full numbers, but we continue to see that as a growth opportunity for us long term.

It's probably going to grow faster than our traditional business. We expect that to happen. And I've stated that our
longer-term goal is that one-third of our business would be classified as better for you.

So we see that division being able to be a little bit entrepreneurial in its operations when it comes to focusing on
consumers and customers. But then they're going to have the strength of our back office, our DSD, our
manufacturing, our R&D, our consumer research, great things for smaller brands to really flourish quickly. And
leverage those to grow and reach higher levels of distribution much quicker. So it's an exciting part of our business
that we're going to continue to lean into.

ROHINI NAIR: That's great. Thank you. If I could actually sneak one more in.

I was just wondering if you could give us an update on Pretzel Crisps, now a few years after the acquisition. I
remember part of the thinking had been moving it out of the deli section into center of the store and try and getting
some of your center-of-the-store products into deli, perhaps even moving it from your warehouse distribution onto
DSD. So just wondering what progress had been made around all of that.

CARL LEE: We've done a lot of research there. That's a good question, a good perspective.

I think that we've got a very important deli brand, and Snack Factory has performed extremely well there. And so
out of loyalty to our deli consumers and our deli retailers, we want to make sure we really keep Snack Factory
focused on that particular area of the store.

But we do have manufacturing capabilities and R&D capabilities that would allow us to use some of that innovation
and technology, not to deliver the same product just in a different location. But deliver a different product with
different attributes and different benefits that would allow us to be able to please our consumers center of the store
as well as the perimeter. So I think we've gotten smart.



      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 88 of 285
                                   042014 Snyder'sLance Inc Earnings Call - Final

Others have tried to take same product to many of the same locations in the store, and we don't feel like that's
really in the best interest of our retailers or our consumers. So while we're going to invest in unique products to take
to different areas, we do have some synergies when it comes to manufacturing and synergies when it comes to
kind of R&D to leverage some of our capabilities, but provide value-added products for multiple locations.

ROHINI NAIR: That's great. Thank you so much. I'll pass it on.

OPERATOR: Our next question comes from Jonathan Feeney with Athlos Research. Your line is open.

JONATHAN FEENEY, ANALYST, ATHLOS RESEARCH: Good morning. Thanks very much.

CARL LEE: Good morning, Jonathan.

JONATHAN FEENEY: Can I start with -- do you expect input costs to be a significant tailwind over the course of
2015? To the extent it is, have you seen indications that your competitors or yourselves are planning to lower prices
where those costs are a tailwind?

CARL LEE: I wouldn't say that it's going to be a tailwind. I think that we did see some progress in 2014. We're
seeing some of the same type of trends in 2015.

It always varies a little bit depending on which commodity you're talking about. Some may be up slightly; some may
be down slightly. But we're seeing more of the same going into 2015 from a commodity standpoint. So really don't
expect a tailwind or a headwind there for the next year.

JONATHAN FEENEY: Is that an overall basis or just inputs, Carl?

CARL LEE: That's primarily the inputs, the overall input.

JONATHAN FEENEY: Okay. Thanks.

And I was just looking over the people presenting who have tables at Expo West coming up, and it just got me
thinking about potential for partnerships that your DSD network brings, and potentially even acquisitions in that
healthy niche snacking, where really Snyder's-Lance has the competitive advantage as the main game in town for
providing distribution outlet for all of these new specialty ingredient products. You mentioned non-GMO in your
press release.

What's the outlook for new partnerships? Are you in active discussions with people about that for 2015?

CARL LEE: We're in active discussions with a lot of our current partners, making sure that we first and foremost
provide really great service for the retailers that are counting on us and the current partners that are counting on us.
And then they've got growth plans and growth expectation that we're going to support. We see that as something
that's going to be a lot of advantage for us, getting into more stores more frequently for our brands, and also for
their brands.

But we're not actively seeking new partnerships. We certainly have a few discussions under way. We always do.

We've got people knocking on our door, as you would expect, wanting to work with us, and we're happy to receive
those calls. But we have to be a little careful what we commit to protect the current service levels that we all expect.

But we do like partner brand distribution. It's an important part of our business, a very strategic part of our business.
We do do some contract manufacturing for some partners as well, so there's an advantage that we offer.

So to your point, we're kind of a hybrid. We like distributing other peoples' brand with ours. We don't mind producing
brands with ours as well.




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 89 of 285
                                  Q4 2014 Snyder'sLance Inc Earnings Call - Final

And so we provide some really unique opportunities for entrepreneurs and new brands, as well as for our
customers that we want to serve diligently day in and day out. So the door is open, and we'll be very careful going
forward.

JONATHAN FEENEY: I want to circle back to something you mentioned about the sandwich cracker, the change in
sandwich cracker packaging. Can you refresh me on what exactly new capabilities that gives to you, and are
retailers recognizing the advantages of this new packaging now? And what can we expect going forward from this
change?

CARL LEE: I think that first and foremost, we've we refreshed our packaging, as you saw. Going to the box versus
the old tray pack really enhanced the quality and our ability to communicate to the consumers the great product we
put inside. So it enhanced our base sandwich cracker business in a very important way.

But it has also allowed us to launch [bowl]. It's got a little different unit count than the eight-pack traditional
sandwich crackers. It also allowed us to launch the Quick Starts. It's got a little different unit count.

And it provides a good billboard for advertising our products and a lot of the great nutritional ingredients that we're
putting in. So it was a long-term play that opened the door for things like Quick Start again, but was a very important
refresh for our base business.

JONATHAN FEENEY: That makes sense. Thanks.

Just a couple for Rick, if you wouldn't mind. Rick, can you tell us, give us a sense for what maintenance capital
expenditure is and what return rates you use when doing the capital planning process above that maintenance
level?

RICK PUCKETT: It typically averages around $35 million or so, $30 million to $35 million in maintenance capital,
Jonathan. We use a 12% to 15% hurdle rate for those projects that aren't maintenance, and that's against the 7.5%
or 8% whack.

JONATHAN FEENEY: Great. Thank you very much. And last question.

You mentioned cash flow included discontinued operations in 2014. You had to rebase stuff a little bit -- not rebase,
but gave us more insight into modeling next year on the earnings side. I was wondering if maybe you could give us
the same on cash flow in any way.

RICK PUCKETT: Actually, no, because --

JONATHAN FEENEY: Well, that's an easy answer. (laughter)

RICK PUCKETT: I would if I could. How's that? It is so difficult to break out the cash flow, as you might imagine,
following through the balance sheet and all the discontinued elements.

Keep in mind that the discontinued piece of business that we pulled out was fully integrated into the rest of our
business. We actually carved that out and have been accounting for it as a discontinued operation. But the
accounting rules don't require us to do a cash flow on a discontinued basis. So we have not spent the time doing
that.

JONATHAN FEENEY: I understand. Thanks so much for your time, guys.

CARL LEE: Thank you.

OPERATOR: (Operator Instructions)

Our next question comes from Amit Sharma with BMO Capital Markets. Your line is open.

AMIT SHARMA, ANALYST, BMO CAPITAL MARKETS: Good morning, everyone.


      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 90 of 285
                                    042014 Snyder'sLance Inc Earnings Call - Final

RICK PUCKETT: Hey, Amit.

CARL LEE: Good morning, Amit.

AMIT SHARMA: Rick, can you talk about the contribution from Late July in the quarter and how much of that you're
building in 2015 as well?

RICK PUCKETI: I could talk to that in some terms, Amit, but not specific. As we talked to you when we acquired
that -- we're consolidating 100% of it, right, even though we're only able to take credit for 80% on the bottom line.
So we've not provided the breakout of that.

It is a growing Company. It is a -- it has grown significantly over the last two years or three years, and we expect it
to grow pretty quickly going forward.

AMIT SHARMA: Just trying to get a sense of 6.9% in the middle point of your guidance for top line next year. Just
trying to see if your core brands are expected to grow at that, or is there some contribution from Late July into that?

RICK PUCKETT: As I mentioned, even backing out Baptista's and Late July next year, that's still a 3.5% to 5.5%
growth rate.

AMIT SHARMA: And then, Carl, just trying to get a response to the earlier question, a follow-up as well. I'm just
trying to get a sense of the separation of -- or like on a conceptual level, the separation of the healthier business
with some of your traditional business. And you did a good job laying out what the benefits are.

What's the goal from this separation? Are you looking to use this as a platform to probably let a little bit more
aggressively on the properties in health and well ness, or is it just that the target audience is very different so it's
better to look at separately?

CARL LEE: A little bit to your point, Amit, it is about flexibility, and it's about a little bit of a different customer base, a
little different consumer base. But I think what we're trying to do is just maximize our ability to really execute
superbly.

I think that we've got some great brands that do extremely well in the center of the store. A lot of those leverage our
DSD system. But we've also got some up and coming brands that will do more in the natural channel. They'll do
more under direct circumstances, then they may do more on the perimeter like the deli.

Kind of separating those a little around customer needs and consumer needs just allows us to really focus on what
people are looking for and improve day-to-day support and execution. So we see it as a good way to extend some
partnerships and some relationships and make sure we're maximizing our growth, both top and bottom line.

AMIT SHARMA: Some of the channels that you mentioned in natural and direct perhaps, are those channels where
you may have to invest some in your sales force or sales capabilities, or is it all there at this point?

CARL LEE: We've got a sales organization in place that manages those channels day in and day out. But I think
that we'll always make sure that their toolbox is full with the tools they need. So there will be some investment on
some things the customers may be looking for or selling capabilities that we need to add. We don't mind doing that
and are happy to do it.

But I think we just want to make sure that we're specialized and look more like our customers and really focus on
their needs. And all of your retailers are a little different. Having two divisions allows us to take that into account in
the way we build our business and then carry it out.

AMIT SHARMA: Just two more quick ones for me. Are you seeing any increase in M&A pipeline in terms of what's
available on the market or in terms of valuation?




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 91 of 285
                                   Q4 2014 Snyder'sLance Inc Earnings Call- Final

RICK PUCKETT: We don't discuss, obviously, things that we're doing on M&A, but we do look at things in the
market all the time. So we remain active, and we will respond to things that we believe fit into our portfolio.

AMIT SHARMA: Okay. That's fair. Can you talk about, in terms of your ability from financial flexibility or financial fire
power point of view, how much is available to you?

RICK PUCKETT: As you can see on our balance sheet, we have quite a bit of capacity to finance things just with
debt. And we can certainly buy a Snack Factory here or there if we needed to do that again, and beyond that we
would -- we have access.

AMIT SHARMA: Perfect. And last one is if you can provide any more color on the SEC letter that came. What is
that, or does that mean anything, or is there any risk to previous years' numbers? What are issues behind it?

CARL LEE: We're in conversations with the SEC and communication with the SEC now as it relates to resolving the
open items. And they center primarily around how we've done the accounting on our route businesses that we've
divested from the business. We believe that our methodology of accounting is sound and correct, and we'll continue
to have conversations.

As it relates to risk, I did put into the press release, as you saw, that because of the timing of where we are, it could
bump up against our filing date of March 3 for the 10-K, and we may be delayed as a result of that not being closed
yet. I fully expect that we'll be able to get some resolution sooner than that, but I wanted to just let everybody know
that that was a risk.

AMIT SHARMA: Perfect. I really appreciate that. Thank you very much, sir.

CARL LEE: Thank you.

OPERATOR: Our next question comes from Akshay Jagdale with KeyBanc. Your line is open.

LUBI KUTUA, ANALYST, KEYBANC CAPITAL MARKETS: Good morning. This is actually Lubi on for Akshay. I
have apologies if I missed it. I hopped on a little bit late.

Can you talk a little bit about advertising spend and how we should think about that on a year-over-year basis? And
I know you guys have a pretty robust innovation pipeline and new products coming out, so just wanted to get a
sense for how we should think about advertising spend.

CARL LEE: Good morning, Lubi. It's Carl. Hope you're doing well.

Number one, I think we mentioned that we spent $0.05 more in 2014, and we're planning on spending up to $0.05
more in 2015. So we are continuing to advertise more aggressively our brands.

We've got a lot smarter about the way we're advertising. We've got a great marketing team, and they've really dug
into where our consumers are at and how we can reach them. We've got some of our brands that are doing really
well with digital advertising, and we continue to increase that based on the returns.

We've added radio advertising this past month in January for our Lance Sandwich Crackers, which is the perfect
way to advertise to that consumer base. Then we've got TV advertising still coming up with SoH or Snyder's of
Hanover.

So we'll continue to invest in our brands as far as quality and as far as innovation and uniqueness. But we've got to
make sure we've got the marketing funds there to continue to get the word out. And what we're seeing is the more
and more word we get out, the more response we have from consumers, and it begins to show back up in our top
line.

LUBI KUTUA: Thank you. That's all I had.




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 92 of 285
                                   042014 Snyder'sLance Inc Earnings Call- Final

CARL LEE: Thank you.

OPERATOR: Our next question comes from Michael Gallo with CL King. Your line is open.

MICHAEL GALLO, ANALYST, CL KING & ASSOCIATES: Hi, good morning. Just first a follow-up, Rick.

I'm not sure if you hit on it. You talked about it a little bit. But the SG&A that you expected to be able to eliminate
post the divestiture, where do you stand on that, and how much is left to go? And how should we think about how
that base SG&A number evolves?

RICK PUCKETT: Mike, the margin enhancement and cost reduction program actually hits cost of goods as well as
SG&A. So it's spread across our P&L cost line items.

And as we said originally, it was going to take us 12 months to 15 months to complete that as we need to increase
some efficiency and put some tools in place before we can actually impact 100%. So we did say that that was going
to start to be realized at 100% of the impact of that program in the third and fourth quarter of this year.

So we feel good about where we are. We still, certainly, have some stranded costs that we have not offset, and
you'll start to see that, or you'll see that in the back half of 2014 and even in the early part of 2015. But we're very
confident that we're going to be able to offset that with our program that we initiated back in the third quarter of last
year.

MICHAEL GALLO: And just wanted to -- could you put some directional numbers on stranded costs and what's left?
Is it $5 million? Is it $10 million? Just so we get some frame around that.

RICK PUCKETT: Just keep in mind, the object is not necessarily to eliminate stranded costs but to offset them.
Because you're not going to be able to eliminate stranded costs 100% because we still have facilities that are
producing product that -- or not producing product you now that they produced in the past. And we're certainly not
going to impact that facility any more than we already have.

So it's not a question of what stranded costs are still there. There will be stranded costs going forward. It's a
question of how successful are we to offset those.

And coming out of 2014, I don't have a specific percentage that I can provide you. I do know that our plan is to fully
offset those by the second quarter -- end of the second quarter of this year.

MICHAEL GALLO: Great. And then just a follow-up. Are all the taxes now paid for the Private Brand sale, or is there
still a piece left?

RICK PUCKETT: I believe they are. There may be something in Canada yet that we have to do, but not huge.

MICHAEL GALLO: Okay. Great. Thanks very much.

OPERATOR: And I'm showing no further questions. I will now turn the call back over to Carl Lee, CEO and
President, for closing remarks.

CARL LEE: Stephanie, thanks for your help on the call. I just want to thank everybody who's joined us. Appreciate
your valuable time. I know it was a very busy day for everyone.

What I'd like to do in closing is recognize the 5,000 teammates that I work with day and in day out. We really are
blessed with a great quality team of dedicated people who really are focused on snacking and really see it as their
passion.

I would also go on and say that we've got some additional new items that we're going to be rolling out in the next
couple of weeks and months that we have not announced yet. We're really excited about the pipeline that we've got




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 93 of 285
                                  042014 Snyder'sLance Inc Earnings Call - Final

from an R&D standpoint. And continue to expect us to be a very innovative Company with good execution to really
make sure that consumers look for exciting snacks and come to Snyder's-Lance for them.

So we wish everybody an exciting day. We thank you for your time. We thank you for your interest in our Company.

And I would encourage you to reach out to both Rick and to Mark and talk about the seasonalization so that that's
built into your models because that will be a little different for 2015 than what you're accustomed to for past years.
So with that, have a great day.

OPERATOR: Thank you, ladies and gentlemen. That does conclude today's conference. You may all disconnect,
and everyone have a great day.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Transcripts are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or
incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.

THE INFORMATION CONTAINED IN EVENT TRANSCRIPTS IS A TEXTUAL REPRESENTATION OF THE
APPLICABLE COMPANY'S CONFERENCE CALL AND WHILE EFFORTS ARE MADE TO PROVIDE AN
ACCURATE TRANSCRIPTION, THERE MAY BE MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN
THE REPORTING OF THE SUBSTANCE OF THE CONFERENCE CALLS. IN NO WAY DOES THOMSON
FINANCIAL OR THE APPLICABLE COMPANY OR THE APPLICABLE COMPANY ASSUME ANY
RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE INFORMATION
PROVIDED ON THIS WEB SITE OR IN ANY EVENT TRANSCRIPT. USERS ARE ADVISED TO REVIEW THE
APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC FILINGS
BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: February 19, 2015


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 94 of 285
~    Press Release: Snyder1s-Lance, Inc. Reports Results for Full Year 2014
                                                 Dow Jones Institutional News
                                           February 12, 2015 Thursday 11 :00 AM GMT


Copyright 2015 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2015, Dow Jones & Company, Inc.



        DOW JONES N E                 S


Length: 6037 words

Body


Snyder's-Lance, Inc. Reports Results for Full Year 2014

- Full Year net revenue of $1.75 billion, a 7.4% increase over prior year, which includes discontinued operations for
the first half of each year, 5.5% excluding the impact of the 53rd week in 2014

- Full Year earnings per diluted share at $1.09 excluding special items

- Full Year revenue from continuing operations at $1.62 billion an increase of 7.7% over prior year

- Full Year total earnings per diluted share at $2.72, which included $1.88 of discontinued operations. Diluted
earnings per diluted share for continuing operations of $0.84 a 6.3% increase over prior year

PR Newswire

CHARLOTTE, N.C., Feb. 12,2015

CHARLOTTE, N.C., Feb. 12,2015 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported full
year earnings of $1.09, excluding special items and revenue growth of 7.4% over last year, 5.5% excluding the
impact of the 53(rd) week. The Company also reported fourth quarter earnings of $0.30 excluding special items,
and growth of 6.9% over last year excluding the 53(rd) week, reflecting a strong finish to the year.

"We are pleased with our performance for the fourth quarter and the past year, delivering solid financial growth as
we executed a strategic shift in our business and operations. This past year was transformative for our company
and we consider it a new day for Snyder's-Lance," said Carl E. Lee, Jr., President and CEO. These changes
included the sale of Private Brands, acquiring Baptista's Bakery, increasing our ownership interest to 80% of Late
July(R) Organic Snacks and the forming of Clearview Foods(TM), a new division dedicated to emerging trends.
These moves have positioned Snyder's-Lance as a branded company with exceptional innovation capabilities and a
meaningful presence in "better for you", organic and non-GMO snacking. Our industry is going through an exciting
time, as it responds to a shift in consumers' expectations across snacking categories. These consumer changes
favor a decisive, nimble and aggressive mid-sized company like ours with the scale to compete."




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 95 of 285
                      Press Release: Snyder's-Lance, Inc. Reports Results for Full Year 2014

Mr. Lee went on to say, "For the fourth quarter of 2014, we gained significant market share in salty snacks as
investments in advertising and retail execution drove category and brand growth. We saw improvements in our
Lance brand during the fourth quarter as our renovation of our product offerings, positioning and packaging began
to roll out to our retailers. These efforts, along with the continued solid performance of our new product innovation
and partner brands helped drive a top line increase of 6.9% excluding the extra week, giving us good momentum
heading into 2015. A growing portion of our revenue comes from "better for you" snacks and that will expand further
with the launch of new products in 2015."

Mr. Lee continued, "We are moving into 2015, well positioned in growing categories with differentiated brands. I
look forward to all we will accomplish as our business continues to evolve and grow in this coming year. We are
proud of our associates for their leadership, service and passion as we go the extra mile to serve our consumers
and retailers".

Full Year Financial Summary

The following comments regarding net revenue and net income information for the full year and fourth quarter of
both 2014 and 2013 includes continuing and discontinued operations for the first six months of the year but
excludes discontinued operations for the last six months of the year.
      Net revenue for the full year 2014 was $1.75 billion; an increase of 7.4%
      compared to full year 2013 net revenue of $1.63 billion and an increase
      of 5.5%, excluding the impact of additional 53rd week in 2014.

      Net income excluding special items for the full year 2014 was $77.0
      million, or $1.09 per diluted share, as compared to net income excluding
      special items of $68.8 million for full year 2013, or $0.98 per diluted
      share when adjusted to exclude discontinued operations for the last six
      months of 2013.

      Net income reported for the year ended January 3, 2015 was $192.6 million,
      or $2.72 per diluted share, as compared to net income including special
      items and discontinued operations of $78.7 million for the full year
      2013, or $1.12 per diluted share.

      Net income from discontinued operations for the full year 2014 included
      the recognition of an after-tax gain on the sale of Private Brands of
      $121.5 million, or $1.71 per diluted share.


      Beginning in the first quarter of 2015, our comparisons to 2014 financial
      information will only include our continuing operations. Net revenue
      from continuing operations for full year 2014 was $1.62 billion. This
      represents a 7.7% increase over 2013 for continuing operations. Net
      income from continuing operations, excluding special items, was $65.2
      million for full year 2014, or $0.92 per diluted share.  Net income from
      continuing operations, including special items, was $59.3 million for
      full year 2014, or $0.84 per diluted share.

      Special items associated with continuing operations for full year 2014
      included an after-tax gain on the revaluation of our prior equity
      investment in Late July of $9.8 million which was more than offset by
      after-tax expenses of $15.7 million primarily associated with impairment
      charges, restructuring charges and professional fees.  Special items
      associated with continuing operations for full year 2013 included
      after-tax expenses of $4.4 million.


Fourth Quarter Financial Summary
      Net revenue for the fourth quarter ended January 3, 2015 was $439 million,
      an increase of 14.8% compared to prior year net revenue of $382 million
      from continuing operations and an increase of 6.9%, excluding the impact




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 96 of 285
                      Press Release: Snyder's-Lance, Inc. Reports Results for Full Year 2014

      of the additional 53rd week in 2014.

      Net income from continuing operations excluding special items in the
      fourth quarter of 2014 was $21.1 million, or $0.30 per diluted share, as
      compared to net income from continuing operations excluding special items
      of $15.4 million for the fourth quarter of 2013, or $0.22 per diluted
      share.

      Net income from continuing operations including special items was $27.0
      million for the fourth quarter of 2014, or $0.38 per diluted share, as
      compared to net income from continuing operations including special items
      of $15.2 million for the fourth quarter of 2013, or $0.22 per diluted
      share.


      Special items associated with continuing operations for the fourth
      quarter of 2014 included an after-tax gain on the revaluation of our
      prior equity investment in Late July of $9.8 million offset by after-tax
      expenses of $4.0 million primarily associated with impairment charges.

      A reconciliation of full year and quarter net revenue and net income to
      full year and quarter non-GAAP net revenue and net income can be found in
      attached schedules.


Dividend Declared

The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on March 6, 2015 to stockholders of record at the close of business on
February 25,2015.

Estimates provided for 2015

The Company estimates net revenue for the full year 2015 to be in the range of $1.68 to $1.72 billion. Earnings per
diluted share excluding special items are expected to be between $1.09 and $1.19. Capital expenditures for 2014
are projected to be between $60 and $65 million.

Discussions with U.S. Securities and Exchange Commission

In August 2014, Snyder's-Lance received a comment letter from the staff of the Division of Corporation Finance of
the U.S. Securities and Exchange Commission (SEC) in connection with a review of the Company's Annual Report
on Form 10-K for the year ended December 28, 2013. The SEC comment letter included, among other things, a
request for supplemental information of the Company's accounting policies and disclosures related to accounting
for the sale of the IBO route businesses. Snyder's-Lance has responded to the SEC's comment letters, and the
Company is currently corresponding with the SEC staff.

Consolidated results contained in this news release are prepared in accordance with existing accounting principles,
policies, estimates and assumptions which the Company believes are appropriate, all of which are consistent with
those applied in prior periods. Until our comments from the SEC are resolved, Snyder's-Lance cannot determine if it
will be required to supplement its disclosures or make other changes to its historical consolidated financial
statements, including the financial information contained in this press release. We may need to file a notification of
a delay in the filing of our 2014 Form 10-K, if we cannot resolve the SEC comments ahead of the March 3, 2015
due date.

Conference Call

Management will conduct a conference call and live webcast at 8:00 am eastern time on Thursday, February 12,
2015 to review the Company's full year 2014 results. The conference call and accompanying slide presentation will
be webcast live through the Investor Relations section of the Company's website, www.snyderslance.com.ln
addition, the slide presentation will be available to download and print approximately 30 minutes before the webcast


      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 97 of 285
                      Press Release: Snyder's-Lance, Inc. Reports Results for Full Year 2014

at          www.snyderslance.com . To participate in the conference call, the dial-in number is (844) 830-1960 for
U.S. callers or (315) 625-6883 for international callers. The conference ID is 65160549. A continuous telephone
replay of the call will be available between 12:00 pm on February 12 and midnight on February 20. The replay
telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access
code is 65160549. Investors may also access a web-based replay of the conference call at
www.snyderslance.com .

About Snyder's-Lance, Inc.

12 Feb 2015 06:00 ET Press Release: Snyder's-Lance, Inc. Reports -2-

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio
and Wisconsin. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Late July(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), Eatsmart(TM), 0-
Ke-Doke(R), and other brand names along with a number of third party brands. Products are distributed nationally
through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-E

Cautionary Information about Forward Looking Statements

This press release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include projections regarding future revenues, earnings and other results which are based
upon the Company's current expectations and assumptions and statements regarding the Company's acquisition of
Baptista's Bakery, the additional investment in Late July Organic Snacks and the sale of Private Brands, which are
subject to a number of risks and uncertainties, including our ability to generate revenues and cost reductions to
offset overhead costs previously covered by Private Brands. Factors that could cause actual results to differ include
general economic conditions; volatility in the price, or availability of inputs, including raw materials, packaging,
energy and labor; price competition and industry consolidation; changes in our top retail customer relationships;
failure to successfully integrate acquisitions and divestitures; loss of key personnel; failure to execute and
accomplish our strategy; concerns with the safety and quality of certain food products or ingredients; adulterated,
misbranded or mislabeled products or product recalls; disruption of our supply chain or information technology
systems; improper use of social media; changes in consumer preferences and tastes or inability to innovate or
market our products effectively; reliance on distribution through a significant number of independent business
owners; protection of our trademarks and other intellectual property rights; impairment in the carrying value of
goodwill or other intangible assets; new regulations or legislation; interest and foreign currency exchange rate
volatility; failure to resolve comments received from the Division of Corporation Finance of the SEC; and the
interests of a few individuals who control a significant portion of our outstanding shares of common stock may
conflict with those of other stockholders, which have been discussed in greater detail in our most recent Form 10-K
and other reports filed with the Securities and Exchange Commission.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Condensed Consolidated Statements of Income (Unaudited)
For the Quarters and Years Ended January 3, 2015 and December
28, 2013

                       Quarter Ended              Year Ended

(in thousands,       January    December
except per share        3,        28,      January 3,   December 28,
data)                  2015       2013         2015          2013
                     --------   --------
Net revenue          $439,000   $382,060   $1,620,920   $1,504,332
Cost of sales         281,833    249,068    1,042,458      963,073



      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 98 of 285
                     Press Release: Snyder's-Lance, Inc. Reports Results for Full Year 2014

                    --------    --------   ----------      ----------
Gross margin        157,167      132,992      578,462             541,259

Selling, general
 and
 administrative      124,497     107,814        478,532           447,170
Impairment
 charges               5,544                     13,047                1,900
Gain on sale of
 route
 businesses, net         329       (533)         (1,109)           (2,590)
Gain on the
 revaluation of
 prior equity
 investment         (16,608)                    (16,608)
Other income, net      (892)       (371)           (250)           (7,529)
                    --------    --------   ----------      ----------
Income before
 interest and
 income taxes         44,297      26,082        104,850           102,308

Interest expense,
 net                   2,857       3,706          13,342             14,408
                    --------    --------   ----------      ----------
Income before
 income taxes         41,440      22,376          91,508             87,900


Income tax
 expense              14,572       7,113          32,291       32,297
                    --------    --------   ----------      ----------
Income from
 continuing
 operations           26,868      15,263         59,217              55,603
Income from
 discontinued
 operations, net
 of income tax         (626)       7,771         133,316             23,481
Net income            26,242      23,034         192,533             79,084
Net (loss)/income
 attributable to
 noncontro11ing
 interests              (90)          35            (58)                   364
Net income
 attributable to
 Snyder's-Lance,
 Inc.               $ 26,332    $ 22,999   $     192,591   $         78,720
                     =======     =======       =========       =========


Amounts
attributable to
Snyder's-Lance,
Inc. :
Continuing
 operations         $ 26,958    $ 15,228   $      59,275   $         55,239
Discontinued
 operations            ( 626)      7,771         133,316             23,481
Net income
 attributable to
 Snyder's-Lance,
 Inc.               $ 26,332    $ 22,999   $     192,591   $         78,720
                     =======     =======       =========       ====:;:;;==::;::::=




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 99 of 285
                       Press Release: Snyder's-Lance, Inc. Reports Results for Full Year 2014

Basic earnings
per share:
Continuing
 operations        $      0.38    $      0.22   $            0.84    $           0.80
Discontinued
 operations             (0.01)           0.11                1. 90               0.33
Total basic
 earnings per
 share             $      0.37    $      0.33   $            2.74    $        1.13
                       =======        =======       =========            =========



Weighted average
 shares
 outstanding
 Basic                  70,361         69,801           70,200              69,383

Diluted earnings
per share:
Continuing
 operations        $      0.38    $      0.22   $            0.84    $           0.79
Discontinued
 operations             (0.01 )          0.11                1. 88               0.33
Total diluted
 earnings per
 share             $      0.37    $      0.33   $            2.72    $           1.12
                       =======        =======       ::::========         =========


Weighted average
 shares
 outstanding
 Diluted                71,105         70,631           70,890              70,158

Cash dividends
 declared per
 share             $      0.16    $      0.16   $            0.64    $           0.64

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Consolidated Balance Sheets (Unaudited)
As of January 3, 2015 and December 28, 2013

(in thousands, except share data)                           2014                   2013
                                                         ----------          ----------
                 ASSETS
Current assets:
Cash and cash equivalents                                $       35,373      $      14,080
Restricted cash                                                     966
Accounts receivable, net of allowances of
 $1,778 and $1,535, respectively                               126,093          121,599
Inventories                                                    116,236          100,447
Prepaid income taxes                                             4,175            9,094
Deferred income taxes                                           13,189           15,391
Assets held for sale                                            11,007           15,314
Prepaid expenses and other current assets                       22,112           22,925
Current assets of discontinued operations                                        37,416
                                                         ----------          ----------
Total current assets                                        329,151             336,266

Noncurrent assets:
Fixed assets, net                                               423,612            312,527
Goodwill                                                        543,939            422,318
Other intangible assets, net                                    542,812            516,607
Other noncurrent assets                                          18,021             22,250



     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 100 of 285
                    Press Release: Snyder's-Lance, Inc. Reports Results for Full Year 2014

Noncurrent assets of discontinued
 operations                                                      154,626

Total assets                                 $1,857,535      $1,764,594



  LIABILITIES AND STOCKHOLDERS' EQUITY
Current liabilities:
Current portion of long-term debt            $      8,561    $    17,291
Accounts payable                                   57,407         45,966
Accrued compensation                               32,774         27,530
Accrued casualty insurance claims                   4,320          6,262
Accrued selling and promotional costs              13,141         12,636
Other payables and accrued liabilities             24,723         22,016
Current liabilities of discontinued
 operations                                                      14,503
                                             ----------      ----------
Total current liabilities                         140,926       146,204

Noncurrent liabilities:
Long-term debt                                    438,376        480,082
Deferred income taxes                             168,593        190,393
Accrued casualty insurance claims                   7,902          5,567
Other noncurrent liabilities                       15,030         24,143
Noncurrent liabilities of discontinued
 operations                                                             305
                                             ----------      ----------
Total liabilities                               770,827          846,694

Commitments and contingencies

Stockholders' equity:
Common stock, $0.83 1/3 par value.
 110,000,000 shares authorized; 70,406,086
 and 69,891,890 shares outstanding,
 respectively                                       58,669        58,241
Preferred stock, $1.00 par value.
Authorized 5,000,000 shares; no shares
outstanding
Additional paid-in capital                         776,930       765,172
Retained earnings                                  232,812        85,146

12 Feb 2015 06:00 ET Press Release: Snyder's-Lance, Inc. Reports -3-
Accumulated other comprehensive
 (loss)/income                                     (1,007)         10,171

Total Snyder's-Lance, Inc. stockholders'
 equity                                          1,067,404       918,730
Noncontrolling interests                            19,304         (830)

Total stockholders' equity                    1,086,708         917,900
Total liabilities and stockholders' equity   $1,857,535      $1,764,594



SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Consolidated Statements of Cash Flows (Unaudited)
For the Fiscal Years Ended January 3, 2015, December 28, 2013 and
December 29, 2012

(in thousands)                      2014          2013           2012




     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 101 of 285
                     Press Release: Snyder's-Lance, Inc. Reports Results for Full Year 2014

Operating activities:
Net income                      $    192,533     $     79,084    $      59,510
Adjustments to reconcile
net income to cash from
operating activities:
Depreciation and
 amortization                          65,164         59,631            53,764
Stock-based compensation
 expense                                6,529           5,944            4,693
Loss/(gain) on sale of fixed
 assets, net                            1,304         (2,640)              597
Gain on sale of Private
Brands, excluding
transaction costs                   (229,322)
Gain on the purchase of
additional interest in Late
July                                 (16,608)
Gain on sale of route
 businesses, net                      (1,109)         (2,590)         (22,335)
Impairment charges                     13,047          1,900            11,862
Deferred income taxes                (19,499)         10,360          (15,279)
Provision for doubtful
 accounts                               1,600           1,828            1,479
Changes in operating assets
and liabilities, excluding
business acquisitions and
disposals:
Accounts receivable                     1,368         (5,266)            9,869
Inventory                             (7,131)           4,461          (2,598)
Other current assets                    5,972         (3,083)           19,496
Accounts payable                        3,135           1,893          (5,393)
Other accrued liabilities               (149)         (6,960)         (18,539)
Other noncurrent assets                 4,628           1,830            (103)
Other noncurrent liabilities          (8,437)         (5,656)          (4,255)
Net cash provided by
 operating activities               13,025         140,736              92,768
                               -----------      ----------      -----------

Investing activities:
Purchases of fixed assets            (72,056)        (74,579)         (80,304)
Purchases of route
 businesses                          (21,359)        (29,692)         (28,523)
Proceeds from sale of fixed
 assets                                 2,122           9,448            9,324
Proceeds from sale of route
 businesses                           22,400          30,745            93,896
Proceeds from sale of
 investments                                            2,298            1,444
Proceeds from sale of
Private brands                       430,017
Business acquisitions, net
 of cash acquired                   (262,323)         (3,131)        (344,181)
Changes in restricted cash             234
                               -----------      ----------      -----------
Net cash provided by/(used
 in) investing activities           99,035        (64,911)        (348,344)
                               -----------      ----------      -----------


Financing activities:
Dividends paid to
 stockholders and
 non controlling interests           (44,925)        (44,892)         (44, OIl)




     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 102 of 285
                    Press Release: Snyder's-Lance, Inc. Reports Results for Full Year 2014

Acquisition of remaining
interest in Patriot Snacks
Real Estate, LLC                      ( 150)
Debt issuance costs                 (1,854)                              (2,028)
Issuances of common stock             6,816           9,776                9,710
Excess tax benefits from
 stock-based compensation             1,051           1,500                2,618
Repurchases of common stock         (1,331)           (770)                (335)
Repayments of long-term debt       (15,374)        (20,508)              (2,476)
Proceeds from issuance of
 long-term debt                                                         325,211
Net repayments of existing
 credit facilities                 (35,000)        (16,127)             (44,841)
Net cash (used in)/provided
 by financing activities           (90,767)        (71,021)             243,848

Effect of exchange rate
 changes on cash                                                               163

Increase/(decrease) in cash
 and cash equivalents               21,293            4,804             (11,565)
Cash and cash equivalents at
 beginning of fiscal year           14,080            9,276              20,841
Cash and cash equivalents at
 end of fiscal year            $    35,373     $    14,080          $     9,276
                                   =======                              =======

Non-cash investing
activities:
Acquisition of remaining
 interest in Michaud
 Distributors                  $               $    10,150          $
Supplemental information:
Cash paid for income taxes,
 net of refunds of $381,
 $151, and $12,591,
 respectively                  $   160,907     $    39,313          $     33,554
Cash paid for interest         $    13,798     $    15,131          $     10,533

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Measures (Unaudited)
For the Quarters Ended January 3, 2015 and December 28,
2013

                                                                            Per
                                                       Net of              Diluted
(in thousands, except per share data)                    Tax                Share
                                                       -------          ------------
Quarter Ended January 3, 2015
Net income attributable to Snyder's-Lance, Inc.        $26,332            $    0.370

Gain on the revaluation of prior equity
 investment                                            (9,799)                (0.138)
Impairment charges                                       3,736                  0.053
Adjustment to tax associated with the gain on
 the sale of Private Brands                                   626              0.009
Professional fees                                             228              0.003
                                                       -------


Net income attributable to Snyder's-Lance,
 Inc., excluding special items*                        $21,123            $    0.297




     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 103 of 285
                     Press Release: Snyder's-Lance, Inc. Reports Results for Full Year 2014

Quarter Ended December 28, 2013
Net income attributable to Snyder's-Lance, Inc.         $22,999     $       0.326

Net revenue special item                                    173           0.002
Gain on sale of Canadian assets                         (1,019)         (0.014)



Net income attributable to Snyder's-Lance,
 Inc., excluding special items                          $22,153     $       0.314

Q4 2013 Discontinued operations GAAP net income         (7,771)         (0.110)
Q4 2013 Special items associated with
 discontinued operations                                  1,019             0.014



Net income from continuing operations excluding
 special items**                                        $15,401     $       0.218



* Includes both continuing and discontinued operations. All discontinued operations associated with the gain on the
sale of Private Brands were treated as special items to ensure comparable presentation.

** 04 2013 discontinued operations were excluded in order to ensure comparable presentation with 2014.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Measures (Unaudited)
For the Years Ended January 3, 2015 and December 28, 2013

                                                                             Per
                                                        Net of              Diluted
(in thousands, except per share data)                     Tax                Share

Year Ended January 3, 2015
Net income attributable to Snyder's-Lance,
 Inc.                                              $      192,591       $     2.717

Gain on the sale of Private Brands                      (121,465)           (1.713)
Gain on the revaluation of prior equity
 investment                                           (9,799)               (0.138)
Impairment charges                                      8,555                 0.121
Restructuring charges                                   2,297                 0.032
Professional fees                                       2,211                 0.030
Self-funded medical insurance claim                       564                 0.008
Deferred tax revaluation                                2,062                 0.029
                                                  -----------       ----------

Net income attributable to Snyder's-Lance,
 Inc., excluding special items*                    $       77,016       $     1.086



Year Ended December 28, 2013
Net income attributable to Snyder's-Lance,
 Inc.                                               $      78,720       $     1.121

Self-funded medical insurance claim                     2,995                 0.043
Impairment charges                                      1,192                 0.017
Net revenue special item                                  173                 0.002
Gain on sale of Canadian assets                       (1,818)               (0.025)
                                                  -----------

Net income attributable to Snyder's-Lance,



     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 104 of 285
                     Press Release: Snyder's-Lance, Inc. Reports Results for Full Year 2014

 Inc., excluding special items                     $      81,262          $     1.158

Q3 and Q4 2013 Discontinued operations GAAP
 net income                                             (14,263)              (0.202)
Q3 and Q4 2013 Special items associated with
 discontinued operations                                   1,818                0.025



Net income from continuing and discontinued
 operations for the first six months of 2013

12 Feb 2015 06:00 ET Press Release: Snyder's-Lance, Inc. Reports -4-
 and net income from continuing operations
 for Q3 and Q4 2013, excluding special
 iterns**                                          $      68,817          $     0.981



* Includes both continuing and discontinued operations. All discontinued operations associated with the gain on the
sale of Private Brands were treated as special items to ensure comparable presentation.

** 03 and 04 2013 discontinued operations were excluded in order to ensure comparable presentation with 2014.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Income from Continuing
Operations (Unaudited)
For the Years Ended January 3, 2015 and December 28,
2013

                                                                          Per
                                                       Net of            Diluted
(in thousands, except per share data)                    Tax              Share

Year Ended January 3, 2015
Net income from continuing operations
 attributable to Snyder's-Lance, Inc.                  $59,275       $        0.836

Gain on the revaluation of prior equity
 investment                                            (9,799)           (0.138)
Impairment charges                                       8,555             0.121
Restructuring charges                                    2,297             0.032
Professional fees                                        2,211             0.030
Self-funded medical insurance claim                        564             0.008
Deferred tax revaluation                                 2,062             0.029
                                                       -------     ----------

Net income from continuing operations
 attributable to Snyder's-Lance, Inc.,
 excluding special items                               $65,165       $        0.918



SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Net Revenue (Unaudited)
For the Quarters and Years Ended January 3, 2015 and December 28, 2013

(in thousands, except per share data)                                         Net Revenue

Quarter Ended January 3, 2015
Net revenue from continuing operations                                    $       439,000
Estimated 53rd week                                                              (30,400)




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 105 of 285
                    Press Release: Snyder's-Lance, Inc. Reports Results for Full Year 2014

Total net revenue excluding estimated 53rd week                  $       408,600



Quarter Ended December 28, 2013
Net revenue from continuing operations                           $       382,060
Net revenue special item                                                     266



Total net revenue included in earnings release                   $       382,326



(in thousands, except per share data)                                Net Revenue

Year Ended January 3, 2015
Net revenue from continuing operations                           $     1,620,920
Net revenue from discontinued operations (all from Ql and
 Q2 2014)                                                                124,256



Total net revenue included in earnings release                         1,745,176
Estimated 53rd week                                                     (30,400)



Total net revenue excluding estimated 53rd week                  $     1,714,776



Year Ended December 28, 2013
Net revenue from continuing operations                           $     1,504,332

Net revenue from discontinued operations    - full year 2013             256,717
Net revenue from discontinued operations    - Q3 and Q4 2013*          (136,124)
Net revenue from discontinued operations    - first six months
 2013*                                                                   120,593



Total net revenue including special items                              1,624,925
2013 net revenue special item                                                266



Total net revenue included in earnings release                   $     1,625,191



* Q3 and Q4 2013 net revenue from discontinued operations was excluded in order to ensure comparable
presentation as the sale of Private Brands was completed at the beginning of Q3 2014.

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releaSeS/SnYderS-lance-inc-
reports_results_for_fUII_year_2014_300035042.html

SOURCE Snyder's-Lance, Inc.

!Web site: http://www.snyderslance.com

12 Feb 2015 06:00 ET *Snyders-Lance 4Q EPS 37c >LNCE

12 Feb 2015 06:00 ET *Snyders-Lance 4Q Net $26.3M >LNCE

12 Feb 2015 06:00 ET *Snyders-Lance 4Q Rev $439,000 >LNCE

12 Feb 2015 06:05 ET *Snyders-Lance 4Q Adj EPS 30c >LNCE




     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 106 of 285
                    Press Release: Snyder's-Lance, Inc. Reports Results for Full Year 2014

12 Feb 2015 06:06 ET *Snyders-Lance 40 EPS Cont Ops 38c >LNCE

12 Feb 2015 06:06 ET *Snyders-Lance Sees 2015 Rev $1.68B-$1.72B >LNCE

12 Feb 2015 06:06 ET *Snyders-Lance Sees 2015 Adj EPS $1.09-Adj EPS $1.19 >LNCE

12 Feb 2015 06:07 ET *Snyders-Lance Corresponding With SEC Regarding 2013 10-K Review >LNCE

(MORE TO FOLLOW) Dow Jones Newswires (212-416-2800)

February 12, 2015 06:07 ET (11 :07 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: February 13, 2015


  End MJ)ocument




     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 107 of 285
               Snyder1s-Lance, Inc. introduces Clearview Foods ™ Division
                                                         Daily The Pak Banker
                                                     February 10, 2015 Tuesday


Copyright 2015 Plus Media Solutions Private Limited All Rights Reserved




 Plus Media Solutions

Length: 456 words
Dateline: Charlotte

Body


Snyder's-Lance has issued the following Press release:

Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announces Clearview Foods™, a new snack food division with a focus
on developing innovative and better-for-you snacking options. Clearview Foods™ will concentrate its efforts on
growing the Snack Factory® Pretzel Crisps®, Eat Smart™ and Late July® Organic Snacks products.
Snyder's-Lance, Inc. announced Clearview Foods, a new snack food division with a focus on developing innovative
and better-for-you snacking options.

The company also introduced a new logo for the division inspired by Snyder's-Lance's strategy and corporate
direction. The logo for Clearview Foods ™ features clean and fresh primary colors, a visually striking icon and a
recurrence of the corporate tagline, "Snacking is our passion TM." Together, the new logo, icon and tag line offer a
clear perspective on the division's mission to seek opportunities that capitalize on growth trends and extend into
new food categories.

"With our new Clearview Foods™ Division, we are in a stronger position to satisfy our consumers' desire for healthy
snack choices that deliver on taste and quality," said Carl E. Lee, Jr., President and CEO of Snyder's-Lance, Inc.
"Clearview is uniquely positioned to succeed by leveraging the company's distribution network, R&D capabilities
and manufacturing to drive growth. We are combining the entrepreneurial spirit of this Division with our corporate
scale to better serve the expanding snacking needs of our consumers and retailers."

The company has appointed Peter L. Michaud, former Vice President of Snack Factory, to the role of Senior Vice
President and General Manager of the Clearview Foods™ Division.

"We all know that consumers are evolving the way they think about their snacking choices. Rather than shopping by
a specific product category, they are seeking products that offer benefits aligned with their desire to eat healthier
and adjust with their changing lifestyles. The future to us is all about better understanding these consumer
behaviors and offering brands to satisfy them. We are also seeing a shift with our retail customers who have
adjusted their shelf sets to offer healthier snacking options in locations across the store to cater to different lifestyle
occasions," said Michaud.

This new division is part of an overall transformation of the company, which started with the acquisition of Snack
Factory® Pretzel Crisps®, and was followed by the divestiture of the Private Brands business, the acquisition of
Baptista's® Bakery and the acquisition of a majority stake in Late July® Organic Snacks.



       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 108 of 285
                           Snyder.s-Lance. Inc. introduces Clearview Foods™ Division

In case of any query regarding this article or other content needs please contact: editorial@plusmediasolutions.com



Load-Date: May 3, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 109 of 285
               Snyder's-Lance, Inc. introduces Clearview Foods ™ Division
                                                         Daily The Pak Banker
                                                     February 10, 2015 Tuesday


Copyright 2015 Plus Media Solutions Private Limited All Rights Reserved




  Plus 1'I.1edia Solutions

Length: 456 words
Dateline: Charlotte

Body


Snyder's-Lance has issued the following Press release:

Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announces Clearview Foods TM, a new snack food division with a focus
on developing innovative and better-for-you snacking options. Clearview Foods ™ will concentrate its efforts on
growing the Snack Factory® Pretzel Crisps®, Eat Smart™ and Late July® Organic Snacks products.
Snyder's-Lance, Inc. announced Clearview Foods, a new snack food division with a focus on developing innovative
and better-for-you snacking options.

The company also introduced a new logo for the division inspired by Snyder's-Lance's strategy and corporate
direction. The logo for Clearview Foods™ features clean and fresh primary colors, a visually striking icon and a
recurrence of the corporate tagline, "Snacking is our passion™.'' Together, the new logo, icon and tagline offer a
clear perspective on the division's mission to seek opportunities that capitalize on growth trends and extend into
new food categories.

"With our new Clearview Foods ™ Division, we are in a stronger position to satisfy our consumers' desire for healthy
snack choices that deliver on taste and quality," said Carl E. Lee, Jr., President and CEO of Snyder's-Lance, Inc.
"Clearview is uniquely positioned to succeed by leveraging the company's distribution network, R&D capabilities
and manufacturing to drive growth. We are combining the entrepreneurial spirit of this Division with our corporate
scale to better serve the expanding snacking needs of our consumers and retailers."

The company has appointed Peter L. Michaud, former Vice President of Snack Factory, to the role of Senior Vice
President and General Manager of the Clearview Foods ™ Division.

"We all know that consumers are evolving the way they think about their snacking choices. Rather than shopping by
a specific product category, they are seeking products that offer benefits aligned with their desire to eat healthier
and adjust with their changing lifestyles. The future to us is all about better understanding these consumer
behaviors and offering brands to satisfy them. We are also seeing a shift with our retail customers who have
adjusted their shelf sets to offer healthier snacking options in locations across the store to cater to different lifestyle
occasions," said Michaud.

This new division is part of an overall transformation of the company, which started with the acquisition of Snack
Factory® Pretzel Crisps®, and was followed by the divestiture of the Private Brands business, the acquisition of
Baptista's® Bakery and the acquisition of a majority stake in Late July® Organic Snacks.



       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 110 of 285
                           Snyder.s-Lance. Inc. introduces Clearview Foods ™ Division

In case of any query regarding this article or other content needs please contact: editorial@plusmediasolutions.com



Load-Date: February 11, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 111 of 285
  Snyder.s-Lance. Inc. introduces a new corporate logo reinforcing its focus
                         on premium branded snacks
                                                         Daily The Pak Banker
                                                     February 10, 2015 Tuesday


Copyright 2015 Plus Media Solutions Private Limited All Rights Reserved




 Plus.   Medi<:~     Solutions

Length: 318 words
Dateline: Charlotte




Snyder's-Lance has issued the following Press release:

Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) is introducing a new corporate logo symbolizing the completion of its
strategic shift to become a branded snack food company. Snyder's-Lance is focused on serving consumers' busy
lifestyles with quality, premium and differentiated snacks.
Snyder's-Lance, Inc. is introducing a new corporate logo symbolizing the completion of its strategic shift to become
a branded snack food company.

"We are dedicated to serving the snacking expectations of our consumers and retailers. As a result, we are proud to
say snacking is our passion," said Carl E. Lee, Jr., CEO and President. "Our company is going through a very
exciting time as we compete in a dynamic and growing category. This corporate rebranding effort reflects not only
the transformation of our company but it also reinforces the energy and commitment our associates have for
making great snacks."

The new logo features a modernized font, visually striking icon and colors that reflect the company's commitment to
quality and wholesome ingredients. The icon also symbolizes the journey from seed to table in every Snyder's-
Lance product. The new tagline, "Snacking is our passion™ ," demonstrates Snyder's-Lance's commitment to our
consumers and their snacking needs. Together, the new logo, icon and tagline offer a fresh perspective on the
company's focus and commitment to meet evolving category trends with innovative new products.

This new corporate identity is part of an overall transformation of the company, which started with the acquisition of
Snack Factory® Pretzel Crisps®, and was followed by the divestiture of Lance Private Brands, the acquisition of
Baptista's® Bakery and the acquisition of a majority stake in Late July®.

In case of any query regarding this article or other content needs please contact: editorial@plusmediasolutions.com


Load-Date: May 3,2015


   End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 112 of 285
V
\ 1\.



 / Snyder's-Lance, Inc. introduces a new corporate logo reinforcing its focus
                          on premium branded snacks
                                                          Daily The Pak Banker
                                                      February 10,2015 Tuesday


 Copyright 2015 Plus Media Solutions Private Limited All Rights Reserved




   Plus Media Solutions

 Length: 318 words
 Dateline: Charlotte

 Body


 Snyder's-Lance has issued the following Press release:

 Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) is introducing a new corporate logo symbolizing the completion of its
 strategic shift to become a branded snack food company. Snyder's-Lance is focused on serving consumers' busy
 lifestyles with quality, premium and differentiated snacks.
 Snyder's-Lance, Inc. is introducing a new corporate logo symbolizing the completion of its strategic shift to become
 a branded snack food company.

 "We are dedicated to serving the snacking expectations of our consumers and retailers. As a result, we are proud to
 say snacking is our passion," said Carl E. Lee, Jr., CEO and President. "Our company is going through a very
 exciting time as we compete in a dynamic and growing category. This corporate rebranding effort reflects not only
 the transformation of our company but it also reinforces the energy and commitment our associates have for
 making great snacks."

 The new logo features a modernized font, visually striking icon and colors that reflect the company's commitment to
 quality and wholesome ingredients. The icon also symbolizes the journey from seed to table in every Snyder's-
 Lance product. The new tagline, "Snacking is our passion™,'' demonstrates Snyder's-Lance's commitment to our
 consumers and their snacking needs. Together, the new logo, icon and tagline offer a fresh perspective on the
 company's focus and commitment to meet evolving category trends with innovative new products.

 This new corporate identity is part of an overall transformation of the company, which started with the acquisition of
 Snack Factory® Pretzel Crisps®, and was followed by the divestiture of Lance Private Brands, the acquisition of
 Baptista's® Bakery and the acquisition of a majority stake in Late July®.

 In case of any query regarding this article or other content needs please contact: editorial@plusmediasolutions.com


 Load-Date: February 11, 2015


    End of Document




        Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 113 of 285
                     Snyder's-Lance introduces Clearview Foods Division
                                          The Evening Sun (Hanover, Pennsylvania)
                                                    February 9,2015 Monday


Copyright 2015 MediaNews Group, Inc. All Rights Reserved

Section: NEWS; Business
Length: 208 words
Byline: Staff report

Body


CHARLOTTE, N.C. » Snyder's-Lance announces Clearview Foods, a new snack food division with a focus on
developing innovative and better-for-you snacking options. Clearview Foods will concentrate its efforts on growing
the Snack Factory Pretzel Crisps, Eat Smart and Late July Organic Snacks products.

The company also introduced a new logo for the division inspired by Snyder's-Lance's strategy and corporate
direction. The logo for Clearview Foods features clean and fresh primary colors, a visually striking icon and a
recurrence of the corporate tagline, "Snacking is our passion." Together, the new logo, icon and tagline offer a clear
perspective on the division's mission to seek opportunities that capitalize on growth trends and extend into new
food categories.

The company has appointed Peter L. Michaud, former Vice President of Snack Factory, to the role of Senior Vice
President and General Manager of the Clearview FoodsDivision.

This new division is part of an overall transformation of the company, which started with the acquisition of Snack
Factory Pretzel Crisps, and was followed by the divestiture of the Private Brands business, the acquisition of
Baptista's Bakery and the acquisition of a majority stake in Late July Organic Snacks.




Load-Date: February 9, 2015


  End ofDoctlment




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 114 of 285
                           Snyder's-Lance launches snack food division
                                              Progressive Media - Company News
                                                     February 9, 2015 Monday


Copyright 2015 Progressive Media Group Limited All Rights Reserved




Section: SAVORY SNACKS; Business Expansions
Length: 144 words
Highlight: Snyder's-Lance has launched a new snack food division - Clearview Foods - in a move to focus on
making of better-for-you snacking options.

Body


Clearview Foods will work on enhancing the brand value of Snack Factory Pretzel Crisps, Eat Smart and Late July
Organic Snacks products. A new logo has also been launched for the division.

Snyder's-Lance CEO and president Carl E. Lee, Jr. said: "With our new Clearview Foods™ Division, we are in a
stronger position to satisfy our consumers' desire for healthy snack choices that deliver on taste and quality.

"Clearview is uniquely positioned to succeed by leveraging the company's distribution network, R&D capabilities
and manufacturing to drive growth. We are combining the entrepreneurial spirit of this Division with our corporate
scale to better serve the expanding snacking needs of our consumers and retailers."

The launch of new division follows acquisition of Snack Factory Pretzel Crisps, Baptista's Bakery and a majority
stake in Late July Organic Snacks.


Load-Date: February 18, 2015


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 115 of 285
    Snyder's-Lance introduces a new corporate logo reinforcing its focus on
                          premium branded snacks
                                             Columbus Ledger-Enquirer (Georgia)
                                                   February 7, 2015 Saturday


Copyright 2015 Columbus Ledger-Enquirer All Rights Reserved


  ('0 L t' 'lit!.' S


  ltbger-Enq.uinr
    Found on Ledger-Enquirer", com

Section: Pg. 8
Length: 364 words
Byline: From staff reports
Dateline: February 7 2015

Body


Snyder's-Lance Inc., which operates a bakery line in Columbus, has introduced a new corporate logo symbolizing
the completion of its strategic shift to a branded snack food company.

"We are dedicated to serving the snacking expectations of our consumers and retailers. As a result, we are proud to
say snacking is our passion," Carl E. Lee Jr., Snyder's-Lance president and chief executive officer, said in a
statement. "Our company is going through a very exciting time as we compete in a dynamic and growing category.
This corporate rebranding effort reflects not only the transformation of our company, but it also reinforces the
energy and commitment our associates have for making great snacks."

The Charlotte, N.C.-based company said its new logo features a modernized font, visually striking icon and colors
that reflect the company's commitment to quality and wholesome ingredients. The icon also symbolizes the journey
from seed to table in every Snyder's-Lance product, the said.

The new tagline, "Snacking is our passion," demonstrates Snyder's-Lance's commitment to its consumers and their
snacking needs, the firm said. Together, the new logo, icon and tagline offer a fresh perspective on the company's
focus and commitment to meet evolving category trends with innovative new products, it said.

Th branding effort is part of an overall transformation of the company, which started with the acquisition of Snack
Factory Pretzel Crisps, and was followed by the divestiture of Lance Private Brands, the acquisition of Baptista's
Bakery and the acquisition of a majority stake in Late July.

Snyder's-Lance manufactures and markets snack foods throughout the world. Its products include pretzels,
sandwich crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other
snacks.

Aside from Columbus, it has production facilities in North Carolina, Pennsylvania, Indiana, Arizona, Massachusetts,
Florida, Wisconsin and Ohio. Products are sold under various names -- Snyder's of Hanover, Lance, Cape Cod,
Snack Factory, Pretzel Crisps, Late July, Krunchers!, Tom's, Archway, Jays, Stella D'oro, Eatsmart and O-Ke-
Doke and other brand names.




         Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 116 of 285
         Snyder's-Lance introduces a new corporate logo reinforcing its focus on premium branded snacks


Load-Date: February 7, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 117 of 285
  Snyder's-Lance, Inc. introduces Clearview Foods(TM) Division; Division to
    focus on developing innovative snacks and capitalizing on emerging
                              consumer trends
                                                           PR Newswire
                                            February 6,2015 Friday 10:49 AM EST


Copyright 2015 PR Newswire Association LLC All Rights Reserved

Length: 611 words
Dateline: CHARLOTTE, N.C., Feb. 6, 2015

Body


Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announces Clearview Foods(TM), a new snack food division with a focus
on developing innovative and better-for-you snacking options. Clearview Foods(TM) will concentrate its efforts on
growing the Snack Factory® Pretzel Crisps®, Eat Smart(TM) and Late July® Organic Snacks products.

The company also introduced a new logo for the division inspired by Snyder's-Lance's strategy and corporate
direction. The logo for Clearview Foods(TM) features clean and fresh primary colors, a visually striking icon and a
recurrence of the corporate tagline, "Snacking is our passion(TM)." Together, the new logo, icon and tagline offer a
clear perspective on the division's mission to seek opportunities that capitalize on growth trends and extend into
new food categories.

"With our new Clearview Foods(TM) Division, we are in a stronger position to satisfy our consumers' desire for
healthy snack choices that deliver on taste and quality," said Carl E. Lee, Jr., President and CEO of Snyder's-
Lance, Inc. "Clearview is uniquely positioned to succeed by leveraging the company's distribution network, R&D
capabilities and manufacturing to drive growth. We are combining the entrepreneurial spirit of this Division with our
corporate scale to better serve the expanding snacking needs of our consumers and retailers."

The company has appointed Peter L. Michaud, former Vice President of Snack Factory, to the role of Senior Vice
President and General Manager of the Clearview Foods(TM) Division.

"We all know that consumers are evolving the way they think about their snacking choices. Rather than shopping by
a specific product category, they are seeking products that offer benefits aligned with their desire to eat healthier
and adjust with their changing lifestyles. The future to us is all about better understanding these consumer
behaviors and offering brands to satisfy them. We are also seeing a shift with our retail customers who have
adjusted their shelf sets to offer healthier snacking options in locations across the store to cater to different lifestyle
occasions," said Michaud.

This new division is part of an overall transformation of the company, which started with the acquisition of Snack
Factory® Pretzel Crisps®, and was followed by the divestiture of the Private Brands business, the acquisition of
Baptista's® Bakery and the acquisition of a majority stake in Late July® Organic Snacks.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida,



      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 118 of 285
    Snyder.s-Lance. Inc. introduces Clearview Foods(TM) Division; Division to focus on developing innovative
                              snacks and capitalizing on emerging consumer trends

Wisconsin and Ohio. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack Factory®
Pretzel Crisps®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart(TM), O-Ke-Doke®
and other brand names. Products are distributed nationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. LNCE-G

Logo -http://photos.prnewswire.com/prnh/20150206/174004LOGO
Logo -       http://photos.prnewswire.com/prnh/20150203/173341LOGO

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/snyders-Iance-inc-
introduces-clearview-foods-division-300032174.html

SOURCE Snyder's-Lance, Inc.


CONTACT: Stacey McCray, 704-552-6565 or stacey.mccray@lgapr.com


Load-Date: February 7,2015


  End ofUocument




     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 119 of 285
                     Snyder's-Lance Introduces Clearview Foods Division
                                                          India Retail News
                                                 February 6, 2015 Friday 6:30 AM EST


Copyright 2015 Contify.com All Rights Reserved

Length: 414 words

Body


Feb. 6 -- US-based Snyder's-Lance issued the following news release:

Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announces Clearview Foods, a new snack food division with a focus on
developing innovative and better-for-you snacking options. Clearview Foods will concentrate its efforts on growing
the Snack Factory Pretzel Crisps, Eat Smart and Late July Organic Snacks products.

The company also introduced a new logo for the division inspired by Snyder's-Lance's strategy and corporate
direction. The logo for Clearview Foods features clean and fresh primary colors, a visually striking icon and a
recurrence of the corporate tagline,"Snacking is our passion." Together, the new logo, icon and tagline offer a clear
perspective on the division's mission to seek opportunities that capitalize on growth trends and extend into new
food categories.

"With our new Clearview Foods Division, we are in a stronger position to satisfy our consumers' desire for healthy
snack choices that deliver on taste and quality," said Carl E. Lee, Jr., President and CEO of Snyder's-Lance, Inc.
"Clearview is uniquely positioned to succeed by leveraging the company's distribution network, R&D capabilities
and manufacturing to drive growth. We are combining the entrepreneurial spirit of this Division with our corporate
scale to better serve the expanding snacking needs of our consumers and retailers."

The company has appointed Peter L. Michaud, former Vice President of Snack Factory, to the role of Senior Vice
President and General Manager of the Clearview Foods Division.

"We all know that consumers are evolving the way they think about their snacking choices. Rather than shopping by
a specific product category, they are seeking products that offer benefits aligned with their desire to eat healthier
and adjust with their changing lifestyles. The future to us is all about better understanding these consumer
behaviors and offering brands to satisfy them. We are also seeing a shift with our retail customers who have
adjusted their shelf sets to offer healthier snacking options in locations across the store to cater to different lifestyle
occasions," said Michaud.

This new division is part of an overall transformation of the company, which started with the acquisition of Snack
Factory Pretzel Crisps, and was followed by the divestiture of the Private Brands business, the acquisition of
Baptista's Bakery and the acquisition of a majority stake in Late July Organic Snacks.

Source: Snyder's-Lance


Load-Date: February 7,2015


  End of Docnmcnt




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 120 of 285
            Charlotte snack-food company aiming division at healthier eats
                                                     Charlotte Business Journal
                                                       February 6, 2015 Friday


Copyright 2015 American City Business Journal, Inc. All Rights Reserved




 BusiNESSJOURNAL
Length: 276 words
Byline: Ken Elkins




Snyder's-Lance Inc. wasn't finished with changes this week when it announced a new logo and a move away from
private-brand production.

This morning, the Charlotte-based snack-food company (NASDAQ:LNCE) unveiled a new division that focuses on
healthier options for between-meal noshing. It also has a logo and it has a new name: Clearview Foods.

Some of Snyder's-Lance's better-for-you snacks will roll into the new division. They include Snack Factory Pretzel
Crisps, Eat Smart and Late July Organic Snacks brands.

Other products, including its signature Lance sandwich crackers, will remain in the main division of the company.

"With our new Clearview Foods division, we are in a stronger position to satisfy our consumers' desire for healthy
snack choices that deliver on taste and quality," Carl Lee Jr., CEO of Snyder's-Lance, says in a press release
announcing the new division.

"Clearview is uniquely positioned to succeed by leveraging the company's distribution network, R&D capabilities
and manufacturing to drive growth," he adds.

Peter Michaud, former vice president of Snack Factory, will lead the new division as senior vice president and
general manager.

"We are also seeing a shift with our retail customers who have adjusted their shelf sets to offer healthier snacking
options in locations across the store to cater to different lifestyle occasions," Michaud says.

Snyder's-Lance has roughly 1,500 employees in Charlotte. It operates manufacturing facilities in eight other states.

Did you find this article useful? Why not subscribe to Charlotte Business Journal for more articles and leads? Visit
bizjournals.com!subscribe or call 1-866-853-3661.


Load-Date: February 6, 2015


   End ofDocllment




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 121 of 285
        LexisNexis~

UserName:T8PVBDU
Date and Time: Monday, October 22,201812:06:00 PM EDT
Job Number: 75986440


Documents (50)

 1. Press Release: Snyder's-Lance, Inc. - Updated Start Time For Conference Call To Discuss Full Year 2014
    Results
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
              Content Type                        Narrowed by
              News                                Timeline: Apr 21,2012 to Dec 31,2018

 2. Snyder's-Lance announces division focused on healthier snacks
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
              Content Type                        Narrowed by
              News                                Timeline: Apr 21,2012 to Dec 31,2018

 3. Snyder's-Lance, Inc. - Updated Start Time For Conference Call To Discuss Full Year 2014 Results;-
    Conference call start time updated to 8:00am ET on Thursday, February 12,2015
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
  Search Type: Terms and Connectors
  Narrowed by:
              Content Type                        Narrowed by
              News                                Timeline: Apr 21,2012 to Dec 31,2018

 4. Synder's-Lance unveils "better-far-you" arm.
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
              Content Type                        Narrowed by
              News                                Timeline: Apr 21,2012 to Dec 31, 2018

 5. Snyder's of Hanover Serves up Something Sweet This Valentine's Day
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp


               LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions   l.QQQyright © 2018 LexisNexis


    Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 122 of 285
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

6. Oregon: Area Sales Manager -
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

7. Oregon: Area Sales Manager-
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

8. Press Release: Snyder's-Lance, Inc. introduces a new corporate logo reinforcing its focus on premium
   branded snacks
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21 , 2012 to Dec 31, 2018

9. Snyder's-Lance, Inc. introduces a new corporate logo reinforcing its focus on premium branded snacks
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

10. Snyder's-Lance Introduces New Corporate Logo Reinforcing Its Focus on Premium Pranded Snacks
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

11. Snyder's-Lance unveils a new logo
 Client/Matter: 23756-1001

            LexisNtxis' I About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 123 of 285
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

12. Donnie Goes Wide
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

13. Snyder's of Hanover Releases New Pretzel Innovations in 2015
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

14. Serve up a snacker's dream with edible stadiums for Super Bowl Sunday
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

15. B&G Foods Inc at Wells Fargo Denver Food Symposium - Final
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

16. Press Release: Snyder's-Lance, Inc. to Release Full Year 2014 Results on Thursday, February 12, Before
   Market Opens. Will Host Conference Call and Webcast at 9:00 am Eastern on Thursday, February 12.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018




            LexisNexis' I About LexisNexis I Privacy Poll9t.1 Terms & Conditions I QQQyright © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 124 of 285
17. Snyder's-Lance, Inc. to Release Full Year 2014 Results on Thursday, February 12, Before Market Opens.
   Will Host Conference Call and Webcast at 9:00 am Eastern on Thursday, February 12.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
            News                                  Timeline: Apr 21,2012 to Dec 31,2018

18. GBK and Pilot Pen hosted a Luxury Gift Lounge Honoring the Nominees and Presenters of the 2015 Golden
   Globe® Awards;GBK and Pilot Pen Created an Elegant Experience Celebrating Artistic Expressions while
   bringing awareness to many great causes.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
            News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

19. Jack 'n Jill unveils Pretzel Crisps
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                          Narrowed by
            News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

20. GBK and Pilot Pen Present a Luxury Gift Lounge Honoring the Nominees and Presenters of the 2015
   Golden Globe;R Awards.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                          Narrowed by
            News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

21. Practical Nutrition: Ring in the new year with more healthful snacks
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                          Narrowed by
            News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

22. YOU CAN GET ALL THIS FOR FREE?! Why blow your paycheck on the tasting menu at Per Se or Del
   Posto when you can enjoy a la carte fare at the bar-and get mind-blowing freebies?
 Client/Matter: 23756-1001

             Lexi$Nexi~'   I About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 125 of 285
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

23. Stella D'oro's Popular Lady Stella Cookies Return to Shelves Just in Time for National Cookie Day;Company
   Celebrates Comeback with Donation of 100,000 Cookies to Local Food Banks and Coupons to Devoted
   Fans
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

24. Lance® Introduces First-Ever Limited Edition Seasonal Favorites Cookie Sandwiches;The Goodness Is
   Baked In®
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

25. Snyder's-Lance Completes $10 Million Investment to Expand Production Capacity, Boost Sustainability at
   Hyannis Cape Cod Plant
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31, 2018

26. Q3 2014 Snyder'sLance Inc Earnings Call - Final
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

27. Press Release: Snyder's-Lance, Inc. announces creation of a "Better for You" Division and Increased
   Investment in Late July Organic Snacks
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors


          . ' LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 126 of 285
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

28. Snyder's-Lance, Inc. announces creation of a "Better for You" Division and Increased Investment in Late
   July Organic Snacks;- Announces a new division with focus on "better for you" snacks
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31, 2018

29. *Snyders-Lance 3Q EPS $1.94 >LNCE
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31, 2018

30. Snyder's-Lance posts 9M profit, sales rise.(Financial report)
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31, 2018

31. RECREATION
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21, 2012 to Dec 31, 2018

32. RECREATION
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21, 2012 to Dec 31, 2018

33. Press Release: Snyder's-Lance, Inc. to Release Third Quarter 2014 Results on Tuesday, November 4,
   Before Market Opens. Will Host Conference Call and Webcast at 9:00 am Eastern on Tuesday, November 4.
 Client/Matter: 23756-1001

             Lt'xisNexis", About LexisNexis   , Privacy Policy' Terms & Conditions' QQQyright © 2018 LexisNexis


   Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 127 of 285
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

34. Snyder's-Lance, Inc. to Release Third Quarter 2014 Results on Tuesday, November 4, Before Market
   Opens. Will Host Conference Call and Webcast at 9:00 am Eastern on Tuesday, November 4.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

35. Salewire: Early Tickets for the Gilt City Warehouse Sale Are Already Gone
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr21, 2012 to Dec 31,2018

36.5 Things To Do This Week (Oct. 17-24): Metro North
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

37. RECREATION
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

38. RECREATION
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

39. Snyder's of Hanover Celebrates Tradition with Limited Edition Oktoberfest Pretzels

            LexisNexls' I About LexisNexis I Privacy Policy I Terms   & Conditions I Copyright © 2018 LexisNexis


   Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 128 of 285
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

40. On the money: PepsiCo's "disciplined" response to Frito Lay market share squeeze.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

41. On the money: PepsiCo's "disciplined" response to Frito Lay market share squeeze.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

42. Event Brief of 032014 PepsiCo Inc Earnings Call- Final
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

43. 03 2014 PepsiCo Inc Earnings Call - Final
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

44. Snyder's of Hanover Donates Portion of Sales to Support Celiac Disease Foundation
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018




            Lt'xisNexis'l About LexisNexis I Privacy Policy I Terms & Conditions I Copyright ©   2018 LexisNexis


   Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 129 of 285
45. R&D soars at Snyder's-Lance;NEW PRODUCT TRENDS
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

46. R&D soars at Snyder's-Lance.(NEW PRODUCT TRENDS)
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

47. De Kloof duo are heading for the top;New tasting menus kick in
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

48. Delicious and Nutritious: 6 Different Healthy Takes on Cheesecake
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

49. 5 secrets to keeping your sanity this school year
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

50. 5 secrets to keeping your sanity this school year
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

        . ' LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 130 of 285
   tit' LexisNexis'l About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis
Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 131 of 285
   Press Release: Snyder's-Lance, Inc. - Updated Start Time For Conference
                   Call To Discuss Full Year 2014 Results
                                                  Dow Jones Institutional News
                                              February 6, 2015 Friday 7:00 PM GMT


Copyright 2015 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2015, Dow Jones & Company, Inc.



        DOW JONES Nt:                 S


Length: 481 words

Body


Snyder's-Lance, Inc. - Updated Start Time For Conference Call To Discuss Full Year 2014 Results

- Conference call start time updated to 8:00am ET on Thursday, February 12, 2015

- Full year 2014 results to be released before this call as previously announced

PR Newswire

CHARLOTTE, N.C., Feb. 6, 2015

CHARLOTTE, N.C., Feb. 6, 2015 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today that
it will host a conference call and live webcast to discuss full year 2014 results at 8:00 a.m. Eastern Time on
Thursday, February 12, 2015. The conference call was originally scheduled to begin at 9:00 a.m. Eastern Time on
February 12. As previously announced, full year results will be released ahead of the 8:00 a.m. Eastern Time
conference call.

The conference call and accompanying slide presentation will be webcast live through the Investor Relations
section of the Company's website, www.snyderslance.com. In addition, the slide presentation will be available at
   www.snyderslance.com to download and print approximately 30 minutes before the webcast.

To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
international callers. The conference ID is 65160549. A continuous telephone replay of the call will be available
between 12:00pm on February 12 and midnight on February 20. The replay telephone number is (855) 859-2056
for U.S. callers or (404) 537-3406 for international callers. The replay access code is 65160549. Investors may also
access a web-based replay of the conference call at www.snyderslance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,


      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 132 of 285
      Press Release: Snyder's-Lance, Inc. - Updated Start Time For Conference Call To Discuss Full Year 2014
                                                     Results

potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio
and Wisconsin. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), Eatsmart(TM), O-Ke-Doke(R)
and other brand names along with a number of third party brands. Products are distributed nationally through
grocery and mass merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-
E

Logo - http://photos.prnewswire.com/prnh/20150203/173341 LOGO

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releaSeS/SnYderS-lance-inc--
uPdated_start_time_for_conference_call_to_diSCUSS_fUII_year_2014 __ results_300032293.html

SOURCE Snyder's-Lance, Inc.

/Web site: http://www.snyderslance.com

(END) Dow Jones Newswires

F~b~u~ry    06, 201514:00 ET (19:00 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load·Date: February 7,2015


    End of Document




        Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 133 of 285
          Snyder.s-Lance announces division focused on healthier snacks
                                               Charlotte Observer (North Carolina)
                                                      February 6, 2015 Friday


Copyright 2015 The Charlotte Observer All Rights Reserved




ahe (tharlotte (!)bserver
      Faund   Oil   Charlotte .. com

Length: 149 words
Byline: Deon Roberts



deroberts@charlotteobserver.com

Body


Charlotte-based Snyder's-Lance on Friday announced a new division that will focus on developing "innovative" and
healthier snacks.

The new snack food division will be called Clearview Foods, the company said. The division is part of the
company's continued push into healthier snacks to "better serve the expanding snacking needs of our consumers
and retailers," the company said.

The move follows other steps the company has taken to increase its healthier snack offerings.

In November, for example, it increased its investment in an organic chip company Late July Snacks, a leader in
organic and nongenetically modified snacks.

Clearview Foods will be overseen by general manager Peter Michaud, former vice president of Snack Factory,
which Synder's-Lance acquired in 2012. That acquisition gave Synder's-Lance products under the Pretzel Crisps
brand.

Roberts: 704-358-5248; Twitter: @DeonERoberts


Load-Date: February 9, 2015


   End uf])ocumcnt




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 134 of 285
'~f




 Snyder's-Lance, Inc. - Updated Start Time For Conference Call To Discuss
Full Year 2014 Results; - Conference call start time updated to 8:00am ET on
                        Thursday, February 12, 2015
                                                           PR Newswire
                                             February 6,2015 Friday 2:00 PM EST


Copyright 2015 PR Newswire Association LLC All Rights Reserved

Length: 416 words
Dateline: CHARLOTTE, N.C., Feb. 6, 2015

Body


Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today that it will host a conference call and live webcast to
discuss full year 2014 results at 8:00 a.m. Eastern Time on Thursday, February 12, 2015. The conference call was
originally scheduled to begin at 9:00 a.m. Eastern Time on February 12. As previously announced, full year results
will be released ahead of the 8:00 a.m. Eastern Time conference call.

The conference call and accompanying slide presentation will be webcast live through the Investor Relations
section of the Company's website.http://www.snyderslance.com. In addition, the slide presentation will be available
at       http://www.snyderslance.comto download and print approximately 30 minutes before the webcast.

To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
international callers. The conference 10 is 65160549. A continuous telephone replay of the call will be available
between 12:00pm on February 12 and midnight on February 20. The replay telephone number is (855) 859-2056
for U.S. callers or (404) 537-3406 for international callers. The replay access code is 65160549. Investors may
also access a web-based replay of the conference call athttp://www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio
and Wisconsin. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack Factory® Pretzel
Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella O'oro®, Eatsmart(TM), O-Ke-Ooke® and other brand
names along with a number of third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-E

Logo -http://photos.prnewswire.com/prnh/20150203/173341 LOGO

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/snyders-Iance-inc--
updated-start-time-for-conference-call-to-discuss-full-year-2014--results-300032293.html

SOURCE Snyder's-Lance, Inc.


CONTACT: Mark Carter, Investor Relations Officer (704) 557-8386




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 135 of 285
      Snyder's-Lance, Inc. - Updated Start Time For Conference Call To Discuss Full Year 2014 Results; -
                       Conference call start time updated to 8:00am ET on Thursday, ....


Load-Date: February 7,2015


 End of Ducument




     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 136 of 285
   /
          \                 Synder's-Lance unveils "better-for-you" arm.
                                              just-food.com

                                             February 6, 2015


Copyright 2015 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2015 Aroq Limited

Length: 326 words


Body

  Byline: Dean Best
   US snack group Snyder's-Lance has unveiled its new division that will focus on developing "better-for-
you" products.

   The company said in November it would set up the unit and today (6 February) announced the
establishment of Clearview Foods, which will look to grow the group's Snack Factory Pretzel Crisps, Eat
Smart and Late July Organic Snacks products.
   Synder's-Lance said the move was part of the "overall transformation" of the business, pointing to its
acquisitions of Snack Factory and Late July in the last two years, as well as the sale of its own-label
arm.
   "With our new Clearview Foods division, we are in a stronger position to satisfy our consumers' desire
for healthy snack choices that deliver on taste and quality," Snyder's-Lance president and CEO Carl Lee
said.
   Peter Michaud, vice president of Snack Factory, will become general nanager of Clearview Foods.
   He said: "We all know that consumers are evolving the way they think about their snacking choices.

Rather than shopping by a specific product category, they are seeking products that offer benefits aligned
with their desire to eat healthier and adjust with their changing lifestyles. The future to us is all
about better understanding these consumer behaviors and offering brands to satisfy them. We are also
seeing a shift with our retail customers who have adjusted their shelf sets to offer healthier snacking
options in locations across the store to cater to different lifestyle occasions."
   Snyder's-Lance bought Snack Factory in 2012 from private-equity firm VMG Partners for US$340m.
   The company owns an 80% stake in Late July. It first invested in Late July in 2007 and announced fresh
investment in the business last year.
   This article was originally published on just-food.com on 6 February 2015. For authoritative and timely
food business information visit http://www.just-food.com.




Load-Date: September 22,2016


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 137 of 285
     Snyder"s of Hanover Serves up Something Sweet This Valentine"s Day
                                                           PR Newswire
                                          February 5,2015 Thursday 12:05 PM EST


Copyright 2015 PR Newswire Association LLC All Rights Reserved

Length: 659 words
Dateline: HANOVER, Pa., Feb. 5, 2015

Body


Valentine's Day will be sweeter this year, as Snyder's of Hanover introduces new Raspberry Creme Sweet Pretzel
Sandwiches. The festively packaged new addition to the snack aisle will be available in grocery stores and mass
merchandisers nationwide this February.

In the U.S. alone, 53.2% of consumers plan to buy candy for this sweet holiday, spending a total of $1.7 billion
according to the National Retail Federation's Valentine's Day Consumer Spending Survey. Replace that cliche box
of chocolates with new Snyder's of Hanover Raspberry Creme Sweet Pretzel Sandwiches. The innovative new
product is the first sweet flavor of sandwich pretzels introduced by Snyder's of Hanover and delivers the satisfying
taste and crunch of a classic pretzel, with a fruit-flavored, creamy filling. The Sweet Pretzel Sandwiches join Peanut
Butter, now reinvented with a Touch of Honey, and Cheddar Cheese in the pretzel sandwich varieties.

"This new flavor is a trailblazer in the pretzel sandwich category, and we are thrilled to be able to introduce these
just in time for Valentine's Day," said Faith E. Atwood, Marketing Manager Snyder's-Lance. "We invite pretzel-lovers
to share a bag with a loved one this holiday and surprise your taste buds with this unique and delightful snack."

To celebrate Valentine's Day and the launch of new Raspberry Creme Sweet Pretzel Sandwiches, Snyder's of
Hanover is giving Facebook fans the chance to win a Valentine's Day prize pack. Consumers are invited to visit
theSnyder's of Hanover Facebook pagefrom February 9 through February 14 to vote on which variety of pretzels
has their heart for a chance to win a prize pack that includes the new Raspberry Creme Sweet Pretzel Sandwiches
as well as an assortment of Snyder's of Hanover's newly introduced products and a variety of Hershey's Spreads
for dipping and topping.

Snyder's of Hanover's Raspberry Creme Sweet Pretzel Sandwiches will retail for approximately $3.69 for an 8 oz.
bag. Consumers can explore Snyder's of Hanover's more than three dozen varieties of pretzels and snacks on their
website athttp://www.snydersofhanover.com.

About Snyder's of Hanover
For more than 100 years, Americans have enjoyed Snyder's of Hanover pretzels. With their unique sourdough
heritage, Snyder's of Hanover pretzels today are available across the country in Single-serve sizes as well as larger,
10, 12 and even 16-ounce bags perfect for sharing. Today, America's favorite pretzel is available in a wide variety
of flavors, recipes and shapes, including traditional hard pretzels, flavored pretzel bites, sticks, rods, nibblers and
even gluten-free options. For more information, visithttp://www.snydersofhanover.com. Or find Snyder's of Hanover
on Face book, TwitterorPinterest.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has


      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 138 of 285
                     Snyder.s of Hanover Serves up Something Sweet This Valentine's Day

manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida,
Wisconsin and Ohio. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack Factory®
Pretzel Crisps®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart(TM), O-Ke-Doke®
and other brand names. Products are distributed nationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. LNCE-G

Photo -http://photos.prnewswire.com/prnh/20150205/173802

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/snyders-of-hanover-
serves-up-someth ing-sweet-this-valentines-day-30003163 7 .html

SOURCE Snyder's of Hanover


CONTACT:    Emma Abbott,        410-234-2401,    Emma.Abbott@GKV.com;        Rachel    Ryan,   410-234-2509,
Rachel.Ryan@GKV.com


Load-Date: February 6, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 139 of 285
                                          Oregon: Area Sales Manager -
                                                            US Official News
                                                    February 4, 2015 Wednesday


Copyright 2015 Plus Media Solutions Private Limited All Rights Reserved




 Plus Media Solutions

Length: 247 words
Dateline: Salem

Body


Department of Employment, The State of Oregon has issued the following Job release:

Job Listing ID: 1093678              Job Title:     Area Sales Manager - Pretzel Crisps Brand - Portland, OR
Application Deadline: Open Until Filled Job Location: Portland
Date Posted: 02/04/2015 Hours Worked Per Week: 40
Computer Skills: NIA Shift: Day Shift
Occupational Skills: NIA Duration of Job: Either Full or Part Time, more than 6 months
Self Referral Job You may contact this employer directly.

Job Summary: Area Sales Manager - Pretzel Crisps Brand - Portland, OR-14363

**_THE SUCCESSFUL CANDIDATE WILL RESIDE IN PORTLAND. THE COMPANY WILL NOT RELOCATE
SOMEONE FOR THIS POSITION._**

**_PRETZEL CRISPS:_**

Snyder's-Lance family of snack foods acquired Snack Factory and its fast-growing Pretzel Crisps' brand in October
2012! Since 2004, the world's first, flat-baked, exceptionally thin pretzel cracker has been a favorite among
snackers of all ages. Known for its innovative flavor profiles and its commitment to providing high-quality
ingredients, Snyder's-Lance and Snack Factory will continue to build the Pretzel Crisps brand and offer great-
tasting, better-for-you snacks for its broadening base of passionate, influential consumers nationwide.



The Area Sales Manager is responsible for managing customer relationships and sales volume activities in the
Field Sales organization.

For further information please visit: http://www.emp.state.or.us/


Load-Date: May 2,2015




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 140 of 285
                            Oregon: Area Sales Manager -


End of Document




   Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 141 of 285
        /\
    1)
    .I
    1
    I
                                          Oregon: Area Sales Manager-
                                                            US Official News
                                                    February 4, 2015 Wednesday


Copyright 2015 Plus Media Solutions Private Limited All Rights Reserved




 Plus Media Solutions

Length: 247 words
Dateline: Salem

Body


Department of Employment, The State of Oregon has issued the following Job release:

Job Listing 10: 1093678               Job Title:    Area Sales Manager - Pretzel Crisps Brand - Portland, OR
Application Deadline: Open Until Filled Job Location: Portland
Date Posted: 02/04/2015 Hours Worked Per Week: 40
Computer Skills: N/A Shift: Day Shift
Occupational Skills: N/A Duration of Job: Either Full or Part Time, more than 6 months
Self Referral Job You may contact this employer directly.

Job Summary: Area Sales Manager - Pretzel Crisps Brand - Portland, OR-14363

**_THE SUCCESSFUL CANDIDATE WILL RESIDE IN PORTLAND. THE COMPANY WILL NOT RELOCATE
SOMEONE FOR THIS POSITION._**

**_PRETZEL CRISPS:_**

Snyder's-Lance family of snack foods acquired Snack Factory and its fast-growing Pretzel Crisps' brand in October
2012! Since 2004, the world's first, flat-baked, exceptionally thin pretzel cracker has been a favorite among
snackers of all ages. Known for its innovative flavor profiles and its commitment to providing high-quality
ingredients, Snyder's-Lance and Snack Factory will continue to build the Pretzel Crisps brand and offer great-
tasting, better-for-you snacks for its broadening base of passionate, influential consumers nationwide.



The Area Sales Manager is responsible for managing customer relationships and sales volume activities in the
Field Sales organization.

For further information please visit: http://www.emp.state.or.us/


Load-Date: February 5, 2015




        Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 142 of 285
                             Oregon: Area Sales Manager-


End of Document




    Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 143 of 285
       Press Release: Snyder's-Lance, Inc. introduces a new corporate logo
                reinforcing its focus on premium branded snacks
                                                 Dow Jones Institutional News
                                           February 4,2015 Wednesday 2:00 PM GMT


Copyright 2015 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2015, Dow Jones & Company, Inc.



        DOW JONES                     s

Length: 516 words

Body


Snyder's-Lance, Inc. introduces a new corporate logo reinforcing its focus on premium branded snacks

PR Newswire

CHARLOTTE, N.C., Feb. 4,2015

CHARLOTTE, N.C., Feb. 4, 2015 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) is introducing a new
corporate logo symbolizing the completion of its strategic shift to become a branded snack food company. Snyder's-
Lance is focused on serving consumers' busy lifestyles with quality, premium and differentiated snacks.

"We are dedicated to serving the snacking expectations of our consumers and retailers. As a result, we are proud to
say snacking is our passion, " said Carl E. Lee, Jr., CEO and President. "Our company is going through a very
exciting time as we compete in a dynamic and growing category. This corporate rebranding effort reflects not only
the transformation of our company but it also reinforces the energy and commitment our associates have for
making great snacks."

The new logo features a modernized font, visually striking icon and colors that reflect the company's commitment to
quality and wholesome ingredients. The icon also symbolizes the journey from seed to table in every Snyder's-
Lance product. The new tagline, "Snacking is our passion(TM)," demonstrates Snyder's-Lance's commitment to our
consumers and their snacking needs. Together, the new logo, icon and tagline offer a fresh perspective on the
company's focus and commitment to meet evolving category trends with innovative new products.

This new corporate identity is part of an overall transformation of the company, which started with the acquisition of
Snack Factory(R) Pretzel Crisps(R) , and was followed by the divestiture of Lance Private Brands, the acquisition
of Baptista's(R) Bakery and the acquisition of a majority stake in Late July(R) .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,


      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 144 of 285
  Press Release: Snyder's-Lance, Inc. introduces a new corporate logo reinforcing its focus on premium branded
                                                    snacks

potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida,
Wisconsin and Ohio. Products are sold under the Snyder's of Hanover(R) , Lance(R) , Cape Cod(R) , Snack
Factory(R) Pretzel Crisps(R) , Late July(R) , Krunchers!(R) , Tom's(R) , Archway(R) , Jays(R) , Stella D'oro(R) ,
Eatsmart(TM), O-Ke-Doke(R) and other brand names. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-G

Logo - http://photos.prnewswire.com/prnh/20150203/173341 LOGO

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/snyders-lance-inc-
introduces-a-new-corporate-Iogo-reinforcing-its-focus-on-premium-branded-snacks-300030564.html

SOURCE Snyder's-Lance, Inc.

ICONTACT: Stacey McCray, 704-552-6565 or stacey.mccray@lgapr.com

(END) Dow Jones Newswires

February 04,201509:00 ET (14:00 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: February 5, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 145 of 285
  Snyder's-Lance, Inc. introduces a new corporate logo reinforcing its focus
                         on premium branded snacks
                                                           PR Newswire
                                         February 4,2015 Wednesday 9:00 AM EST


Copyright 2015 PR Newswire Association LLC All Rights Reserved

Length: 467 words
Dateline: CHARLOnE, N.C., Feb. 4,2015




 Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) is introducing a new corporate logo symbolizing the completion of its
strategic shift to become a branded snack food company. Snyder's-Lance is focused on serving consumers' busy
lifestyles with quality, premium and differentiated snacks.

"We are dedicated to serving the snacking expectations of our consumers and retailers. As a result, we are proud to
say snacking is our passion," said Carl E. Lee, Jr., CEO and President. "Our company is going through a very
exciting time as we compete in a dynamic and growing category. This corporate rebranding effort reflects not only
the transformation of our company but it also reinforces the energy and commitment our associates have for
making great snacks."

The new logo features a modernized font, visually striking icon and colors that reflect the company's commitment to
quality and wholesome ingredients. The icon also symbolizes the journey from seed to table in every Snyder's-
Lance product. The new tagline, "Snacking is our passion(TM)," demonstrates Snyder's-Lance's commitment to our
consumers and their snacking needs. Together, the new logo, icon and tagline offer a fresh perspective on the
company's focus and commitment to meet evolving category trends with innovative new products.

This new corporate identity is part of an overall transformation of the company, which started with the acquisition of
Snack Factory® Pretzel Crisps®, and was followed by the divestiture of Lance Private Brands, the acquisition of
Baptista's® Bakery and the acquisition of a majority stake in Late July®.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida,
Wisconsin and Ohio. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack Factory®
Pretzel Crisps®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®, Stella O'oro®, Eatsmart(TM), O-Ke-Ooke®
and other brand names. Products are distributed nationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. LNCE-G

Logo -http://photos.prnewswire.com/prnh/20150203/173341 LOGO

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/snyders-lance-inc-
introduces-a-new-corporate-Iogo-reinforcing-its-focus-on-premium-branded-snacks-300030564.html

SOURCE Snyder's-Lance, Inc.




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 146 of 285
       Snyder.s-Lance. Inc. introduces a new corporate logo reinforcing its focus on premium branded snacks

CONTACT: Stacey McCray, 704-552-6565 or stacey.mccray@lgapr.com


Load-Date: February 5, 2015


  End of Documcllt




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 147 of 285
[,I)
~,


          Snyder's-Lance Introduces New Corporate Logo Reinforcing Its Focus on
                                Premium Pranded Snacks
                                                             India Retail News
                                                  February 4, 2015 Wednesday 6:30 AM EST


       Copyright 2015 Contify.com All Rights Reserved

       Length: 279 words

       Body


       Feb. 4 -- US-based Snyder's-Lance, Inc. issued the following news release:

       Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) is introducing a new corporate logo symbolizing the completion of its
       strategic shift to become a branded snack food company. Snyder's-Lance is focused on serving consumers' busy
       lifestyles with quality, premium and differentiated snacks.

     "We are dedicated to serving the snacking expectations of our consumers and retailers. As a result, we are proud to
     say snacking is our passion," said Carl E. Lee, Jr., CEO and President. "Our company is going through a very
     exciting time as we compete in a dynamic and growing category. This corporate rebranding effort reflects not only
     the transformation of our company but it also reinforces the energy and commitment our associates have for
     making great snacks."

       The new logo features a modernized font, visually striking icon and colors that reflect the company's commitment to
       quality and wholesome ingredients. The icon also symbolizes the journey from seed to table in every Snyder's-
       Lance product. The new tagline, "Snacking is our passion," demonstrates Snyder's-Lance's commitment to our
       consumers and their snacking needs. Together, the new logo, icon and tagline offer a fresh perspective on the
       company's focus and commitment to meet evolving category trends with innovative new products.

       This new corporate identity is part of an overall transformation of the company, which started with the acquisition of
       Snack Factory Pretzel Crisps, and was followed by the divestiture of Lance Private Brands, the acquisition of
       Baptista's Bakery and the acquisition of a majority stake in Late July.

       Source: Snyder's-Lance


       Load-Date: February 6, 2015


         End of Document




              Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 148 of 285
                                    Snyder's-Lance unveils a new logo
                                          The Evening Sun (Hanover, Pennsylvania)
                                                  February 4,2015 Wednesday


Copyright 2015 MediaNews Group, Inc. All Rights Reserved

Section: NEWS
Length: 165 words
Byline: By Jennifer Wentz, jwentz@eveningsun.com, @jenni_wentz on Twitter

Body


Snyder's-Lance has a new logo.

The North Carolina-based snack food company, which sells Snyder's of Hanover brand products, introduced its
image Feb. 4, according to a news release from the company. The logo includes the Snyder's-Lance name in
maroon letters and a yellow and green seed pod graphic to reflect the brand's commitment to "quality and
wholesome ingredients," the release states.

It also has a new tagline, "Snacking is our passion," written in gold and red.

The new corporate identity is part of the company's shift toward becoming a branded snack food company,
according to the release. The previous logo included the company's name with no graphics or tagline.

The rebranding is one of several recent changes for the company, which introduced two new pretzel snacks crispy
baked Bowties and crunchy hollow Poppers         this month under its Snyder's of Hanover brand. In 2014, the
company acquired Baptista's Bakery, manufacturer of the Snack Factory Pretzel Crisps brand.

Take our poll



Graphic


Snyder's-Lance's new logo.


Load-Date: February 4, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 149 of 285
                                                 Donnie Goes Wide
                                                 New Haven Independent
                                           February 3, 2015 Tuesday 4:48 AM EST


Copyright 2015 Newstex LLC All Rights Reserved

Length: 1035 words
Byline: New Haven Independent

Body


Feb 02, 2015( New Haven Independent: http://www.newhavenindependent.org Delivered by Newstex) <nil> Riding
four feet above Elm Street in his Volvo payloader, Donnie Rogers made snowbanks disappear from a turning lane
and kept intersections clear, with help from a new $45,000 piece of machinery.<nl/> He'd been waiting for a chance
to try out that machinery, a six-winged articulated plow blade attached to the front of the payloader.<nl/> The blade
is one of 11 pieces of machinery the city bought in advance of this year's snowstorms[1] as part of an effort to
modernize the fleet and clear streets more efficiently.<nl/>

 That was happening Monday afternoon as snow began falling again in the home stretch of the second major storm
in a week.<nl/> Rogers, a 50-year-old Lee High School graduate who grew up around Dwight Street, is in his 29th
year with the city's public works department. Fourteen hours into a 16-hour shift, much of it spent loading vehicles
with salt and sand, he got a turn piloting the blade along major arteries. Plow trucks had made the routes passable.
Rogers's job was to widen the path, to open up turn lanes and parking lanes, and to get the snow closer to the
curbs. <nil> At eight feet across, the new blade is two feet wider than the old blades. So it has more
reach.<nl/><nl/>Play Video[2][embedded content]More important, in Rogers's telling, are the six wings. From inside
the payloader he can move each of the blade's wings in different directions. He said that lets him plow a different
way in some cases, and to improve on old techniques.<nl/> As he cleared the turn lane on Elm leading up to State
Street, he shifted among six formations. (Click on the video to watch.) That enabled him, for instance, to clear snow
to the right with half the blade while preventing much of it from drifting back into traffic to the left. It enabled him to
claw the snow away from driveways. It enabled him more deftly to back up, blade raised, at the juncture of Elm and
State to keep the intersection clear.<nl/> 'I'm going to take the pressure off of the mound and I'm going to pull in.
Then the mound is not so much,' Rogers narrated. 'With a straight blade, I wouldn't be able to come off it. It's just
too much. I take the pressure off of it. If I plow straight I'm going to plow everything into the street.'<nl/> He turned
left onto State Street, then left onto Humphrey. For the most part drivers have been obeying the odd-side
neighborhood parking ban, he observed - much more so than in past years. 'They've been really listening,' Rogers
said of New Haven car owners. 'It makes our job easier.' Still, there were outliers. Rogers had to maneuver around
them.<nl/> 'This is where you wake up,' he remarked as he calmly darted around three illegally parked cars. 'You
don't want to slide. It's called 'in and out." The payloader bent in the middle to get closer to the parked car. Like a
customer at a barber shop, Humphrey Street emerged with a close shave and no nicks.<nl/> After close to three
decades on the job, Rogers is used to the tight spots. He's used to the long shifts during storms. He knows how
 much to fill his lunch bag to last 16 hours. At 2 p.m. the rations in the bag by his feet were holding out. He'd worked
through 'my Sugar Smacks' and some of the cake he'd baked. He had pretzel crisps left on hand along with water,
 raisins, sunflower seeds, and bags of chamomile tea to brew during stops at the public works central office on
 Middletown Avenue.<nl/> At Whitney and Temple he spotted a Yale Bobcat across the intersection. He paused,
expecting the worst.<nl/> Often, he said, private Bobcat operators 'throw [the snow] in the street. We clean up the
street; they throw it out there. It makes our job harder. But it's part of the job.'<nl/> In this case, the Bobcat operator
 kept the snow off the street. Rogers proceeded south, then turned onto Wall Street ... <nil> ... where he encountered
a U.S. postal delivery truck in the middle of the lane. Another one of those moments that 'keep you awake.'<nl/>
'This,' Rogers said, 'is where you learn your skills of going down tight streets.' Through the windshield it was hard


      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 150 of 285
                                                Donnie Goes Wide

for the untrained eye to see where Rogers's blade and truck would fit. He slowed down, but didn't stop, as he
maneuvered with ease. The rule of thumb,' he said, 'is if you can get an inch on both sides, you can make it
through.'<nl/> In addition to improving clearance of wider main roads, the new equipment has freed up smaller
equipment to focus earlier on narrower side streets. (Read about that here[3].)<nl/> Originally the public works
department had planned to keep blades lifted for part of Monday, laying down salt and sand instead. That's
because after Sunday night's snowfall, the forecast called for freezing rain in the morning. Officials worried that
clearing all the snow would leave behind a layer of ice that would become harder to dislodge when it resumed
snowing mid-Monday. They worried about ice and snow remaining in place as temperatures dropped well below
freezing during the week, and in subsequent snowstorms.<nl/> Instead of freezing rain, New Haven received sleet,
then light snow, which didn't pose the same problem as 'wet freezing rain,' said Jeffrey Pescosolido, New Haven's
public works chief. So his crews were able to plow right ahead throughout the day.<nl/> Life may crawl back to
normal Tuesday morning, but the plow crews' work will continue. Lots more clearing and widening lay ahead.
Rogers said he begins a 12-hour shift at 5 a.m. Tuesday. As he finished his Monday shift at 4 p.m., he said he
planned to 'head home, relax, talk to my wife, see what needs to be done. Then I'm going to lay down, get back up,
and fight this fight tomorrow.'<nl/> posted by: Paul Wessel on February 2, 2015 7:40pm<nl/>Another Lee High grad
makes good!<nl/> Question: Did the reporter abandon his Birkenstocks or are they all weather gear?<nl/> [ 1]:
http://www.newhavenindependent.org/index.php/archives/entry/make_waLfor_donnie_rogers_6-waLplow_blade/
[ 2]:                        https:llwww.youtube.com/embed/S4EJ6e8AqbE?feature=oembed [ 3]:
http://www.newhavenindependent.org/index.php/archives/entry/theJittle_plow_could/


Load-Date: February 3, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 151 of 285
            Snyder's of Hanover Releases New Pretzel Innovations in 2015
                                                           PR Newswire
                                           February 2,2015 Monday 12:28 PM EST


Copyright 2015 PR Newswire Association LLC All Rights Reserved

Length: 723 words
Dateline: HANOVER, Pa., Feb. 2, 2015

Bod


Leading pretzel brand Snyder's of Hanover® continues to expand its innovation for the snack aisle this year with the
launch of two new products: Pretzel PoppersTM and Bowties. According to a report released last year byNielsen,
the largest snack category for North America is salty snacks, totaling $28 billion in sales annually. In order to meet
consumer's needs for lighter snacking and in-home entertainment, Snyder's of Hanover is unveiling the latest
snacking options for 2015.

Thin, dippable Snyder's of Hanover Bowties answer the call for the growing trend of in-home entertainment. This
flat, baked and better-for-you snack is available in three savory flavors: Original, Everything and Parmesan Garlic.
With only 110 calories and 2 grams of fat per serving, the bowtie-shaped snacks can be enjoyed guilt-free in a
variety of ways. Pair them with a light cheese spread or a creamy hummus dip to enhance your snacking repertoire.
Bowties will retail for $3.49 for an 8.25 oz. bag.

Also new to the Snyder's of Hanover assortment are Pretzel Poppers. Consumer trends show that lighter, puffy
salty snacks are growing at 5x the rate of other salty snacks. Snyder's of Hanover took this trend and applied it to
America's favorite pretzel - they've taken the middle out, but kept the crunchy pretzel shell. These airy and crunchy
pretzel shells are available in three delicious flavors: Original, Cinnamon Sugar and Three Cheese. The light-as-air
snack delivers on both flavor and crunch, providing snacking satisfaction on every level. Original Poppers will retail
for $3.49 for a 12 oz. bag; Cinnamon Sugar Poppers and Three Cheese Poppers will each retail for $3.49 for a 10
oz. bag.

"At Snyder's of Hanover, we are determined to keep expanding consumers' definitions of what a pretzel can be,"
said Faith Atwood, Marketing Manager, Snyder's-Lance, Inc. "New Pretzel Poppers and Bowties offer the distinctive
taste and crunch that consumers have come to expect from a Snyder's of Hanover pretzel, but with an unexpected
twist that makes them an irresistible snack."

The new pretzel creations will be available in grocery stores and mass merchandisers nationwide this February.
Consumers can discover even more possibilities for pretzels, including recipes and pairing ideas, on the Snyder's of
HanoverPinterestpage. To explore Snyder's of Hanover's more than three dozen varieties of pretzels and snacks,
visithttp://www.snydersofhanover.com.

About Snyder's of Hanover
For more than 100 years, Americans have enjoyed Snyder's of Hanover pretzels. With their unique sourdough
heritage, Snyder's of Hanover pretzels today are available across the country in single-serve sizes as well as larger,
10, 12 and even 16-ounce bags perfect for sharing. Today, America's favorite pretzel is available in a wide variety
of flavors, recipes and shapes, including traditional hard pretzels, flavored pretzel bites, sticks, rods, nibblers and
even gluten-free options. For more information, visithttp://www.snydersofhanover.com. Or find Snyder's of Hanover
on Facebook, TwitterorPi nterest.

About Snyder's-Lance, Inc.


      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 152 of 285
                          Snyder.s of Hanover Releases New Pretzel Innovations in 2015

Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida,
Wisconsin and Ohio. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack Factory®
Pretzel Crisps®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart(TM), O-Ke-Doke®
and other brand names. Products are distributed nationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. LNCE-G

Photo -http://photos.prnewswire.com/prnh/20150202/172789
Photo -        http://photos.prnewswire.com/prnh/20150202/172790

To view the original version on PR Newswire, visit:http://www.prnewswire.com/news-releases/snyders-of-hanover-
releases-new-pretzel-innovations-in-2015-300029202.html

SOURCE Snyder's of Hanover


CONTACT:    Emma Abbott,          410-234-2401,     Emma.Abbott@GKV.com;         Rachel    Ryan,    410-234-2509,
Rachel.Ryan@GKV.com


Load-Date: February 3, 2015


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 153 of 285
1   Serve up a snacker1s dream with edible stadiums for Super Bowl Sunday
                                                          The Kansas City Star
                                                   January 28, 2015 Wednesday


Copyright 2015 The Kansas City Star All Rights Reserved




Tug KANS1~~ C11,,\' STAR
      Found on KansasCily.,com

Section: chow_town
Length: 484 words
Byline: MELISSA SCHUPMANN


The Kansas City Star




If you're a football fan, or just appreciate modern art, you've probably seen an edible stadium before.

In recent years, football fanatics have gotten creative with their Super Bowl spreads by recreating the traditional
football field into a food lover's feast.

The monstrosities are hard to miss -- some are savory, some are sweet, but from the goal posts to the 50-yard line,
everything can be eaten.

We rounded up some of our favorite creations made of chips, dips, subs and sausages to serve as inspiration
before Super Bowl Sunday.

This field, posted by the Belleville News-Democrat, combines all that is holy in food heaven: sub sandwiches, salsa
and cheese dip end zones, a guacamole field of dreams and slices of pizza in the seats. Can we get an "Amen"?

Oh, you are so going to want to get Super Bowl fans together to make this &quot;Snackadium!&quot;
http://t.co/DyWMDRqxcspic.twitter.com/wH3VdSWkwV&mdash; Suzanne D. Boyle (@BoyleSuzanne) January 26,
201511

The Portland Press Herald featured tips on how to make a "snackadium" like this one, built by Portland-area chefs.
From the beer bottles bordering the stadium to the football made out of chocolate pate and buttercream, this
stadium leaves no detail untouched.

An edible football stadium can be a Super Bowl party game changer. Here&#39;s how to make one.
http://t.co/gQFh8aTnmOpic.twitter.com/9fDMZonB6b&mdash; PressHerald (@PressHerald) January 28, 201511

Meat lovers beware: this edible stadium might send you into post-game sweats. Pepperonis and deli meat serve as
the foundation of this bad boy, filled with cheese, crackers and pretzels on the inside.

Superbowl is making me hungry! #Edible #Stadium pic.twitter.com/NiPkoRhE&mdash; Pretzel Crisps®
(@PretzeICrisps) January 31, 2013 II



       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 154 of 285
                    Serve up a snacker's dream with edible stadiums for Super Bowl Sunday

We can't leave out the sweet sports fans, who probably wouldn't mind being seating next to a row of cupcakes
looking out onto a field of glistening green icing.

Checkout the &quot;snackadium&quot; to prepare for the BIG GAME this weekend from http://t.co/iGdSN3pOvG
  http://t.co/tGP9TucFHvpic.twitter.com/yJPXLNd9J&mdash; Lucky Leaf (@Iuckyleaf) January 26, 2015 II

No "snackadium" is complete without donuts, which surround an audience of Cheetos, pretzels, chips and pigs in a
blanket in this colorful creation.

epic!!!      RT    @kkhudak:  Snackadium      round    two    #tradition    #SuperBowl              #doughnuts
pic.twitter.com/aHKhqWd818&mdash; Nathan Leamer (@nathan_leamer) February 3,2014 II

Blogger Megan Brooks of Sassy Eats shared her own edible stadium, which includes homemade pretzels, pulled
pork sandwiches, pigs in a blanket and even fruit and vegetables for a healthy kick.

http://t.co/u9df6VpP1XSuperBowl#Snackadium#gameday#superbowlpic.twitter.com/BBruOw1 OAq&mdash;
Megan Brooks (@meganebrooks) January 26,2015 II

For tips on how to build your own "snackadium," Pillsbury has a detailed breakdown of different materials and
recipes to try.


Load-Date: January 28,2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 155 of 285
            B&G Foods Inc at Wells Fargo Denver Food Symposium - Final
                                             FD (Fair Disclosure) Wire
                                           January 21, 2015 Wednesday


Copyright 2015 CO-Roll Call, Inc.
All Rights Reserved



Copyright 2015 CCBN, Inc.

Length: 5750 words

Body


Corporate Participants

" Bob Cantwell

B&G Foods, Inc. - President and CEO

Presentation

UNIDENTIFIED PARTICIPANT: Our last presentation of the day. Thank you all for attending. Hopefully you got to
look out the window. I think I got to look out the window for 15 seconds today. We had a little snow outside, nothing
that is going to prevent you from getting home on time I am sure.

But our last presentation is from B&G Foods. Representing the Company, we have Bob Cantwell, the recently
promoted President and CEO. He used to be the CFO and he has been with the Company for quite a long time, he
knows all of the ins and outs obviously. And Sarah, you're going to have to forgive me if I pronounce your name
wrong, Jarolem, who is the Senior Strategic Financial Manager of the Company.

B&G Foods for those of you that don't know the Company is an amazingly diverse business of many, many niche
brands that prevents them from dancing with giants as I like to say and because of their industry positioning, they
have some of the highest margins in the packaged food business.

And I will stop there and let Bob take over the podium and run through a quick presentation.

BOB CANTWELL, PRESIDENT AND CEO, B&G FOODS, INC.: Thank you. Good afternoon, everyone. Kind of
walk you through who B&G is for those of you who might not know us. B&G today is about $850 million in sales. We
consist of a little over 45 brands, all dry grocery which includes center of the store grocery brands along with
warehouse snacks businesses. We employ about 1000 people. We have seven manufacturing plants around the
country. We only make about 50% of what we sell. We use about 50 co-packers, a lot in the US but also
international co-packers to make the other 50% of what we sell.

Today we have been a very successful food acquirer and have done a very good job in managing what we own.
Today our total capitalization at kind of a share price of $29, $30 a share is about $2.6 billion. Again as was
mentioned before, we have 45 brands. We have four brands in snacks, the rest are dry grocery, center of the store.
What we look at as an organization is looking at acquiring businesses that we consider orphan brands typically from
larger food companies and/or private equity but most of our acquisitions have come from larger food companies.




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 156 of 285
                           B&G Foods Inc at Wells Fargo Denver Food Symposium - Final

So we want to buy all the brands that Kraft has that they can't pay attention to. We have bought numerous brands
from Kraft and Nabisco and from General Mills and Pillsbury prior and Nestle and Cad bury so we have run the
gamut from most of the larger food companies.

Most of the brands we own have above average EBITDA margins so we are one of the top in class EBITDA margin
companies in the industry. Our EBITDA margin today is around 23% with snacks in that portfolio being 17%, 18%
and dry grocery being over 24%. So substantial EBITDA margins.

We play in many categories across the grocery, the supermarkets and we sell every customer in the US and
Canada. So whether it is a supermarket, club store, CVS, dollar store, a bodega in Manhattan, a bodega in
Houston, Texas, you would find some of B&G products somewhere to the outskirts of Western Canada there is
some of B&G products somewhere. So we have a national, Canadian and US sales and distribution network that
we can add acquisitions into our portfolio and really just kind of drop them in and go forward.

So we are in addition to maximizing brands that we own and we have some very important brands to us. Ortega is
our largest brand, it is about $150 million in sales. Grows very nicely every year. The category grows that it is in, it
competes against Old EI Paso.

In dry grocery, we also just acquired a dry soup mix called Bear Creek. That actually dominates the dry soup mix
category. It is a family-oriented dry soup mix. It tends to feed a family of 4 plus. So for depending on where you are
in the country for $3.99, you buy this bag, you throw some protein in it and you feed your family of four or five very
easily.

We have a very profitable product line called Mrs. Dash. So we are the salt free seasoning on shelf. We dominate
that category, we have over 70% share of that category. A wonderful brand we brought from Unilever.

We also have a brand called Maple Grove and that is a conglomeration of a lot of products. Part of it is maple syrup
which is the biggest part but we also do pancake mixes, salad dressings and various other alternatives to Maple
Grove. That is actually our second largest brand in our portfolio. It is bigger than Pirate's Booty, it is bigger than
Mrs. Dash, it is bigger than the Bear Creek. It is over $80 million in sales and it grows for us every year. So it has
some unique upside.

And we have brands, a lot of our brands have been around for 100+ years. We have brands like Cream of Wheat
that have EBITDA margins over 50%. We have a brand called Ac'cent that is actually MSG in a canister, it is $20
million in sales, it has been $20 million in sales since we bought it in 1999 from Pillsbury, its EBITDA margin is over
70%.

So we have some very profitable dry grocery brands. And then we have what we call our -- and then we went down
the road of buying some snack businesses in the last two years and about $150 million of our total $850 million in
sales is snacks and the big driver of that is Pirate's Booty. It is over half of that portfolio, a wonderful brand,
wonderful brand identity. It is around $80 million in sales, huge upside to that brand. It is a better for you kids
product, Pirate's Booty, it sells to kids kind of 12 and under and it is used in the household by parents of kids 12 and
under. So it skews to kids 12 and under, it also skews to females kind of 19 to 35 and then whoever else in the
household will also eat it too.

So it is a unique product, it is a better for you kids version product and we think we can use the Pirate's Booty name
to expand into other kid's better for you product lines because Pirate's Booty can mean a lot of things to a lot of
people. But the audience is really when you call it Pirate's Booty, it is a 12 and under audience so it is young kids
who young parents want to make sure they are getting the healthier alternative.

We also have a snack product called TrueNorth which is what we call our adult candy. It is really just a nut cluster,
has huge upside and really some real potential as a percentage of sales, has limited distribution today. It is a huge
Sam's item along with some other kind of retailers. But it really has some real legs to it on the upside and we have a
couple of other smaller snack brands but our real two main line snack brands that we think we have some real
positives to are Pirate's Booty and TrueNorth.


      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 157 of 285
                           B&G Foods Inc at Wells Fargo Denver Food Symposium - Final

The other piece of our model which is important, is what really identifies who we are, we are a cash flow model. We
understand our return to shareholders comes in two ways. One is maximize what we do and what does that mean?
If we maximize all the brands in our portfolio of what we do with the pluses and minuses, we are going to grow 1%,
2%, 3% tops. That means we can grow EBITDA 1%, 2%, 3%.

The accretive growth really comes through our M&A and we are a very disciplined M&A acquirer. What we are
looking for is EBITDA that turns into immediate cash flow. And we are looking for EBITDA minus cash interest, cash
taxes and CapEx and a lot of times there is no CapEx because half of what we buy is made by others so there is no
CapEx. When we have something co-packed, it turns into about 60% free cash flow. That has been our model since
we started this in 1997 and we have stayed very disciplined to that model. And because we are such a cash flow
generator, we then take approximate -- it is not an absolute -- but it ends up being about 60% of our free cash flow
in the form of dividends back to our shareholders.

So an investor in B&G understands the diversity of these brands. If we do everything right, we can grow a couple of
percent and then the accretive M&A in this market, if we can pay 8 to 10 times EBITDA and we trade at 11, there is
some benefit to shareholders. And then the shareholders understand that if we buy an EBITDA business of $20
million, $12 million, $14 million of that will turn into free cash flow, we will take 60% of that and turn it back to the
shareholders in the form of dividends starting with the next quarterly dividend.

So they are getting the benefit of both and if you look back at where B&G has performed in the last three years, five
years or 10 years since we went public, we are the highest returning food company out there since 2004. So we are
very proud of what we have created. We want to continue on that M&A acquisition strategy along with maximizing
what we own and we think we have a lot of opportunities.

There is a lot of big strategics and a lot of brands that we consider belong in our portfolio. There is a lot of snack
brands out there that are always for sale and we want to stay in that center of the store. We don't want to do frozen,
we don't want to do fresh, we don't want to be refrigerated. And we really want to be in US and Canada. That is
where our strong point is, that is where our distribution network is and we think we can really make some real
inroads going forward.

Thank you.

UNIDENTIFIED PARTICIPANT: Thank you for coming, attending our conference. I just want to let you know that
your TrueNorth Brand is also readily available on Amazon. We've got a subscription model at the household and I
think we go through a bag every week.

Anyway, our first question and we have asked it to everybody which is if you were to look at 2014 and the
successes that you have had especially in the back half of the year and kind of line up the key themes for 2015
across your businesses, what would be the key themes for 2015 for B&G?

BOB CANTWELL: The number one theme is maintaining and expanding the price. The first half of 2014 and kind of
2013, we were giving away price to try to keep volume regularly flat. Just like everybody in this industry was, we
were promoting heavily, constantly. We decided and we weren't the only ones who really decided, it seems like
everybody has pulled back on promotions and we have seen the benefit in the second half of the year. So we have
gotten the benefit of pricing in the second half of the year. As we look forward into 2015, we expect that pricing
benefit on kind of the trade promotion exchange there will continue to benefit us.

And we have also looked at 2015 as we put a price increase in effect in addition to just reducing trade spending. So
it is small in totality. We put about a 2% price increase about half of our brands and what that will mean to us if that
pricing holds -- so customers have accepted it, it is in place. The only reason it wouldn't hold is if competition start
dealing deeper, we may have to respond. But that will generate about $8 million to $10 million for us.

We look at some real -- in addition to pricing -- some real upside growth on our snack businesses and hopefully a
couple of our key grocery businesses along with aggressively looking at M&A but really staying into our disciplined




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 158 of 285
                           B&G Foods Inc at Wells Fargo Denver Food Symposium - Final

model that says we are really not going to step out of the model that has made us so successful in the last 15+
years.

UNIDENTIFIED PARTICIPANT: And you mentioned snacking many, many times. The US and I think a Nielsen
speaker obviously addressed it as well, we have migrated toward a snacking culture. The millennials don't eat on a
normal schedule which really dictates that they are big snackers as well. Can you talk about the acquisitions you
have completed of TrueNorth, New York Style, Rickland Orchards, Pirate's Booty to capitalize on this trend as well
as discuss the growth across -- the outlook for growth across your snacking businesses in 2015?

BOB CANTWELL: Yes. As we look at our snack brands, certainly Pirate's Booty is our biggest and best. It is around
$80 million in sales today and it is a unique brand to B&G in a lot of ways. As we look at some of our dry grocery,
Ortega, we would love to grow that and if we can grow that 3% to 5% a year that is really great growth and we have
had a growth pattern at Ortega.

We look at Pirate's Booty and see a much different opportunity. We challenge ourselves today and say why can't
$80 million turn into $150 million in three years? So it is a very different ability to grow the business and we see a lot
of possibilities. And totally agree, what has happened with millennials and you see it, I see it with my daughters who
are in their 20s, they just eat differently. Their snacking occasions almost become some of the meal replacements
along the way because they have been trained differently. They have been trained not to eat cereal in the morning,
they can have a breakfast bar. Breakfast bar is another way of snacking. It is a different format of snacking. Eating
yogurt is a different format of snacking. So we see this as a real opportunity on Pirate's.

We see TrueNorth as we don't have a lot of great distribution in supermarkets. It was a business owned by Frito-
Lay, they didn't have great -- but they had great club penetration in some. We see that as a huge opportunity for us
too.

So we see the snacking pieces of businesses really having some real upside to us. The bagel chip business, which
is the New York Style is going to be a relatively flat business. It is more grocery oriented than I would call snack. It
is very different than a lot of the other snacks you will see and the snacks we own. The snacks we own have six
month's shelf life, bagel chips have 18 months shelf life. It is a different product put up so we don't see a lot of
growth there. We see that we bought that at a very good price, we got a first-class facility with it. We put other
things in that facility so we see that as a positive.

The one snack business that really has completely failed on us and it is the only acquisition we have ever done, we
bought over 45 brands since the end of 1996, has been Rickland Orchards. We paid $57.5 million for a business
that was in its infancy. It was basically 12 months out of the box. It went from zero to $50 million in sales and it
wasn't a run rate sales, they had achieved $50 million in sales but $43 million came from Costco and Sam's. It was
a Greek yogurt and rolled bar, it was more of a Kind bar put up that had Greek yogurt on it. Wonderful business in
Costco and Sam's. We thought when we bought it we could maintain that business with the people that we brought
on from Rickland, the former owners of Rickland running that and then we thought we could roll this out into
grocery.

Before we had a real chance to roll it out into grocery, we lost the Costco and Sam's business because another
large food company came in with a product that was Greek yogurt and rolled bar but it was just a basic cheap
granola cereal bar. It wasn't what we were selling. Priced this too low. We lost that business so we really don't have
a Rickland business today. The Rickland business for us today is $48 million in sales, it is really nothing. So we
don't have that banner item that makes the difference.

When you are flying in the airports, you will find our products in almost every Hudson News. It is there. It is in a lot
of C-stores and things like that but the emphasis internally is not to try to roll that out into grocery anymore because
we really lost the club dynamic of it and we are just kind of maintaining. We pretty much took a large -- we did take
a large write off on it at the end of the third quarter.




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 159 of 285
                           B&G Foods Inc at Wells Fargo Denver Food Symposium - Final

UNIDENTIFIED PARTICIPANT: So snacking is inherently more convenient oriented. What type of operational
changes has the company had to make to go after deli counters, convenience stores, drug stores and the vending
channel?

BOB CANTWELL: Part of the change in B&G is B&G is a dry grocery company, it is a very simple go-to-market
strategy just like any other dry grocery company. If you use the broker network, you have the large broker
organization selling for you and you have broker managers across the country who manage the broker relationship.

With snacks, you have the brokers doing the same thing so it is the same brokers, it might be another subset of the
brokers but they are selling it, you have broker managers. The big differences we also have the street force. So we
are not a store door snack guy so we are not Frito-Lay or Snyder's going in the front of the door and stacking it out.
When you are a warehouse snack, it gets delivered to the Kroger, it gets delivered to these 7-Eleven warehouse
who is distributing to those stores but we have people feet on the street which is fundamentally young college
graduate kids who it is either their first or second job experience and they are trying to build a resume and either try
to get a much better opportunity at B&G or in other consumer packaging who are in those outlets setting up
displays, making sure the shelf presence is there. If it is a Kroger, talking to the store manager, working -- so that is
our representation that a warehouse snack guy.

And that is how most large warehouse snack guys go to market, that is how Pretzel Crisps goes to market. They
are going inbound through the warehouse and then they have their feet on the street. So that was a major change
in how we went to market and we have actually added more of those people in our organization and we seeing the
huge benefits.

And we are actually now starting to realize the benefit -- we are getting that business cross functionally to the New
York Style business which is in deli. So they are in the stores helping with displays so we are seeing those
opportunities.

But it is a unique way to go to market and it is a unique way for us to grow Pirate's Booty because what we want to
also do on Pirate's Booty is expand outside of Wisconsin white cheddar puffs which is really the main thing that
sells.

So as we look at expanding potentially as we have expanded a little bit into mac & cheese here, that salesforce
puts that mac & cheese on the display with the Pirate's Booty which gives us a unique advantage to all those other
guys. The Annie's and everything, they are just dry grocery sellers and we are actually seeing the pull off those
displaced, the turn is just as good as Pirate's Booty when we put it on display.

So as we figure out what categories can be very profitable in Pirate's Booty and mac & cheese is not a profitable
category because all those better for you mac & cheese guys were selling everything real cheap and driving down
margins. As we figure out what category would work in a better for you kids, we can use this salesforce to help put
up displays which the dry grocery guys just don't have that ability to do.

UNIDENTIFIED PARTICIPANT: You stole part of my thunder here for the next question but that is okay. You
mentioned the mac & cheese which is one of my examples. If you look at innovation for 2014 for the industry, it is
pretty good for the industry. I was wondering if you could talk about the company's growth, results from new product
or packaging innovation last year and maybe what you are looking for for 2015?

BOB CANTWELL: Historically what we are is we buy older established brands that have been on shelf for a long
time. We put a little bit more energy into that category, we create new packaging put ups, new products or
extensions, some creativity. And our goal internally is that activity should help drive sales about 5%. Our new
product activity will get about 5% increase in sales. But that truly offsets a lot of what happens on the rest of the
business.

There is a lot of trade-in and trade-out so when some of our brands were owned by the big guys, what would
happen is they weren't trading out and they were taking a brand from $70 million going to $66 million, going to $60
million and it was just shrinking on the. So they were very profitable businesses but they were shrinking.


      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 160 of 285
                            B&G Foods Inc at Wells Fargo Denver Food Symposium - Final

Our goal as we buy things is we are going to create that activity, hopefully we grow the businesses but we maintain
the businesses. So it is a lot of activity on shelf, some good ideas along the way. We have what we think is a very
unique idea in flat bottomed taco shells that has been performing extremely well. Nobody else has it. It eats better
than any corn taco shell you find because it doesn't crumble in your hands, it actually holds much better. We are
just seeing upside opportunity every day and we are getting more distribution, more consumer repeat and there is a
real a lot of upside.

So new product and new packaging and certainly new product and line extensions that create new -- is a very
important part of B&G's role at managing these small businesses and really just making noise on the shelf.
Because we are not spending a whole bunch of money on marketing. None of these brands except for a Pirate's or
an Ortega really warrant a lot of real upfront marketing to drive those businesses. Most of it needs to be shelf
activity.

UNIDENTIFIED PARTICIPANT: Annually the company has a goal to reduce production costs by about 4%. Can
you talk about where you came out in 2014 and maybe what the goal is for 2015?

BOB CANTWELL: Right, so we ended up finishing 2014 with cost savings projects that equated to about half of
that, about 2%. And as we look at our list of cost savings projects going forward, we still have about 4%. The only
thing that has challenged the organization a little bit more -- because a lot of those cost savings projects and there
is a lot, a lot of them are small. The challenge to the organization now going forward is to create, to continue that
path but look at the ability to use some CapEx spending to really increase capacity in the plants and really drive
efficiency and potentially drive out a lot of cost for labor and other overheads.

We haven't done enough of that over the years and we are really making a much bigger effort to look at bigger
projects now to create bigger kind of one-time cost savings that will just continue to roll going forward.

UNIDENTIFIED PARTICIPANT: One of the other big trends in food besides snacking and convenience has been
minimalist ingredients, limited ingredients, natural organics. Can you talk about maybe some of the innovation that
the company has to maybe capture some of these trends?

BOB CANTWELL: We are trying, in our own ways a number of those --.

UNIDENTIFIED PARTICIPANT: I mean B&G beans in a can is minimalist ingredients.

BOB CANTWELL: Yes, but a number of what we are looking at -- and we have a lot of products, having 45 brands
and 2000 SKUs is quite substantial to go through that. So we are looking to where that makes sense to do that but
we are also looking within our portfolio what we can call a better for you product because that new consumer
whether it is an older baby boomer or the millennials who have just moved out of the baby boomer house, are
looking for better for you.

So whether we can make something GMO free that is not cost prohibitive or make sure people know it is gluten-free
or taking some of the ingredients that just weren't necessary and it is a huge undertaking, it is a huge corporate
objective over the next three years to really improve the ingredient panel. Because we do believe that for most food
items, not just ours, there is way too much in the ingredient panels. The minimalistic ingredient panels really are
driving some real sales volume. It is still slow, it is still in that [out of] portions of the stores and those kinds of stores
that people buy in but it is a growing population who is looking for that and we want to be there.

Those who will grow in this industry need to change and be ready to sell their brands to those consumers. It is not
about us creating new brands. It is really about us changing our brand equity, where we can. Some of it is not as
easy as others but some is easier and where we can and it is not cost prohibitive, we want to do that.

UNIDENTIFIED PARTICIPANT: It sounds like you said over three years so should we an initial push like in 2015?

BOB CANTWELL: Yes.




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 161 of 285
                           B&G Foods Inc at Wells Fargo Denver Food Symposium - Final

UNIDENTIFIED PARTICIPANT: Very good. Now if anybody has a question in the audience, please feel free to raise
your hand.

Questions and Answers

UNIDENTIFIED AUDIENCE MEMBER: (inaudible - microphone inaccessible)

BOB CANTWELL: Sometimes both. Sometimes we can expand, sometimes we do get squeezed and we have to
give up. And sometimes it is innovation that happened a few years ago that worked. We came out with a Cream of
Wheat item in instant that captured $3 million in sales. That has been declining and we would rather replace it with
something different. Sometimes we can expand shelf presence.

UNIDENTIFIED AUDIENCE MEMBER: (inaudible - microphone inaccessible)

BOB CANTWELL: Yes, yes.

UNIDENTIFIED PARTICIPANT: B&G has noted in several of its past conference calls that pretty much all the
growth that you have experienced or a majority of it has been in the discount and the club channels and you have
even designed products to go after the dollar stores. Can you talk about what you are seeing today in terms of
channel growth? It seems like it has broadened out a little bit.

BOB CANTWELL: Certainly from a club perspective, we have seen a lot of growth. So part of that has been snacks
showing up. We were not a good club seller. Some of it was the nature of the businesses we were in not totally club
brands all the time. Ortega, our biggest brand, and Old EI Paso is really not in clubs. So the number one brand in
that category (inaudible) because the Costcos of the world don't want those product lines.

But as snacks arrived, snacks are a very important part of selling in Costco and Sam's. It is huge volume
businesses but we have been able to use the leadership of clubs that really run our snack business and to help us
with our dry grocery side. So we have actually expanded Maple Grove in a nice way in the latter part of 2014 in
Sam's by instituting some new products that Sam's took and supported that wouldn't have got there before because
we didn't have what I would call the club machine to do that.

Outside of clubs, when it comes to dollar stores, our sales to dollars stores are actually a little less than 2%. I don't
think we see that as a real growth vehicle for us. We want to be there because the exciting thing about dollar stores
if they accept an item, it ends up in 12,000, 15,000 outlets. There is not a lot of volume in those outlets on those
sales but it is a lot of outlets. So you would much rather get into 1000 outlets of Walmart. I mean if you get into 1000
stores in Walmart, you've got a lot of volume.

So we sell everybody. We are very aggressively in the drug trade and now we are in convenience etc. because of
snacks and you know we are looking for opportunities there.

We want to follow the consumer. I think at the end of the day whether it is a consumer who is squeezed for cash
and is in dollar stores, we want to make sure we are there. If it is an upscale consumer who is willing -- and those
upscale consumers are the people who shop in Costco and they are the people who shop at Whole Foods and all
the upscale stores, that is the same consumer who is in Costco. We want to be there for them too.

So within our portfolio, we want to make sure we are following where the consumer trends are and we are always
actively pursuing different opportunities in all of those.

UNIDENTIFIED AUDIENCE MEMBER: You mentioned fuel prices and lower fuel prices obviously are going to
headline for the last six months. Our equity strategist group put together a consumer spending analysis of lower fuel
and what it really drives in terms of consumption. And the best correlation was food and it was food at supermarkets
or food retail, not restaurants. Can you talk about maybe what fuel may mean for your customer base based on its
demographic profile as well as operationally if you have any really fuel type cost?




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 162 of 285
                           B&G Foods Inc at Wells Fargo Denver Food Symposium - Final

BOB CANTWELL: It is two things. From a customer base, I've been in this business for 31 years. Historically when
you can save $10, $20, $20 plus on gas in your car every week, that is very meaningful to most people in this
country. So when they were filling up their car at $50, $60 a week and now it is $30 a week and they have $20 or
$30 left in their pocket, historically they went back to supermarkets to treat their families. So they didn't take $20 or
$30 and buy the next Chinese take-out or pizza or something like that. They actually go back to supermarkets and
treat their families. And that could be the treat that I was feeding my kids pasta and Ragu and now I feed them
pasta and a specialty pasta sauce because I am treating them. It is peripheral of those stores but it is the foot traffic
that shows up in those stores with that extra $20, $30 in their pocket that I think is extremely important to our
industry and to food players like us.

And we have -- I mean you wouldn't think of some of our products as upscale but we have upscale products that
nobody would even think of. So we compete in canned meat for example. Canned meat is actually a very large
category in the supermarkets. We have one put up in canned meat called Underwood deviled ham. Underwood
deviled ham is the premium deviled ham in a can. Those who by meat in a can potentially treat themselves to the
better product.

So for all of us, we think it is all great that the consumer, the consumer who has been stressed whether their real
wages are less than where they should be, want to be, their job what they bring in, they have in theory -- not happily
but have adjusted to living off of that so now when they get $20, $30 in their pocket and depending on where oil
goes, it could even be more, it is very meaningful on a weekly basis and historically they have gone back to
supermarkets and we think that is going to happen.

The other side of where we use it, we don't use tremendous energy in our facilities so savings on oil in our facilities,
the big savings is trucking. We use common carriers so we pay two fees to carriers. We pay a rate that is
negotiated and it is the rate you pay them, you negotiate your deal and then we pay a fuel surcharge. And the fuel
surcharges and index surcharge that every single week is adjusted to where diesel is and everybody kind of pays
this fuel surcharge.

Last week so last year for last week, the fuel surcharge per mile in this country that most of us were paying was
$0.45 a mile. Last week this year it is $0.29. That is a huge savings year-over-year and that is a meaningful savings
to all of us on our cost of trucking all our products across this country and into Canada.

So depending on where oil stays or where it goes, it is a huge benefit to us and we have another very large benefit
because of the oil costs. Oil costs affects the Canadian dollar. We buy $50 million of maple syrup out of Canada.
We bought that at an average exchange rate in 2014 of about $0.95. Today if we are buying all our needs, it would
be about $0.83. So that is $0.12 on $50 million. That is a substantial number for B&G. We will see where oil goes
and I'm not hearing anything that is going to drive oil up.

UNIDENTIFIED PARTICIPANT: Do you have an idea what your fuel surcharge was overall?

BOB CANTWELL: So our fuel surcharge in 2014 was about $11 million in total. So a 30% savings is meaningful to
B&G. It could go lower. Diesel seems to move slower on the downside so I'm not sure the $0.29 doesn't turn into
$0.25 even at the current oil prices.

UNIDENTIFIED PARTICIPANT: We've got time for one last question. You all have been a successful acquirer of 44
brands. What is the maximum leverage that you feel like the company can undertake to complete a highly desirable
acquisition?

BOB CANTWELL: We think our leverage today at 5 times is where we should be. The important difference here is
we don't want to be a company that levers up and stays at that. We need to have our balance sheet ready for
acquisitions at all times so we prefer that leverage to be less than 5 times. That wouldn't stop us tomorrow from
buying something that took our leverage to 5.3, 5.5 times. We would make that acquisition tomorrow.

We historically have gone back to the equity markets. Equity markets seem to like our acquisitions, issue additional
equity and kind of take our leverage down probably a turn of EBITDA. So when we do that, it is a little dilutive to


      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 163 of 285
                         B&G Foods Inc at Wells Fargo Denver Food Symposium - Final

shareholders so we would rather do that with an accretive acquisition, do the acquisition and then be back in the
market taking the leverage down because we need to have our balance sheet ready for the next acquisition.

Again, we would do an acquisition, we would take our leverage up for a short period of time but we would take it
back down as soon as we could in the equity markets.

UNIDENTIFIED PARTICIPANT: Bob, thank you so much for coming. Wish you all the success in 2015.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Transcripts are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or
incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.

THE INFORMATION CONTAINED IN EVENT TRANSCRIPTS IS A TEXTUAL REPRESENTATION OF THE
APPLICABLE COMPANY'S CONFERENCE CALL AND WHILE EFFORTS ARE MADE TO PROVIDE AN
ACCURATE TRANSCRIPTION, THERE MAY BE MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN
THE REPORTING OF THE SUBSTANCE OF THE CONFERENCE CALLS. IN NO WAY DOES THOMSON
FINANCIAL OR THE APPLICABLE COMPANY OR THE APPLICABLE COMPANY ASSUME ANY
RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE INFORMATION
PROVIDED ON THIS WEB SITE OR IN ANY EVENT TRANSCRIPT. USERS ARE ADVISED TO REVIEW THE
APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC FILINGS
BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: January 25, 2015


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 164 of 285
1Press Release: Snyder's-Lance, Inc. to Release Full Year 2014 Results on
Thursday, February 12, Before Market Opens. Will Host Conference Call and
          Webcast at 9:00 am Eastern on Thursday, February 12.
                                                Dow Jones Institutional News
                                           January 20,2015 Tuesday 9:15 PM GMT


Copyright 2015 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2015, Dow Jones & Company, Inc.



       DOW JONES NE


Length: 508 words

Body


Snyder's-Lance, Inc. to Release Full Year 2014 Results on Thursday, February 12, Before Market Opens. Will Host
Conference Call and Webcast at 9:00 am Eastern on Thursday, February 12.

PR Newswire

CHARLOTTE, N.C., Jan. 20, 2015

CHARLOTTE, N.C., Jan. 20, 2015 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today
that it intends to release its full year 2014 results before the market opens on Thursday, February 12, 2015.
Management will also conduct a conference call and live webcast at 9:00 am Eastern time on Thursday, February
12, 2015 to review the Company's results. Participating in the conference call will be Carl Lee, Jr, CEO and
President, Rick Puckett, Executive Vice President, Chief Financial Officer and Chief Administrative Officer and Mark
Carter, Vice President and Investor Relations Officer.

The conference call and accompanying slide presentation will be webcast live through the Investor Relations
section of the Company's website, www.snyderslance.com. In addition, the slide presentation will be available at
   www.snyderslance.com to download and print approximately 30 minutes before the webcast.

To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
international callers. The conference ID is 65160549. A continuous telephone replay of the call will be available
between 12:00pm on February 12 and midnight on February 20. The replay telephone number is (855) 859-2056
for U.S. callers or (404) 537-3406 for international callers. The replay access code is 65160549. Investors may also
access a web-based replay of the conference call at www.snyderslance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,



      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 165 of 285
      Press Release: Snyder's-Lance, Inc. to Release Full Year 2014 Results on Thursday, February 12, Before
                          Market Opens. Will Host Conference Call and Webcast at 9: ....

potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio
and Wisconsin. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), Eatsmart(TM), O-Ke-Doke(R)
and other brand names along with a number of third party brands. Products are distributed nationally through
grocery and mass merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-
E

Logo - http://photos.prnewswire.com/prnh/20110411/CL80943LOGO

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/snyders-Iance-inc-t0-
release-fu II-year-20 14-resu Its-on-th u rsday-february-12 -before-market-opens--wi II-host-conference-call-and-
webcast-at-900-am-eastern-on-thu rsday-feb ruary-12 -300022969. html

SOURCE Snyder's-Lance, Inc.

/Web site: http://www.snyderslance.com

(END) Dow Jones Newswires

January 20,201516:15 ET (21:15 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: January 21, 2015


    End ofHoctlmcnt




        Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 166 of 285
     Snyder1s-Lance, Inc. to Release Full Year 2014 Results on Thursday,
  February 12, Before Market Opens. Will Host Conference Call and Webcast
                at 9:00 am Eastern on Thursday, February 12.
                                                           PR Newswire
                                           January 20,2015 Tuesday 4:15 PM EST


Copyright 2015 PR Newswire Association LLC All Rights Reserved

Length: 455 words
Dateline: CHARLOTTE, N.C., Jan. 20, 2015

Body


 Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today that it intends to release its full year 2014 results
before the market opens on Thursday, February 12, 2015. Management will also conduct a conference call and live
webcast at 9:00 am Eastern time on Thursday, February 12, 2015 to review the Company's results. Participating in
the conference call will be Carl Lee, Jr, CEO and President, Rick Puckett, Executive Vice President, Chief Financial
Officer and Chief Administrative Officer and Mark Carter, Vice President and Investor Relations Officer.

The conference call and accompanying slide presentation will be webcast live through the Investor Relations
section of the Company's website.http://www.snyderslance.com. In addition, the slide presentation will be available
at       http://www.snyderslance.comto download and print approximately 30 minutes before the webcast.

To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
international callers. The conference 10 is 65160549. A continuous telephone replay of the call will be available
between 12:00pm on February 12 and midnight on February 20. The replay telephone number is (855) 859-2056
for U.S. callers or (404) 537-3406 for international callers. The replay access code is 65160549. Investors may
also access a web-based replay of the conference call athttp://www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio
and Wisconsin. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack Factory® Pretzel
Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella O'oro®, Eatsmart(TM), O-Ke-Ooke® and other brand
names along with a number of third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-E

Logo -http://photos.prnewswire.com/prnh/2011 0411 ICL80943LOGO

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/snyders-Iance-inc-to-
release-full-year-20 14-results-on-th ursday-february-12 -before-market-opens--wi II-host-confere nce-call-and-
webcast-at-900-am-eastern-on-th ursday-febru ary-12 -3000 22969. htm I

SOURCE Snyder's-Lance, Inc.


CONTACT: Mark Carter, Investor Relations Officer (704) 557-8386


      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 167 of 285
  Snyder's-Lance, Inc. to Release Full Year 2014 Results on Thursday, February 12, Before Market Opens. Will
                           Host Conference Call and Webcast at 9:00 am Eastern o ....


Load-Date: January 21,2015


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 168 of 285
GBK and Pilot Pen hosted a Luxury Gift Lounge Honoring the Nominees and
 Presenters of the 2015 Golden Globe® Awards; GBK and Pilot Pen Created
   an Elegant Experience Celebrating Artistic Expressions while bringing
                      awareness to many great causes.
                                                           PR Newswire
                                            January 16, 2015 Friday 12:03 PM EST


Copyright 2015 PR Newswire Association LLC All Rights Reserved

Length: 1019 words
Dateline: LOS ANGELES, Jan. 16, 2015

Body


GBK, the lUxury lifestyle gift lounge and special events company, and Pilot Corporation of America (Pilot Pen) -
known for offering superlative writing instruments renowned for quality, performance, innovative designs and
consumer satisfaction - honored a variety of nominees and presenters at the "W" Hotel in Hollywood, including
Golden Globe winners; Gina Rodriguez, Alexander Dinelaris, and Armando Bo, screenwriters of Birdman.

Pilot Pen commemorated the 72nd annual Golden Globes Awards through a celebration of artistic excellence and
self-expression. At the lounge, celebrities were introduced to the Japanese origami tradition, which states that if you
fold 1000 origami cranes, a wish will be granted. Their exhibit encompassed 1000 origami cranes and attendees
were invited to write a wish for their charity of choice while sharing it on social media using #pilotwish. Pilot is
making a $5000 donation to the individual whose charity receives the most shares, retweets, or regrams. Currently,
Jamie Camil, Director of nominated show 'Jane the Virgin,' is in the lead with 706 social interactions for his charity,
Casa de la Amistad. All guests also received the Vanishing Point Fountain Pen, the world's first and favorite
retractable fountain pen, and FriXion Clicker Erasable Gel Ink Pen 8 Pack Pouch, an entirely new kind of erasable
pen that is retractable, has striking good looks and ink that is formulated to write smooth and erase cleanly. For
more information about their assortment of pens, please visit: PilotPen.us and Powertothepen.com.

As always, GBK featured several charity beneficiaries to participate in the lounge to educate guests about their
cause. This year's honored non-profits include: Lambda Legal (Iambdalegal,org) World Vision (worldvision.org) and
YES, Beat Liver Tumor, (beatlivertumors.org)

Some of the unique products include: laptop bags and tablet cases from Solo; a three night stay at Puerto Vallarta
Beach Club in a private, spacious 3 bedroom villa; 4 nights at Ce Blue Villas Beach Resort in Crocus Bay/Anguilla
for 2 guests from Caribbean Living; an amazing Villa at the Viceroy in Bali. JetSmarter, provided one month
memberships providing private flights worldwide, which includes wholesale jet pricing and free empty leg flights;
electronic cigars from Citizen e-Cig, a company dedicated to helping undo the hazards of smoking and get as many
current smokers to quit through switching to the e-Cig alternative; 3 sets of reusable beeswax food wrap that keeps
food fresh naturally from Abeego; the world's first performance fabric sheets that are ultra-soft and technologically
advanced to keep you cool, dry and comfortable from SHEEX; Creeper Crawlers, developmental clothing for babies
including their easy grip crawl suit; and gifts from LG Electronics.

Fashion and accessories are always a crowd-pleaser at GBK lounges, and this year was no different. Guests
received a wide variety of classic and trendy brands including: Samiah Fine Clothing, gifting hand-made brocade
shoulder bags; Sledge USA MLB collection, women's and men's MLB licensed fashion apparel in all MLB teams; a
collection of wearable art consisting of sculptural pieces that are edgy yet refined from Westland Jewelry; a



       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 169 of 285
   GBK and Pilot Pen hosted a Luxury Gift Lounge Honoring the Nominees and Presenters of the 2015 Golden
                      Globe® Awards; GBK and Pilot Pen Created an Elegant Experi. ...

collection of trendy jewelry, spa and bath products, fine art photography, stationery, pet products, and other
handcrafted gifts from The Artisan Group®; gift cards from Beyond the Rack, North America's hottest online
shopping club; Rainbow Druzy Open Cuff bracelets which feature a stunning titanium coated stalactite quartz from
BraveChick.com; and Canadian handmade, premium crochet hats from Canada Bliss.

Beauty sponsor include: Burke Williams and H2V, gifting H2V's new Eye-tox 3 serum and a gift certificate for a
Burke Williams Advanced Eye Lift enhancement; Beauty Kitchen by Heather Marianna, provided her skin polish,
hand cut luscious soap bars and natural spa products.

GBK also featured premium selection of edible sweets and treats: Barry's Gourmet Brownies, a celebrity-favorite at
the GBK Lounge, provided a gift box of of assorted flavors; Sabra Dipping Company, a leader in the refrigerated
dips and spreads category and producer of Americas top-selling hummus, sampled Sabra's salsa, dairy dips,
guacamole, and award winning hummus from the Brand's tasting station as well as gifted a reusable cooler bag full
of single serve Sabra products and chips; Cupcake Fusion L.A., a bakery know for delightful and whimsical
combinations of sweet and savory cupcakes, showcased their cupcakes; Corazon's Custom Catering, a family-
owned Filipino business that caters a fusion of Filipino-French cuisine, will be on site sampling and gifting
certificates for complimentary Food Tasting Parties and My Candy Basket was a big hit with their beautifully created
baskets of goodness.

No Party is complete without a bar. This bar had organic, low-calorie, gluten-free Bare Organic Mixers® that are
made with juice, water, and agave syrup and of course for those that just wanted wine, the first premium single-
serve pouch wine, Nuvino, was available.

Greenroom also had: Suja Juice, Joia All Natural Soda, Vita Coco, Coco Cafe, popchips, Pretzel Crisps, Pasta
Chips, and PROBAR.

ABOUT GBK:
GBK, formerly GBK Productions, is a lUXUry lifestyle gifting and special events company, specializing in
entertainment marketing integration. Formed in 2000 by Gavin Keilly, the company's Founder and CEO, GBK
consists of five divisions: GBK Celebrity Gifting, GBK Special Events, GBK Weddings, GBK Charitable Consulting
and GBK Marketing/Public Relations. Widely known in the entertainment industry for bringing that little extra
something into the Gifting Lounge environment, GBK offers its clients a full range of marketing services. For more
information on Gavin B. Keilly (CEO), Carla Domen (VP) or GBK, please go tohttp://www.gbkproductions.com

Media Contact: Robyn Santiago, GBK Productions, 9148431434,robyn@illuminationpr.com

Photo -http://photos.prnewswire.com/prnh/20150115/169505

News distributed by PR Newswire iReach:https:llireach.prnewswire.com

SOURCE GBK Productions


Load-Date: January 17, 2015


  Em! of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 170 of 285
                                       Jack 'n Jill unveils Pretzel Crisps
                                                           BusinessWorld
                                                    January 13, 2015 Tuesday


Copyright 2015 BusinessWorld Publishing Corporation All Rights Reserved

Section: Pg. S2/6
Length: 84 words

Body


TAKE ACTIVITIES with friends to another level with the savory flavors and delightful crunch of Jack On Jill Pretzel
Crisps. This new snack from Universal Robina Corp. puts a spin on the all-time favorite pretzel by making it lighter
and crispier. Pretzel Crisps comes in two new and tasty flavors: Honey Mustard and Cheese On Garlic. Packed in
re-sealable bags, this savory snack can be enjoyed anytime, anywhere for P15 (SRP). Pretzel Crisps is available
in leading supermarkets and groceries nationwide.


Load-Date: January 12, 2015


  End of J)ocumrnt




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 171 of 285
   GBK and Pilot Pen Present a Luxury Gift Lounge Honoring the Nominees
           and Presenters of the 2015 Golden Globe; R Awards.
                                            PRWeb Newswire

                                             January 5, 2015


Copyright 2015 Gale Group, Inc.
All Rights Reserved
ASAP LNWP
Copyright 2015 Vocus PRW Holdings LLC

Length: 1057 words

Body

  Los Angeles, CA (PRWEB) January 06, 2015
   Los Angeles (January 5, 2015) - GBK, the luxury lifestyle gift lounge and special events company, and
pilot Corporation of America (Pilot Pen) - known for offering superlative writing instruments renowned for
quality, performance, innovative designs and consumer satisfaction - will honor the 2015 Golden Globe(R)
Award Nominees and Presenters at the annual GBK Gift Lounge. This year's event will take place January 9th
and 10th in Hollywood from 11am - 6pm. Guests will enjoy gifts, refreshments and music by GoodBoy.
   Pilot Pen offers exceptional writing instruments that range from everyday pens to high end pens to
works of art that feature the centuries-old Japanese art of Maki-e. Guests will receive the Vanishing
Point Fountain Pen, the world's first and favorite retractable fountain pen, and FriXion Clicker Erasable
Gel Ink Pen 8 Pack Pouch, an entirely new kind of erasable pen that is retractable, has striking good
looks and ink that is formulated to write smooth and erase cleanly. For more information about their
assortment of pens, please visit: PilotPen.us and Powertothepen.com.
   As always, GBK will feature several charity beneficiaries to participate in the lounge to educate
guests about their cause.

This   year's   honored   non-profits   include:   Lambda  Legal   (lambdalegal.org)   and  World   Vision
(worldvision.org) .
   Lambda Legal's mission is to achieve full recognition of the civil rights of lesbians, gay men,
bisexuals, transgender people and those with HIV through impact litigation, education and public policy
advocacy and our work is an integral part of the continuing struggle for civil rights in America. Lambda
Legal will also be treating guests to luxurious scented candles, compliments of Barclay Butera
Interiors.
   World Vision was founded in 1950 and has worked with communities for more than 60 years to give
children the tools they need to grow and thrive. Their long-term, holistic community development programs
are proven to deliver lasting solutions for children.
   Fashion and accessories are always a crowd-pleaser at GBK lounges, and this year guests will receive a
wide variety of classic and trendy brands including: Samiah Fine Clothing, gifting hand-made brocade
shoulder bags; Sledge USA MLB collection, womens and mens MLB licenced fashion apparel in all MLB teams; a
collection of wearable art consisting of sculptural pieces that are edgy yet refined from Westland
Jewelry; premium T shirts and messenger bags from Blaze Clothiers - USA; a collection of trendy jewelry,
spa and bath products, fine art photography, stationery, pet products, and other handcrafted gifts from
The Artisan Group (R); gift cards from Beyond the Rack, North America's hottest online shopping club;
Rainbow Druzy Open Cuff bracelets which feature a stunning titanium coated stalactite quartz from
BraveChick.com; and Canadian handmade, premium crochet hats from Canada Bliss.
   Some of the unique products include: laptop bags and tablet cases from Solo; a three night stay at
Puerto Vallarta Beach Club in a private, spacious 3 bedroom villa; 4 nights at Ce Blue Villas & Beach
Resort in Crocus Bay/Anguilla for 2 guests from Caribbean Living; JetSmarter, providing one month
memberships to JetSmarter mobile marketplace of private flights worldwide, which includes wholesale jet
pricing and free empty leg flights; electronic smoking devices from Citizen e-Cig, a company dedicated to
helping undo the hazards of smoking and get as many current smokers to quit through switching to the e-Cig
alternative; 3 sets of reusable beeswax food wrap that keeps food fresh naturally from Abeego; the world's
first performance fabric sheets that are ultra-soft and technologically advanced to keep you cool, dry and




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 172 of 285
   GBK and Pilot Pen Present a Luxury Gift Lounge Honoring the Nominees and Presenters of the 2015 Golden
                                              Globe; R Awards.

comfortable from SHEEX; Creeper Crawlers,    developmental   clothing for babies   including their easy grip
crawl suit; and gifts from LG Electronics.

   Known for the most delectable and premium selection of edible sweets and treats, GBK will feature the
following gourmet sponsors at this year's lounge: Barry's Gourmet Brownies, a celebrity-favorite at the
GBK Lounges, providing a gift box of gourmet brownies in assorted flavors; Sabra Dipping Company, a leader
in the refrigerated dips and spreads category and producer of Americas top-selling hummus, will be on site
sampling Sabra's salsa, dairy dips, guacamole, and award winning hummus from the Brand's tasting station
as well as gifting a reusable cooler bag full of single serve Sabra products and chips; Cupcake Fusion
L.A., a bakery know for delightful and whimsical combinations of sweet and savory cupcakes, will be on
site providing gift cards and cupcakes; Corazon's Custom Catering, a family-owned Filipino business that
caters a fusion of Filipino-French cuisine, will be on site sampling and gifting certificates for
complimentary Food Tasting Parties; organic, low-calorie, gluten-free cocktail mixers that are made with
juice, water, and agave syrup from Bare Organic Mixers (R); and treats from My Candy Basket. Greenroom and
gift lounge snacks include: Suja Juice, Joia All Natural Soda, Vita Coco, Coco Cafe, popchips, Pretzel
Crisps, Pasta Chips, and PROBAR.
    Beauty sponsor include: Burke Williams and H2V, gifting H2V's new Eye-tox 3 serum and a gift
certificate for a Burke Williams Advanced Eye Lift enhancement; Michael Todd True Organics, gifting luxury
skincare and tools; and beauty kitchen by heather marianna, providing skin polish, hand cut soap bars and
natural spa products.
    II II II
   ABOUT GBK:
    GBK, formerly GBK Productions, is a luxury lifestyle gifting and special events company, specializing
in entertainment marketing integration. Formed in 2000 by Gavin Keilly, the company's Founder and CEO, GBK
consists of five divisions: GBK Celebrity Gifting, GBK Special Events, GBK Weddings, GBK Charitable
Consul ting and GBK Marketing/Public Relations. Widely known in the entertainment industry for bringing
that little extra something into the Gifting Lounge environment, GBK offers its clients a full range of
marketing services. For more information on Gavin B. Keilly (CEO), Carla Domen (VP) or GBK, please go to
gbkproductions.com.
    Read the full story at http://www.prweb.com/releases/20l5/0l/prweb12425099.htm




Load-Date: January 7,2015



  End of Docnment




     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 173 of 285
        Practical Nutrition: Ring in the new year with more healthful snacks
                                              Richmond Times Dispatch (Virginia)
                                                  December 30,2014 Tuesday


Copyright 2014 Richmond Newspapers, Inc. All Rights Reserved

Section: NEWS
Length: 444 words
Byline: MaryJo Sawyer

Body


Are you planning one last big hurrah with food and drink tonight before you face those 2015 resolutions? You know,
the ones about losing weight or eating better. Why wait until tomorrow? Whether going to a party or spending a
quiet evening at home, enjoy some more healthful snacks to help start the new year out right.

Chips and dip are the most popular snacks. Instead of potato or corn chips, opt for dippers that are more filling and
satisfying. Unfortunately, the whole-grain versions don't provide any more nutrition than regular chips.

 Instead try some higher fiber options, such as Good For You's Multigrain Tortilla chips, and regular or reduced-fat
versions of Wheat Thins and Triscuit crackers. Snack Factory's crackerlike Pretzel Crisps are low in fiber but are
filling, so you won't eat as many as you would regular chips.

Most dips are based on such high-fat ingredients as mayonnaise, sour cream, full-fat cheese and butter or oil.

Using lower-fat versions or smaller amounts cuts some calories without affecting flavor.

Try my lightened versions of 7-Layer Bean Dip, Spinach Dip, Chile Con Queso and Spicy Roasted Red Pepper
Hummus from previous columns. They're also on Facebook at Practical Nutrition, Mary-Jo Sawyer, RD.

 Sweet or savory jarred salsas make quick, low-fat dips. For a different twist, place one block of reduced-fat cream
cheese or Neufchatel cheese on a decorative plate. Allow it to soften and come to room temperature, then pour
salsa over top.

 Recipe: Fiesta Stuffed Mini PeppersThis easy appetizer will make any cheese lover happy at only 58 calories per
pepper half.

 Add some produce to your party. Slice apples, cucumbers, peppers and carrot chips for dippers. Make fruit and
veggie trays with your favorite seasonal produce, or pick up ready-made trays from the store.

 Think about beverage options, too. I've been to gatherings where only alcohol or sugary drinks were served. Offer
some calorie- and alcohol-free choices for the designated drivers and guests limiting sugar. Diet sodas, diet
flavored waters, or water with a twist of lime or a seasonal fruit are tasty and festive.

 For guests who want to imbibe a few celebratory drinks, offer some low-calorie mixers for skinny cocktails. Keep
extra calories at bay by alternating drinks containing alcohol with low-calorie ones.

 Be sure to include some caffeine-free beverages for those who don't plan to stay up all night as well.




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 174 of 285
                         Practical Nutrition: Ring in the new year with more healthful snacks

My hubby and I plan to ring in the new year at home with my lightened-up party pizzas, another previous Practical
Nutrition recipe. If you're more in the mood for a cheesy, vegetarian appetizer, try this recipe for Fiesta Stuffed Mini
Peppers.


Load-Date: January 1, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 175 of 285
   YOU CAN GET ALL THIS FOR FREE?! Why blow your paycheck on the
tasting menu at Per Se or Del Posto when you can enjoy a la carte fare at the
                    bar-and get mind-blowing freebies?
                                                           The New York Post
                                                     December 28,2014 Sunday


Copyright 2014 N.Y.P. Holdings, Inc. All Rights Reserved

Section: All Editions; Pg. 45
Length: 635 words
Byline: and DANA SCHUSTER

Body


 Dining at NYC's top-rated restaurants can leave your stomach full and your wallet empty. So try an insider tip, and
grab a seat at the bar.

 Four-star restaurants including Eleven Madison Park, Del Posto, Per Se and Betony, among others, offer the full
dining experience at their bars - for a portion of the price.

 Plus, they tend to fill you up on amuse-bouches and little bites that the tasting menu patrons get.

 Betony

 41 W. 57th St., 212-465-2400

  Since opening last year, this Midtown gem has been heaped with praise and a Michelin star. A four-course meal in
the dining room easily runs into the three digits per person, but you can enjoy the full menu - and fancy touches - at
the bar.

  Chef Bryce Shuman, formerly executive sous chef at Eleven Madison Park, is currently doing an amuse-bouche
featuring marinated beets, fennel-seed brittle, goat-milk foam and chiwre.

 Bar diners will also enjoy homemade pretzel crisps and breadsticks - "fun, crunchy, salty little bites," says
Shuman, downplaying the labor that goes into them. One cook spends an entire day hand-rolling and stretching the
dough.

 Also complimentary: mint meltaway candies that take three days to make.

 The vibe at the bar varies from casual to formal. "We'll get guys who just got off of work and they'll just get a few
bites," says Shuman. "And we'll get old Eleven Madison Park regulars who will sit and eat for hours."

 Del Posto

 85 10th Ave., 212-497-8090

 Want to indulge in some of chef Mario Batali's finest Italian delicacies at his flagship mecca, Del Posto? Open up
your wallet, because it's going to set you back.




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 176 of 285
   YOU CAN GET ALL THIS FOR FREE?! Why blow your paycheck on the tasting menu at Per Se or Del Posto
                    when you can enjoy a la carte fare at the bar-and get mind-blo ....

 The five-course tasting menu costs $126 and goes up to $179 for the eight-course "captain's menu." And that's
without tax, tip or drinks.

 Luckily, the mammoth Meatpacking space also offers a totally luxe and surprisingly cozy bar where one can order
a la carte like a lady or gent - white napkin and black leather place mat included.

 Such thoughtful extras, not to mention additional bites, are "part of the overall experience," says general manager
Jeff Katz.

 That means that every dinner - be it in the dining room or at the bar (even if just a single bowl of the signature
spaghetti with dungeness crab, sliced jalapeno & minced scallion at the latter) - starts with a sampling the Italians
call "assaggi."

 Currently, that's a delicious trio of Castelluccio lentil soup, panissa cacio e pepe and daikon radish with monzu
sauce.

 Next up is the bread service, where the offerings include olive bread, filoncino, multigrain roll and focaccia.

  Finally, Katz explains, every single diner is treated to a little dessert to cap off their meal. Depending on the night,
it might be a miniature tin of cookies, pates de fruits, caramels or bomboloni.

 PerSe

 10 Columbus Circle #4,212-823-9335

  Dinner for two at Thomas Keller's Per Se will cost you $310 per person, not including drinks (though it does
include gratuity). If you plan to booze, you're going to shell out close to $1,000 with wine.

 Dinner for two at the Per Se walk-in salon? Thanks to the a la carte menu, where the bulk of items fall in the $30-
$40 range (gratuity included), you can get out for under $200 if you order correctly.

 "We have some guests come in to the salon and order five courses and some guests come in and order one,"
says general manager Antonio Begonja.

 You get loads of tasty perks, like complimentary salmon cornets (a Per Se staple), gougeres, bread service - and
a little something sweet at the end.

 "We display hospitality and generosity in so many ways, [be it] an extra big tower of chocolates for a certain guest,
or a splash of wine here or there," says Begonja.

 Even the $55 dessert tasting menu, available at the bar, comes with freebies, like a sweet cornet or gougeres.



Graphic


: Marinated beets with fennel-seed brittle and goat-milk foam (Brian ZaklNY Post). Among Del Posto's treats: (left)
bread service; (above) panissa cacio epepe, Castellucio lentil soup and radish with monzu sauce; and (below)
dessert box (Michael Sofronski (3)). Assorted chocolate bites (Deborah Jones Studio).



Load-Date: December 31,2014




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 177 of 285
 YOU CAN GET ALL THIS FOR FREE?! Why blow your paycheck on the tasting menu at Per Se or Del Posto
                  when you can enjoy a la carte fare at the bar-and get mind-blo ....


End of Document




    Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 178 of 285
      ~     \

Stella D'oro's Popular Lady Stella Cookies Return to Shelves Just in Time for
   National Cookie Day; Company Celebrates Comeback with Donation of
     100,000 Cookies to Local Food Banks and Coupons to Devoted Fans
                                                           PR Newswire
                                          December 1, 2014 Monday 11 :26 AM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 641 words
Dateline: CHARLOTTE, N.C., Dec. 1,2014

Body


Stella D'oro®, a manufacturer of premium Italian cookies, breakfast treats and breadsticks since 1930, announces
the return of cookie lovers' favorite Lady Stella® assortment cookies due to popular demand. To celebrate the
comeback, Stella D'oro is donating 100,000 cookies to families in need and giving away coupons to fans on
National Cookie Day, which is Thursday, Dec. 4.

Lady Stella includes Mini Chocolate Margherite®, Marble Cookie, Chocolate Sorrento, Mini Vanilla Margherite®,
and Citrus Sorrento with colorful icing and sprinkles, delivered in a 10 oz. package. Despite being off the shelves for
over five years, company officials say devoted fans continue to rank Lady Stella among the top five most popular
Stella D'oro cookies.

"We wanted to surprise our consumers ahead of National Cookie Day with the exciting news that Lady Stella is
back, thanks to their requests," said Julie Balzer, Stella D'oro Brand Manager. "Social media has become a great
tool for consumers to engage with us and shape the future of the brand. Lady Stella has a special place in their
lives, and we are excited to honor that ritual. Our full gratitude goes out to our passionate brand loyalists and our
inventive bakers."

Lady Stella is now available in select retailers in New York, New Jersey, Pennsylvania, Massachusetts, Rhode
Island and Connecticut, with a national rollout to follow. Lady Stella is available for purchase by the case by calling
1-877 -309-6361.

Stella D'oro will donate 100,000 of its Lady Stella cookies to Feeding America, which is a nationwide network of
food banks that will distribute cookies to members across the Northeast.

"Our hope is to make the holidays a little sweeter for families this year with our donation of Stella D'oro cookies,"
said Balzer. "Feeding America is leading the fight against hunger, which is a cause that is near and dear to us."

In addition, beginning on National Cookie Day this Thursday, anyone can download a coupon to save on Lady
Stella, while supplies last, from the Stella D'oro Facebook page (Facebook.com/SteliaDoroCookies).

About Stella D'oro
Stella D'oro®, or "Star of Gold," was the name of the original neighborhood bakery started by Italian native Joseph
Kresevich and his wife in 1928. As the popularity of the bakery grew, the couple started selling their varieties of
lightly sweet Italian baked goods under the Stella D'oro Biscuit Co. With more than twenty Stella D'oro products to
choose from, customers can still taste the fresh-baked flavors of Joseph and Angela's neighborhood bakery in
every bite.




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 179 of 285
   Stella D'oro's Popular Lady Stella Cookies Return to Shelves Just in Time for National Cookie Day; Company
                            Celebrates Comeback with Donation of 100,000 Cookies ....

About Snyder's-Lance, Incorporated

Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets quality snack foods throughout
the United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel
crackers, potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio,
and Wisconsin. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel Crisps®,
Krunchers! ®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart® and O-Ke-Doke® brand names along with
other brand names and third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. For more information,
visithttp://www.snyderslance.com. LNCE-G

Photo -http://photos.prnewswire.com/prnh/20141201/161520

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/stella-doros-popular-
lady-stella-cookies-return-to-shelves-just-in-time-for-national-cookie-day-300002563.html

SOURCE Stella D'oro


CONTACT: Stacey McCray, LGA, stacey.mccray@lgapr.com, 704-552-6565


Load-Date: December 2,2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 180 of 285
    Lance® Introduces First-Ever Limited Edition Seasonal Favorites Cookie
                  Sandwiches; The Goodness Is Baked In®
                                                           PR Newswire
                                          November 17, 2014 Monday 6:30 AM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 554 words
Dateline: CHARLOTTE, N.C., Nov. 17,2014

Body


 Lance®, the snack food brand that has provided on the go snacking fulfillment for over 100 years, is proud to
announce the launch of its first-ever limited edition Seasonal Favorites Cookie Sandwiches. Available in time for the
holiday season, the three cookie sandwich varieties include Chocolate Nekot® Cookies with Mint Filling, Nekot®
Cookies with Pumpkin Cheesecake Filling and Sprinkled Sugar Cookies with Sweet Creme Filling. Combining the
brand's bestselling cookies with the season's most popular flavors, new Lance® Seasonal Favorites are a festive
addition to the company's tasty lineup of Lance® cracker and cookie sandwiches.

"Lance® is making this holiday season an exciting milestone for the brand with its first ever seasonal product
launch. We've paired our traditional cookies, like Nekot®, with the season's most popular flavors that our
consumers know and love to help them get into the holiday spirit," said Tom Ingram, Senior Brand Director, Bakery
at Snyder's-Lance, Inc. "Here at Lance®, we believe nothing says family like the holidays so we're thrilled to meet
consumer demand while spreading holiday cheer on-the-go with this festive line of portable seasonal treats."

Lance® Seasonal Favorites join the extensive Lance® snack family, which currently consists of over 20 cracker and
cookie sandwich varieties, including the popular Lance® Whole Grain and Lance® BOLDS(TM). All Lance®
Seasonal Favorites have a suggested retail price of $2.99 for a 6-count box and are available at mass
merchandisers and grocery stores nationwide through the end of the year (or until quantities sell out).

To learn more about the               limited   edition   Seasonal   Favorites   and   other   Lance®   products,   please
visithttp://www.lance.com.

About Lance Crackers
The Lance® brand celebrated its 100th anniversary in 2013 by giving consumers "more of what they love." Lance®
cracker sandwiches are available in more than 20 varieties, including ToastChee®, Whole Grain, Cracker
Creations®, XtraFulls® and Bolds®. Each product is made with baked, crispy crackers, real ingredients like freshly
ground peanut butter and contains up to 6 grams of protein. For more information about Lance® cracker
sandwiches, please visithttp://www.lance.comor the Lance® SnacksFacebook page.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets quality snack foods throughout
the United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel
crackers, potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio,
and Wisconsin. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel Crisps®,
Krunchers! ®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart® and O-Ke-Doke® brand names along with
other brand names and third party brands. Products are distributed nationally through grocery and mass



      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 181 of 285
  Lance® Introduces First-Ever Limited Edition Seasonal Favorites Cookie Sandwiches; The Goodness Is Baked
                                                      In®

merchandisers, convenience stores, club stores, food service outlets and other channels. For more information,
visithttp://www.snyderslance.com. LNCE-G

Photo -http://photos.prnewswire.com/prnh/20141113/158604

SOURCE Lance


CONTACT: 5W Public Relations, 212-999-5585, lance@5wpr.com


Load-Date: November 18, 2014


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 182 of 285
   Snyder1s-Lance Completes $10 Million Investment to Expand Production
          Capacity, Boost Sustainability at Hyannis Cape Cod Plant
                                                           PR Newswire
                                        November 12, 2014 Wednesday 1:34 PM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 451 words
Dateline: HYANNIS, Mass., Nov. 12,2014

Body


Snyder's-Lance, a leading manufacturer and distributor of premium snacks, is completing a $10 million investment
to improve operations and build on its commitment to sustainability at its manufacturing facility in Hyannis, where
the company makes Cape Cod Potato Chips.

Over the past three years, Snyder's-Lance has made numerous capital improvements to the Hyannis plant, which is
one of the area's top tourist destinations with over 350,000 visitors annually. The company invested in new cooking
kettles and made several energy-saving upgrades to its mechanical systems. These improvements have resulted in
annual energy and greenhouse gas reductions that are equivalent to planting more than 85 acres of trees, or
removing 22 cars from the road.

"Our Hyannis plant has a long history in this community, and it's very important that we continue to invest in and
improve the plant's operations," said Pat Mcinerney, Snyder's-Lance Senior Vice President of Manufacturing. "Our
focus is to partner with the Hyannis community to identify ways we can continue to be a good corporate citizen."

In addition, the Hyannis facility has partnered with a local solar farm to purchase solar credits that support the
community's initiative to reduce harmful global-warming greenhouse gas emissions on Cape Cod.

As part of the investment plan, construction on a new, state-of-the-art wastewater pretreatment plant will be
completed by the end of the year. Upon implementation of the new plant, the existing wastewater pre-treatment
facility will be decommissioned, creating space for additional parking and allowing for future growth at the facility.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio
and Wisconsin. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack Factory® Pretzel
Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart(TM), O-Ke-Doke®, and other brand
names along with a number of third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. For more information,
visithttp://www.snyderslance.com. LNCE-G

SOURCE Snyder's-Lance, Inc.


CONTACT:     Joey      Shevlin,             Corporate        Communications   Program   Manager,       704-557 -8850,
JShevlin@snyderslance.com


      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 183 of 285
    Snyder's-Lance Completes $10 Million Investment to Expand Production Capacity, Boost Sustainability at
                                          Hyannis Cape Cod Plant


Load-Date: November 13, 2014


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 184 of 285
                          Q3 2014 Snyder'sLance Inc Earnings Call - Final
                                             FD (Fair Disclosure) Wire
                                          November 4,2014 Tuesday


Copyright 2014 CO-Roll Call, Inc.
All Rights Reserved



Copyright 2014 CCBN, Inc.

Length: 10897 words

Body


Corporate Participants

* Rick Puckett

Snyder's-Lance, Inc. - EVP, CFO

* Carl Lee

Snyder's-Lance, Inc. - President, CEO

* Sid Levy

Snyder's-Lance, Inc. - Senior Director of Corporate Communications

Conference Call Participants

* Jonathan Feeney

Athlos Research - Analyst

* Akshay Jagdale

KeyBanc Capital Markets - Analyst

* Rohini Nair

Deutsche Bank - Analyst

* Brett Hundley

BB&T Capital Market - Analyst

" Bill Chappell

SunTrust Robinson Humphrey, Inc. - Analyst

Presentation

OPERATOR: Good day, ladies and gentlemen, and welcome to the Snyder's-Lance third-quarter 2014 Conference
Call. (Operator Instructions) As a reminder, this conference may be recorded.


       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 185 of 285
                                  032014 Snyder'sLance Inc Earnings Call- Final

I would now like to turn the conference over to our host for today's call, Mr. Sid Levy, Senior Director of Corporate
Communications. You may begin.

SID LEVY, SENIOR DIRECTOR OF CORPORATE COMMUNICATIONS, SNYDER'S-LANCE, INC.: Thank you. My
name is Sid Levy, and I'm the Senior Director of Corporate Communications for Snyder's-Lance, Inc., and good
morning, everyone. With me today are Carl Lee, President and Chief Executive Officer; and Rick Puckett, Executive
Vice President and Chief Financial Officer of Snyder's-Lance, Inc.

During today's call, we will discuss our 2014 third quarter results as well as estimates for the balance of 2014. As a
reminder, we are webcasting this conference call, including the supporting slide presentation on our website at
www.snyderslance.com.

Before we begin, I would like to point out that during today's presentation, management may make forward-looking
statements about our company's performance. Please refer to the Safe Harbor language included in each of our
presentations.

I'll now turn the call over to Carl Lee, President and Chief Executive Officer, to begin management's comments.

CARL LEE, PRESIDENT, CEO, SNYDER'S-LANCE, INC.: Good morning. Welcome to our third quarter call. We're
very grateful that you would take your time and spend with us this morning as we have a good chance to walk
through our performance over the past 90 days. I would encourage you to follow along with the presentation that we
provided earlier, and I would ask that you now take your time to turn to page three.

As you noticed in the top headline, in 2004 -- 2014, we emerged as a nimble branded products company. I truly
think that 2014 is going to go down as a year -- a very important year in our company history, as we have taken the
careful time and attention to really execute our strategic transformation, become a very nimble and branded
company focused on creating shareholder value by really focusing on creating outstanding brands that have
created great consumer reason and rationale for existing.

We also want to point out that this transformation is not only important for us to begin to reshape our company, it's
also turned out to be very important internally, as it's been a great way to energize all of our teammates around the
transformation and where we're headed with our strategic vision as we build our company.

Now if we can turn to page four. As we open up with the headlines here, short-term 03 performance was flat, and
we'll be glad to be very clear and transparent about our results and give you a chance through the O&A to pose
your questions and dig a little deeper into that. But I also want to make sure that we compare the overall balance
story that we have made tremendous headway against our long-term strategic plans to focus more on our brands
and to be very clear about our consumer proposition.

We did face some headwinds in 03, some were internal and some were external. But the key was, through very
disciplined cost control, we were able to deliver flat EPS year-over-year as we begin to transition away from private
brands and into being branded.

Net revenue from continued operations increased 6.2%. So overall top line at 6.2% was very strong. However,
branded revenue was flat. Our stranded cost from the sale of private brands was partially offset by controlling our
overall cost base and working diligently in the way we manage our business to deliver $0.24 in EPS.

In spite of some of the challenges we faced, we remained very committed investing in our brands and investing in
our marketing, and we continue to invest in advertising and we've done so all year and we've increased our
advertising spending well over 15% so far this year.

Now let's switch gears and talk a little bit about where we're going with our strategic transformation that we referred
to. At the end of 02, we announced the purchase of Baptista. Over the last 90 days, we've been very busy
integrating Baptista and leveraging their capabilities to deliver better-for-you products even in 2015. And in a




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 186 of 285
                                  032014 Snyder'sLance Inc Earnings Call - Final

moment, I'll talk about the speed that we've been able to develop some very important news to be -- that we're
currently rolling out for next year.

In addition, we worked very diligently to carve out our private brands and ensure a very smooth transition for the
buyer. We also have increased our investment in Late July to acquire up to 80% of that organization and to work
with some great partners that we've had a long-term relationship with there.

We've also been very busy creating better-for-you -- we're also creating a better-for-you division that will allow us to
drive our long-term growth and begin to reshape not only that new division, but the overall company. And as we've
talked to you about at our last earnings call, we've implemented a 12-month margin improvement plan that allows
us to trim our cost base and continue to work on expanding our margins. So we want to begin to dig a little deeper
and talk about what drove our results and more importantly understand firsthand what we're doing to improve our
long-term results.

Now if I could ask you to turn to page five. And you've often heard through other analyst calls that a lot of people
were referring to the macroeconomic environment that we're facing and were using to term that the overall sluggish
consumer demand. While I would agree with that, I think there's something in addition to just consumers being a
little bit more careful with opening up their pocketbooks. I think something else is very important at play that our
consumer insights have led us to and we're leveraging it to really build our plans around our 04 initiatives. We
really think the consumers are truly overwhelmed by the snacking options that are available. And the picture you
see there at the top of page four -- or page five, I think, is really appropriate as the consumer goes in their shopping
occasions today, the number of snacking options that are available to them is far greater than anything we've seen
over the past few years. And so making sure that our brands pop on the shelf and really stand out with a compelling
reason to be purchased is something more important than ever.

So we take a look at some of the reasons why consumers are buying snacks and how they're beginning to make
their decisions. I put it in 3 buckets. I think that the consumer decisions are being driven around innovative
products, better-for-you options and our consumers buying their old trusted favorites and really continuing to use
the snacks that they've grown up with.

Innovative products. Consumers are really expecting us to begin to provide some reshaping to traditional products
and offer some new compelling reasons to buy. It can be around flavors. It can be around packaging. It can be
around additional benefits.

And the better-for-you options, that's a little bit easier to explain. Consumers are already beginning to look for more
gluten-free options. They're looking for non-GMO. They're looking for all-natural. They're looking for organic. Ways
to position our products to make sure that they really stand out and grab the consumers' attention when they're
going on those very busy shopping trips.

And trusted favorites is another way to talk about base business. We all have the brands that we are very near and
dear to. But when it comes to base business, the key there is making sure that purchasing frequency stays up as
consumers have more and more options to buy their snacks. So as we understand these three key areas, it's an
opportunity for us to work around making sure that we keep our portfolio very clean and crisp and very up-to-date
so our consumers have more reasons to buy.

Let's talk about these three areas and how we feel we're winning in some and have room for improvement in others.
As far as innovative products, our 2014 innovation calendar has exceeded our expectations. We are very proud
with all of the new items that we've launched in 2014 and all have contributed. The financial forecast that we've built
early on have reached the consumers that we were expecting and helped us build and expand our brands to reach
additional purchasing occasions and additional consumers. We also have delivered a very important and very
powerful new product calendar for 2015 and see that 2015 will once again be very strong when it comes to
innovative new products. So I would clearly give our team very high marks and praise for achieving our goals when
it comes to launching innovation, both for this past year and also for the coming year in 2015. That's an area that
we've been able to deliver some great expertise and have shown some breakthrough financial performance.



      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 187 of 285
                                  032014 Snyder'sLance Inc Earnings Call - Final

The better-for-you options is another area where we really are indeed winning. We talked about at the end of our
01 call that we had reached that milestone of 25% of our portfolio being classified according to Nielsen as having
better-for-you options or better-for-you benefits to be classified as a better-for-you brand. Now I could say just 60 --
or six months later that we've already started to exceed that 25% and we're well on our goal of getting to 33% of our
overall portfolio as better for you. That will take us some time but we're making some very good progress of
reaching further and further into building our brands in a way that really deliver the consumer benefits people are
looking for. So we're achieving that goal.

Where we do have some opportunity and we do have some improvements underway is with our trusted favorites,
and the key there is again is all about purchasing frequency and making sure that our consumers are buying at the
same rate that they were buying previously. We have intentionally put our Lance sandwich crackers under a
renovation program that we talked about earlier. That's working extremely well, but it has taken us about 15 months
to make the transition over to the new carton and other changes that we've made and that has led to some
headwinds that we've been dealing with. And the good news is those are just about behind us. So those were
intentional actions that we've led, ones that we had the courage to move into and we do again, the ones that have
created some short-term difficulties with the top line, the ones that we think long term will lead to very consistent
growth for Lance as well as our other exciting brands.

We've also had some renovation on a couple of other areas of our business that we'll probably get to with our O&A.
But we, once again, point back to the renovation of Cape Cod and how well that's worked where we went in and
improved our quality, our packaging, our brand imaging, both our consumer positioning and also, in some cases,
our flavors to make sure that Cape Cod continues to drive the overall category and drives our market share
position.

Turning now to page seven and just talking again about the long term. Because while our quarter's performance is
very important, long term, the way we're positioning our company we feel is much more important. We talked to you
in the past about our prior progress of acquiring exciting brands like Pretzel Crisps, choosing to exit private brands
and in the most recent the overall purchase of Baptista, which has again proven to be very successful in a very
short amount of time where we've been able to tap into both some revenue and cost synergies, but also began to
reinforce our overall product portfolio that we're bringing to market for 2015.

The carve-out of private brands has also been very successful and has taken a lot of time and energy of our
organization as we continue to provide the transfer service agreement there. But we almost have that behind us
and I think it's, again -- it's been a very smooth transition for the buyer and a very busy time for our team as they've
supported it.

As promised, we moved into improving our margins this past quarter with some significant cost savings and
significant changes to overall cost base to make sure we continue to accelerate our overall margins. We're excited
now to talk about our increased investment in Late July, a chance to work with a well-established brand that's all
around GMO-free tortilla chips and crackers along with organics and we're bringing in some very true and key
expertise and consumer insights with that important move. Going beyond that, we are proud to announce that we're
creating a very new better-for-you division, a chance for us really focus on our entrepreneurial spirit to support Late
July and some of our other brands as we stay on top of cutting consumer trends and then the ongoing progress of
continuing to build our business is what we will continue to talk to you about going forward.

Now turning to page eight. I'd like to turn the call over to Rick, and let Rick talk a little bit more about our third
quarter performance.

RICK PUCKETT, EVP, CFO, SNYDER'S-LANCE, INC.: Thanks, Carl, and good morning, everyone. 03 was truly a
transitional kind of quarter for us in many ways. As Carl mentioned, we finalized the sale of private brands. We also
finalized, just before the beginning of the quarter, the acquisition of Baptista. And just recently, this morning, we
announced the increase in our ownership and equity stake in Late July. So a lot of things externally happening and
the flow of that transaction activity has certainly made our financial statements a little bit more complex.




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 188 of 285
                                   032014 Snyder'sLance Inc Earnings Call - Final

So if we look at page nine, a couple of things that I would bring to attention. And actually Page 25 in the deck that
was posted this morning provides a full reconciliation of how we get from our posted results of, actually, $1.94 for
the quarter to what we're saying as the ongoing EPS of $0.24, and you'll see that on the page 25. But let me just
take you through a couple of things.

As a result of the private brands transaction, we had to discontinue everything that we were planning on selling,
which we did at the end of 02. However, the 03 statements were the first time that we really saw significant activity
in that discontinued operations fees. So for the first six months of 2014, the discontinued operations include $124
million of net revenue that was associated with the business segments -- part of the business that was sold.

Discontinued operations also includes EPS of $1.75, which includes the gain on the sale and that resulted in a total
reported EPS in 03 of $1.94. If we do back out the gain and other special items in 03 associated with the
transaction, the EPS is really $0.24 and that's what we have stated as our $0.24 EPS for the quarter.

As Carl mentioned, there was a lot of activity around the carve-out and the transition services agreement. I'm happy
to say that the systems were actually converted at the end of October and we will be completing the TSA at the end
of November. It has run very, very smoothly. Our team has performed in an outstanding manner because there
have been no issues whatsoever with that carve-out or with the TSA between the buyer and ourselves. So that
speaks highly of the team that put that together.

As it relates to Baptista's, we reflected the balance sheet at the end of 02 but we finalized that in 03. So a lot of the
activity you see in the balance sheet and the cash flow are impacted by these transactions.

Let's go to page ten for a moment and look at the third quarter and year-to-date information. Page ten reflects the
revenue summary. And as Carl mentioned, we saw a slower growth in our brands in 03, which were actually flat for
the quarter versus 2013. Volume, although, was up slightly but it was offset by pricing through higher promotions.
So our private brands, by the way, has been taken out of this presentation as you see as they had been disposed
of, essentially, in the first day of the quarter.

The growth we see in both partner brands and contractual is very important for us as well. The partner brand growth
fuels our DSD system with volume, which allows us to drive more distribution of our own brands; and the contract
volume creates utilization efficiencies in our manufacturing facilities. So both of those are (inaudible) increases in
volume.

If we look at page 11, you'll see the year-to-date first nine months. Again, private brands still shows here for the full
year presentation. So this is sort of a continual operating kind of view here. And what you'll see is the branded
revenue again is -- for the year is about 1%. Almost all of that is volume as the pricing year-over-year in the first
nine months was not significant.

Solid growth in partner brands and contract manufacturing as well, which again provide efficiencies in our DSD
system and manufacturing facilities.

If we look at page 12 and some key statistical information on the P&L. The gross margin was 180 basis points down
versus last year. This was driven by three major things.

One being the higher mix of lower gross margin in the partner brands and contract manufacturing versus branded;
and then also the -- as a result of the lack of growth in the branded products, we had unfavorable volume in our
manufacturing facilities. There's also stranded cost from the sale of private brands of 30 basis points against this
gross margin number.

If we look at operating margins, we actually improved our operating margins, they're up 10 basis points. The lower
branded mix certainly was offset by some favorable G&A spend. The restructuring and margin improvement was
begun halfway through the quarter, but it did result in about 10 basis points of margin improvement for the quarter.
This plan, as we indicated at the end of last -- at the end of 02, will be activated over a 12-month period. So we
expect to see progressive improvements through third quarter of next year. There were no synergies recognized in


      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 189 of 285
                                      032014 Snyder'sLance Inc Earnings Call- Final

03 for the Baptista's acquisition. This actually will begin in 04 of this year and will continue into 01 of next year
and, at that point, should be completed.

You'll notice also the tax rate was significantly lower than last year. This was actually the result of some of the
activity around the higher rate from last year, actually, so as the recognition of some unrecognized tax benefits that
came through in the quarter as well as some expiration of certain waiting periods.

The EPS for last year of $0.24 actually was inclusive of a $0.04 reimbursement of out-of-pocket expenses from a
business interruption insurance claim. And when netted with a higher tax rate from last year, it resulted actually in
$0.02 of benefit last year, which is not repeated this year.

If we look at the full year kind of metrics -- I'm sorry, the year-to-date on page 13, again, gross margin is down by 40
basis points. A lot of that was driven by the higher trade spend of 70 basis points, which actually supported
incremental volume, particularly in the first quarter when we rolled out our 2014 innovation. The result has been a
very successful class of new products introduced to the market this year. The 2014 new products, as Carl
mentioned we have success in the innovation, have been doing very well this year and have contributed to bringing
new customers into our categories. In addition, we had a manufacturing efficiencies gains year-over-year that
helped to offset some of this trade spend.

The operating margins were actually flat year-over-year. Higher marketing and advertising spend. We continue to
spend 15% more this year versus last year and that's actually worth about 45 basis points in overall operating
margin. This is designed, obviously, as we've stated in the past, to continue to support our branded growth.
Although the restructuring margin improvement plan was just started in mid-03, we will realize continued savings
through the next 12 months on that. So we will start to see some benefits.

The synergies from Baptista's that I've mentioned are not yet into the numbers, but they will start to flow in, in 04
and 01 of next year. A lower tax rate is expected through the remainder of the year. So we do expect the tax rate
for the year to be somewhere between 33.5% to 34%.

Let's turn to page 14 in your deck and let's talk about cash flow. The adjusted cash flow from operating activities,
when adjusting for the tax payment that we made as a result of the gain on the sale, is $153.8 million and we spent,
on a trailing 12 months, $65 million of capital. So our adjusted free cash flow is about $89 million, comparable to the
$33 million trailing 12 months in 2013.

This is still a very good story. This charge, as I've mentioned, does not reflect the tax payment that we made in 03
for $89 million, which was the tax owed on part of the gain on the sale of private brands. We still have about $34
million of tax yet to be paid on that gain, which will happen in 04.

Our net leverage position is currently below 1.5x EBITDA. CapEx was about $10 million less for the latest 12 --
trailing 12 months period end. But by year-end, we expect our CapEx to be somewhere between $70 million and
$72 million, which is consistent with the next page. As we look to page 15, you'll see our capital spending guidance
is $70 million to $72 million. That's actually down from $75 million to $77 million from the 02 guidance.

If we look at net revenue, we've actually increased that from $1.73 billion to $1.74 billion. Previously, that was $1.72
billion to $1.73 billion. And then diluted earnings per share basically reflects the 03 results and we've reduced our
EPS guidance from $1.10 to $1.18 to $1.07 to $1.12. And all of these is reflecting where we expect the rest of the
year to go. We have completed the major projects around the capital that have supported our core brand growth
and capacity requirements and we will now see a lower capital spend going forward with an increase in dollars
spent against projects driving efficiencies versus major projects.

So with that, I'll turn it back to Carl.

CARL LEE: Thank you, Rick. I appreciate the overview for our 03 performance. I'd like to encourage you now to
turn to page 16, and we'll begin to talk a little bit about where we're going with our focus on our branded business




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 190 of 285
                                  032014 Snyder'sLance Inc Earnings Call - Final

and in particular how we're going to team up with Late July to continue to expand our better-far-you offerings and
bring in some very important expertise to help us build our company.

If you take a look at page 17, we did increase our investment in Late July Organic Snacks. It's a partnership that
we've had in place for quite some time. It's one that we're very excited about. Late July is known as a leader in
organic and non-GMO snacks and Nicole Dawes has been able to stay on the cutting-edge of providing consumers
exactly what they're looking for in this space and have been able to a very strong business with a platform for future
growth. It really creates a strong presence in the overall healthier aspects of our snacks and really positions it for
better-far-you snacks, allowing her to have a cutting-edge addition to be able to perform even better than some of
the competition. Along with the partnership, it gives her access to our Direct Store Delivery network, which is a very
unique advantage as we continue to take her great brands out to new stores and continue to expand distribution
across the country. Nicole will continue to lead Late July, and we'll work together with her as a very strategic
important partner. She's a very talented food executive, one that I've gotten to know quite well. I'm very impressed
with her understanding of the consumer base that she serves, the retailers that she works with and what it really
takes to build a very talented brand that really serves exactly what the consumers are looking for.

It gives her also a significant opportunity for product innovation. Here, we can support her with Baptista in our own
R&D center there with Snyder's-Lance to continue to provide some cutting-edge products that fit the overall
positioning and brand and expectations of the Late July consumers. What I'm also interested in is this is going to
allow us to be able to transfer best practices between her brand and her expertise along with our overall brands to
be able to continue to support each other as we grow our total portfolio.

Now turning to page 18, giving you a little bit more background around the brand and what she's been able to do.
She's really been able to carve out a very important space in the very fast-growing and overall large category of
tortilla chips. It's a very dynamic category, has strong household penetration, but no one has taken time to really
position a truly better-far-you tortilla chip with the qualifications that this brand offers day in and day out.

It's well respected and they're very much a differentiated brand. Late July is the established leader, positioned quite
well in the organic space and non-GMO and will allow us to be able to continue to support and encourage her as
she continues to make sure that both organics and non-GMO's reach out to the consumers that they're targeting
and be able to continue to build that as a platform for long-term growth.

In addition to tortilla chips, she has a very strong lineup with crackers and also sandwich crackers. So it truly is
beyond just tortilla chips to be a platform for non-GMO and organic snacks. It truly is positioned as a better-far-you
option and being a whole-grain with no trans fats are also other important attributes and it does carry the non-GMO
certified (inaudible) that's so important and then also the organic certification that are also very important to
consumers.

Turning now to page 19 and beginning to talk about going one step further than acquiring and working with another
brand with Late July, going beyond that to truly create a division that will serve as not only this brand, but a couple
of other brands, allowing us to remain on cutting-edge. So we're creating a new division to cultivate and support
sensible nutritional snacking. This specialized team will be able to be very nimble and very focused around making
sure that we stay very much up-to-date with consumer trends and consumers' demands for better-far-you snacking
as going with the tradition of what they're looking for.

There will be an -- our innovation support will be very important because we'll be able, again, to support her with our
R&D development. Our great R&D team that sits in Hanover with our R&D center for Snyder's, but also our very
strong R&D capabilities at Baptista, will allow us to continue to provide some very important new pipeline products
for Late July. It allows us to combine strengths in some important areas. It allows us to leverage our DSD system to
once again provide an expanded distribution. It allows us to be able to leverage our DSD system with some more
throughput, which is always important for the economics of that system. It also allows us to provide some very
important administrative support to be able to take off some of the load of the back office, while she focuses more
and more on the consumers and the customers and we team up to expand this overall product.




     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 191 of 285
                                   Q3 2014 Snyder'sLance Inc Earnings Call - Final

As a platform for growth both long term and short term, it allows us to have a nimble division that can really focus
on not only at the brands that they have, but possible acquisitions and partnerships to expand and will allow us to
continue to work in this very important space of all-natural, organic and non-GMO products.

We will be bringing together Snack Factory, Late July and EatSmart in this division. So all three of these key brands
will have the ability to work with a very nimble team, focused more clearly on both our customers and our
consumers' needs.

Turning to page 21. We'll give you just a little overview of where we're really headed long term as a company. And I
think what I'm very excited about is how we continue to build our company stronger and stronger every day, really
focused around building our competitive advantages and building the capabilities that we need to have in place to
make sure we're always building shareholder value.

We will continue to focus on our brands with a very simple business model of being able to focus on better-for-you
brands, but also very important mainstream brands and continue to grow each. It allows us to really align around
three consumer dynamics that we think are very important. As consumers shop today, they're looking for innovation
options, they're looking for better-for-you brands, they're looking for their trusted favorites. And with those trusted
favorites, or what I refer to as base business, they're looking for additional compelling reasons to continue to buy at
the frequency and the rate that we expect them to.

It's also going to allow us to continue to capitalize on emerging trends. We have leaned in very aggressively on
overall better-for-you positioning at 25% of our portfolio and growing is an opportunity for us to continue to expand.
But now with the expertise that we have with Late July, we'll be able to move even faster.

Our industry-leading reach with DSD and direct sales force gives us a really important advantage as we serve DSD
for middle of the store, providing some great services for our retailers there, but also with our direct sales force
being able to focus on the deli and taking our great products to that important avenue in the stores.

And then our acquisition capacity. As Rick mentioned earlier, we have a very strong balance sheet that actually
improved quite significantly with the sale of private brands. That allows us to use our strategic filter to very carefully
look for other possible acquisitions that we will evaluate to add to our portfolio over time.

So with that, that gives you a quick overview of Q3, it gives you some information about where we're headed as a
company. And we'd like to kind of conclude our presentation, but also now begin to open it up for Q&A. So Tanya,
we'll turn it back over to you to begin to stage the questions, and we'd welcome the questions from our analysts that
are on the phone.

Questions and Answers

OPERATOR: (Operator Instructions). Bill Chappell, SunTrust.

BILL CHAPPELL, ANALYST, SUNTRUST ROBINSON HUMPHREY, INC.: Good morning, thanks.

CARL LEE: Hi, Bill.

BILL CHAPPELL: Looking to the kind of branded sales and just trying to understand the limited growth in the
quarter and really kind of year-to-date. As you look at the pretty healthy pipeline of new products you had in
sandwich crackers really across the board not seeing volume growth, does that imply that they're just really
cannibalizing your existing business? And how do we get comfortable that you really are bringing in new consumers
into the category and, for that matter, get excited about kind of the new products to be launched next year?

CARL LEE: Thanks for the question, Bill. I think that that's an important question because we're going to address
that. I think that, first of all, dealing with the innovation, what we're seeing is our innovation truly is incremental. And
you've got access to Nielsen and you're taking a look at our brands and several of our brands as you would learn
with both our Cape Cod and also our Pretzel Crisps are performing outstanding and they're doing extremely well
with the overall growth. Pretzels also, or SOH, are doing okay where we've experienced some real drag this year


      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 192 of 285
                                   032014 Snyder'sLance Inc Earnings Call- Final

has been on our overall sandwich crackers. And so that's the reason for the overall kind of topline performance
being relatively flat. So we've got two of our brands doing a great job. We've got one doing a good job, and we've
got one that's going through an important renovation process.

So as you look at the numbers, our Lance sandwich cracker business is down but it's by design because we're
basically changing our packaging, we're changing our positioning and we're really changing our capabilities to be
able to take that into as a platform for future growth and expansion. So it is a little bit of a mixed bag as you begin to
look at overall shares and look at our results. Some of our brands are doing incredibly well. Cape Cod, in particular,
with the innovation process we put it through last year. So our softness basically points to one brand. It points to our
renovation process, and the good news is that we basically have that behind us with the packaging now being
online for all of our sandwich crackers and we'll begin to enjoy that in 04.

BILL CHAPPELL: So you would think you'd see kind of a pickup in branded sales in the coming quarter?

CARL LEE: We're already beginning to see it based on the early trends and it's only early so far. But for the first few
weeks of 04, we've seen some significant pickup in our sandwich crackers, significant pickup in our pretzels and
we've seen a very strong trends that you probably have already noticed on both Cape Cod and also Pretzel Crisps
continue. And what we had expected with the renovation process on sandwich crackers and then some of the 04
consumer programs that we put against pretzels are all working extremely well and they're basically meeting our
goals.

BILL CHAPPELL: Got it. And then switching to Late July. I mean, I guess, can you help us understand a little bit
more of the financial terms of your increased investment? I mean, will this -- or how will this show up on the P&L
going forward? And also, from the business, it looks like, I would assume, more of a natural organic or supernatural
retail channel versus your DSD networks. So trying to understand how that fits if going to the whole foods or the
independents versus what you did today.

RICK PUCKETT: So, Bill, I'll start with that. And essentially, we had a 19% stake in Late July for about seven years.
So it's shown up as a minority interest line item on our P&L. We now have an 80% stake with this latest investment
and it will now be 100% consolidated going forward. This was closed late last week. So it's not in any of the 03
numbers. It will be in the 04 numbers going forward. So as it relates to the financials, they will now be 100%
consolidated going forward on the balance sheet on the P&L, the cash flow and so on. As it relates to distribution,
I'll start that and I'll let Carl add to it. We've been distributing Late July products on our DSD system for quite some
time. This allows us though the ability to increase that with the introduction of new products and some other more
aggressive efforts on the DSD side.

CARL LEE: I think, just adding to what Rick shared with you, I think that you do have the wholefoods channel and
you have the all-natural channel that's got very strong distribution for Late July, but there is the opportunity to
leverage our DSD and take it to some new customers and we have leveraged it already to expand distribution in a
number of national retailers. So your traditional retailers, your traditional supermarkets were allowing DSD for a lot
of their distribution for these very high-end specialty items, and we've been able to accommodate that and be able
to build distribution.

BILL CHAPPELL: Okay. And then just lastly, to make sure I understand. So you're kind of raising the guidance for
the full year. That didn't include Late July before. But now is that the real delta just because of adding Late July into
the fourth quarter results?

RICK PUCKETT: I mean, that's certainly part of it. I mean, as a company that's growing rapidly, they're not going to
add a lot of EPS to the bottom line, short term. We do have some potential synergies that we believe we can get.
But we'll start to realize those in 2015. I mean, the revenue guidance is much driven by the increase in branded
volume going forward as anything else.

BILL CHAPPELL: Got it. Thank you.

OPERATOR: Brett Hundley of BB&T Capital Markets.


      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 193 of 285
                                  032014 Snyder'sLance Inc Earnings Call- Final

BRETT HUNDLEY, ANALYST, BB&T CAPITAL MARKET: Hey, good morning gentlemen.

CARL LEE: Hey. How are you doing, Brett?

RICK PUCKETT: Hi, Brett.

BRETT HUNDLEY: Good. I'd like to commend you on you're getting more serious about Late July. I think it's a
smart move, and I think it feeds into really my first question, which is, Carl, you brought out a good point in your
prepared remarks about consumers feeling overwhelmed by snacking options today and it really feels true. I mean,
even particularly in the natural aisle, I walked down some of these natural aisles and you can really tell the amount
of competition that's coming into that particular aisle from the more mainstream producers. And one of your peers
recently talked on a call about the reduced effectiveness of promotions overall. And so I just wanted to dig into your
statement a little more and that strategy on how to win, given that you have a certain foothold there. You talked
about innovation and I do agree that innovation is important. But is messaging even more important today, holding
price and maybe spending more on MAP spend in order to drive consumers, specifically to your product, just given
how overwhelming the snacks space and the natural aisle in particular have become?

CARL LEE: Brett, you're on a very important subject because I think, to add to what you mentioned and to add to
this kind of the consumer grabbing their attention so to speak in getting them to pick up your product, put your
product into their shopping cart, it takes a comprehensive program today. The consumers are looking for compelling
benefits from your product. They're looking for those attributes that really cater to what they're looking for. Some are
looking for better-for-you options, some may be looking for sweet and salty or spicy.

But there is a compelling reason right there that they begin to become attracted to your item. But it has to go
beyond that. The overall brand positioning, the packaging, the quality, the overall value and what you represent as
your overall consumer proposition, all have to come together for a total equation of making sure you match with that
consumers' expectations.

And so with Late July or Cape Cod, we've been very successful with those items being able to really cater to what
the consumers are looking for. And I keep referring to this renovation process, and I'm beginning to see clearly that
we can will lead with innovation and we've done quite well. It's been incremental. We can lead with our better-for-
you options and those have been incremental.

But where I think most food companies are struggling today is what I call the base business. And with base
business, you need continuous renovation, as the word we're using, and you've got to stay very relevant and it goes
way beyond a short-term discount or promotion. You've got to really make sure you're staying on top of everything
the consumers are looking for when they make a packaging or a product decision. And we've been able to do that
with some of our other brands, and we're exactly doing the same thing with our Lance sandwich crackers and
already beginning to see some early success there as we had the courage to put that through a bumpy road for the
renovation process.

RICK PUCKETT: And, Brett, I don't want to lose something you also talked about and that was the spending, right,
the trade spending, and we've made some significant leaps forward over the last three to five months as it relates to
how we're spending our trade dollars and we've brought in and we've implemented some tools that are adding
significant value to how we look at spending trade and it's allowing us to make better decisions to get better results.
And decisions like, should the duration be four weeks instead of five weeks and should it be X dollars off or Y
dollars off. So we're also able then to be able to track the success of those kinds of projects as well. So in 03, we
didn't really spend that much more on trade versus last year, but we spent it much smarter and that's going to
continue to pay benefits going forward.

BRETT HUNDLEY: Okay. That's helpful and I appreciate it. I've some two other questions. Snack Factory, I believe
at this point, at least, still produces a fairly material amount on the co-pack side. And again, just given what we've
heard recently from some of your maybe larger peers, can you maybe describe the overall health of the portfolio for
Snack Factory as you view it in that kind of co-pack channel? I hope that's clear.



      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 194 of 285
                                 032014 Snyder'sLance Inc Earnings Call- Final

CARL LEE: I think it is. I think you're talking about Snack Factory as the brand and Baptista as our manufacturing
site. And Baptista does produce our Snack Factory. It's the bulk of their overall production. They're adding a
number of new items for us as well that will be produced not only for Snack Factory but produced for Snyder's at
Hanover and even Cape Cod. So we're leveraging their facility and their great team very quickly to add a lot of
specific new items for our business. Most all will skew towards a healthier benefit.

But beyond that, they do produce for some others. And similar to our partner brand strategy with distribution, where
we carry other brands on our trucks, we do in some cases produce other brands for other partners. And Baptista's
is a very unique operation because most everything they do is positioned around a better-for-you option and they've
got some very strategic relationships that have been in place for some while that we're glad to support and continue
to expand because it allows us to really stay on the cutting-edge for better-for-you items.

And that truly is the trend. And if you take a look at the overall growth across snacks, what really is growing are
these items with these benefits. And Baptista, through what they're producing for us and what they're producing for
others, allows us to really have kind of an R&D or inCUbator that allows us to continue to stay on the edge of making
sure we're keeping up with consumer trends. So we like our business model with Baptista, we like our business
model with Snack Factory and see both as very complementary to where we're headed.

RICK PUCKETT: And, Brett, they've actually grown at double digits over the last year in those products other than
Snack Factory.

BRETT HUNDLEY: Okay, okay. Yes, you read my mind there. Perfect. And then my last question is just on
commodities, your input basket. I want to say that I thought you guys were hedged out a little bit longer and had
some favorable coverage going forward and we've continued to see more of that favorability I think. We look at
canola oil down maybe 10% to 15% year-on-year right now. We look at flour that continues to decline year-on-year.
Are you able to take advantage of these declines? Can you describe maybe your coverage on commodities and
what you see going forward over the next nine to 12 months?

RICK PUCKETT: Sure. To your point, I mean, we do follow a program that allows us to protect ourselves on
commodities at least six months out. And in some cases, we may go further as we did in natural gas last year. So
we are covered probably a month or so beyond our six months right now in those items. So we are able to take
advantage of some of the current market prices but not the bulk. So the bulk of that has been contracted at prices
slightly higher than where we are on the open market right now, but significantly less than where we were not that
long ago.

BRETT HUNDLEY: Thank you very much.

OPERATOR: Rohini Nair, Deutsche Bank.

ROHINI NAIR, ANALYST, DEUTSCHE BANK: Hi. Good morning, everyone.

CARL LEE: Hi, Rohini.

ROHINI NAIR: Actually, I just wanted to touch on the promotional environment. Rick, you had a comment. You
mentioned that your branded top line was limited by this activity in the quarter. We've heard from you and we've
heard from some of your peers that the situation has been problematic. So I was just wondering whether you're
seeing any evidence of this improving looking out into the fourth quarter and maybe into 2015.

CARL LEE: I think that -- going back to what Rick said earlier, I mean, we've been very careful with our promotional
discounts and then it's been relatively flat throughout the year. And other than adding some strategic events, we
maintain a very close eye on our overall promotional spending. There is a tendency for some of our competitors to
spend more. We're choosing to do things a little differently. While we're trying to make sure we've got consumer
events and consumer activity that supports the planned spending that we have year-over-year, we're leveraging
that to reach more consumers and keep our frequency up on promotions. But I think that, as we're beginning to see




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 195 of 285
                                   Q3 2014 Snyder'sLance Inc Earnings Call - Final

in the overall environment, just relying on promotions to continue to keep your base business strong is not enough
anymore. And we've seen things really heat up for instance in the kettle chips category.

Competitors are spending a lot more. Some competitors are now running TV. There's been a lot more consumer
activity. But by us focusing on both our quality, our retail execution, a fair price point, not necessarily the lowest
price point. With them bringing in the right flavors, the right mix, we've been able to continue to grow that and lead
the overall growth in this very competitive kettle category. So we're choosing to be very competitive, but we're not
relying overly on discounts to do it. There's other ways to drive your business and it's working for us Snack Factory
and it's working for us on our kettle chips. And those learnings are now being applied to our sandwich crackers and
also being applied to our pretzels, brands that we do expect to be growing faster. Did that help?

ROHINI NAIR: Yes, definitely. And, Carl, if I could also follow up on your M&A comment that you made towards the
end of the presentation. Could you just help us understand what sort of businesses you're theoretically prioritizing
right now? I assume health and well ness, but if you can confirm that. And then what criteria are you using to
evaluate those opportunities? Because we've seen valuation multiples move up a good amount, so I'm just curious
how you're thinking about what might be a fair price to pay for a particular asset. And then if you can also remind us
what leverage ratio you might be willing to move up to, that would be great.

CARL LEE: I think that I'd like to maybe just top line your question a little bit because I think that we got into a lot of
details there, which I appreciate. But I think that we're a very careful buyer and we're proud of the acquisitions
we've made. But typically, we make them for multiple reasons. We look for great brands, first and foremost, but we
look for brands that will either take us to a new consumer base, a new destination in a store or really bring in some
capability that we don't already have in the organization.

So we look beyond just adding brands and adding revenue to really adding capabilities. Late July is a good
example. This has been very important partnership there with that team who will continue to run that business. So
they bring in some expertise and skill sets around organic and non-GMO that we currently don't have, specifically at
the level that they have them.

So it's beyond just adding a great brand. It's really bringing in some talent and skill sets that are important to us. So
we've got a strategic filter that we referred to in the past that requires us to look at many reasons to acquire a
brand. So we'll continue to look and we'll continue to be inquisitive about looking for opportunities, but we'll be very
careful about the decisions we'll make and be very selective.

So, Rohini, as it relates to some of the tolerance levels you asked about, we have covenants out there that get us
up to 3.75%. We're comfortable short term with those. We tend to like 2.5% to 3.5% as a range. We're currently
less than 1.5%. So we do believe we have some capacity. As it relates to the multiples, we would agree that the
marketplace has chased those multiples up a bit as companies are looking for growth through M&A. We're trying to
be disciplined about all of that, and we do pass up opportunities that have come along because the multiples are
too high.

ROHINI NAIR: And very quickly, can you just remind us if Baptista's has a non-GMO and organic capability? And if
not, whether there's something you see Late July is helping with or you might be looking to build out?

CARL LEE: You're bringing out a good point because that's one of the things that attracted us to Baptista, and the
partnership we have there is they were already non-GMO certified and already organic certified so --

RICK PUCKETT: Gluten-free as well.

CARL LEE: Doing gluten-free as well. So those capabilities already existed and those capabilities that we'll be able
to put to work on our current portfolio and also lend to our partners at Late July.

ROHINI NAIR: Great. Thank you so much. I'll pass it on.

OPERATOR: Akshay Jagdale, KeyBanc.



      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 196 of 285
                                  Q3 2014 Snyder'sLance Inc Earnings Call - Final

AKSHAY JAG DALE, ANALYST, KEYBANC CAPITAL MARKETS: Good morning.

CARL LEE: Hey, Akshay.

RICK PUCKETT: Hey, Akshay.

AKSHAY JAGDALE: Carl, can you talk a little bit about the two product categories that are growing, give us a little
more color on what's driving the double-digit growth in partner brand revenues this year on top of significant growth
last year as well? And also, can you give us some color on what's driving the other sales, which has had some
significant growth and accelerating in recent quarters?

CARL LEE: I think, first of all, with the partner brands, a lot of the partner brands that we distribute and distributed
for years going to the natural section, a lot of your major retailers. And so we're seeing that overall category growth.
And then based on the strategic partnerships that we've selected and have selected us, we've got the right mix of
partners and each of them are continuing to grow their consumer base and their consumer reach. So we've had
some good strength in the brands themselves and in their overall performance. So we really have not added partner
brands this year. We had a little bit coming in at the end of Q4 of last year, but it has been more around organic
growth for the partners that we have. So not only have we lined up our portfolio to lean more into better-for-you a lot
of the partners that we have also were positioned there. And so we're seeing the natural growth in that area and
that would lend to most of what you're seeing from our partner brand growth.

RICK PUCKETT: The other category, Akshay, is essentially contract manufacturing. And with the sale of private
brands, we actually took some contract manufacturing out as part of that sale, but it does include the Baptista's
now. So the other business that Baptista does is showing up in the other category.

AKSHAY JAGDALE: So it's basically the reclassification that's causing the growth to look--

RICK PUCKETT: To some degree, we still do a little bit of private brands as well as very little and that shows up in
that other category as well. So it's everything other than branded and/or partner brands.

AKSHAY JAG DALE: Right. But the point is it's showing 53% growth year-to-date. That's partly just driven by the
reclassification, mainly?

RICK PUCKETT: Yes, yes.

AKSHAY JAGDALE: Okay. And then just going back to an earlier question on the brand Late July. What impact is it
going to have on the top line in '15? I mean, I'm just trying to get a sense of how big the sales are because,
previously, it wasn't consolidated. So now, what's the revenue impact that we should be expecting on an annual
basis? And you mentioned it won't add EPS. So can you help me with that as well?

RICK PUCKETT: As it relates to Late July, we have not disclosed that, Akshay. It is a business that has been
around for a while and they've grown quite well. They continue to grow at percents well above 30%. So we're
excited to have them in our portfolio. I think we'll continue to let them grow as often as they want at those rates.

AKSHAY JAGDALE: So it will show up in your branded sales starting in 4Q?

RICK PUCKETT: Yes, that's correct.

AKSHAY JAGDALE: And order of magnitude, I mean, is this like a 5% contributor or 10%, 20%? I mean, is it -- we
have no sense of how big it is.

RICK PUCKETT: It's probably a 5% on branded kind of contribution.

AKSHAY JAG DALE: Okay. That's helpful. And going back to the M&A question, can you talk more strategically
about what type of assets -- I mean, specifically, where I'm coming from is how important is it for you to acquire a




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 197 of 285
                                  032014 Snyder'sLance Inc Earnings Call- Final

brand that could be DSD delivered, right? I mean, you acquired some brands that don't go through that route
system basically. But how important is it that a brand have that characteristic?

CARL LEE: I think, Akshay, let me help you with that. Again, I think, just back to Late July, I think that we will see it
slightly accretive on the bottom line and it will be a fast-growing brand that will help us with the top line. So it will
have impact on both lines as we continue to expand that brand and that relationship.

As far as future acquisitions, I mean, we're committed to DSD. It's been an important part of our overall business.
We prefer brands that leverage DSD. Late July will clearly do that and that will be an advantage for the brand and
also an advantage for our DSD system. But you also realize that we've bought Snack Factory and Snack Factory
does not go through our DSD system. It goes through its own direct system. It goes directly into the deli.

So we look at lots of different things other than just DSD. So while we would prefer picking up additional brands,
with DSD is not a requirement and we look both for the brands and their positioning and their retail reach and let
each one be kind of judged on its own as to how it fits into our overall strategy and how we're going to continue to
build our total business.

AKSHAY JAGDALE: Okay. And sort of, last one on the branded side in terms of sales growth. If you were to
exclude the sandwich category or branded sales, what's the growth rate for the other 3 brands roughly so far this
year? I mean, are you meeting your sort of targets of mid-single digit growth on those branded sales? Or just give
me a sense of how that part of your portfolio is doing.

CARL LEE: I think that you've got access to Nielsen and then you can look at the numbers yourself. But I think that
if you take a look, with sandwich crackers in, our topline performance is relatively flat. We're up 1% year-to-date.
That number would change dramatically if we did not have sandwich crackers in it. And the sandwich crackers,
again, we've intentionally took that through a renovation process, which has created a little bit of a distraction both
for our consumers, our customers and our sales, while we're changing the carton and changing the overall
positioning. We've got the courage to do that because we know it's the right thing to do for the long term. But our
business performance, if you look underneath, excluding sandwich crackers, is dramatically different than it is with
this included, but it is by design because we wanted to position our brand for long-term growth. Did that help?

AKSHAY JAG DALE: And what's the issue with the consumer regarding the sandwich cracker? I mean you're going
through a renovation. I know you've also added some new flavor, varieties, et cetera, which I would consider, like,
true innovation. But what's the issue? Because household penetration has been low and that's been sort of the
argument that in favor of growth. So in your opinion, what's missing there? And with the renovation, what are you
addressing?

CARL LEE: With the renovation, we're addressing the overall packaging design. We've moved to a carton from the
old traditional tray. The tray was the customary packaging for sandwich crackers for probably about 30 to 40 years.
And we've moved to a new carton to bring it up to speed.

The carton has allowed us, to your point, to be able to launch our Bolds. Our Bolds is a six-count package versus
traditional tray and an eith-pack. And our Bolds have performed quite well. It caters to millennials and caters to a
whole new consumer base and it's done extremely well for us because it's all around spicy flavors and a different
position for sandwich crackers.

So what we're experiencing is we have not lost household penetration. What we've lost is a little bit of frequency.
Consumers because of the change to the packaging, it takes a little bit of time for consumers to pause and be able
to pick up the same products that they've picked up in the past. And because of that, we're not quite seeing the
same frequency we had in the past.

So now that we've got the packaging conversion complete and storing as much as all of our products will be in the
new closed carton. In November or in October, rather, we launched some additional advertising with a new radio
campaign that's been up and down the East Coast. We launched some additional FSI coverage and we launched
some other consumer events, and we've seen very good response, albeit early, for 04 as we've move through the


      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 198 of 285
                                 Q3 2014 Snyder'sLance Inc Earnings Call - Final

renovation process and are beginning now to move into the launch program of being able to take our new
packaging and our new positioning out to the consumers and early response has been good.

AKSHAY JAGOALE: Great. Thank you. I'll pass it on.

OPERATOR: (Operator Instructions). Jonathan Feeney.

JONATHAN FEENEY, ANALYST, ATHLOS RESEARCH: Thanks very much. Good morning, guys.

CARL LEE: Good morning, John.

RICK PUCKETT: Good morning.

JONATHAN FEENEY: When you look at the Lance brand revitalization, is there a SKU rationalization component to
that? And could you quantify that roughly for us if there is a SKU rationalization going on?

CARL LEE: There hasn't been that much of an SKU rationalization so far. In fact, we've added SKUs. The Bold line
that we were just talking about is the new. With the Bolds, we've come out with two new flavors in the box and then
we've also come out with two new flavors on the single serve as well and we've got a third player coming out earlier
this year or for 2015. So it has been additional SKUs on sandwich crackers, again, leaning into getting new
consumers and expanding it.

JONATHAN FEENEY: So in spite -- I guess, what I'm getting at is -- I know you had some new products there, so I
guess some of the new products are clearly additive. So the core products maybe have slowed down a little bit
more and that's what you're talking about with a little bit less frequency.

CARL LEE: Yes, but you mentioned SKU rationalization and we have not had the SKU rationalization. We kept our
core flavors out there that we have previous had.

JONATHAN FEENEY: Got you. Okay. I was just trying to figure you maybe reshuffled a little bit. It sounds like you
didn't. Okay. The change in distribution regime has been a significant step forward for the company for the past few
years. Has there been any major variance outside of this quarter or recently by geography? When you look just at
those branded products, are there certain regions that are huge out-performers, underperformers that are worthy of
note?

CARL LEE: We've seen good performance across the country. I mean, we've got high BOis and high CO Is in the
East Coast for a lot of our brands. But we're adding routes in L.A., for example, and we're adding routes out in
California. So we've seen good performance across the board in both core markets for some other brands like SOH
or Cape, but also in the new developing markets out West. So we've seen good performance across our OSO and
we look at velocity, we look at display execution, we look at distribution and ACV coverage and we're seeing growth
across all of our major markets.

JONATHAN FEENEY: And, Carl, just one last one for you. It would seem that there's a lot more in -- I might have
talked about this before, but there's a lot more than $350 million or so in partner revenue opportunities when you
consider $18 billion of salty snacking of the 35 total that aren't with Frito, Kellogg or Mondelez right now. I mean,
you agree there's a much bigger opportunity here particularly in the better-for-you piece around partner brands. And
could you give us a sense of maybe how much capacity is available in your present route network to take on that
kind of opportunity over the next few years?

CARL LEE: I think that there is an opportunity, to acknowledge your question. I think we're being very careful and
very wise about what we do there because it is an important asset. It needs to be managed very carefully. It needs
to focus on the brands that we carry today and make sure they're all supported, both our core company brands and
also our partner brands and make sure that we're providing the service that our retailers expect. So while there is
upside to expand, we're going to be very careful there and make sure that when a Late July opportunity comes
along that we can really target very precisely around focusing on executing that brand superbly well.



     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 199 of 285
                                  032014 Snyder'sLance Inc Earnings Call- Final

And so we would rather go a mile deep than an inch deep and be very wide with the selection and branch we cover.
So there is capacity. We're just going to be very strategic on how we use it. But if we did choose to expand it,
having an IBO operation allows us to expand a little bit more effectively and efficiently, both for the benefit of the
IBO with an opportunity for them to expand their routes or sale stores but also for the company would be very
efficient.

OPERATOR: I'm showing no further questions at this time. I'd like to turn the call back over to Carl Lee, Chief
Executive Officer.

CARL LEE: Thank you, Tanya. I appreciate the call. I appreciate everyone's participation today. I appreciate your
questions. I think that if you take a look at our overall business, 03's performance could have been better. We'll be
the first to say that. We've been very clear about what's happening. I think a lot of what was driven in our
performance was our sandwich crackers, which was intentional because we did decide strategically to make some
changes there with our packaging and go through about a 13-month renovation process to bring that business out
in a much stronger position than what it was before. We're pleased with what we're seeing so far in 04 with the
results on the sandwich crackers business. We're also seeing some pickup in our SOH-branded pretzels and we
see continued strong growth on both our Cape Cod and also our Snack Factory. We're also very excited about our
new expanded relationship with Late July and see that as a real win-win for Nicole and her team as they continue to
run that business from Boston and in their operation up there and we support them with our distribution and
manufacturing capabilities. So we've got a very strong business that we've been able to transition into a branded
operation, and we're very excited and very confident about our future. And while one quarter is important, one
quarter does not make a year and one year does not make a great company and we're focused here for the long
term. So we appreciate your continuing interest, and we'll make ourselves available for follow-up questions as they
come up. I wish everybody a very good day, and thanks very much for attending our call. We value your time.

OPERATOR: Ladies and gentlemen, this concludes today's conference. Thank you for your participation, and have
a wonderful day.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Transcripts are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or
incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.

THE INFORMATION CONTAINED IN EVENT TRANSCRIPTS IS A TEXTUAL REPRESENTATION OF THE
APPLICABLE COMPANY'S CONFERENCE CALL AND WHILE EFFORTS ARE MADE TO PROVIDE AN
ACCURATE TRANSCRIPTION, THERE MAY BE MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN
THE REPORTING OF THE SUBSTANCE OF THE CONFERENCE CALLS. IN NO WAY DOES THOMSON
FINANCIAL OR THE APPLICABLE COMPANY OR THE APPLICABLE COMPANY ASSUME ANY
RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE INFORMATION
PROVIDED ON THIS WEB SITE OR IN ANY EVENT TRANSCRIPT. USERS ARE ADVISED TO REVIEW THE
APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC FILINGS
BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: November 7,2014




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 200 of 285
                       Q3 2014 Snyder'sLance Inc Earnings Call - Final


End of Document




    Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 201 of 285
    Press Release: Snyder's-Lance, Inc. announces creation of a "Better for
     You" Division and Increased Investment in Late July Organic Snacks
                                                Dow Jones Institutional News
                                           November 4,2014 Tuesday 10:45 AM GMT


Copyright 2014 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2014, Dow Jones & Company, Inc.



        DOW JONES                     s

Length: 788 words

Body


Snyder's-Lance, Inc. announces creation of a "Better for You" Division and Increased Investment in Late July
Organic Snacks

- Announces a new division with focus on "better for you" snacks

- Increases "better for you" offerings to consumers

- Will leverage DSD distribution to expand Late July organic products national reach

PR Newswire

CHARLOTTE, N.C., Nov. 4, 2014

CHARLOTTE, N.C., Nov. 4, 2014 IPRNewswirel -- Snyder's-Lance, Inc. (NASDAQ: LNCE) ("Snyder's-Lance")
today announced the creation of a new, "better for you" division as well as an increase in its investment in Late July
Snacks, LLC ("Late July") -- a leader in organic and non-GMO snacks. Today's announcement supports the
Snyder's-Lance goal of creating a stronger presence in a healthier, more sustainable food industry.

"We see our company growing and evolving to become the trusted leader in snacking, including

better for you snacking options," said Carl E. Lee, Jr., President and Chief Executive Officer of Snyder's-Lance. "To
support this direction, we needed the right partner which we found in Nicole Dawes and Late July. While we have
been ahead of our competitors in providing healthy snacks, this new division intensifies that focus and enables us to
become the trusted leader in healthy snacking and sustainable food. This effort continues our overall transformation
as a company which started with the acquisition of Snack Factory (R)Pretzel Crisps(R) in late 2012 and the
acquisition of Baptista's(R) Bakery, as well as the divestiture of Lance Private Brands in the middle of this year.
Today, Snyder's-Lance is uniquely positioned to succeed as we have scale and an industry leading national Direct
Store Delivery ("DSD") distribution that is not always accessible to emerging brands -- yet we are nimble and able
to respond to rapidly changing consumer tastes with our exceptional innovation capabilities. We look to take full



       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 202 of 285
       Press Release: Snyder's-Lance, Inc. announces creation of a "Better for You" Division and Increased
                                   Investment in Late July Organic Snacks

advantage of this position, bringing significant resources and research capabilities to Late July in support of their
mission to expand organic and non-GMO snacks."

In just a few years, Late July has become a leader in the industry with the number one organic tortilla chip. Nicole
Bernard Dawes, CEO and Founder of Late July will retain her ownership position in the company, and with her
entire team will continue to run Late July from their Boston, MA and San Francisco Bay Area offices. "I wasn't
looking to sell out, so the opportunity to create a better for you platform with a focus on organic and non-GMO foods
from the ground up was just what I was looking for," said Ms. Dawes. "What excites me most about our relationship
with this new division is the ability to continue being an alternative to the big food conglomerates and the guarantee
that Late July will always be synonymous with leadership and advocacy for organic and non-GMO foods. This
partnership also makes Late July the only organic, non-GMO food brand with access to its own national direct store
distribution (DSD) system which is a game-changer for sustainable food."

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida,
Wisconsin and Ohio. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Snack
Factory(R) Pretzel Crisps(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), Eatsmart(TM), 0-
Ke-Doke(R) and other brand names. Products are distributed nationally through grocery and mass merchandisers,
convenience stores, club stores, food service outlets and other channels. LNCE-E

About Late July Organic Snacks

An organic snacks pioneer, Late July offers a full line of organic tortilla chips and crackers. Led by Founder, CEO
and mom Nicole Bernard Dawes, Late July is dedicated to its mission of ensuring future generations of families
always have access to delicious snack foods made with certified USDA organic, non-GMO ingredients that are free
of synthetic pesticides, chemical fertilizers and antibiotics. Founded in 2003, the company celebrated its 10th
anniversary in 2013.

Logo - http://photos.prnewswire.com/prnh/20110411/CL80943LOGO

SOURCE Snyder's-Lance, Inc.

/Web site: http://www.snyderslance.com

Access Investor Kit for Snyder's-Lance, Inc.

Visit http://www.companyspotlight.com/partner?cp_code=A591 &isin=US8335511 049

(END) Dow Jones Newswires

November 04,201405:45 ET (10:45 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: November 5,2014



      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 203 of 285
     Press Release: Snyder's-Lance, Inc. announces creation of a "Better for You" Division and Increased
                                 Investment in Late July Organic Snacks




End of Document




    Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 204 of 285
 Snyder's-Lance, Inc. announces creation of a "Better for You" Division and
   Increased Investment in Late July Organic Snacks; - Announces a new
               division with focus on "better for you" snacks
                                                           PR Newswire
                                          November 4,2014 Tuesday 5:45 AM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 685 words
Dateline: CHARLOTTE, N.C., Nov. 4, 2014

Bod


Snyder's-Lance, Inc. (NASDAQ: LNCE) ("Snyder's-Lance") today announced the creation of a new, "better for you"
division as well as an increase in its investment in Late July Snacks, LLC ("Late July") - a leader in organic and non-
GMO snacks. Today's announcement supports the Snyder's-Lance goal of creating a stronger presence in a
healthier, more sustainable food industry.

"We see our company growing and evolving to become the trusted leader in snacking, including

better for you snacking options," said Carl E. Lee, Jr., President and Chief Executive Officer of Snyder's-Lance. "To
support this direction, we needed the right partner which we found in Nicole Dawes and Late July. While we have
been ahead of our competitors in providing healthy snacks, this new division intensifies that focus and enables us to
become the trusted leader in healthy snacking and sustainable food. This effort continues our overall
transformation as a company which started with the acquisition of Snack Factory ®Pretzel Crisps® in late 2012
and the acquisition of Baptista's® Bakery, as well as the divestiture of Lance Private Brands in the middle of this
year. Today, Snyder's-Lance is uniquely positioned to succeed as we have scale and an industry leading national
Direct Store Delivery ("DSD") distribution that is not always accessible to emerging brands - yet we are nimble and
able to respond to rapidly changing consumer tastes with our exceptional innovation capabilities. We look to take
full advantage of this position, bringing significant resources and research capabilities to Late July in support of their
mission to expand organic and non-GMO snacks."

In just a few years, Late July has become a leader in the industry with the number one organic tortilla chip. Nicole
Bernard Dawes, CEO and Founder of Late July will retain her ownership position in the company, and with her
entire team will continue to run Late July from their Boston, MA and San Francisco Bay Area offices. "I wasn't
looking to sell out, so the opportunity to create a better for you platform with a focus on organic and non-GMO foods
from the ground up was just what I was looking for," said Ms. Dawes. "What excites me most about our relationship
with this new division is the ability to continue being an alternative to the big food conglomerates and the guarantee
that Late July will always be synonymous with leadership and advocacy for organic and non-GMO foods. This
partnership also makes Late July the only organic, non-GMO food brand with access to its own national direct store
distribution (DSD) system which is a game-changer for sustainable food."

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida,
Wisconsin and Ohio. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack Factory®


      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 205 of 285
   Snyder's-Lance, Inc. announces creation of a "Better for You" Division and Increased Investment in Late July
                            Organic Snacks; - Announces a new division with foc ....

Pretzel Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart(TM), O-Ke-Doke® and other
brand names. Products are distributed nationally through grocery and mass merchandisers, convenience stores,
club stores, food service outlets and other channels. LNCE-E

About Late July Organic Snacks
An organic snacks pioneer, Late July offers a full line of organic tortilla chips and crackers. Led by Founder, CEO
and mom Nicole Bernard Dawes, Late July is dedicated to its mission of ensuring future generations of families
always have access to delicious snack foods made with certified USDA organic, non-GMO ingredients that are free
of synthetic pesticides, chemical fertilizers and antibiotics. Founded in 2003, the company celebrated its 10th
anniversary in 2013.

Logo -http://photos.prnewswire.com/prnh/20110411/CL80943LOGO

SOURCE Snyder's-Lance, Inc.


CONTACT: Joey Shevlin, 704-557-8850


Load-Date: November 5, 2014


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 206 of 285
                                  *Snyders-Lance 3Q EPS $1.94 >LNCE
                                                 Dow Jones Institutional News
                                           November 4, 2014 Tuesday 11 :00 AM GMT


Copyright 2014 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2014, Dow Jones & Company, Inc.



  C     DOW JONES NE


Length: 5330 words

Body


4 Nov 201406:00 ET *Snyders-Lance 3Q Net $137.8M >LNCE

4 Nov 2014 06:00 ET *Snyders-Lance 3Q Rev $409.3M >LNCE

4 Nov 2014 06:00 ET Press Release: Snyder's-Lance, Inc. Reports Results for Third Quarter 2014

Snyder's-Lance, Inc. Reports Results for Third Quarter 2014

- Net revenue of $409 million, a 6.2% increase over prior year adjusted for discontinued operations

- Earnings per diluted share was flat year over year at $0.24 excluding discontinued operations and special items

- Earnings per diluted share of $0.19 excluding discontinued operations but including special items

PR Newswire

CHARLOTTE, N.C., Nov. 4, 2014

CHARLOTTE, N.C., Nov. 4, 2014/PRNewswirel-- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported results
for its third quarter of 2014.

Comments from Management

"We continue to successfully complete our transition to become a premium and differentiated branded snack food
company" commented Carl E. Lee, Jr., President and Chief Executive Officer. "Our team successfully executed the
carve-out of Private Brands and made good progress with the Baptista's integration. As a result, Baptista's has
added substantial new 'better for you' product capabilities for 2015. We also just announced an increased
investment in Late July, a market leader in organic and non-GMO snacks. Each of these projects would be
noteworthy by themselves, so having a talented team that can manage these initiatives while executing the day to
day operations is impressive. Revenue growth is pacing ahead of expectations on new products innovation and
'better for you' offerings, while we deal with the same headwinds all food companies are experiencing on base
business. We continue to accelerate our efforts on three product and revenue fronts, 1) innovation 2) 'better for you'


      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 207 of 285
                                       *Snyders-Lance 3Q EPS $1.94 >LNCE

snacks and 3) base business renovation to drive excitement. We expect to finish 2014 strong and to have a fast
start in 2015, having launched a number of Q4 consumer programs."

Mr. Lee continued, "As we execute our plans, we see our company growing and becoming an even stronger leader
in innovation and 'better for you' snacking options. Snyder's-Lance is uniquely positioned to succeed as we have
scale and an industry leading Direct Store Delivery (DSD) distribution system that is simply not available to many
smaller emerging brands. Our efforts show we are nimble and able to respond to rapidly changing consumer tastes.
As we complete 2014, we will look to build momentum on our top line leading into 2015, continue executing on our
previously announced Cost Reduction & Margin Improvement program and positioning Snyder's-Lance brands to
be the favorite destination of consumers for all of their snacking choices."

Third Quarter and Year to Date Results

Net revenue for the third quarter ended September 27, 2014 was $409 million, an increase of 6.2% compared to
prior year net revenue of $385 million when adjusted for discontinued operations. Net income excluding special
items in the third quarter of 2014 was $17.0 million, or $0.24 per diluted share, as compared to net income
excluding special items of $16.7 million for the third quarter of 2013, or $0.24 per diluted share when adjusted for
discontinued operations. Net income from continuing operations including special items was $13.7 million for the
third quarter of 2014, or $0.19 per diluted share, as compared to net income from continuing operations including
special items of $16.4 million for the third quarter of 2013, or $0.24 per diluted share. Net income from discontinued
operations for the third quarter of 2014 included the recognition of an after-tax gain on the sale of Private Brands of
$123.4 million, or $1.74 per diluted share. Special items associated with continuing operations for the third quarter
of 2014 included after-tax expenses of $0.6 million for restructuring charges and professional fees and a $2.1
million deferred tax revaluation which was required as a result of the sale of Private Brands. Special items
associated with continuing operations for the third quarter of 2013 included after-tax expenses of $0.3 million for
self-funded medical expenses.

Net revenue and net income information for the first nine months of both 2014 and 2013 includes continuing and
discontinued operations for the first six months of the year but excludes discontinued operations for the third quarter
in order to ensure comparability. Net revenue for the nine months ended September 27,2014 was $1.31 billion, an
increase of 5.1 % compared to prior year net revenue of $1.24 billion. Net income excluding special items for the
first nine months of 2014 was $55.9 million, or $0.79 per diluted share, as compared to net income excluding
special items of $53.4 million for the first nine months of 2013, or $0.76 per diluted share when adjusted to exclude
discontinued operations for the third quarter of 2013. Special items associated with continuing operations for the
first nine months of 2014 included after-tax expenses of $4.8 million for impairment charges, $2.3 million for
restructuring charges, $2.0 million in professional fees, $0.6 million for self-funded medical expenses and a $2.1
million deferred tax revaluation. Special items associated with continuing operations for the third quarter of 2013
included after-tax expenses of $3.0 million for self-funded medical expenses and $1.2 million for impairment
charges.

Net income including special items and discontinued operations for the first nine months of 2014 was $166.3
million, or $2.35 per diluted share, as compared to net income including special items and discontinued operations
of $55.7 million for the first nine months of 2013, or $0.80 per diluted share. Net income from discontinued
operations for the first nine months of 2014 included the recognition of an after-tax gain on the sale of Private
Brands of $122.1 million, or $1.72 per diluted share. The gain on the sale of Private Brands also had an impact on
our cash flow from operating activities. For the first nine months of 2014, we had net cash used in operating
activities of $1.4 million, which was primarily due to approximately $89 million in taxes paid associated with the gain
on the sale. When excluding this tax payment associated with the sale, net cash provided by operating activities is
$87.6 million, which is consistent with our expectations.

Dividend Declared




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 208 of 285
                                      *Snyders-Lance 3Q EPS $1.94 >LNCE

The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on November 28, 2014 to stockholders of record at the close of business
on November 18, 2014.

Estimates provided for 2014

The Company estimates net revenue for the full year 2014 to increase into the range of $1.73 to $1.74 billion.
Earnings per diluted share excluding special items are expected to be between $1.07 and $1.12, adjusted for recent
transactions. Capital expenditures for 2014 are projected to be between $70 and $72 million, including capacity
expansion for Baptista's.

Conference Call

Management will conduct a conference call and live webcast at 9:00 am eastern time on Tuesday, November 4,
2014 to review the Company's third quarter results. The conference call and accompanying slide presentation will
be webcast live through the Investor Relations section of the Company's website, www.snyderslance.com.ln
addition, the slide presentation will be available to download and print approximately 30 minutes before the webcast
at           www.snyderslance.com . To participate in the conference call, the dial-in number is (844) 830-1960 for
U.S. callers or (315) 625-6883 for international callers. The conference 10 is 22883599. A continuous telephone
replay of the call will be available between 3:00pm on November 4 and midnight on November 12. The replay
telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access
code is 22883599. Investors may also access a web-based replay of the conference call at
www.snyderslance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio
and Wisconsin. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella O'oro(R), Eatsmart(TM), O-Ke-Ooke(R),
and other brand names along with a number of third party brands. Products are distributed nationally through
grocery and mass merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-
E

Cautionary Information about Forward Looking Statements

This news release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include projections regarding future revenues, earnings and other results which are based
upon the Company's current expectations and assumptions and statements regarding the Company's acquisition of
Baptista's Bakery and the sale of its Private Brands, which are subject to a number of risks and uncertainties,
including our ability to generate revenues and earnings generated by Private Brands and cost reductions to offset
overhead costs previously covered by Private Brands. Factors that could cause actual results to differ include
general economic conditions; volatility in the price, or availability of inputs, including raw materials, packaging,
energy and labor; price competition and industry consolidation; changes in our top retail customer relationships;
failure to successfully integrate acquisitions; loss of key personnel; failure to execute and accomplish our strategy;
concerns with the safety and quality of certain food products or ingredients; adulterated, misbranded or mislabeled
products or product recalls; disruption of our supply chain or information technology systems; improper use of social
media; changes in consumer preferences and tastes or inability

4 Nov 2014 06:00 ET Press Release: Snyder's-Lance, Inc. Reports -2-

to innovate or market our products effectively; reliance on distribution through a significant number of independent
business owners; protection of our trademarks and other intellectual property rights; impairment in the carrying


     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 209 of 285
                                       *Snyders-Lance 30 EPS $1.94 >LNCE

value of goodwill or other intangible assets; new regulations or legislation; interest and foreign currency exchange
rate volatility and the interests of a few individuals who control a significant portion of our outstanding shares of
common stock may conflict with those of other stockholders, which have been discussed in greater detail in our
most recent Form 10-K and other reports filed with the Securities and Exchange Commission.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES Condensed Consolidated Statements
of Income (Unaudited) For the Quarters and Nine Months Ended September
27, 2014 and September 28, 2013


                            Quarter Ended                Nine Months Ended

(in thousands,
except per share        September      September     September         September
data)                   27,   2014     28,   2013    27,  2014         28,  2013
                       -----------    -----------    ----------    ------------
Net revenue             $ 409,308      $ 385,242     $1,181,920    $1,122,272
Cost of sales               266,088        243,767      760,625       714,005
                       -----------    -----------    ----------    ----------
Gross margin                143,220        141,475      421,295       408,267

Selling, general
 and
 administrative             116,659        115,945       354,035         339,356
Impairment charges                                         7,503           1,900
Loss/(gain) on sale
 of route
 businesses, net                 22          (465)       (1,438)         (2,057)
Other
 expense/(income),
 net                             61       (4,541 )           642         (7,158)
                       -----------    -----------    ----------    ----------
Income before
 interest and
 income taxes                26,478         30,536        60,553          76,226

Interest expense,
 net                         2,984          3,742         10,485       10,702
                       -----------    -----------    ----------    ----------
Income before
 income taxes                23,494         26,794        50,068          65,524

Income tax expense           9,809         10,174        17,719        25,184
                       -----------    -----------    ----------    ----------
Income from
 continuing
 operations                  13,685         16,620        32,349          40,340
Discontinued
 operations, net of
 income tax (Note
 3)                         124,097          6,492       133,942          15,710
Net income                  137,782         23,112       166,291          56,050
Net income
 attributable to
 noncontrolling
 interests                       16            213            32             329
Net income
 attributable to
 Snyder's-Lance,
 Inc.                   $   137,766    $    22,899   $   166,259   $      55,721




     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 210 of 285
                                     *Snyders-Lance 3Q EPS $1.94 >LNCE

Amounts
attributable to
Snyder's-Lance,
Inc. :
Continuing
 operations           $    13,669    $    16,407      $      32,317        $      40,011
Discontinued
 operations               124,097          6,492            133,942               15,710
Net income            $   137,766    $    22,899      $     166,259        $      55,721
                          =======        =======          =========            =========



Basic earnings per
share:
Continuing
 operations           $      0.19    $         0.24   $        0.46        $        0.58
Discontinued
 operations                  1. 77          0.09               1. 91                0.22
Net income            $      1. 96   $      0.33      $        2.37        $        0.80
                          =======        =======          =========            =========


Weighted average
 shares outstanding
 - Basic                   70,266         69,459             70,142               69,243

Diluted earnings
per share:
Continuing
 operations           $      0.19    $         0.24   $        0.46        $        0.58
Discontinued
 operations                  1. 75             0.09            1. 89                0.22
Net income            $      1. 94   $         0.33   $        2.35        $        0.80
                          =======        =======          =========            =========


Weighted average
 shares outstanding
 - Diluted                 71,001         70,294             70,869               70,013

Cash dividends
 declared per
 share                $      0.16    $         0.16   $        0.48        $        0.48

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
 Condensed Consolidated Balance Sheets (Unaudited)
 As of September 27, 2014 and December 28, 2013



                                           September 27,                   December 28,
(in thousands, except share data)               2014                            2013

                ASSETS
Current assets:
Cash and cash equivalents                  $          113,244          $           14,080
Accounts receivable, net of
 allowances of $1,718 and $1,535,
 respectively                                         133,567                     121,599
Inventories                                           123,807                     100,447
Prepaid income taxes                                                                9,094
Deferred income taxes                                     15,056                   15,391
Assets held for sale                                      13,179                   15,314
Prepaid expenses and other current
 assets                                                   19,445                   22,925
Current assets of discontinued



     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 211 of 285
                                      *Snyders-Lance 30 EPS $1.94 >LNCE

 operations    (Note 3)                                            37,416

Total current assets                             418,298         336,266

Noncurrent assets:
Fixed assets, net                                421,896          312,527
Goodwill                                         484,387          422,318
Other intangible assets, net                     508,661          516,607
Other noncurrent assets                           19,727           22,250
Noncurrrent assets of discontinued
 operations (Note 3)                                              154,626

Total assets                              $    1,852,969    $   1,764,594



LIABILITIES AND STOCKHOLDERS' EQUITY
Current liabilities:
Current portion of long-term debt         $        8,561    $      17,291
Accounts payable                                  56,826           45,966
Accrued compensation                              28,064           27,530
Accrued casualty insurance claims                  4,443            6,262
Accrued selling and promotional costs             18,172           12,636
Income tax payable                                29,544
Other payables and accrued
 liabili ties                                     23,641           22,016
Current liabilities of discontinued
 operations (Note 3)                                               14,503

Total current liabilities                        169,251          146,204

Noncurrent liabilities:
Long-term debt                                   442,406          480,082
Deferred income taxes                            163,563          190,393
Accrued casualty insurance claims                  7,715            5,567
Other noncurrent liabilities                      21,559           24,143
Noncurrent liabilities of
 discontinued operations (Note 3)                                     305

Total liabilities                                804,494          846,694

Commitments and contingencies

Stockholders' equity:
Common stock, $0.83 1/3 par value.
 Authorized 110,000,000 shares;
 70,269,682 and 69,891,890 shares
 outstanding, respectively                        58,556           58,241
Preferred stock, $1.00 par value.
Authorized 5,000,000 shares; no
shares outstanding
Additional paid-in capital                       773,934          765,172
Retained earnings                                217,739           85,146
Accumulated other comprehensive
  (loss)/income                                    (956)           10,171

Total Snyder's-Lance, Inc.
 stockholders' equity                          1,049,273          918,730
Noncontrolling interests                           (798 )           (830)

Total stockholders' equity                     1,048,475          917,900
Total liabilities and stockholders'
 equity                                   $    1,852,969    $   1,764,594



     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 212 of 285
                                     *Snyders-Lance 3Q EPS $1.94 >LNCE



SNYDER'S-LANCE, INC. AND SUBSIDIARIES
 Condensed Consolidated Statements of Cash Flows (Unaudited)
 For the Nine Months Ended September 27, 2014 and September 28, 2013

                                               Nine Months Ended

                                        September 27,     September 28,
(in thousands)                               2014              2013

Operating activities:
Net income                               $     166,291     $       56,050
Adjustments to reconcile net income
to cash from operating activities:
Depreciation and amortization                   46,084             44,805
Stock-based compensation expense                 4,962              4,397
Loss/(gain) on sale of fixed assets,
 net                                               827             (1,022)
Gain on sale of route businesses               (1,438)             (2,057 )
Gain on sale of Private Brands,
excluding transaction costs                  (229,322)
Impairment charges                               7,503               1,900

4 Nov 201406:00 ET Press Release: Snyder's-Lance, Inc. Reports -3-
Deferred income taxes                         (26,899)               8,962
Provision for doubtful accounts                  1,413               1,812
Changes in operating assets and
 liabilities, excluding business
 acquisition and disposal                       29,163         (40,374)
Net cash (used in)/provided by
 operating activities                          (1,416)             74,473



Investing activities:
Purchases of fixed assets                     (52,990)         (55,874)
Purchases of route businesses                 (19,102)         (26,798)
Proceeds from sale of fixed assets               1,843            4,552
Proceeds from sale of route
 businesses                                     21,072             25,004
Proceeds from sale of investments                                     921
Proceeds from sale of Private
Brands                                         430,017
Business acquisition, net of cash
 acquired                                    (202,230)             (1,513)

Net cash provided by/(used in)
 investing activities                          178,610         (53,708)



Financing activities:
Dividends paid to stockholders                (33,666)         (33,243)
Dividends paid to noncontrolling
 interests                                                           (232)
Debt issuance costs                            (1,854 )
Issuances of common stock                        5,442           10,514
Repurchases of common stock                    (1,328)            (709)
Repayments of long-term debt                  (11,624)         (16,279)
Net (repayments)/proceeds from
 existing credit facilities                   (35,000)              26,805
Net cash used in financing




     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 213 of 285
                                      *Snyders-Lance 3Q EPS $1.94 >LNCE

 activities                                    (78,030)                    (13,144)



Effect of exchange rate changes on
 cash                                                                            (195)



Increase in cash and cash
 equivalents                                     99,164                          7,426
Cash and cash equivalents at
 beginning of period                            14,080                           9,276
Cash and cash equivalents at end of
 period                                    $   113,244               $          16,702



Supplemental information:
Cash paid for income taxes, net of
 refunds of $192 and $36,
 respectively                              $   113,246               $         29,056
Cash paid for interest                     $     8,976               $          9,806

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
 Reconciliation of Non-GAAP Measures (Unaudited)
 For the Quarters Ended September 27, 2014 and September 28, 2013



                                                                                Per
                                                      Net of                   Diluted
(in thousands, except per share data)                   Tax                     Share

Quarter Ended September 27, 2014
Net income attributable to Snyder's-Lance,
 Inc.                                             $     137,766            $     1.940

Gain on the sale of Private Brands                    (123,400)                (1.738)
Restructuring charges                                       329                  0.005
Professional fees                                           292                  0.004
Deferred tax revaluation                                  2,062                  0.029



Net income attributable to Snyder's-Lance,
 Inc., excluding special items*                   $      17,049            $     0.240



Quarter Ended September 28, 2013
Net income attributable to Snyder's-Lance,
 Inc.                                             $      22,899            $     0.326

Self-funded medical insurance claim                     263                      0.004
Gain on sale of Canadian assets                       (799)                    (0.012)
                                                -----------

Net income attributable to Snyder's-Lance,
 Inc., excluding special items                    $      22,363            $     0.318

Q3 2013 Discontinued operations GAAP net
 income                                                 (6,492)                (0.093)
Q3 2013 Special items associated with
 discontinued operations                                       799            0.012
                                                 -----------             ----------




     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 214 of 285
                                      *Snyders-Lance 3Q EPS $1.94 >LNCE

Net income from continuing operations
 excluding special items**                         $       16,670        $     0.237



* Includes both continuing and discontinued operations. All discontinued operations associated with the gain on the
sale of Private Brands were treated as special items to ensure comparable presentation.

** Q3 2013 discontinued operations were excluded in order to ensure comparable presentation with 2014.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
 Reconciliation of Non-GAAP Measures (Unaudited)
 For the Nine Months Ended September 27, 2014 and September 28, 2013



                                                                              Per
                                                        Net of               Diluted
(in thousands, except per share data)                     Tax                 Share

Nine Months Ended September 27, 2014
Net income attributable to Snyder's-Lance,
 Inc.                                              $      166,259        $     2.346

Gain on the sale of Private Brands                  (122,091)                723)
                                                                             (1.
Impairment charges                                      4,819               0.068
Restructuring charges                                   2,297               0.033
Professional fees                                       1,983               0.028
Self-funded medical insurance claim                       564               0.008
Deferred tax revaluation                                2,062               0.029
                                                  -----------          ----------

Net income attributable to Snyder's-Lance,
 Inc., excluding special items*                    $       55,893        $     0.789



Nine Months Ended September 28, 2013
Net income attributable to Snyder's-Lance,
 Inc.                                              $       55,721        $     0.796

Self-funded medical insurance claim                     2,995                  0.043
Impairment charges                                      1,192                  0.017
Gain on sale of Canadian assets                         (799)                (0.012)
                                                  -----------

Net income attributable to Snyder's-Lance,
 Inc., excluding special items                      $      59,109        $     0.844

Q3 2013 Discontinued operations GAAP net
 income                                                   (6,492)            (0.093)
Q3 2013 Special items associated with
 discontinued operations                                         799           0.012



Net income from continuing and discontinued
 operations for the first six months of 2013
 and net income from continuing operations
 for Q3 2013, excluding special items**             $      53,416        $     0.763



* Includes both continuing and discontinued operations. All discontinued operations associated with the gain on the
sale of Private Brands were treated as special items to ensure comparable presentation.




     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 215 of 285
                                      *Snyders-Lance 30 EPS $1.94 >LNCE

** 03 2013 discontinued operations were excluded in order to ensure comparable presentation with 2014.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES Reconciliation of Non-GAAP Net Revenue
and Operating Cash Flow disclosure (Unaudited) For the Nine Months Ended
September 27, 2014 and September 28, 2013



(in thousands, except per share data)                                Net Revenue

Nine Months Ended September 27, 2014
Net Revenue from continuing operations                           $        1,181,920
Net Revenue from discontinued operations                                    124,256



Total Net Revenue included in earnings release                   $        1,306,176



Nine Months Ended September 28, 2013
Net Revenue from continuing operations                           $        1,122,272

Net Revenue from discontinued operations - first nine
 months 2013                                                                188,374
Net Revenue from discontinued operations - Q3 2013*                        (67,781)
Net Revenue from discontinued operations - first six months
 2013*                                                                      120,593



Total Net Revenue included in earnings release                   $        1,242,865



4 Nov 2014 06:00 ET Press Release: Snyder's-Lance, Inc. Reports -4-

* 03 2013 net revenue from discontinued operations was excluded in order to ensure comparable presentation as
the sale of Private Brands was completed at the beginning of 032014.

                                                                         Operating
(in thousands, except per share data)                                     Cash Flow

Nine Months Ended September 27, 2014
Net cash used in operating activities                                $      (1,416)
Taxes paid associated with the gain on sale of Private
 Brands**                                                                    89,000



Net cash provided by operating activities, excluding taxes
 paid**                                                              $       87,584



** Taxes paid for the gain on the sale of Private Brands were excluded as this operating cash outflow was
generated by a non-recurring transaction.

Logo - http://photos.prnewswire.com/prnh/20110411/CL80943LOGO

SOURCE Snyder's-Lance, Inc.

/Web site: http://www.snyderslance.com

Access Investor Kit for Snyder's-Lance, Inc.

Visit http://www.companyspotlight.com/partner?cp_code=A591 &isin=US8335511 049



     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 216 of 285
                                 *Snyders-Lance 30 EPS $1.94 >LNCE

4 Nov 201406:13 ET *Snyders-Lance 30 Adj EPS 24c >LNCE

4 Nov 201406:14 ET *Snyders-Lance Sees 2014 Rev $1.73B-$1.74B >LNCE

4 Nov 201406:14 ET *Snyders-Lance Sees 2014 Adj EPS $1.07-Adj EPS $1.12 >LNCE

4 Nov 201406:15 ET *Snyders-Lance Sees 2014 Capex $70M-$72M >LNCE

(MORE TO FOLLOW) Dow Jones Newswires (212-416-2800)

November 04,201406:15 ET (11:15 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: November 5,2014


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 217 of 285
               Snyder's-Lance posts 9M profit, sales rise.(Financial report)
                                                   just-food.com
                                                 November 4,2014


Copyright 2014 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2014 Aroq Limited

Length: 1272 words

Body


Byline: Hannah Abdulla

US snack maker Snyder's-Lance has posted a rise in net profit for the first nine months of the year, boosted by an
after-tax gain on the sale its private brands business.

The Pretzel Crisps maker reported net income for the nine months ended 27 September of $166.3m compared
with $55.7m for the same period a year earlier. Sales were also higher at $1.18bn compared with $1.12bn last year.

Net profit for the third quarter was up at $137.8m versus $23.1 m. Sales also increased by 6.2% to $409m.

The firm today announced the launch of a "better-far-you" snacks division with an increased investment in Late July
Snacks - a US organic and non-GMO snacks business.

CEO, Carl Lee, said: "As we execute our plans, we see our company growing and becoming an even stronger
leader in innovation and 'better for you' snacking options.

"Revenue growth is pacing ahead of expectations on new products innovation and 'better for you' offerings, while
we deal with the same headwinds all food companies are experiencing on base business. We continue to
accelerate our efforts on three product and revenue fronts: innovation; 'better for you' snacks and base business
renovation to drive excitement. We expect to finish 2014 strong and to have a fast start in 2015, having launched a
number of Q4 consumer programmes."

press release follows:

Snyder's-Lance, Inc. Reports Results for Third Quarter 2014

- Net revenue of $409 million, a 6.2% increase over prior year adjusted for discontinued operations

- Earnings per diluted share was flat year over year at $0.24 excluding discontinued operations and special items

- Earnings per diluted share of $0.19 excluding discontinued operations but including special items

CHARLOTTE, N.C., Nov. 4, 2014 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported results
for its third quarter of 2014.

Comments from Management

"We continue to successfully complete our transition to become a premium and differentiated branded snack food
company" commented Carl E. Lee, Jr., President and Chief Executive Officer. "Our team successfully executed the
carve-out of Private Brands and made good progress with the Baptista's integration. As a result, Baptista's has


       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 218 of 285
                            Snyder's-Lance posts 9M profit, sales rise.(Financial report)

added substantial new 'better for you' product capabilities for 2015. We also just announced an increased
investment in Late July, a market leader in organic and non-GMO snacks. Each of these projects would be
noteworthy by themselves, so having a talented team that can manage these initiatives while executing the day to
day operations is impressive. Revenue growth is pacing ahead of expectations on new products innovation and
'better for you' offerings, while we deal with the same headwinds all food companies are experiencing on base
business. We continue to accelerate our efforts on three product and revenue fronts, 1) innovation 2) 'better for you'
snacks and 3) base business renovation to drive excitement. We expect to finish 2014 strong and to have a fast
start in 2015, having launched a number of Q4 consumer programs."

Mr. Lee continued, "As we execute our plans, we see our company growing and becoming an even stronger leader
in innovation and 'better for you' snacking options. Snyder's-Lance is uniquely positioned to succeed as we have
scale and an industry leading Direct Store Delivery (DSD) distribution system that is simply not available to many
smaller emerging brands. Our efforts show we are nimble and able to respond to rapidly changing consumer tastes.
As we complete 2014, we will look to build momentum on our top line leading into 2015, continue executing on our
previously announced Cost Reduction & Margin Improvement program and positioning Snyder's-Lance brands to
be the favorite destination of consumers for all of their snacking choices."

Third Quarter and Year to Date Results

Net revenue for the third quarter ended September 27, 2014 was $409 million, an increase of 6.2% compared to
prior year net revenue of $385 million when adjusted for discontinued operations. Net income excluding special
items in the third quarter of 2014 was $17.0 million, or $0.24 per diluted share, as compared to net income
excluding special items of $16.7 million for the third quarter of 2013, or $0.24 per diluted share when adjusted for
discontinued operations. Net income from continuing operations including special items was $13.7 million for the
third quarter of 2014, or $0.19 per diluted share, as compared to net income from continuing operations including
special items of $16.4 million for the third quarter of 2013, or $0.24 per diluted share. Net income from discontinued
operations for the third quarter of 2014 included the recognition of an after-tax gain on the sale of Private Brands of
$123.4 million, or $1.74 per diluted share. Special items associated with continuing operations for the third quarter
of 2014 included after-tax expenses of $0.6 million for restructuring charges and professional fees and a $2.1
million deferred tax revaluation which was required as a result of the sale of Private Brands. Special items
associated with continuing operations for the third quarter of 2013 included after-tax expenses of $0.3 million for
self-funded medical expenses.

Net revenue and net income information for the first nine months of both 2014 and 2013 includes continuing and
discontinued operations for the first six months of the year but excludes discontinued operations for the third quarter
in order to ensure comparability. Net revenue for the nine months ended September 27,2014 was $1.31 billion, an
increase of 5.1 % compared to prior year net revenue of $1.24 billion. Net income excluding special items for the
first nine months of 2014 was $55.9 million, or $0.79 per diluted share, as compared to net income excluding
special items of $53.4 million for the first nine months of 2013, or $0.76 per diluted share when adjusted to exclude
discontinued operations for the third quarter of 2013. Special items associated with continuing operations for the
first nine months of 2014 included after-tax expenses of $4.8 million for impairment charges, $2.3 million for
restructuring charges, $2.0 million in professional fees, $0.6 million for self-funded medical expenses and a $2.1
million deferred tax revaluation. Special items associated with continuing operations for the third quarter of 2013
included after-tax expenses of $3.0 million for self-funded medical expenses and $1.2 million for impairment
charges.

Net income including special items and discontinued operations for the first nine months of 2014 was $166.3
million, or $2.35 per diluted share, as compared to net income including special items and discontinued operations
of $55.7 million for the first nine months of 2013, or $0.80 per diluted share. Net income from discontinued
operations for the first nine months of 2014 included the recognition of an after-tax gain on the sale of Private
Brands of $122.1 million, or $1.72 per diluted share. The gain on the sale of Private Brands also had an impact on
our cash flow from operating activities. For the first nine months of 2014, we had net cash used in operating
activities of $1.4 million, which was primarily due to approximately $89 million in taxes paid associated with the gain



      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 219 of 285
                           Snyder's-Lance posts 9M profit, sales rise.(Financial report)

on the sale. When excluding this tax payment associated with the sale, net cash provided by operating activities is
$87.6 million, which is consistent with our expectations.

original source: Snyder's-Lance

This article was originally published on just-food.com on 4 November 2014. For authoritative and timely food
business information visit http://www.just-food.com.


Load-Date: December 23, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 220 of 285
                                                      RECREATION
                                                The Stoneham Sun (Massachusetts)
                                                        October 29,2014


Copyright 2014 The Stoneham Sun
Distributed by Newsbank, Inc. All Rights Reserved

Section: MA NEWS; Pg. 9
Length: 1174 words

Body


Friends of the Fells

Babes in the Woods

 For family fun in nature come for guided activities in the woods with Friends of the Middlesex Fells. Drop-in format,
no pre-registration, free; for children of all ages. Please note that these hikes are not suitable for strollers.

Please check the Friends website calendar at www.fells.org for updates regarding weather conditions.

The following Babes Hikes are from 11 a.m. to noon on Tuesdays:

 Nov. 4: Crystal Spring to Virginia Wood. (Meet at the Greenwood Park parking lot, 144-150 Pond St., Stoneham,
across from the Stone Zoo.)

 Nov. 11: Sheepfold to Bear Hill. (Meet at the Sheepfold parking lot, 698 Fellsway West, off FeliswaylWestiRoute
28, Stoneham.)

Nov. 18: Long Pond Nature Trail. (Meet at the Long Pond parking lot, 532 South Border Rd., Winchester.)

Nov. 25: Woodland Path Trail. (Meet at the Flynn Rink, 300 Elm St., on the corner of Elm Street and Woodland
Road, Medford.)

Sunsets over Stoneham

Enjoy the ending rays of the day at various locations in Stoneham and Medford.

 On Oct 30, meet at Frank Taylor Memorial Soap Box Derby Track at The Sheepfold main parking, Fellsway West
(Rt. 28) Stoneham, 1 mile north of Elm Street in Medford.

 Soap Box Derby Track is within the 10 acres of open field known as the Sheepfold. The early 1950s artifact
testifies to the Depression born race. We will climb the thousand feet of Track to watch the sky color with sunset
hues. Be aware the destination is within a heavily used off leash dog park.

The events are free. An adult must accompany children. Steady Rain Cancels. Long sleeves, long pants, socks
and sturdy footwear, insect repellent, drinking water are suggested items to bring.

 Hike'n'Carry

On Sunday, Nov. 2, join Linda Schwetz for an all-ages hike and trail clean-up from Bellevue Pond to Wright's
Tower. Bags, gloves and verification of two community service hours will be provided. Meet at 2 p.m. sharp at the



       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 221 of 285
                                                   RECREATION

Bellevue Pond Parking Area (gate #5) at 68 South Border Road in Medford. Rain cancels. Call Linda at 617-803-
3173 for more information.

Long Pond in Late Autumn

 On Friday, Nov. 7, from 9:15 to 11 :30 a.m., join Boot Boutwell for a walk through the Long Pond area, looking at
the natural world as it prepares for winter. Will the group find a few late-blooming flowers or a few deciduous trees
still hanging onto their leaves? Come along and find out! The walk will focus on plant 10 as well as fun and
interesting natural history. Meet at the Long Pond Parking Lot on South Border Road in Winchester (approximately
532 S. Border Road). Steady rain cancels. All walks are open to the public and free of charge. For more
information, call Boot Boutwell at 781-729-4712.

Animal Habitats Walk

 On Sunday, Nov. 9, from 10 a.m. to noon, join Pete Costello of Zoo New England for a family-friendly walk to
explore and discuss animal and bird habitats, nests and animal signs in the Fells. Walking will be Easy to Moderate.
Bring water and binoculars. Meet at 10 a.m. at the Flynn Rink parking area on Woodland Road in Medford (300 Elm
St. - on the corner of Elm Street and Woodland Road). Rain cancels. Email Pete at pbeararl@yahoo.com for more
information.

Over, Under and In

 Using Waterpower along Spot Pond Brook: On Thursday, Nov. 13, at 7 p.m., Ryan Hayward of the Industrial Eden
project will give a presentation at Malden Public Library, 36 Salem St., Malden, on Spot Pond Brook as it was
altered and improved to suit the industrial community's needs of Haywardville, Melrose and Malden. Water
quenched human thirst, beautified land and powered mill machinery for hundreds of years. It was the lifeblood of
the regional economy, and it was here that the real Industrial Revolution began.

Stone Zoo

Help build playground

 In collaboration with KaBOOM!, MetLife Foundation, Bay State Financial, and Zoo New England, an exciting new
playground will soon be built at Zoo New England's Stone Zoo.

 Volunteers are needed to assist with the playground build days, as well as with project needs leading up to the
build days. Volunteers can assist in a variety of ways including, but not limited to: Inviting friends and family to
volunteer, soliciting food donations, acquiring tools and materials in advance of the project, overseeing kids'
activities and games during the build, and facilitating the playground construction on the build days.

 The playground at Stone Zoo will be built on Oct. 31, from 8 a.m. to 3 p.m. Volunteers are needed to help make
this playground a reality on Build Day as well as assist with project needs on Prep Days, Oct. 29 and Oct. 30,
leading up to Build Day.

If interested, e-mail szvolunteers@zoonewengland.com or call 781-438-9503 to learn how you can help.

The Stone Zoo is located 149 Pond St. in Stoneham.

Trick-or-treat

Children throughout New England are invited to trick-or-treat among the animals at Stone Zoo. Thrills, chills, and
animals lurk around every corner on the Trick-or-Treat Trail with treats provided by companies including Whole
Foods Melrose, Cascadian Farms, Honest Tea, Pretzel Crisps, Bare Snacks and Plum Organics.

 Other haunted happenings include creepy crafts generously provided by Michaels of Stoneham, ghoulish games,
costume contests and a haunted maze. Throughout the day, people can learn about the importance of enrichment



      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 222 of 285
                                                   RECREATION

as they watch as many of the animals receive pumpkins, generously donated by Whole Foods Melrose, as
enrichment items.

 The Empire Loan Charitable Foundation was created to support a wide range of community activities in and around
the neighborhoods where Empire Loan operates.

Colobus monkey birth

The staff at Stone Zoo is pleased to announce another birth of an Eastern black-and-white colobus monkey.

The baby, born on Oct, 14, to Teka (mother), age 6, and Isoke (father), age 8, made its exhibit debut last week.
The baby, whose sex is not yet known, joins its half-sibling, born on Sept. 10, 2014 at the zoo, on exhibit.

 Zoo New England participates in the Eastern Black-and-White Colobus Species Survival Plan, which is a
cooperative, inter-zoo program coordinated nationally through the Association of Zoos and Aquariums. SSPs are
designed to maintain genetically diverse and demographically stable captive populations of species. This birth is the
result of a recommended breeding.

The colobus monkey can be seen on exhibit as long as the temperature is at least 55 degrees.

Breakfast with the Animals

 Enjoy a continental breakfast alongside Stone Zoo educators and a few wild friends, like gorillas, gibbons, bears,
red pandas and more. Registrants receive special early entry to the zoo, a continental breakfast and time with zoo
staff to ask questions and talk about the animals.

Select dates are available beginning in October. Programs run from 9:15 a.m. to 10 a.m. It is $10 per participant for
members and $12 for non-members. Space is limited - pre-registration is required.

Visit http://www.zoonewengland.org/discover/families,-youth-and-teens/breakfast-with- the-animals for a full list of
upcoming breakfasts and to register.


Load-Date: November 4, 2014


  End of Do cum cut




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 223 of 285
 I
II
     .~
     II


1/
~/                                                         RECREATION
                                                     The Stoneham Sun (Massachusetts)
                                                             October 22,2014


     Copyright 2014 The Stoneham Sun
     Distributed by Newsbank. Inc. All Rights Reserved

     Section: MA NEWS; Pg. 2
     Length: 1120 words

     Body


     Friends of the Fells

     Babes in the Woods For family fun in nature come for guided activities in the woods with Friends of the Middlesex
     Fells. Drop-in format, no pre-registration, free; for children of all ages. Please note that these hikes are not suitable
     for strollers.

     Please check the Friends website calendar at www.fells.org for updates regarding weather conditions.

     The following Babes Hikes are from 11 a.m. to noon on Tuesdays:

      Oct. 28: Spot Pond Stroll. (Meet at the DCR Botume House Visitor Center, 4 Woodland Rd., Stoneham. Parking
     also available at Spot Pond Boating.)

      Nov. 4: Crystal Spring to Virginia Wood. (Meet at the Greenwood Park parking lot, 144-150 Pond St., Stoneham,
     across from the Stone Zoo.)

      Nov. 11: Sheepfold to Bear Hill. (Meet at the Sheepfold parking lot, 698 Fellsway West, off Felisway/WestlRoute
     28, Stoneham.)

      Nov. 18: Long Pond Nature Trail. (Meet at the Long Pond parking lot, 532 South Border Rd., Winchester.)

     Nov. 25: Woodland Path Trail. (Meet at the Flynn Rink, 300 Elm St., on the corner of Elm Street and Woodland
     Road, Medford.)

      Sunsets over Stoneham Enjoy the ending rays of the day at various locations in Stoneham and Medford.

     On Oct. 23, meet at Wright's Tower at Gate5, Bellevue Pond on South Border Road off Roosevelt Circle in
     Medford (exit 33 off Route 93).

     Wright's Tower is named for an early advocate for the preservation of the "Five Mile Wood." Enjoy views and a
     breeze after a % mile hike over moderate terrain. Stairs are steep and may be slippery.

      On Oct 30, meet at Frank Taylor Memorial Soap Box Derby Track at The Sheepfold main parking, Fellsway West
     (Rt. 28) Stoneham, 1 mile north of Elm Street in Medford.

      Soap Box Derby Track is within the 10 acres of open field known as the Sheepfold. The early 1950s artifact
     testifies to the Depression born race. We will climb the thousand feet of Track to watch the sky color with sunset
     hues. Be aware the destination is within a heavily used off leash dog park.




            Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 224 of 285
                                                    RECREATION

 The events are free. An adult must accompany children. Steady Rain Cancels. Long sleeves, long pants, socks
and sturdy footwear, insect repellent, drinking water are suggested items to bring.

 Hike'n'Carry On Sunday, Nov. 2, join Linda Schwetz for an all-ages hike and trail clean-up from Bellevue Pond to
Wright's Tower. Bags, gloves and verification of two community service hours will be provided. Meet at 2 p.m. sharp
at the Bellevue Pond Parking Area (gate #5) at 68 South Border Road in Medford. Rain cancels. Call Linda at 617-
803-3173 for more information.

 Long Pond in Late Autumn On Friday, Nov. 7, from 9:15 to 11:30 a.m., join Boot Boutwell for a walk through the
Long Pond area, looking at the natural world as it prepares for winter. Will the group find a few late-blooming
flowers or a few deciduous trees still hanging onto their leaves? Come along and find out! The walk will focus on
plant ID as well as fun and interesting natural history. Meet at the Long Pond Parking Lot on South Border Road in
Winchester (approximately 532 S. Border Road). Steady rain cancels. All walks are open to the public and free of
charge. For more information, call Boot Boutwell at 781-729-4712.

 Animal Habitats Walk On Sunday, Nov. 9, from 10 a.m. to noon, join Pete Costello of Zoo New England for a
family-friendly walk to explore and discuss animal and bird habitats, nests and animal signs in the Fells. Walking will
be Easy to Moderate. Bring water and binoculars. Meet at 10 a.m. at the Flynn Rink parking area on Woodland
Road in Medford (300 Elm St. - on the corner of Elm Street and Woodland Road). Rain cancels. Email Pete at
pbeararl@yahoo.com for more information.

 Over, Under and In Using Waterpower along Spot Pond Brook: On Thursday, Nov. 13, at 7 p.m., Ryan Hayward of
the Industrial Eden project will give a presentation at Malden Public Library, 36 Salem St., Malden, on Spot Pond
Brook as it was altered and improved to suit the industrial community's needs of Haywardville, Melrose and
Malden. Water quenched human thirst, beautified land and powered mill machinery for hundreds of years. It was
the lifeblood of the regional economy, and it was here that the real Industrial Revolution began.

Stone Zoo

Help build playground In collaboration with KaBOOM!, MetLife Foundation, Bay State Financial, and Zoo New
England, an exciting new playground will soon be built at Zoo New England's Stone Zoo.

 Volunteers are needed to assist with the playground build days, as well as with project needs leading up to the
build days. Volunteers can assist in a variety of ways including, but not limited to: Inviting friends and family to
volunteer, soliciting food donations, acquiring tools and materials in advance of the project, overseeing kids'
activities and games during the build, and facilitating the playground construction on the build days.

 The playground at Stone Zoo will be built on Oct. 31, from 8 a.m. to 3 p.m. Volunteers are needed to help make
this playground a reality on Build Day as well as assist with project needs on Prep Days, Oct. 29 and Oct. 30,
leading up to Build Day.

If interested, e-mail szvolunteers@zoonewengland.com or call 781-438-9503 to learn how you can help.

The Stone Zoo is located 149 Pond St. in Stoneham.

 Trick-or-treat Children throughout New England are invited to trick-or-treat among the animals at Stone Zoo. Thrills,
chills, and animals lurk around every corner on the Trick-or-Treat Trail with treats provided by companies including
Whole Foods Melrose, Cascadian Farms, Honest Tea, Pretzel Crisps, Bare Snacks and Plum Organics.

 Other haunted happenings include creepy crafts generously provided by Michaels of Stoneham, ghoulish games,
costume contests and a haunted maze. Throughout the day, people can learn about the importance of enrichment
as they watch as many of the animals receive pumpkins, generously donated by Whole Foods Melrose, as
enrichment items.

 The Empire Loan Charitable Foundation was created to support a wide range of community activities in and around
the neighborhoods where Empire Loan operates.


      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 225 of 285
                                                   RECREATION

Breakfast with the Animals

 Enjoy a continental breakfast alongside Stone Zoo educators and a few wild friends, like gorillas, gibbons, bears,
red pandas and more. Registrants receive special early entry to the zoo, a continental breakfast and time with zoo
staff to ask questions and talk about the animals.

Select dates are available beginning in October. Programs run from 9:15 a.m. to 10 a.m. It is $10 per participant for
members and $12 for non-members. Space is limited - pre-registration is required.

Visit http://www.zoonewengland.org/discover/families,-youth-and-teens/breakfast-with- the-animals for a full list of
upcoming breakfasts and to register.


Load-Date: October 23,2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 226 of 285
  Press Release: Snyder's-Lance, Inc. to Release Third Quarter 2014 Results
  on Tuesday, November 4, Before Market Opens. Will Host Conference Call
         and Webcast at 9:00 am Eastern on Tuesday, November 4.
                                               Dow Jones Institutional News
                                           October 20,2014 Monday 8:30 PM GMT


Copyright 2014 Factiva ®, from Dow Jones
All Rights Reserved




Copyright © 2014, Dow Jones & Company, Inc .



    •'   DOW JONES NE              :;:£5


Length: 530 words

Body


Snyder's-Lance, Inc. to Release Third Quarter 2014 Results on Tuesday, November 4, Before Market Opens. Will
Host Conference Call and Webcast at 9:00 am Eastern on Tuesday, November 4.

PR Newswire

CHARLOTTE, N.C., Oct. 20, 2014

CHARLOTTE, N.C., Oct. 20, 2014 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today
that it intends to release its 2014 third quarter results before the market opens on Tuesday, November 4, 2014.
Management will also conduct a conference call and live webcast at 9:00 am Eastern time on Tuesday, November
4, 2014 to review the Company's results. Participating in the conference call will be Carl Lee, Jr, CEO and
President, Rick Puckett, Executive Vice President, Chief Financial Officer and Chief Administrative Officer and Mark
Carter, Vice President and Investor Relations Officer.

The conference call and accompanying slide presentation will be webcast live through the Investor Relations
section of the Company's website, www.snyderslance.com. In addition, the slide presentation will be available at
   www.snyderslance.com to download and print approximately 30 minutes before the webcast.

To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
international callers. The conference 10 is 22883599. A continuous telephone replay of the call will be available
between 3:00pm on November 4 and midnight on November 12. The replay telephone number is (855) 859-2056
for U.S. callers or (404) 537-3406 for international callers. The replay access code is 22883599. Investors may also
access a web-based replay of the conference call at www.snyderslance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,



         Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 227 of 285
   Press Release: Snyder's-Lance, Inc. to Release Third Quarter 2014 Results on Tuesday, November 4, Before
                          Market Opens. Will Host Conference Call and Webcast at ....

potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio
and Wisconsin. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), Eatsmart(TM), O-Ke-Doke(R),
Quitos(TM) and other brand names along with a number of third party brands. Products are distributed nationally
through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-E

Logo - http://photos.prnewswire.com/prnh/20110411/CL80943LOGO

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/snyders-Iance-inc-t0-
release-third-quarter-2014-results-on-tuesday-november-4-before-market-opens--will-host-conference-call-and-
webcast-at-900-am-eastern-on-tuesday-novem ber-4-491462407. htm I

SOURCE Snyder's-Lance, Inc.

/Web site: http://www.snyderslance.com

Access Investor Kit for Snyder's-Lance, Inc.

Visit http://www.companyspotlight.com/partner?cp_code=A591 &isin=US8335511 049

(END) Dow Jones Newswires

October 20,2014 16:30 ET (20:30 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load·Date: October 21,2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 228 of 285
   Snyder's-Lance, Inc. to Release Third Quarter 2014 Results on Tuesday,
  November 4, Before Market Opens. Will Host Conference Call and Webcast
               at 9:00 am Eastern on Tuesday, November 4.
                                                           PR Newswire
                                           October 20,2014 Monday 4:30 PM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 457 words
Dateline: CHARLOTTE, N.C., Oct. 20, 2014

Body


 Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today that it intends to release its 2014 third quarter results
before the market opens on Tuesday, November 4,2014. Management will also conduct a conference call and live
webcast at 9:00 am Eastern time on Tuesday, November 4,2014 to review the Company's results. Participating in
the conference call will be Carl Lee, Jr, CEO and President, Rick Puckett, Executive Vice President, Chief Financial
Officer and Chief Administrative Officer and Mark Carter, Vice President and Investor Relations Officer.

The conference call and accompanying slide presentation will be webcast live through the Investor Relations
section of the Company's website.http://www.snyderslance.com. In addition, the slide presentation will be available
at       http://www.snyderslance.com to download and print approximately 30 minutes before the webcast.

To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
international callers. The conference 10 is 22883599. A continuous telephone replay of the call will be available
between 3:00pm on November 4 and midnight on November 12. The replay telephone number is (855) 859-2056
for U.S. callers or (404) 537-3406 for international callers. The replay access code is 22883599. Investors may
also access a web-based replay of the conference call athttp://www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio
and Wisconsin. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack Factory® Pretzel
Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella O'oro®, Eatsmart(TM), O-Ke-Ooke®, Quitos(TM) and
other brand names along with a number of third party brands. Products are distributed nationally through grocery
and mass merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-E

Logo -http://photos.prnewswire.com/prnh/20110411/CL80943LOGO

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/snyders-Iance-inc-to-
release-thi rd-q uarter-20 14-resu Its-on-tuesday-novem be r-4-before-ma rket-opens--will-host -confe rence-call-and-
webcast-at-900-am-eastern-on-tuesday-november-4-491462407. html

SOURCE Snyder's-Lance, Inc.


CONTACT: Mark Carter, Investor Relations Officer (704) 557-8386


      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 229 of 285
  Snyder's-Lance, Inc. to Release Third Quarter 2014 Results on Tuesday, November 4, Before Market Opens.
                          Will Host Conference Call and Webcast at 9:00 am Eastern ....


Load-Date: October 21,2014


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 230 of 285
  Salewire: Early Tickets for the Gilt City Warehouse Sale Are Already Gone
                                                         Racked
                                          October 18, 2014 Saturday 12:08 AM EST


Copyright 2014 Newstex LLC All Rights Reserved

Length: 134 words
Byline: Laura Gurfein

Body


Oct 17, 2014 (Racked:http://racked.com/Delivered by Newstex)
         http://cdn.cstatic.netlimages/gridfs/54416c94f92ea1 060901 c597/gilt-city-warehouse-sale-nyc_2014_1 O.jpg


Sorry to be a downer on a Friday afternoon, but your chance for first dibs at lUXUry goods for up to 90% off are long
gone. Tickets for entrance to the Gilt City Warehouse Sale have sold out for Friday, November 7th, but there's still
availability for Saturday, November 8th. That means there's still a chance to grab lUXUry goods while sipping
cocktails and snacking on Snack Factory Pretzel Crisps. If you're heading over, let us know if you find anything
good!
. Gilt City Warehouse Sale[1] [Official Site]
. Sample Sales[2] [Racked NY]
 [1]:          http://www.giltcity.com/newyorklgcwarehousefallnyc14 [2]:           http://ny.racked.com/tags/sample-
sales


Load-Date: October 18, 2014


  End of Document




        Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 231 of 285
                       5 Things To Do This Week (Oct. 17-24): Metro North
                                                    Malden Observer (Massachusetts)
                                                           October 17, 2014


Copyright 2014 Malden Observer
Distributed by Newsbank. Inc. All Rights Reserved

Section: MA NEWS; Pg. 3
Length: 837 words

Body


1 BOO AT THE ZOO, TRICK-OR-TREAT AMONG THE ANIMALS at Stone Zoo, 149 Pond St., Stoneham,
Saturday and Sunday, Oct. 18 and 19, 11 a.m.-3 p.m.

Presented by the Empire Loan Charitable Foundation, children of all ages are invited to trick-or-treat among the
animals. Thrills, chills and animals lurk around every corner on the Trick-or-Treat Trail with treats provided by
companies including Whole Foods Melrose, Cascadian Farms, Honest Tea, Pretzel Crisps, Bare Snacks and Plum
Organics. Other haunted happenings include creepy crafts generously provided by Michaels of Stoneham, ghoulish
games, costume contests and a haunted maze. Throughout the day, guests will learn about the importance of
enrichment as they watch many animals receive pumpkins, generously donated by Whole Foods Melrose. Enjoy
some "spooktacular" stories from Big Joe the Storyteller on Sunday, Oct. 19, at noon.

 General admission rates apply to Halloween events. Admission is $14.95 for adults, $12.95 for seniors 62+, $10.95
for children ages 2-12, and free for children under 2 and members. For information, call 781-438-5100 or visit
stonezoo.org.

2 MEDFORD HAINES SQUARE FALL FESTIVAL AND ROAD RACE TO BENEFIT DISABLED AND LIMBLESS
VETERANS: At Haines Square, Salem Street, Medford, Saturday, Oct. 18, 10 a.m.-3 p.m.

The Salem Street Community Association presents the fourth Haines Square Fall Festival, featuring live music,
vendors, food, family activities and more.

 This year all proceeds from the generous raffles and donations will go directly to support Disabled and Limbless
Veterans. There will also be a clothing/coat drive to support the charity. Bring donations of new or used fall/winter
men's, women's and children's clothing to the festival. If you can't make the festival but would still like to donate,
early drop offs will be accepted at Nancy's Family Salon at 429 Salem St., Medford. For more information, visit
facebook.com/pages/Haines-Square-Medford-MAl218119051581325.

3 FRIENDS OF OAK GROVE INC. PRESENT NINTH ANNUAL HAUNT JAUNT at Malden YMCA, Dartmouth
Street at Mountain Avenue, Malden, Sunday, Oct. 19, noon, rain or shine. Registration held 10:30-11 :45 a.m.

The 5K run/walk will start and end on Mountain Avenue at the Malden YMCA and will loop around the Forestdale
and Wyoming cemeteries for the perfect pre-Halloween course. Costumes are encouraged. The race will include
awards, best Halloween costume prize, long sleeve T-shirts for the first 125 registered participants, snacks, water,
giveaways and more. The 1-mile Kid's Fitness Walk (for 13 and under) will end with a prize for all participants.

 Entry fee is $25. Kid's Fitness Walk is free (children must be accompanied by a registered adult). Family discount:
four runners or walkers for 5K, $50 plus two T-shirts. Post-race buffet is donated by Dockside Restaurant. For
information and registration, visit active.com or friendsofoakgrove.org.



       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 232 of 285
                               5 Things To Do This Week (Oct. 17-24): Metro North

4 STEPS2CURE NF WALK AND 5K RUN at Lake Quannapowitt, North Avenue/Church Street, Wakefield, Sunday,
Oct. 19. Registration opens at 12:30 p.m. Kids Dash for ages 5-10 kicks off at 1:15 p.m., followed by the walk at
1:40 p.m. and the race at 2 p.m. Route features a Halloween Treat Trail. Costumes are encouraged.

 Entry fee for runners/walkers ages 18 and up until Oct. 17 is $20; day-of registration is $30. Registration fee for
runners/walkers ages 6-17 is $15; free for children under 5 (no T-shirt).

 Most people have not heard of neurofibromatosis (NF), even though it is a condition that affects approximately one
in 2,500 births. It is a genetic disorder of the nervous system that causes tumors to form on the nerves anywhere on
the body at any time. NF is a progressive disorder that affects all races and sexes equally and may be associated
with deafness, vision impairment, epilepsy, learning disabilities, bone abnormalities and cancer.

 Proceeds from Steps2Cure NF will support the programs of NF Northeast, a 501 (c)(3) tax-exempt organization. Its
mission is to find a treatment and cure for neurofibromatosis by promoting scientific research, creating awareness
and supporting those who are affected by NF.

A portion of the proceeds will be used to support the College Scholarship Program. For more information, visit
nfincne.org

5 THE KIWANIS CLUB OF MEDFORD PRESENTS ANNUAL TASTE OF ITALY HOSTED BY BILLY COSTA at
Tufts University (Carzo Cage at Cousen's Gym), 161 College Ave., Medford, Wednesday, Oct. 22, 6:30-9:30 p.m.

 This annual event is being held to support the many local charities that Kiwanis supports for the benefit of the
children of the community, including local food pantries.

Some participating restaurants/vendors, include: Ravi's of Malden, Rosaria's Steakhouse of Saugus, J. Pace &
Sons of Boston/Saugus, Modern Pastry of Boston/Medford, Pizzeria Regina of Boston/Medford, Piantedosi Bakery,
Salvatore's of Medford, Bocelli's of Medford, Bertucci's of Medford.

 Tickets are   $40.    For more         information,   contact   Rita    Cornelio   at   781-396-0710      or   visit
facebook.com/Medfords Tasteofltaly.


Load-Date: October 18, 2014


  End ofDncument




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 233 of 285
          1      !                                    RECREATION
                                                The Stoneham Sun (Massachusetts)
                                                        October 15, 2014


Copyright 2014 The Stoneham Sun
Distributed by Newsbank, Inc. All Rights Reserved

Section: MA NEWS; Pg. 2
Length: 1629 words

Body


Friends of the Fells

Babes in the Woods

 For family fun in nature come for guided activities in the woods with Friends of the Middlesex Fells. Drop-in format,
no pre-registration, free; for children of all ages. Please note that these hikes are not suitable for strollers.

Please check the Friends website calendar at www.fells.org for updates regarding weather conditions.

The following Babes Hikes are from 11 a.m. to noon on Tuesdays:

 Oct. 21: Bellevue Pond to Panther Cave. (Meet at the Bellevue Pond parking lot, 68 South Border Rd., Medford.)

 Oct. 28: Spot Pond Stroll. (Meet at the DCR Botume House Visitor Center, 4 Woodland Rd., Stoneham. Parking
also available at Spot Pond Boating.)

 Nov. 4: Crystal Spring to Virginia Wood. (Meet at the Greenwood Park parking lot, 144-150 Pond St., Stoneham,
across from the Stone Zoo.)

 Nov. 11: Sheepfold to Bear Hill. (Meet at the Sheepfold parking lot, 698 Fellsway West, off FeliswaylWestlRoute
28, Stoneham.)

 Nov. 18: Long Pond Nature Trail. (Meet at the Long Pond parking lot, 532 South Border Rd., Winchester.)

Nov. 25: Woodland Path Trail. (Meet at the Flynn Rink, 300 Elm St., on the corner of Elm Street and Woodland
Road, Medford.)

 Sunsets over Stoneham

 Enjoy the ending rays of the day at various locations in Stoneham and Medford.

 On Oct. 16, meet at Bear Hill Tower at Gate 20 on Fallon Road in Stoneham.

Bear Hill Tower was originally built by the Appalachian Mountain club and replaced in 1910. The nearly mile-long
walk round trip traverses terrain, which includes tree roots, stone steps and rock outcrops that pose a trip hazard.
But the 360-degree view from the top is well worth climbing the 69 spiral steps.

On Oct. 23, meet at Wright's Tower at Gate5, Bellevue Pond on South Border Road off Roosevelt Circle in
Medford (exit 33 off Route 93).




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 234 of 285
                                                   RECREATION

Wright's Tower is named for an early advocate for the preservation of the "Five Mile Wood." Enjoy views and a
breeze after a % mile hike over moderate terrain. Stairs are steep and may be slippery.

 On Oct 30, meet at Frank Taylor Memorial Soap Box Derby Track at The Sheepfold main parking, Fellsway West
(Rt. 28) Stoneham, 1 mile north of Elm Street in Medford.

 Soap Box Derby Track is within the 10 acres of open field known as the Sheepfold. The early 1950s artifact
testifies to the Depression born race. We will climb the thousand feet of Track to watch the sky color with sunset
hues. Be aware the destination is within a heavily used off leash dog park.

 The events are free. An adult must accompany children. Steady Rain Cancels. Long sleeves, long pants, socks
and sturdy footwear, insect repellent, drinking water are suggested items to bring.

Family Foliage Hike

 On Saturday, Oct. 18, from 9:30 to 11 :39 a.m., hikers of all ages are welcome to join experienced hike leaders Rich
and Eric (age 11) Sanford for an autumn hike in the Fells. The group will enjoy colorful fall foliage and a scenic view
of Spot Pond as it circumnavigates the Crystal Spring Trail (1.4 miles; average hiking time, 1.5 hours). Meet at 9:30
a.m. sharp at the Crystal Spring Parking Area (across from Dunkin' Donuts at 2 Lynn Fells Pkwy., Stoneham).
Dress for the weather. Bring water; a snack and! or bug spray to suit your needs. Heavy rain or lightning cancels.
Call Rich at 617-335-7310 or email rich-sanford@alum.mit.edu for more information.

Working Animals

On Tuesday, Oct. 21, 7 p.m., the public is invited to attend a presentation by Ryan Hayward of the Industrial Eden
project at the Malden Public Library, 36 Salem St. Working animals helped to build communities, haul goods and
provide transportation. Fire horses protected homes and businesses. Learn more about these unsung heroes of
Malden and nearby cities.

Hike 'n'Carry

 On Sunday, Nov. 2, join Linda Schwetz for an all-ages hike and trail clean-up from Bellevue Pond to Wright's
Tower. Bags, gloves and verification of two community service hours will be provided. Meet at 2 p.m. sharp at the
Bellevue Pond Parking Area (gate #5) at 68 South Border Road in Medford. Rain cancels. Call Linda at 617-803-
3173 for more information.

 Long Pond in Late Autumn

 On Friday, Nov. 7, from 9: 15 to 11 :30 a.m., join Boot Boutwell for a walk through the Long Pond area, looking at
the natural world as it prepares for winter. Will the group find a few late-blooming flowers or a few deciduous trees
still hanging onto their leaves? Come along and find out! The walk will focus on plant ID as well as fun and
interesting natural history. Meet at the Long Pond Parking Lot on South Border Road in Winchester (approximately
532 S. Border Road). Steady rain cancels. All walks are open to the public and free of charge. For more
information, call Boot Boutwell at 781-729-4712.

Animal Habitats Walk

 On Sunday, Nov. 9, from 10 a.m. to noon, join Pete Costello of Zoo New England for a family-friendly walk to
explore and discuss animal and bird habitats, nests and animal signs in the Fells. Walking will be Easy to Moderate.
Bring water and binoculars. Meet at 10 a.m. at the Flynn Rink parking area on Woodland Road in Medford (300 Elm
St. - on the corner of Elm Street and Woodland Road). Rain cancels. Email Pete at pbeararl@yahoo.com for more
information.

 Over, Under and In




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 235 of 285
                                                  RECREATION

 Using Waterpower along Spot Pond Brook: On Thursday, Nov. 13, at 7 p.m., Ryan Hayward of the Industrial Eden
project will give a presentation at Malden Public Library, 36 Salem St., Malden, on Spot Pond Brook as it was
altered and improved to suit the industrial community's needs of Haywardville, Melrose and Malden. Water
quenched human thirst, beautified land and powered mill machinery for hundreds of years. It was the lifeblood of
the regional economy, and it was here that the real Industrial Revolution began.

Stone Zoo

Help build playground

 In collaboration with KaBOOM!, MetLife Foundation, Bay State Financial, and Zoo New England, an exciting new
playground will soon be built at Zoo New England's Stone Zoo.

 Volunteers are needed to assist with the playground build days, as well as with project needs leading up to the
build days. Volunteers can assist in a variety of ways including, but not limited to: Inviting friends and family to
volunteer, soliciting food donations, acquiring tools and materials in advance of the project, overseeing kids'
activities and games during the build, and facilitating the playground construction on the build days.

 The playground at Stone Zoo will be built on Oct. 31, from 8 a.m. to 3 p.m. Volunteers are needed to help make
this playground a reality on Build Day as well as assist with project needs on Prep Days, Oct. 29 and Oct. 30,
leading up to Build Day.

If interested, e-mail szvolunteers@zoonewengland.com or call 781-438-9503 to learn how you can help.

The Stone Zoo is located 149 Pond St. in Stoneham.

Trick-or-treat

 Children throughout New England are invited to trick-or-treat among the animals at Stone Zoo. Thrills, chills, and
animals lurk around every corner on the Trick-or-Treat Trail with treats provided by companies including Whole
Foods Melrose, Cascadian Farms, Honest Tea, Pretzel Crisps, Bare Snacks and Plum Organics.

 Other haunted happenings include creepy crafts generously provided by Michaels of Stoneham, ghoulish games,
costume contests and a haunted maze. Throughout the day, people can learn about the importance of enrichment
as they watch as many of the animals receive pumpkins, generously donated by Whole Foods Melrose, as
enrichment items.

 The Empire Loan Charitable Foundation was created to support a wide range of community activities in and around
the neighborhoods where Empire Loan operates.

Breakfast with the Animals

 Enjoy a continental breakfast alongside Stone Zoo educators and a few wild friends, like gorillas, gibbons, bears,
red pandas and more. Registrants receive special early entry to the zoo, a continental breakfast and time with zoo
staff to ask questions and talk about the animals.

Select dates are available beginning in October. Programs run from 9:15 a.m. to 10 a.m. It is $10 per participant for
members and $12 for non-members. Space is limited - pre-registration is required.

Visit http://www.zoonewengland.org/discover/families,-youth-and-teens/breakfast-with- the-animals for a full list of
upcoming breakfasts and to register.

 DCR

 Universal Access Program




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 236 of 285
                                                      RECREATION

 DCR's Universal Access Program has joined the growing ranks of Paralympic Sports Clubs around the country.
Paralympic Sports Clubs build community in adaptive sports and recreation to better serve individuals who wish to
pursue excellence in athletic pursuits.

For further information, contact DCR at 413-577-3840.

 Essential Eligibility Criteria are designed to clarify what participants must be able to do for particular activities. Find
out about activity-specific criteria when calling to register for a program, or by visiting
mass.gov/eea/agencies/dcr/massparks/accessibility/essential-eligibility-criteria-for-program-participants.htmI.

2014 summer/fall schedule:

 HIKING: Take a gentle hike with Stavros Outdoor Access. Explore accessible trails and rugged paths with a focus
on fun and meeting new people. Teamwork and assistive equipment, such as the Terra Trek mountain wheelchair,
unite people of all abilities. Bring a lunch and enjoy activities like scavenger hunts, nature talks and letterboxing.
Sighted guides are available. Limited transportation is offered. Program cost: $3 per person, $5 for families, $20 for
groups. Call Stavros Outdoor Access to register at 413-259-0009

Saturday, Oct. 18, Maudslay State Park, Newburyport -         haunted hike.

Sign up early, as this popular program fills up fast.

To receive program-specific waivers, register and reserve a spot for this free program, call Gigi at 617-626-1294 or
Gina at Windrush Farm at 978-682-7855.


Load-Date: October 16,2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 237 of 285
                                                       RECREATION
                                                Medford Transcript (Massachusetts)
                                                        October 15, 2014


Copyright 2014 Medford Transcript
Distributed by Newsbank, Inc. All Rights Reserved

Section: MA NEWS; Pg. 9
Length: 1629 words

Body


Friends of the Fells

Babes in the Woods

 For family fun in nature come for guided activities in the woods with Friends of the Middlesex Fells. Drop-in format,
no pre-registration, free; for children of all ages. Please note that these hikes are not suitable for strollers.

Please check the Friends website calendar at www.fells.org for updates regarding weather conditions.

The following Babes Hikes are from 11 a.m. to noon on Tuesdays:

Oct. 21: Bellevue Pond to Panther Cave. (Meet at the Bellevue Pond parking lot, 68 South Border Rd., Medford.)

 Oct. 28: Spot Pond Stroll. (Meet at the DCR Botume House Visitor Center, 4 Woodland Rd., Stoneham. Parking
also available at Spot Pond Boating.)

 Nov. 4: Crystal Spring to Virginia Wood. (Meet at the Greenwood Park parking lot, 144-150 Pond St., Stoneham,
across from the Stone Zoo.)

 Nov. 11: Sheepfold to Bear Hill. (Meet at the Sheepfold parking lot, 698 Fellsway West, off Felisway/WestlRoute
28, Stoneham.)

Nov. 18: Long Pond Nature Trail. (Meet at the Long Pond parking lot, 532 South Border Rd., Winchester.)

Nov. 25: Woodland Path Trail. (Meet at the Flynn Rink, 300 Elm St., on the corner of Elm Street and Woodland
Road, Medford.)

Sunsets over Stoneham

Enjoy the ending rays of the day at various locations in Stoneham and Medford.

On Oct. 16, meet at Bear Hill Tower at Gate 20 on Fallon Road in Stoneham.

Bear Hill Tower was originally built by the Appalachian Mountain club and replaced in 1910. The nearly mile-long
walk round trip traverses terrain, which includes tree roots, stone steps and rock outcrops that pose a trip hazard.
But the 360-degree view from the top is well worth climbing the 69 spiral steps.

On Oct. 23, meet at Wright's Tower at GateS, Bellevue Pond on South Border Road off Roosevelt Circle in
Medford (exit 33 off Route 93).




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 238 of 285
                                                    RECREATION

Wright's Tower is named for an early advocate for the preservation of the "Five Mile Wood." Enjoy views and a
breeze after a ~ mile hike over moderate terrain. Stairs are steep and may be slippery.

 On Oct 30, meet at Frank Taylor Memorial Soap Box Derby Track at The Sheepfold main parking, Fellsway West
(Rt. 28) Stoneham, 1 mile north of Elm Street in Medford.

 Soap Box Derby Track is within the 10 acres of open field known as the Sheepfold. The early 1950s artifact
testifies to the Depression born race. We will climb the thousand feet of Track to watch the sky color with sunset
hues. Be aware the destination is within a heavily used off leash dog park.

 The events are free. An adult must accompany children. Steady Rain Cancels. Long sleeves, long pants, socks
and sturdy footwear, insect repellent, drinking water are suggested items to bring.

Family Foliage Hike

 On Saturday, Oct. 18, from 9:30 to 11 :39 a.m., hikers of all ages are welcome to join experienced hike leaders Rich
and Eric (age 11) Sanford for an autumn hike in the Fells. The group will enjoy colorful fall foliage and a scenic view
of Spot Pond as it circumnavigates the Crystal Spring Trail (1.4 miles; average hiking time, 1.5 hours). Meet at 9:30
a.m. sharp at the Crystal Spring Parking Area (across from Dunkin' Donuts at 2 Lynn Fells Pkwy., Stoneham).
Dress for the weather. Bring water; a snack and/ or bug spray to suit your needs. Heavy rain or lightning cancels.
Call Rich at 617-335-7310 or email rich-sanford@alum.mit.edu for more information.

Working Animals

 On Tuesday, Oct. 21, 7 p.m., the public is invited to attend a presentation by Ryan Hayward of the Industrial Eden
project at the Malden Public Library, 36 Salem St. Working animals helped to build communities, haul goods and
provide transportation. Fire horses protected homes and businesses. Learn more about these unsung heroes of
Malden and nearby cities.

Hike 'n'Carry

On Sunday, Nov. 2, join Linda Schwetz for an all-ages hike and trail clean-up from Bellevue Pond to Wright's
Tower. Bags, gloves and verification of two community service hours will be provided. Meet at 2 p.m. sharp at the
Bellevue Pond Parking Area (gate #5) at 68 South Border Road in Medford. Rain cancels. Call Linda at 617-803-
3173 for more information.

Long Pond in Late Autumn

 On Friday, Nov. 7, from 9: 15 to 11 :30 a.m., join Boot Boutwell for a walk through the Long Pond area, looking at
the natural world as it prepares for winter. Will the group find a few late-blooming flowers or a few deciduous trees
still hanging onto their leaves? Come along and find out! The walk will focus on plant ID as well as fun and
interesting natural history. Meet at the Long Pond Parking Lot on South Border Road in Winchester (approximately
532 S. Border Road). Steady rain cancels. All walks are open to the public and free of charge. For more
information, call Boot Boutwell at 781-729-4712.

Animal Habitats Walk

 On Sunday, Nov. 9, from 10 a.m. to noon, join Pete Costello of Zoo New England for a family-friendly walk to
explore and discuss animal and bird habitats, nests and animal signs in the Fells. Walking will be Easy to Moderate.
Bring water and binoculars. Meet at 10 a.m. at the Flynn Rink parking area on Woodland Road in Medford (300 Elm
St. - on the corner of Elm Street and Woodland Road). Rain cancels. Email Pete at pbeararl@yahoo.com for more
information.

Over, Under and In




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 239 of 285
                                                  RECREATION

 Using Waterpower along Spot Pond Brook: On Thursday, Nov. 13, at 7 p.m., Ryan Hayward of the Industrial Eden
project will give a presentation at Malden Public Library, 36 Salem St., Malden, on Spot Pond Brook as it was
altered and improved to suit the industrial community's needs of Haywardville, Melrose and Malden. Water
quenched human thirst, beautified land and powered mill machinery for hundreds of years. It was the lifeblood of
the regional economy, and it was here that the real Industrial Revolution began.

Stone Zoo

Help build playground

 In collaboration with KaBOOM!, MetLife Foundation, Bay State Financial, and Zoo New England, an exciting new
playground will soon be built at Zoo New England's Stone Zoo.

 Volunteers are needed to assist with the playground build days, as well as with project needs leading up to the
build days. Volunteers can assist in a variety of ways including, but not limited to: Inviting friends and family to
volunteer, soliciting food donations, acquiring tools and materials in advance of the project, overseeing kids'
activities and games during the build, and facilitating the playground construction on the build days.

 The playground at Stone Zoo will be built on Oct. 31, from 8 a.m. to 3 p.m. Volunteers are needed to help make
this playground a reality on Build Day as well as assist with project needs on Prep Days, Oct. 29 and Oct. 30,
leading up to Build Day.

If interested, e-mail szvolunteers@zoonewengland.com or call 781-438-9503 to learn how you can help.

The Stone Zoo is located 149 Pond St. in Stoneham.

Trick-or-treat

 Children throughout New England are invited to trick-or-treat among the animals at Stone Zoo. Thrills, chills, and
animals lurk around every corner on the Trick-or-Treat Trail with treats provided by companies including Whole
Foods Melrose, Cascadian Farms, Honest Tea, Pretzel Crisps, Bare Snacks and Plum Organics.

 Other haunted happenings include creepy crafts generously provided by Michaels of Stoneham, ghoulish games,
costume contests and a haunted maze. Throughout the day, people can learn about the importance of enrichment
as they watch as many of the animals receive pumpkins, generously donated by Whole Foods Melrose, as
enrichment items.

 The Empire Loan Charitable Foundation was created to support a wide range of community activities in and around
the neighborhoods where Empire Loan operates.

Breakfast with the Animals

 Enjoy a continental breakfast alongside Stone Zoo educators and a few wild friends, like gorillas, gibbons, bears,
red pandas and more. Registrants receive special early entry to the zoo, a continental breakfast and time with zoo
staff to ask questions and talk about the animals.

Select dates are available beginning in October. Programs run from 9:15 a.m. to 10 a.m. It is $10 per participant for
members and $12 for non-members. Space is limited - pre-registration is required.

Visit http://www.zoonewengland.org/discover/families,-youth-and-teens/breakfast-with- the-animals for a full list of
upcoming breakfasts and to register.

OCR

Universal Access Program




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 240 of 285
                                                      RECREATION

 OCR's Universal Access Program has joined the growing ranks of Paralympic Sports Clubs around the country.
Paralympic Sports Clubs build community in adaptive sports and recreation to better serve individuals who wish to
pursue excellence in athletic pursuits.

For further information, contact OCR at 413-577-3840.

 Essential Eligibility Criteria are designed to clarify what participants must be able to do for particular activities. Find
out about activity-specific criteria when calling to register for a program, or by visiting
mass.gov/eea/agencies/dcr/massparks/accessibility/essential-eligibility-criteria-for-program-participants.html.

2014 summer/fall schedule:

 HIKING: Take a gentle hike with Stavros Outdoor Access. Explore accessible trails and rugged paths with a focus
on fun and meeting new people. Teamwork and assistive eqUipment, such as the Terra Trek mountain wheelchair,
unite people of all abilities. Bring a lunch and enjoy activities like scavenger hunts, nature talks and letterboxing.
Sighted guides are available. Limited transportation is offered. Program cost: $3 per person, $5 for families, $20 for
groups. Call Stavros Outdoor Access to register at 413-259-0009

Saturday, Oct. 18, Maudslay State Park, Newburyport -         haunted hike.

Sign up early, as this popular program fills up fast.

To receive program-specific waivers, register and reserve a spot for this free program, call Gigi at 617-626-1294 or
Gina at Windrush Farm at 978-682-7855.


Load-Date: October 16, 2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 241 of 285
  Snyder's of Hanover Celebrates Tradition with Limited Edition Oktoberfest
                                  Pretzels
                                                           PR Newswire
                                           October 13, 2014 Monday 12:30 PM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 566 words
Dateline: HANOVER, Pa., Oct. 13, 2014

Body


While millions of people from around the world traveled to the iconic Oktoberfest in Munich, Germany this year,
Snyder's of Hanover is giving consumers a way to experience the annual beer festival from the comfort of their own
homes with the introduction of new Limited Edition Oktoberfest pretzels. These pretzels are tapping into the history
of Oktoberfest, crafted in the old-world style of the traditional Bavarian pretzel.

Each pretzel is individually twisted and given extra time to rise before baking, creating a unique texture that is crispy
on the outside and airy on the inside. Dark in color, these robust pretzels are artfully crafted and perfect for any fall
occasion.

Oktoberfest pretzels are a perfect complement to your favorite selection of fall seasonal beers, like pumpkin-
flavored varieties, dark ales, Marzen-style brews and more. Try them with a creamy beer cheese dip or spicy
mustard for a satisfying taste of Bavarian tradition.

"Our history is steeped in old-world tradition, and bringing the unique flavor of Oktoberfest to life just makes sense,"
said Faith Atwood, Marketing Manager for Snyder's of Hanover. "We invite pretzel-lovers everywhere to enjoy our
newest seasonal offering and immerse yourself in the spirit of Oktoberfest."

The Oktoberfest pretzels are in stores now while supplies last. Be sure to pick up a box at your local grocery store
before they are gone. For more details about the new pretzel, visit Snyder's of Hanover online
athttp://www.SnydersofHanover.com. Visit the Snyder's of Hanover page on Facebook to join the conversation at
   http://www.facebook.com/SnydersofHanover.

About Snyder's of Hanover
For more than 100 years, Americans have enjoyed Snyder's of Hanover pretzels. With their unique sourdough
heritage, Snyder's of Hanover pretzels today are available across the country in single-serve sizes as well as larger,
10, 12 and even 16-ounce bags perfect for sharing. Today, America's favorite pretzel is available in a wide variety
of flavors, recipes and shapes, including traditional hard pretzels, flavored pretzel bites, sticks, rods, nibblers and
even gluten-free options. For more information, visithttp://www.snydersofhanover.com. Snyder's of Hanover can
also be found onFacebook,Twitter,lnstagram,YouTubeandPinterest.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio,
and Wisconsin. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel Crisps®,
Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart®, and O-Ke-Doke®, brand names along with


      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 242 of 285
                     Snyder.s of Hanover Celebrates Tradition with Limited Edition Oktoberfest Pretzels

other brand names and third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. For more information,
visithttp://www.snyderslance.com. LNCE-G

Photo -http://photos.prnewswire.com/prnh/20141013/151745

SOURCE Snyder's of Hanover


CONTACT: Rachel Ryan,               410-234-2509,    RacheI.Ryan@GKV.com,        or   Emma     Abbott,    410-234-2401,
Emma.Abbott@GKV.com


Load-Date: October 14, 2014


  End of I)ocmneni




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 243 of 285
  On the money: PepsiCo's "disciplined" response to Frito Lay market share
                                 squeeze.
                                              just-food.com

                                             October 10, 2014


Copyright 2014 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2014 Aroq Limited

Length: 757 words


Body

  Byline: Katy Askew
   Frito-Lay, the North American snack business of PepsiCo, is responding to the slow erosion of its
market share in a "disciplined" way, while also innovating to fend off competition from premium players,
its management insisted yesterday (10 October).
   PepsiCo said third-quarter organic revenue at the unit increased by 3% in the period. This represents a
sequential improvement on the 2% growth booked by Frito-Lay in the second quarter of the year and was in-
line with group-wide third-quarter organic revenue growth, which totalled 3.1%.
   However, top-line momentum at Frito Lay is still down from the 4-5% level of sales growth reported for
the prior 18 months to the end of the first quarter.
   Commenting on Frito-Lay's performance, PepsiCo chief executive Indra Nooyi said she could not predict
whether these depressed growth trends were a "new normal" in US snacks.
   Nooyi attributed much of the slowdown to the wider consumer environment in the US and insisted the
business had done "a very good job" in "this very difficult environment".
   "Overall in Q3, food industry sales in retail [were] challenging.

And within that, Frito-Lay performed well. In fact, [it] was the best performer in that group ... centre-
of-the-store is particularly challenged, but, I would say, overall food industry sales are challenged.
Frito has been a shining star."
   While Nooyi insisted the business was performing ahead of many of its peers in US snacks, she conceded
the unit nevertheless continued to lose market share in the three-month period. According to the chief
executive's assessment, losses can be chalked up to rising competition from "premium players".
   "The share loss is really to premium players who don't last for long time in the market. People come in
and out of the market. And Fri to has been very careful not to react to players who are not long-term
players in the marketplace. So, Frito has been playing a very, very responsible game. What we have been
trying to do at Frito is to say, let's make the core very solid, deliver on the core and start expanding
the shoulders of the business in a profitable way."
   According to CFO Hugh Johnston, Frito-Lay has introduced some premium products in response to the
growth of premium snack sales in its domestic market.

   "In terms of addressing those premium innovation opportunities, we have been building more capability.
You see products like Stacy's Pretzel Crisps, you see products like Smart food Selects, all of which are
entering that premium space and to-date we have been quite successful with them. So, we would certainly
expect to see that aspect improving over time," Johnston revealed.
   PepsiCo has also focused on cross-selling opportunities with its drinks business as it works to
leverage points of difference in defence of its market share. In particular, PepsiCo has introduced cross
promotional activity with Mountain Dew and Doritos.
   Nooyi explained: "We are increasingly leveraging the complementary nature of our products and brands. A
case in point is Mountain Dew and Doritos. Dew and Doritos have extremely high co-purchase incidence. In
the US, over 60% of Mountain Dew households buy Doritos.
   "In the US this fall, Dew and Doritos are giving consumers access to [video game] Call of Duty:
Advanced Warfare. They are going to give them exclusive in-game gear, double XP and rapid supply




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 244 of 285
                    On the money: PepsiCo's "disciplined" response to Frito Lay market share squeeze.

rewards .... A number of our largest customers will run better together programs linked to this
promotion."
   According to Wells Fargo Securities analyst Bonnie Herzog, this strategy has been key to PepsiCo's
"solid" performance in the challenging US snack environment.
   Herzog wrote in an investor note: "Share losses to premium players have narrowed from Ql and PepsiCo
remains disciplined in its strategy, which has allowed it to continue to outperform its peers in a
challenging environment. Despite the challenges in centre-aisle categories, we believe PepsiCo has done a
solid job of leveraging its "better together" strategy and innovation platform to support ongoing top-line
results."
   Frito Lay generates 20% of PepsiCo's total revenue and around one-third or group operating profit.
   Click here [link omitted] to view PepsiCo's third-quarter results.
   This article was originally published on just-food.com on 10 October 2014. For authoritative and timely
food business information visit http://www.just-food.com.




Load-Date: September 22,2016



  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 245 of 285
      V
  On the money: PepsiCo's "disciplined" response to Frito Lay market share
                                 squeeze.
                                                     just-food.com
                                                   October 10, 2014


Copyright 2014 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2014 Aroq Limited

Length: 729 words

Body


Byline: Katy Askew

Frito-Lay, the North American snack business of PepsiCo, is responding to the slow erosion of its market share in a
"disciplined" way, while also innovating to fend off competition from premium players, its management insisted
yesterday (10 October).

PepsiCo said third-quarter organic revenue at the unit increased by 3% in the period. This represents a sequential
improvement on the 2% growth booked by Frito-Lay in the second quarter of the year and was in-line with group-
wide third-quarter organic revenue growth, which totalled 3.1 %.

However, top-line momentum at Frito Lay is still down from the 4-5% level of sales growth reported for the prior 18
months to the end of the first quarter.

Commenting on Frito-Lay's performance, PepsiCo chief executive Indra Nooyi said she could not predict whether
these depressed growth trends were a "new normal" in US snacks.

Nooyi attributed much of the slowdown to the wider consumer environment in the US and insisted the business had
done "a very good job" in "this very difficult environment".

"Overall in Q3, food industry sales in retail [were] challenging. And within that, Frito-Lay performed well. In fact, [it]
was the best performer in that group ... centre-of-the-store is particularly challenged, but, I would say, overall food
industry sales are challenged. Frito has been a shining star."

While Nooyi insisted the business was performing ahead of many of its peers in US snacks, she conceded the unit
nevertheless continued to lose market share in the three-month period. According to the chief executive's
assessment, losses can be chalked up to rising competition from "premium players".

"The share loss is really to premium players who don't last for long time in the market. People come in and out of
the market. And Frito has been very careful not to react to players who are not long-term players in the
marketplace. So, Frito has been playing a very, very responsible game. What we have been trying to do at Frito is
to say, let's make the core very solid, deliver on the core and start expanding the shoulders of the business in a
profitable way."

According to CFO Hugh Johnston, Frito-Lay has introduced some premium products in response to the growth of
premium snack sales in its domestic market.




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 246 of 285
                      On the money: PepsiCo's "disciplined" response to Frito Lay market share squeeze.

"In terms of addressing those premium innovation opportunities, we have been building more capability. You see
products like Stacy's Pretzel Crisps, you see products like Smartfood Selects, all of which are entering that
premium space and to-date we have been quite successful with them. So, we would certainly expect to see that
aspect improving over time," Johnston revealed.

PepsiCo has also focused on cross-selling opportunities with its drinks business as it works to leverage points of
difference in defence of its market share. In particular, PepsiCo has introduced cross promotional activity with
Mountain Dew and Doritos.

Nooyi explained: "We are increasingly leveraging the complementary nature of our products and brands. A case in
point is Mountain Dew and Doritos. Dew and Doritos have extremely high co-purchase incidence. In the US, over
60% of Mountain Dew households buy Doritos.

"In the US this fall, Dew and Doritos are giving consumers access to [video game] Call of Duty: Advanced Warfare.
They are going to give them exclusive in-game gear, double XP and rapid supply rewards .... A number of our
largest customers will run better together programs linked to this promotion."

According to Wells Fargo Securities analyst Bonnie Herzog, this strategy has been key to PepsiCo's "solid"
performance in the challenging US snack environment.

Herzog wrote in an investor note: "Share losses to premium players have narrowed from 01 and PepsiCo remains
disciplined in its strategy, which has allowed it to continue to outperform its peers in a challenging environment.
Despite the challenges in centre-aisle categories, we believe PepsiCo has done a solid job of leveraging its "better
together" strategy and innovation platform to support ongoing top-line results."

Frito Lay generates 20% of PepsiCo's total revenue and around one-third or group operating profit.

Click here [link omitted] to view PepsiCo's third-quarter results.

This article was originally published on just-food.com on 10 October 2014. For authoritative and timely food
business information visit http://www.just-food.com.


Load-Date: August 18, 2018


  End of Dnctllnent




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 247 of 285
                   Event Brief of Q3 2014 PepsiCo Inc Earnings Call - Final
                                             FD (Fair Disclosure) Wire
                                             October 9,2014 Thursday


Copyright 2014 CO-Roll Call, Inc.
All Rights Reserved



Copyright 2014 CCBN, Inc.

Length: 5995 words

Body


CORPORATE PARTICIPANTS

. Jamie Caulfield - PepsiCo, Inc.,SVP, IR . Indra Nooyi - PepsiCo, Inc.,Chairman and CEO. Hugh Johnston -
PepsiCo, Inc.,CFO

CONFERENCE CALL PARTICIPANTS

. Bryan Spillane - BofA Merrill Lynch,Analyst . John Faucher - JPMorgan,Analyst . Ali Dibadj - Sanford C.
Bernstein,Analyst . Dara Mohsenian - Morgan StanleY,Analyst . Bill Schmitz - Deutsche Bank,Analyst . Mark
Swartzberg - Stifel Nicolaus,Analyst . Judy Hong - Goldman Sachs,Analyst . Nik Modi - RBC Capital
Markets,Analyst . Steve Powers - UBS,Analyst

OVERVIEW

PEP reported 3Q14 organic revenue growth of 3%. Expects mid-single digit organic revenue growth for 2014 and
core EPS to be approx. $4.57.

FINANCIAL DATA

1. 3Q14 organic revenue growth = 3%.2. Expects mid-single digit organic revenue growth for 2014.3.2014 core
EPS guidance = approx. $4.57.

PRESENTATION SUMMARY-

Opening Remarks (J.C.) 1. Annotation: 1. Unless otherwise indicated, all references to EPS and operating profit
growth are on core basis. 2. References to organic revenue results exclude impact of acquisitions and divestitures,
structural changes, and FX translation. 3. 3Q comprises: 1. 12 weeks ended Sept. 6 for North American operations.
2. Months of June, July, and Aug. for most operations outside North America. 4. No longer reporting PepsiCo
Americas Foods as a business unit. 1. Consistent with prior practice, reporting results for the divisions that had
comprised AF, namely Frito-Lay North America, Quaker Foods North America and Latin America Foods. 2. Change
does not have any impact on overall results of Co. or these divisions. 5. Reflected in 3Q14 core earnings results are
aggregate gains associated with divestitures of approx. $34m and $23m impairment of brand in Greece.

3Q14 Review (I.N.) 1. Overview: 1. In developed markets, sluggish consumer category demand. 2. In developing
and emerging markets, there is continued macro and political volatility, most notably in Eastern Europe, Middle East
and number of markets of Latin America. 3. In China, India and Brazil, even though political environments are
relatively stable, GOP and consumer spending growth remain fixed. 1. Despite these challenges, businesses
performed well in qtr. and YTD. 4. Global volume grew in snacks and beverages in qtr. and YTD. 5. Organic net


       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 248 of 285
                              Event Brief of Q3 2014 PepsiCo Inc Earnings Call - Final

revenue grew at a rate ahead of volume in qtr. and YTD, reflecting execution of effective revenue management
strategy and successful introduction of innovative new products. 1. Organic revenue grew 3.1 % with developing and
emerging markets up high single digits led by key contributions from BRIC markets. 2. Developing and emerging
markets business proved to be resilient with high single digit organic revenue growth YTD, including: 1. Double digit
growth in Egypt and India. 2. High single digit growth in China, Brazil and Turkey. 3. Mid-single digit growth in
Russia. 3. In North America, Frito-Lay led performance with 3% organic revenue growth in qtr. and YTD. 4. Core
growth and operating margins expanded by 45 BP aided by benefits of global productivity initiatives. 5. YTD, core
GM expanded 50 BP and core operating margin expanded 35 BP. 6. Overall, core constant currency EPS grew
11 % driven by solid operating performance, supplemented by responsible financial management. 7. Results
translated to strong cash generation and consequently strong cash return to shareholders. 1. Returning capital to
shareholders, top priority. 2. YTD, returned $6b to shareholders through dividends and share repurchases. 3. On
track to return $8.7b to shareholders in 2014, 35% increase over 2013 shareholder cash returns. 8. Raised full-year
core constant currency EPS growth target to 9% from 8% previously. 2. Better Together: 1. Mountain Dew and
Doritos had extremely high co-purchase incidents. 1. In US, over 60% of Mountain Dew households buy Doritos. 1.
This fall, Dew and Doritos are giving consumers access to Call of Duty: Advanced Warfare. 2. Only Mountain Dew
and Doritos consumers will be able to unlock coveted advantages and customize their gaming experience through
Fuel Up for Battle promotion. 2. Reintroducing on a limited time basis, Mountain Dew Game Fuel in original citrus-
cherry and new lemonade flavor. 2. Across many international markets, focused on driving greater co-purchase
incidents of Lay's and Pepsi. 1. In Poland, created excitement for Lay's brand by hiding coupons for 100,000 free
Pepsis in bags. 1. Promotion is supported by ads and point-of-sale materials, featuring Lionel Messi. 2. In
Colombia, ran joint Lay's/Pepsi and Tropicana/Quaker soccer themed promotions offering discounts in prices for
joint purchases in organized trade. 3. Across Middle East, great success by jOint Lay's/Pepsi promotions during
Ramadan season. 3. Yielding cost synergies through continued integration. 1. Integrating snack and beverage
media sourcing in China. 2. Fully consolidating and integrating administrative functions under one roof in Russia. 3.
Consolidating common carriers for snacks and beverages in more rural regions of India. 3. Product & Package
Innovation: 1. On rolling four qtr. basis, innovation as a percentage of sales is steadily increasing; up 90 BP vs.
3Q13. 2. In US, Co. was largest contributor to retail sales food and beverage growth in qtr. and YTD; benefited from
strength of innovation. 3. Seeing innovation success across brands and geographies. 1. At Frito-Lay North America,
launched 2014 Lay's Do us a Flavor campaign; successful in US and 12 other markets globally. 1. Helped drive
strong mid-single digit Lay's net revenue growth. 2. At Quaker Foods North America, launched Quaker Express
Cups and Quaker Warm & Crunchy Granola. 1. Center of the store category growth remains challenged. 2.
Success of these and other new products launched by Quaker contributed to value share gains in each of Quaker's
key categories in qtr. and YTD. 4. North American Beverage business has strong innovation in product and
packaging. 1. Over past several years, significantly increased variety of primary and secondary package
configurations. 2. With greater packaging flexibility, now has more tools in kit to drive price realization and higher
margin through price/pack management. 3. 12-ounce glass bottle sells at more than 100% premium for 12-ounce
can. 5. Innovation has become increasingly more durable. 1. Number of 2012 and 2013 introductions, Tostitos
Cantina, Mountain Dew Kickstart, Lipton Pure Leaf, have all achieved more than $100m in retail sales in their
launch year and generated double digit retail sales growth in their second year. 6. Beverage product and packaging
innovation in US led to improved sales, improved net price realization and improved market share performance. 1.
 Held LRB value share in measured channels in qtr. and YTD, held CSDs at retail in qtr. led by trademark Mountain
 Dew and gained or held value share in number of important subcategories including CSDs, sports drinks, ready-to-
drink tea and unflavored water. 7. In international markets, leveraging global scale and capitalizing on local insights
to fuel innovation. 1. Within snacks, since its initial US introduction in 2012, Doritos Jacked was launched in 10
 international markets. 2. Lifted and shifted larger and thicker cut chip, Deep Ridged, which originated from Ruffles
 brand and launched it into several key countries like Russia, Brazil, Middle East and India under Lay's Maxx brand.
 3. In UK, launched new range of premium potato, tortilla and pitta chips under Market Deli brand. 8. Within
 Beverages, Spire family of digital fountain dispensers building momentum. 1. Currently, Spire is in US, Canada,
 France, Turkey, Ireland and Switzerland. 2. Mountain Dew expanded to two new markets in 2014; now available in
 over 40 countries around world. 1. Built brand recognition with continued expansion of DEWmocracy and Dew Tour
 support programs. 4. Productivity: 1. Achieved targeted productivity savings for qtr. and YTD; on track to achieve
 fUll-year target of $1 b in savings. 1. This year, expects to complete three-year $3b productivity program launched in
 2012. 2. Now focused on next-generation five-year $5b productivity program announced earlier this year. 1.


      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 249 of 285
                              Event Brief of Q3 2014 PepsiCo Inc Earnings Call- Final

Expects will extent annual savings of $1 b through 2019. 3. Next-generation productivity will focus on: 1. Embedding
more automation in operations to replace labor with capital and at same time removing bottlenecks from operations
which will increase capacity utilization. 2. Expanding shared services, including global financial shared services for
handling routine back office transaction processing. 3. Restructuring manufacturing to optimize global
manufacturing footprint. 4. Restructuring go-to-market systems to optimize distribution network. 4. Expects
continued improvement in net revenue and core earnings before interest and taxes per employee and margin
expansion and increased ROIC.

3Q14 Financials (H.J.) 1. Highlights: 1. Organic revenue grew 3%. 1. Reported net revenue [was 2%] vs. 3Q13,
reflecting 1 point of unfavorable FX translation. 2. Commodity costs had low-single digit inflation. 3. Core GM and
core operating margin each rose 45 BP. 4. Core constant currency operating profit grew 5.5%. 5. Core effective tax
rate 24.2%. 6. Diluted share count declined 2% reflecting benefits of ongoing share repurchase program. 7. Core
constant currency EPS grew 11 %. 8. Rolling four qtr. net CapEx 4.1 % of sales, well within long-term target of less
than or equal to 5% of net revenue. 9. Core net ROIC improved approx. 40 BP; at 16.9%. 10. Returned $6b to
shareholders in first three quarters through dividends and share repurchases; almost 30% above year ago levels
and reflective of Co.'s commitment to return cash to shareholders. 2. 2014 Guidance: 1. Increased core constant
currency EPS growth target to 9%, up from 8% previously. 2. Mid-single digit organic revenue growth, low-single
digit commodity inflation and productivity savings of approx. $1 b. 3. Below division operating profit line, corporate
cost efficiencies driven by productivity initiatives, core effective tax rate of approx. 25% and reduced share count
from share repurchase program. 4. FX to negatively impact net revenue by 3 percentage points and core EPS by 4
percentage points based on current market consensus rates. 5. Taking 2013 core EPS of $4.37 and applying
guidance implies 2014 core EPS of approx. $4.57. 6. For modeling 4Q: 1. Advertising and marketing expense to
grow at a rate ahead of net revenue growth. 2. Net interest expense to increase primarily reflecting higher debt
balances and higher rates. 7. Free cash flow excluding certain items more than $7b. 1. Will drive cash flow through
efficient working capital management and continued tight controls over CapEx. 8. Net CapEx approx. $3b, well
within long-term target of less than or equal to 5% of net revenue. 9. Return approx. $8.7b to shareholders in 2014;
35% increase over 2013 through $3.7b in dividends and $5b in share repurchases. 3. Summary: 1. Increased core
constant currency EPS growth outlook for 2014 to 9% from 8% previously. 2. Expects to drive improved full-year
margins and net ROIC. 3. Disciplined capital allocation and returning cash to shareholders, top priorities.

QUESTIONS AND ANSWERS

OPERATOR: Thank you. (Operator Instructions). Bryan Spillane, Bank of America Merrill Lynch.

BRYAN SPILLANE, ANALYST, BOFA MERRILL LYNCH: Hi, good morning. Question just about the balance
between reinvestment in the business and the focus on productivity and dropping it to the bottom line. If you look at
this quarter's results, the results over the course of the year, and really beginning last year, it has been a pretty
good balance of maintaining a good relative organic sales growth relative to a lot of your competitors and peers with
also driving some margin improvement.

And I guess as you move into this next productivity program, and also just some of the challenges you are facing I
guess in some key markets, developing markets at least in the next year, macro challenges, can you just give us a
sense for how you feel about that current balance of investment in A&M, in R&D, in selling effectiveness or selling
systems, versus dropping some of that to the bottom line? Do you feel like you have the right balance and,
especially as things maybe get a little more challenging in some of these markets, do you feel like you might have
to tweak that balance into next year?

INDRA NOOYI, CHAIRMAN AND CEO, PEPSICO, INC.: Bryan, that's a great question and at this point I would say
we feel good about the balance. We increased A&M spending. We are running at about 5.9% of sales. We
increased R&D spending significantly over the past three to four years because we really believe that investing in
R&D, in particular, is critical to the future success of the Company. So, we invested in that. We invested in food
service equipment. That's why the Spire equipment has come out and is very successful today.




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 250 of 285
                               Event Brief of 032014 PepsiCo Inc Earnings Call- Final

So, at this point, we feel good about the investments we are making in product-line transformation, media spending,
advertising spending against our brands and, most importantly, long-term investment in R&D platforms.

I agree with you that there is volatility in the world and as we model out 2015 and beyond, we will come back and
talk about what the outlook is for the financials, but at this point we feel comfortable with what we have articulated in
terms of a long-term algorithm for the Company and we feel comfortable about our productivity programs. So, I
think we have to watch and wait.

OPERATOR: John Faucher, JPMorgan.

JOHN FAUCHER, ANALYST, JPMORGAN: Thanks. I wanted to follow-up on -- good morning, Indra -- I wanted to
follow-up on some of the comments about raw materials, but also sort of start off with pricing in that context, which
is you're getting a lot of pricing in Latin America, which is helping the organic revenue number. I guess can you talk
a little bit about what you are seeing from a real pricing standpoint in Latin America, not just related to the FX?

And then, as you look out over the next sort of 12 to 18 months on raw materials, have you -- we've seen some
favorable movements in things like corn -- are you guys still sort of continuing that process of trying to capture some
of that benefit through the hedging? Can you talk about how we should look at that going forward? Thanks.

INDRA NOOYI: Go ahead, Hugh.

HUGH JOHNSTON, CFO, PEPSICO, INC.: Yes, happy to. Hey, John, it's Hugh. In terms of the Latin America
numbers, we are obviously, as is everyone else in this space, benefiting from the relatively high overall inflationary
environment there. What I can tell you is that we are getting positive real pricing there and it is in line with what you
would see the commodities basket cost growing in those markets. So if you look at it more from a global
perspective, and think about commodities inflation from a global perspective, we're getting pricing in line with that
on a more real basis.

Regarding your broader question on commodities, without a doubt, the commodities numbers overall are coming
down. The couple facts I would remind you on that, number one, we have a very, very broad basket. Not one
commodity accounts for even 10% of our overall commodities basket. Number two, we do continue to follow the
forward buying strategy that we've had in the past. So, we tend to be about six to nine months out, so as those
prices come down, we will tend to see them reflected in our basket over time.

We do that again because we want to give the businesses and customers pricing predictability and it has been an
effective strategy for us over the last few years. And, number three, people tend to focus on a few market-traded
commodities. Those market-traded commodities represent somewhere between 30 to 40% of our overall basket.
So, I'm not sure often times that the market-focused commodities give a full picture of it.

In terms of 2015, as has been our practice in the past, we will comment on that in the February timeframe because
we think that's the right time to give guidance to investors overall and we won't try to parse out the pieces right now
because it tends to create more confusion than benefit.

OPERATOR: Ali Dibadj, Bernstein.

ALI DIBADJ, ANALYST, SANFORD C. BERNSTEIN: Hey, guys. So your organic sales growth was about 3%,
which translated to core constant currency operating profit of about 5.5%, and EPS growth of about 11 %. And, if
you look at the gaps between topline operating profit and EPS, growth rates seem to be widening more and more
as the quarters progress here. So, can you please give us a quantification of, first, how much of the operating profit
to sales gap was negative commodities and negative mix versus cost-cutting positive and acquisition divestitures
positive, which for some reason you guys keep considering core?

And, second, how sustainable is the operating profit to EPS growth cap driven by lower net interest expense -- even
though there's a little bit higher debt it looks like -- but lower net interest expense and buybacks? And, the spirit of
the question to understand the sustainability of these gaps. Thanks.



      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 251 of 285
                               Event Brief of 032014 PepsiCo Inc Earnings Call - Final

INORA NOOYI: Thanks, Ali. I'm going to have Hugh walk you through the details and I presume the first thing you
are saying is that it is good that PepsiCo is delivering good results. So, with that, let me turn it to you, Hugh.

HUGH JOHNSTON: Yes, absolutely Indra. So, if you look over the last three quarters, we've seen operating profit
growth on a core constant currency basis of 7%, 3% and 5.5%. We have seen EPS growth of 10%, 33% and 11 %,
so, I think that gap has been actually relatively constant over the course of the timeframe.

What are the drivers between operating profit growth and EPS? You really have three things going on. Interest
costs, without a doubt, we are getting some leverage on that. The only thing that I would want to share on that front
is that we are operating right now in a zero net floating debt environment. We do have some floating debt, but that
is offset by floating cash held outside the US. So, I think from the standpoint of rising interest rates, we are relatively
well protected compared to most of our peer companies in that regard. Obviously, like everyone else, we would
have some refinancing over time, but I think we've adopted a relatively conservative posture on the way that we are
managing fixed float within the balance sheet.

Number two, taxes. Taxes are really coming in for the year right as we expected and that has been a bit of a benefit
for this year. And, number three, our share repurchase is obviously lowering the share count and that is driving
some of the gap from operating profit to EPS. We won't talk about 2015 right now, but, obviously, as a company we
have a long history of share repurchase and I would certainly expect we would continue that going forward.

INORA NOOYI: And, in terms of sustainability, Hugh, I mean our long-term guidance has been mid-single-digit
operating profit and high-single-digit EPS. And, that is really the envelope in which we are operating.

HUGH JOHNSTON: Absolutely.

OPERATOR: Oara Mohsenian, Morgan Stanley.

OARA MOHSENIAN, ANALYST, MORGAN STANLEY: Hey, good morning guys. So, Frito-Lay organic revenue
growth improved a bit sequentially in the quarter, but the 3% result is still below the 4% to 5% levels we were
seeing over the prior year-and-a-half before 02's result. Do you think this level is kind of more like a new normal
here in your mind given the difficult consumer environment or do you think you can accelerate that business going
forward?

And can you discuss Frito-Lay market share performance in North America? It looks like you are still losing slight
share in track channels and your expectations going forward from a market share standpoint?

INORA NOOYI: Yes, I think overall in 03, food industry sales and retail was challenging. And, within that, Frito-Lay
performed well. In fact, it was the best performer in that group. And, sequentially from the first quarter of the year to
the third quarter, the share loss has narrowed. Now, let me be clear. The share loss is really to premium players
who don't last for a long time in the market. People come in and out of the market and Frito has to be very careful
not to react to players who are not long-term players in the marketplace. So, Frito has been playing a very, very
responsible game.

What we've been trying to do at Frito is to say, let's make the core very solid, deliver on the core and start
expanding the shoulders of the business in a profitable way. And, I think Frito, in this very difficult environment, has
done a very good job balancing [pound] growth, revenue growth and profit growth, and that is why you are seeing
relatively steady performance from Frito in what I would consider is a very challenging overall retail environment for
all kinds of food.

Center of the store is particularly challenged, but I would say overall food industry sales are challenged, but Frito
has been a shining star. So, I think overall, whether this is a new normal or not, I don't know. It really depends on
the overall environment, but within this environment Frito has been performing quite well and the share losses have
been coming down. And, we don't like any share losses, I'll be honest with you, but we have to make sure the
business behaves very responsibly and that's what we have been doing.




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 252 of 285
                               Event Brief of Q3 2014 PepsiCo Inc Earnings Call - Final

HUGH JOHNSTON: And, in terms of addressing those premium innovation opportunities, we've been building more
capability. You see products like Stacy's Pretzel Crisps, you see products like Smart Food Selects, all of which are
entering that premium space and, to-date, we have been quite successful with them. So, we certainly expect to see
that aspect improving over time.

OPERATOR: Bill Schmitz, Deutsche Bank.

BILL SCHMITZ, ANALYST, DEUTSCHE BANK: Hi, good morning. Hey, the first one is sort of like a curiosity
question because currencies have moved a ton in the last couple of months, but you kept your currency outlook on
the EPS line. So, I'm just trying to figure out if it was conservative before and now it is more realistic, or how you
kept that currency item?

And then, the second question is just -- and maybe it is a tough one to answer, but do you guys have a view on
some of these contemplated consumption taxes in California? They sound pretty significant. Some of them are a
couple of cents an ounce and it looks like there's a decent probability they're going to go through, so how do you
operate the business in that kind of environment?

INDRA NOOYI: I will speak to the second point and then Hugh will speak to the first one. I believe discriminatory
taxes on certain categories are just wrong. I think we have to understand what the issue is we are trying to address
and address it in a holistic way. We will make our case and hope that the voters are sensible enough to look at the
right answer to address whatever issue they are addressing.

With that let me turn it over to Hugh.

HUGH JOHNSTON: Yes, Bill, happy to answer the currency question. We take a basket of market currency rates
and we follow the same methodology every quarter. And, we have been consistent in taking that approach for quite
a number of years. So, I don't think we'll change that approach. You are right, in the last couple of quarters it has
come in a little bit lighter than the original forecast, but it is the best way I know of to do it.

In addition to that, as you all likely know, we do hedge some transactional effects of foreign exchange. We do not
hedge translation. We don't think that is a good use of investors' money, so we don't hedge accounting at all. We
just take the market consensus rates and then, as the currencies flow, we report them to you.

OPERATOR: Mark Swartzberg, Stifel Nicolaus.

MARK SWARTZBERG, ANALYST, STIFEL NICOLAUS: Yes, thanks. Good morning, Indra. Good morning, Hugh.
A question on the -- and it's also a curiosity question - but, with the core earnings, you are including gains and they
are not large this quarter. But can you just speak to the principle behind including these gains on asset sales?

HUGH JOHNSTON: Yes, why don't I handle that one, Mark. You are right, in the overall scheme of things there are
three items. There is a small gain in the Quaker business related to the sale of a small cereal brand. There is a
small gain from a bottling perspective in AMEA. And then, there is the write-down of a small brand in Greece from
an asset impairment perspective. If you net all of those three factors, the grand total was a benefit to earnings of
$11 million. So, basically less than a penny of impact overall.

More broadly, we do have a consistent set of principles we apply in terms of what is core versus non-core. In the
overall scheme of things, it really is not a substantive impact to earnings.

MARK SWARTZBERG: But what is the principle behind having them in there? Because again, it is not large in the
quarter but it could become something we are all talking about because of the principle being there if it is a large --
if there is a large gain at some point in the future or for that matter a large loss?

INDRA NOOYI: But Mark, most importantly, we publicly disclose exactly what the gains are, and, if there are any
charges against it, so you can model out the impact on earnings from our disclosures.




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 253 of 285
                               Event Brief of 032014 PepsiCo Inc Earnings Call - Final

HUGH JOHNSTON: Yes. And, Mark, to your point - in a company the size of PepsiCo with $66 billion in revenue,
275,000 employees and operating in almost 200 countries - there are lots of things that you would consider to be
perhaps one-time in nature. The approach that we have taken on this is we have said in terms of a test of core
versus non-core is a transaction one-time and then is it of a certain size? If we called everything above $1 million
one-time, we would be excluding an enormous number of items.

So, we have drawn a line in terms of a specific number that equates to core versus non-core. That number has
been the same for years and we apply it consistently in all of these transactions. To your point, they are small, but
we do disclose them to allow investors to model them any way they choose.

OPERATOR: Judy Hong, Goldman Sachs.

JUDY HONG, ANALYST, GOLDMAN SACHS: Thank you. Good morning. So, I guess a lot of volatility around
Europe in terms of the macro and political standpoint, so wanted to just get a little bit more color from your
perspective on what you are seeing in terms of underlying consumer demand in your various categories and
markets like Russia and Eastern Europe. And, it looks like your market share in markets like UK, despite tough
competitive environments, are actually doing pretty well. So, maybe just talk about Russia and Eastern Europe and
then separately in the UK in the context of the competitive and tough retail environment.

INDRA NOOYI: Let me talk overall about Western Europe and then talk about Russia and Ukraine. I would say
when you have poor weather or when you have some macro factor, we have to worry about how we perform in that
environment. So, for example, Western Europe volumes in beverage decelerated a bit in 03 because the weather
was poor. But, otherwise, I would say the overall Western European markets are doing quite well.

Yes, we have a retail situation that is quite interesting in the UK but our brands are strong and we are powering
through that.

When it comes to Russia and Ukraine, again we sell dairy products, juice, as well as snacks and soft drinks. Dairy
and juice tend to be much more staple kind of products for Russian consumers. So, even though the Russian
market is going through its challenges in terms of the devaluation of the ruble and the hryvnia in Ukraine, and also
inflation in raw materials for dairy in particular, our topline growth is still mid-single-digits. So, we are holding on the
topline growth.

The real challenge is what is the impact to the bottom line. A lot of the products we sell in Russia are made in
Russia. We source a lot of our raw materials from local suppliers, so that part is okay. But, anything that is imported
clearly is impacted by the devaluation of the ruble and then any translation of Russian profit is impacted by the
devaluation of the ruble.

So, at this point, we are watching and waiting to see how the Russian market evolves, but our growth is still in the
mid-single-digits and we are doing okay.

OPERATOR: Nik Modi, RBC Capital Markets.

NIK MODI, ANALYST, RBC CAPITAL MARKETS: Good morning, everyone. So a couple of questions from my end.
Just curious if maybe you can provide some context on PAB in terms of how the up-and-down the street channel
did versus kind of the larger format? And, if you could provide any perspective on foodservice, since you have been
investing there so heavily?

And then, the second question is just, Indra, just curious on your view on execution at the Company owned bottling
operations and if you think that that is an area of improvement for PepsiCo going forward within the US?

INDRA NOOYI: When it comes to the performance in convenience stores, the overall -- we are holding share in
LRB in 03 and whether it's in CSDs or isotonics, as I mentioned in my prepared remarks, what we feel good about
in 03 is that we held LRB share in this highly competitive marketplace.




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 254 of 285
                               Event Brief of Q3 2014 PepsiCo Inc Earnings Call- Final

I think, since we bought back the bottlers, we've actually been able to do a few things. One, we've invested in
food service because we put routes back into local foodservice. We are able to go after national accounts without
any discussion of bottlers versus the parent company. And, as a consequence, we have been winning big accounts
and we are beginning to actually increase our share in colleges and universities and local foodservice accounts.

So, I think our foodservice performance is improving. Again, as you know with foodservice, you don't see big
improvements in a short timeframe. You've got to build this business very, very steadily so that you balance growth
with profitable growth. And, so I think over the next few years, you'll start beginning to see meaningful contributions
from our foodservice business. One, because we are fixing the core beverage foodservice business, which is a
critical driver of foodservice. And then, we were able to leverage that beverage food service to sell more snacks.

So, the Better Together really works with foodservice. And, overall execution, since we have bought back the
bottlers we've invested so much in terms of improving our manufacturing lines to have more packaging flexibility.
We have put more routes back in the marketplace. We have put in more tools -- given more tools to the front lines
so that they can actually sell better at the point-of-sale. I think, overall, our execution has improved substantially and
that is why you are seeing several quarters now where we are holding share in the LRB category.

We're doing it in a very responsible way because we are also able to get pricing. We are getting low-single-digit
pricing in the marketplace in North America and we are able to push through all our innovation. The market is
fragmenting quite a bit and you've got to have a distribution system that is completely aligned with the brand
company so that you can get all this innovation into the marketplace. And, by removing any friction that exists in the
system, we are actually able to get all of our products to the marketplace.

So, overall, we feel pretty good about the progress we're making at North American beverages and how well North
American beverages and Frito-Lay are working together to really service both retail customers and food service
customers to help us improve the performance of North American beverages substantially.

And, in terms of convenience store performance, it is ahead of overall performance by about 50 basis points.

OPERATOR: Steve Powers, UBS.

STEVE POWERS, ANALYST, UBS: Thanks. Good morning. I guess two more questions related to PAB, if I could.
First, we saw noticeable operating margin expansion in that division this quarter building on some initial progress
made last quarter. And, I guess I just want to get your sense for whether or not you feel this is the beginning of a
trend that can continue to gain momentum? And, assuming so, what the biggest drivers will be is kind of question
number one.

Question two related to that is, as you said, Indra, we saw again kind of 1% net realized pricing in the quarter, which
is in line with the year-to-date trend and I guess positive, relative to muted commodities. But, I was wondering
whether you see further upside to that number over time? Maybe if the individual categories are actually better than
that and we are seeing some negative category or geographic mix across the division, I am not sure, but just further
details there would be helpful as well. Thanks.

INDRA NOOYI: I think what the beverage business is doing is focusing on revenue management and productivity,
in addition to innovation. Innovation is driving topline growth nicely and getting good price realization. And, all of our
revenue management initiative, backed up by more packaging flexibility, is actually helping this business.
Remember, all of our productivity initiatives touch the North American beverage business too.

So, taken together, the business is beginning to hit its stride. And, our net realized pricing in the quarter in North
American beverages was in the low-single-digits. We actually feel very good about the pricing that we are able to
get.

Now, you asked about the sustainability of this. We will continue to do the revenue management work, the
productivity work, the innovation. We will continue to do everything that is in our control. And, we will continue to




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 255 of 285
                              Event Brief of 032014 PepsiCo Inc Earnings Call - Final

playa very responsible game in this marketplace. And then, we will just see how the marketplace evolves. But, at
this point, we are cautiously optimistic about the outlook for North American Beverages.

So, let me just close by reiterating that we are pleased with our results to date. We are confident that our plans are
working and we are on track to deliver our financial targets for 2014.

I thank you for your time and questions this morning and for the confidence you have placed in us with your
investment. Have a wonderful day.

OPERATOR: Thank you. This concludes today's conference call. You may now disconnect.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Briefs are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or
incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.

THE INFORMATION CONTAINED IN EVENT BRIEFS REFLECTS THOMSON FINANCIAL'S SUBJECTIVE
CONDENSED PARAPHRASE OF THE APPLICABLE COMPANY'S CONFERENCE CALL AND THERE MAY BE
MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN THE REPORTING OF THE SUBSTANCE OF THE
CONFERENCE CALLS. IN NO WAY DOES THOMSON FINANCIAL OR THE APPLICABLE COMPANY ASSUME
ANY RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE
INFORMATION PROVIDED ON THIS WEB SITE OR IN ANY EVENT BRIEF. USERS ARE ADVISED TO REVIEW
THE APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC
FILINGS BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: January 23, 2015


  End of Documcnt




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 256 of 285
                                Q3 2014 PepsiCo Inc Earnings Call - Final
                                            FD (Fair Disclosure) Wire
                                           October 9,2014 Thursday


Copyright 2014 CQ-Roll Call, Inc.
All Rights Reserved



Copyright 2014 CCBN, Inc.

Length: 7190 words

Body


Corporate Participants

* Jamie Caulfield

PepsiCo, Inc. - SVP, IR

* Indra Nooyi

PepsiCo, Inc. - Chairman and CEO

* Hugh Johnston

PepsiCo, Inc. - CFO

Conference Call Participants

* Bryan Spillane

BofA Merrill Lynch - Analyst

* John Faucher

JPMorgan - Analyst

* Ali Dibadj

Sanford C. Bernstein - Analyst

* Dara Mohsenian

Morgan Stanley - Analyst

* Bill Schmitz

Deutsche Bank - Analyst

* Mark Swartzberg

Stifel Nicolaus - Analyst



       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 257 of 285
                                     Q3 2014 PepsiCo Inc Earnings Call - Final

* Judy Hong

Goldman Sachs - Analyst

* Nik Modi

RBC Capital Markets - Analyst

* Steve Powers

UBS - Analyst

Presentation

OPERATOR: Good morning and welcome to PepsiCo's third-quarter 2014 earnings conference call. (Operator
Instructions). Today's call is being recorded and will be archived at www.pepsico.com.

It is now my pleasure to introduce Mr. Jamie Caulfield, Senior Vice President of investor relations. Mr. Caulfield, you
may now begin.

JAMIE CAULFIELD, SVP, IR, PEPSICO, INC.: Thank you, operator. With me today are Indra Nooyi, PepsiCo's
Chairman and CEO, and Hugh Johnston, PepsiCo's CFO. We'll lead off today's call with a review of our third-
quarter 2014 performance and outlook and then we will move on to Q&A.

We've kept our comments brief this morning and intend to conclude the call by 8:45, and we'll do our best to get to
as many of your questions as we can.

Before we begin, please take note of our cautionary statement. This conference call includes forward-looking
statements, including statements regarding 2014 guidance and our long-term targets, based on currently available
information. Forward-looking statements inherently involve risks and uncertainties that could cause our actual
results to differ materially from those predicted in such forward-looking statements.

Statements made on this conference call should be considered together with cautionary statements and other
information contained in today's earnings release and in our most recent periodic reports filed with the SEC. Unless
otherwise indicated, all references to EPS and operating profit growth are on a core basis. In addition, references to
organic revenue results in this call exclude the impact of acquisitions and divestitures, structural changes and
foreign exchange translation.

To find disclosures and reconciliations of non-GAAP measures that we use when discussing PepsiCo's financial
results, you should refer to the glossary and other attachments to this morning's earnings release and to the
Investor section of PepsiCo's website under the Events and Presentations tab.

As we discuss today's results, please keep in mind that our third quarter comprises the 12 weeks ended September
6 for our North American operations and the months of June, July and August for most of our operations outside
North America.

As you saw in the release, we are no longer reporting PepsiCo Americas Foods as a business unit. Consistent with
our prior practice we continue to report results for the divisions that had comprised PAF, namely Frito-Lay North
America, Quaker Foods North America and Latin America Foods. This change does not have any impact on the
overall results of PepsiCo or these divisions.

Also reflected in our Q3 2014 core earnings results are aggregate gains associated with divestitures of
approximately $34 million and a $23 million impairment of a brand in Greece.

Now it is my pleasure to introduce Indra Nooyi.




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 258 of 285
                                     Q3 2014 PepsiCo Inc Earnings Call- Final

INDRA NOOYI, CHAIRMAN AND CEO, PEPSICO, INC.: Thank you, Jamie, and good morning, everyone. We are
pleased with our results for the quarter and year-to-date, particularly given the continued macro challenges we see
across the globe.

Specifically, in developed markets, the consumer category demand continues to be sluggish and in developing and
emerging markets, there is continued macro and political volatility most notably in Eastern Europe, the Middle East
and a number of markets in Latin America.

In other key emerging markets, China, India and Brazil, even though the political environments are relatively stable,
GOP and consumer spending growth remains mixed.

Despite these challenges, our businesses performed well in the third quarter and year-to-date.

Global volume grew in both snacks and beverages in the quarter and year-to-date.

Organic net revenue grew at a rate ahead of volume in the quarter and year-to-date, reflecting execution of effective
revenue management strategies and successful introduction of innovative new products. In the quarter, organic
revenue grew 3.1 %, with developing and emerging markets up high-single digits, led by key contributions from the
BRIC markets. And notably, our developing and emerging markets business has proven to be resilient with high-
single-digit organic revenue growth year-to-date, including double-digit growth in Egypt and India, high-single-digit
growth in China, Brazil and Turkey, and mid-single-digit growth in Russia.

In North America, Frito-Lay led performance with 3% organic revenue growth in the quarter and year-to-date.

And core gross and operating margins both expanded by 45 basis points in the quarter, aided by the benefits of our
global productivity initiatives. Year to date, core gross margin expanded 50 basis points and core operating margin
expanded 35 basis points.

Overall, core constant currency EPS grew 11 % in the quarter, driven by the solid operating performance,
supplemented by responsible financial management.

Importantly, these results have translated to strong cash generation and, consequently, strong cash returns to
shareholders.

Returning capital to shareholders is a top priority and we are pleased to report that, year-to-date, we have returned
$6 billion to shareholders in the form of dividends and share repurchases and we remain on track to return a total of
$8.7 billion to shareholders in 2014, which is a 35% increase over our 2013 shareholder cash returns.

Based on the strength of our year-to-date results and our outlook for the fourth quarter, we raised our fUll-year core
constant currency EPS growth target to 9%, from 8% previously.

We believe our year-to-date performance is a good reflection of the strength of our business. In today's difficult
environment, retailers value the benefits of partners with strong scale brands and high-velocity products that drive
traffic, build basket size and generate attractive cash flow. And, that is exactly why our retail partners like to do
business with PepsiCo.

As a Company, we continue to strengthen our business to position it for continued successful performance well into
the future and we are encouraged by the progress we are making in three areas in particular.

First, leveraging our complementary product portfolio and global scale. Second, product and packaging innovation.
And, third, productivity.

Let me give you a quick update on each of these areas and share some of the tangible evidence we are seeing as
proof of our progress, starting with how we are increasingly leveraging the complementary nature of our products
and brands.




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 259 of 285
                                     Q3 2014 PepsiCo Inc Earnings Call - Final

A case in point is Mountain Dew and Doritos. Dew and Doritos have extremely high co-purchase incidence. In the
US, over 60% of Mountain Dew households buy Doritos. Both brands are deeply rooted in gaming, with legacies of
high-engagement partnerships and activations around blockbuster video games.

In the US this fall, Dew and Doritos are giving consumers access to Call of Duty: Advanced Warfare. They are
going to give them exclusive in-game gear, double XP and rapid supply rewards. And, all of this is to dial up their
gaming experience. Only Mountain Dew and Doritos consumers will be able to unlock these coveted advantages
and customize their gaming experience through the "Fuel Up For Battle" promotion. A number of our largest
customers will run "Better Together" programs linked to this promotion and we are concurrently reintroducing, on a
limited time basis, a true gamer favorite, Mountain Dew Game Fuel, in original citrus cherry and a new lemonade
flavor.

Across many of our international markets, we are focused on driving greater co-purchase incidence of Lay's and
Pepsi with joint packaging graphics, sports properties, point-of-sale material, ad copy and promotions. These cross-
branding activations are now taking place in many of our key markets across the globe.

For example, in Poland, we created excitement for the Lay's brand by hiding coupons for 100,000 free Pepsis in
bags. The promotion was supported by ads and point-of-sale material featuring soccer great, Lionel Messi.

Similarly, in Colombia, we ran joint Lay's-Pepsi and Tropicana-Quaker soccer team promotions offering discounts
and prizes for joint purchases in the organized trade. Across the Middle East, we had great success by joining
Lay's-Pepsi promotions during the Ramadan season.

In addition to the commercial benefits afforded by these cross-category promotions, we continue to yield cost
synergies through continued integration. For example, integrating our snack and beverage media sourcing in China,
fully consolidating and integrating our administrative functions under one roof in Russia, and consolidating common
carriers for snacks and beverages in the more rural regions of India.

That's the Better Together story.

The second area is product and package innovation. We continue to make very good progress. As evidence, on a
rolling four-quarter basis, our innovation as a percentage of sales is steadily increasing and is up 90 basis points
versus the comparable year-ago period. And, in our biggest market, the United States, we were the largest
contributor to retail sales food and beverage growth both in the third quarter and year-to-date, which really benefited
from the strength of our innovation.

And, we're seeing innovation success across brands and geographies. For example, at Frito-Lay North America, we
launched our 2014 "Lay's Do Us a Flavor" campaign and this followed its past success in the US and 12 other
markets around the globe. This year's consumer submitted finalists are Cappuccino, Cheddar Bacon Mac &
Cheese, Mango Salsa and a Wasabi Ginger hard bite. This program helped drive strong mid-single-digit Lay's net
revenue growth in the third quarter.

At Quaker Foods North America, we have launched Quaker Express Cups to capitalize on the ever-growing
demand for greater on-the-go convenience and Quaker Warm & Crunchy Granola, which delivers both the
wholesome goodness of Quaker oatmeal and the satisfying crunch of multigrain granola. So, while center-of-the-
store category growth remains challenged, the success of these and other new products launched by Quaker have
contributed to value share gains in each of Quaker's key categories - hot cereals, ready-to-eat cereal and snack
bars - both in the quarter and year-to-date.

Our North American beverage business has had strong innovation in both product and packaging. Over the past
several years, we have significantly increased the variety of primary and secondary package configurations. With
greater packaging flexibility, we now have more tools in our kit to drive price realization and higher margin through
price/pack management. A case in point is our 12-ounce glass bottle, which sells at a more than 100% premium to
a 12-ounce can.




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 260 of 285
                                            Q3 2014 PepsiCo Inc Earnings Call - Final

And, our innovation has become increasingly more durable. For example, a number of 2012 and 2013 introductions
- Tostitos Cantina, Mountain Dew Kickstart and Lipton PureLeaf - have all achieved more than $100 million in retail
sales in their launch year and have generated double-digit retail sales growth in their second year.

Our beverage product and packaging innovation in the US has led to improved sales, improved net price realization
and improved market share performance. We held LRB value share in measured channels in the third quarter and
year-to-date, held CSDs at retail in the third quarter, led by trademark Mountain Dew, and gained or held value
share in a number of important subcategories including CSDs, sports drinks, ready-to-drink tea and unflavored
water.

And, in our international markets, we are both leveraging our global scale and capitalizing on local insights to fuel
innovation. For example, within snacks, since its initial US introduction in 2012, Doritos Jacked has launched in 10
international markets. We also lifted and shifted a larger and thicker cut chip with deep ridges, which originated from
our Ruffles brand, and launched it into several key countries such as Russia, Brazil, the Middle East and India
under the Lay's Max Brand.

In the UK, we launched a new range of premium potato, tortilla and pita chips under the Market Deli brand. The
Market Deli brand really caters to local taste preferences with flavors such as Balsamic Vinegar of Modena and
Wiltshire Cured Ham, Mature Cheddar and Farmhouse Chutney.

Within beverages, the Spire family of digital fountain dispensers continues to build momentum. Currently, Spire is in
the United States, Canada, France, Turkey, Ireland and Switzerland. The equipment capabilities range from pouring
eight brands and four flavor shots to a maximum of 16 brands and eight flavor shots, resulting in over 1000 flavor
combinations.

And the global expansion of our highly successful Mountain Dew franchise continues. The brand has expanded to
two new markets in 2014 and is now available in over 40 countries around the world. And, we have built terrific
brand recognition with the continued expansion of our Dewmocracy and Dew Tour support programs.

And, finally, turning to productivity ...

We achieved our targeted productivity savings for the third quarter and year-to-date and we are on track to achieve
our full-year target of $1 billion in savings.

This year, we expect to successfully complete the three-year, $3 billion productivity program we launched in 2012
and we are now focused on our next-generation, five-year, $5 billion productivity program announced earlier this
year, which we expect will extend annual savings of $1 billion through 2019.

Our next-generation productivity will focus on four areas. First, embedding more automation in our operations to
replace labor with capital and, at the same time, removing bottlenecks from our operations, which will increase
capacity utilization.

Second, expanding shared services, including global financial shared services for the handling of routine back-
office transaction processing.

Third, restructuring manufacturing to optimize our global manufacturing footprint.

And, fourth, restructuring our go-to-market systems to optimize our distribution network.

As a result of these initiatives, we expect to see continued improvement in net revenue and core earnings before
interest and taxes per employee, as well as margin expansion and increased returns on invested capital.

So, to conclude, we feel pretty good about our results for the quarter and year-to-date. We remain focused on
generating cash and providing attractive cash returns to our shareholders. And, we are encouraged by the
continued progress we have made to strengthen our business, which we expect will make our performance all the
more durable and reliable looking to the future.


      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 261 of 285
                                       Q3 2014 PepsiCo Inc Earnings Call- Final

With that, let me turn the call over to Hugh Johnston. Hugh?

HUGH JOHNSTON, CFO, PEPSICO, INC.: Great. Thank you, Indra, and good morning, everyone. Let me spend a
few minutes discussing the quarter and our upwardly revised core constant currency earnings per share outlook for
2014.

For Q3, organic revenue grew 3%. On a reported basis, net revenue was 2% versus year-ago, reflecting 1 point of
unfavorable foreign exchange translation.

Commodity costs had low, single-digit inflation. Our core gross margin and core operating margin each rose 45
basis points. Core constant currency operating profit grew 5.5%. Our core effective tax rate was 24.2%. Our diluted
share count declined 2%, reflecting the benefits of our ongoing share repurchase program. And, core constant
currency EPS grew 11 %.

On a rolling four-quarter basis, our net capital spending is 4.1 % of sales, which is well within our long-term target of
less than or equal to 5% of net revenue. And, our core net return on invested capital improved by approximately 40
basis points and now stands at 16.9%. And, we returned $6 billion to shareholders in the first three quarters in the
form of dividends and share repurchases, which is almost 30% above year-ago levels and reflective of our
commitment to return cash to shareholders.

Turning to guidance. As Indra mentioned, we have increased our full-year core constant currency EPS growth
target to 9%, up from 8% previously. In addition, for the full-year, we expect mid-single-digit organic revenue
growth, low-single-digit commodity inflation and productivity savings of approximately $1 billion.

Below the division operating profit line we expect corporate cost efficiencies driven by productivity initiatives, a core
effective tax rate of approximately 25% and a reduced share count from our share repurchase program.

Foreign exchange is expected to negatively impact net revenue by 3 percentage points and core earnings per share
by 4 percentage points for the full-year 2014 based on current market consensus rates.

Taking our 2013 core EPS of $4.37 and applying our guidance implies a 2014 core EPS of approximately $4.57.

As you model out the fourth quarter, I would ask you to consider the following. We expect advertising and marketing
expense to grow at a rate ahead of net revenue growth. And, below the operating profit line, net interest expense is
expected to increase in the fourth quarter, primarily reflecting higher debt balances and higher rates.

From a cash flow perspective, we continue to expect full-year free cash flow, excluding certain items, of more than
$7 billion. We will continue to drive cash flow through efficient working capital management and continued tight
controls over capital spending.

Net capital spending is expected to be approximately $3 billion, which is well within our long-term target of less than
or equal to 5% of net revenue.

And, we expect to return approximately $8.7 billion to shareholders in 2014, a 35% increase over 2013, through
$3.7 billion in dividends and $5 billion in share repurchases.

So, to summarize, we've increased our core constant currency EPS growth outlook for the fUll-year 2014 to 9%,
from 8% previously. We expect to drive improved fUll-year margins and net ROIC, and disciplined capital allocation
and returning cash to shareholders remain top priorities for the Company.

With that, operator, we will take the first question.

Questions and Answers

OPERATOR: Thank you. (Operator Instructions). Bryan Spillane, Bank of America Merrill Lynch.




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 262 of 285
                                      Q3 2014 PepsiCo Inc Earnings Call - Final

BRYAN SPILLANE, ANALYST, BOFA MERRILL LYNCH: Hi, good morning. Question just about the balance
between reinvestment in the business and the focus on productivity and dropping it to the bottom line. If you look at
this quarter's results, the results over the course of the year, and really beginning last year, it has been a pretty
good balance of maintaining a good relative organic sales growth relative to a lot of your competitors and peers with
also driving some margin improvement.

And I guess as you move into this next productivity program, and also just some of the challenges you are facing I
guess in some key markets, developing markets at least in the next year, macro challenges, can you just give us a
sense for how you feel about that current balance of investment in A&M, in R&D, in selling effectiveness or selling
systems, versus dropping some of that to the bottom line? Do you feel like you have the right balance and,
especially as things maybe get a little more challenging in some of these markets, do you feel like you might have
to tweak that balance into next year?

INDRA NOOYI: Bryan, that's a great question and at this point I would say we feel good about the balance. We
increased A&M spending. We are running at about 5.9% of sales. We increased R&D spending significantly over
the past three to four years because we really believe that investing in R&D, in particular, is critical to the future
success of the Company. So, we invested in that. We invested in food service equipment. That's why the Spire
equipment has come out and is very successful today.

So, at this point, we feel good about the investments we are making in product-line transformation, media spending,
advertising spending against our brands and, most importantly, long-term investment in R&D platforms.

I agree with you that there is volatility in the world and as we model out 2015 and beyond, we will come back and
talk about what the outlook is for the financials, but at this point we feel comfortable with what we have articulated in
terms of a long-term algorithm for the Company and we feel comfortable about our productivity programs. So, I
think we have to watch and wait.

OPERATOR: John Faucher, JPMorgan.

JOHN FAUCHER, ANALYST, JPMORGAN: Thanks. I wanted to follow-up on -- good morning, Indra -- I wanted to
follow-up on some of the comments about raw materials, but also sort of start off with pricing in that context, which
is you're getting a lot of pricing in Latin America, which is helping the organic revenue number. I guess can you talk
a little bit about what you are seeing from a real pricing standpoint in Latin America, not just related to the FX?

And then, as you look out over the next sort of 12 to 18 months on raw materials, have you -- we've seen some
favorable movements in things like corn -- are you guys still sort of continuing that process of trying to capture some
of that benefit through the hedging? Can you talk about how we should look at that going forward? Thanks.

INDRA NOOYI: Go ahead, Hugh.

HUGH JOHNSTON: Yes, happy to. Hey, John, it's Hugh. In terms of the Latin America numbers, we are obviously,
as is everyone else in this space, benefiting from the relatively high overall inflationary environment there. What I
can tell you is that we are getting positive real pricing there and it is in line with what you would see the
commodities basket cost growing in those markets. So if you look at it more from a global perspective, and think
about commodities inflation from a global perspective, we're getting pricing in line with that on a more real basis.

Regarding your broader question on commodities, without a doubt, the commodities numbers overall are coming
down. The couple facts I would remind you on that, number one, we have a very, very broad basket. Not one
commodity accounts for even 10% of our overall commodities basket. Number two, we do continue to follow the
forward buying strategy that we've had in the past. So, we tend to be about six to nine months out, so as those
prices come down, we will tend to see them reflected in our basket over time.

We do that again because we want to give the businesses and customers pricing predictability and it has been an
effective strategy for us over the last few years. And, number three, people tend to focus on a few market-traded




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 263 of 285
                                      032014 PepsiCo Inc Earnings Call - Final

commodities. Those market-traded commodities represent somewhere between 30 to 40% of our overall basket.
So, I'm not sure often times that the market-focused commodities give a full picture of it.

In terms of 2015, as has been our practice in the past, we will comment on that in the February timeframe because
we think that's the right time to give guidance to investors overall and we won't try to parse out the pieces right now
because it tends to create more confusion than benefit.

OPERATOR: Ali Dibadj, Bernstein.

ALI DIBADJ, ANALYST, SANFORD C. BERNSTEIN: Hey, guys. So your organic sales growth was about 3%,
which translated to core constant currency operating profit of about 5.5%, and EPS growth of about 11 %. And, if
you look at the gaps between topline operating profit and EPS, growth rates seem to be widening more and more
as the quarters progress here. So, can you please give us a quantification of, first, how much of the operating profit
to sales gap was negative commodities and negative mix versus cost-cutting positive and acquisition divestitures
positive, which for some reason you guys keep considering core?

And, second, how sustainable is the operating profit to EPS growth cap driven by lower net interest expense -- even
though there's a little bit higher debt it looks like -- but lower net interest expense and buybacks? And, the spirit of
the question to understand the sustainability of these gaps. Thanks.

INDRA NOOYI: Thanks, Ali. I'm going to have Hugh walk you through the details and I presume the first thing you
are saying is that it is good that PepsiCo is delivering good results. So, with that, let me turn it to you, Hugh.

HUGH JOHNSTON: Yes, absolutely Indra. So, if you look over the last three quarters, we've seen operating profit
growth on a core constant currency basis of 7%, 3% and 5.5%. We have seen EPS growth of 10%, 33% and 11 %,
so, I think that gap has been actually relatively constant over the course of the timeframe.

What are the drivers between operating profit growth and EPS? You really have three things going on. Interest
costs, without a doubt, we are getting some leverage on that. The only thing that I would want to share on that front
is that we are operating right now in a zero net floating debt environment. We do have some floating debt, but that
is offset by floating cash held outside the US. So, I think from the standpoint of rising interest rates, we are relatively
well protected compared to most of our peer companies in that regard. Obviously, like everyone else, we would
have some refinancing over time, but I think we've adopted a relatively conservative posture on the way that we are
managing fixed float within the balance sheet.

Number two, taxes. Taxes are really coming in for the year right as we expected and that has been a bit of a benefit
for this year. And, number three, our share repurchase is obviously lowering the share count and that is driving
some of the gap from operating profit to EPS. We won't talk about 2015 right now, but, obviously, as a company we
have a long history of share repurchase and I would certainly expect we would continue that going forward.

INDRA NOOYI: And, in terms of sustainability, Hugh, I mean our long-term guidance has been mid-single-digit
operating profit and high-single-digit EPS. And, that is really the envelope in which we are operating.

HUGH JOHNSTON: Absolutely.

OPERATOR: Dara Mohsenian, Morgan Stanley.

DARA MOHSENIAN, ANALYST, MORGAN STANLEY: Hey, good morning guys. So, Frito-Lay organic revenue
growth improved a bit sequentially in the quarter, but the 3% result is still below the 4% to 5% levels we were
seeing over the prior year-and-a-half before 02's result. Do you think this level is kind of more like a new normal
here in your mind given the difficult consumer environment or do you think you can accelerate that business going
forward?

And can you discuss Frito-Lay market share performance in North America? It looks like you are still losing slight
share in track channels and your expectations going forward from a market share standpoint?



      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 264 of 285
                                         032014 PepsiCo Inc Earnings Call - Final

INDRA NOOYI: Yes, I think overall in 03, food industry sales and retail was challenging. And, within that, Frito-Lay
performed well. In fact, it was the best performer in that group. And, sequentially from the first quarter of the year to
the third quarter, the share loss has narrowed. Now, let me be clear. The share loss is really to premium players
who don't last for a long time in the market. People come in and out of the market and Frito has to be very careful
not to react to players who are not long-term players in the marketplace. So, Frito has been playing a very, very
responsible game.

What we've been trying to do at Frito is to say, let's make the core very solid, deliver on the core and start
expanding the shoulders of the business in a profitable way. And, I think Frito, in this very difficult environment, has
done a very good job balancing [pound] growth, revenue growth and profit growth, and that is why you are seeing
relatively steady performance from Frito in what I would consider is a very challenging overall retail environment for
all kinds of food.

Center of the store is particularly challenged, but I would say overall food industry sales are challenged, but Frito
has been a shining star. So, I think overall, whether this is a new normal or not, I don't know. It really depends on
the overall environment, but within this environment Frito has been performing quite well and the share losses have
been coming down. And, we don't like any share losses, I'll be honest with you, but we have to make sure the
business behaves very responsibly and that's what we have been doing.

HUGH JOHNSTON: And, in terms of addressing those premium innovation opportunities, we've been building more
capability. You see products like Stacy's Pretzel Crisps, you see products like Smart Food Selects, all of which are
entering that premium space and, to-date, we have been quite successful with them. So, we certainly expect to see
that aspect improving over time.

OPERATOR: Bill Schmitz, Deutsche Bank.

BILL SCHMITZ, ANALYST, DEUTSCHE BANK: Hi, good morning. Hey, the first one is sort of like a curiosity
question because currencies have moved a ton in the last couple of months, but you kept your currency outlook on
the EPS line. So, I'm just trying to figure out if it was conservative before and now it is more realistic, or how you
kept that currency item?

And then, the second question is just -- and maybe it is a tough one to answer, but do you guys have a view on
some of these contemplated consumption taxes in California? They sound pretty significant. Some of them are a
couple of cents an ounce and it looks like there's a decent probability they're going to go through, so how do you
operate the business in that kind of environment?

INDRA NOOYI: I will speak to the second point and then Hugh will speak to the first one. I believe discriminatory
taxes on certain categories are just wrong. I think we have to understand what the issue is we are trying to address
and address it in a holistic way. We will make our case and hope that the voters are sensible enough to look at the
right answer to address whatever issue they are addressing.

With that let me turn it over to Hugh.

HUGH JOHNSTON: Yes, Bill, happy to answer the currency question. We take a basket of market currency rates
and we follow the same methodology every quarter. And, we have been consistent in taking that approach for quite
a number of years. So, I don't think we'll change that approach. You are right, in the last couple of quarters it has
come in a little bit lighter than the original forecast, but it is the best way I know of to do it.

In addition to that, as you all likely know, we do hedge some transactional effects of foreign exchange. We do not
hedge translation. We don't think that is a good use of investors' money, so we don't hedge accounting at all. We
just take the market consensus rates and then, as the currencies flow, we report them to you.

OPERATOR: Mark Swartzberg, Stifel Nicolaus.




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 265 of 285
                                       Q3 2014 PepsiCo Inc Earnings Call- Final

MARK SWARTZBERG, ANALYST, STIFEL NICOLAUS: Yes, thanks. Good morning, Indra. Good morning, Hugh.
A question on the -- and it's also a curiosity question - but, with the core earnings, you are including gains and they
are not large this quarter. But can you just speak to the principle behind including these gains on asset sales?

HUGH JOHNSTON: Yes, why don't I handle that one, Mark. You are right, in the overall scheme of things there are
three items. There is a small gain in the Quaker business related to the sale of a small cereal brand. There is a
small gain from a bottling perspective in AMEA. And then, there is the write-down of a small brand in Greece from
an asset impairment perspective. If you net all of those three factors, the grand total was a benefit to earnings of
$11 million. So, basically less than a penny of impact overall.

More broadly, we do have a consistent set of principles we apply in terms of what is core versus non-core. In the
overall scheme of things, it really is not a substantive impact to earnings.

MARK SWARTZBERG: But what is the principle behind having them in there? Because again, it is not large in the
quarter but it could become something we are all talking about because of the principle being there if it is a large --
if there is a large gain at some point in the future or for that matter a large loss?

INDRA NOOYI: But Mark, most importantly, we publicly disclose exactly what the gains are, and, if there are any
charges against it, so you can model out the impact on earnings from our disclosures.

HUGH JOHNSTON: Yes. And, Mark, to your point - in a company the size of PepsiCo with $66 billion in revenue,
275,000 employees and operating in almost 200 countries - there are lots of things that you would consider to be
perhaps one-time in nature. The approach that we have taken on this is we have said in terms of a test of core
versus non-core is a transaction one-time and then is it of a certain size? If we called everything above $1 million
one-time, we would be excluding an enormous number of items.

So, we have drawn a line in terms of a specific number that equates to core versus non-core. That number has
been the same for years and we apply it consistently in all of these transactions. To your point, they are small, but
we do disclose them to allow investors to model them any way they choose.

OPERATOR: Judy Hong, Goldman Sachs.

JUDY HONG, ANALYST, GOLDMAN SACHS: Thank you. Good morning. So, I guess a lot of volatility around
Europe in terms of the macro and political standpoint, so wanted to just get a little bit more color from your
perspective on what you are seeing in terms of underlying consumer demand in your various categories and
markets like Russia and Eastern Europe. And, it looks like your market share in markets like UK, despite tough
competitive environments, are actually doing pretty well. So, maybe just talk about Russia and Eastern Europe and
then separately in the UK in the context of the competitive and tough retail environment.

INDRA NOOYI: Let me talk overall about Western Europe and then talk about Russia and Ukraine. I would say
when you have poor weather or when you have some macro factor, we have to worry about how we perform in that
environment. So, for example, Western Europe volumes in beverage decelerated a bit in Q3 because the weather
was poor. But, otherwise, I would say the overall Western European markets are doing quite well.

Yes, we have a retail situation that is quite interesting in the UK but our brands are strong and we are powering
through that.

When it comes to Russia and Ukraine, again we sell dairy products, juice, as well as snacks and soft drinks. Dairy
and juice tend to be much more staple kind of products for Russian consumers. So, even though the Russian
market is going through its challenges in terms of the devaluation of the ruble and the hryvnia in Ukraine, and also
inflation in raw materials for dairy in particular, our topline growth is still mid-single-digits. So, we are holding on the
topline growth.

The real challenge is what is the impact to the bottom line. A lot of the products we sell in Russia are made in
Russia. We source a lot of our raw materials from local suppliers, so that part is okay. But, anything that is imported



      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 266 of 285
                                      032014 PepsiCo Inc Earnings Call- Final

clearly is impacted by the devaluation of the ruble and then any translation of Russian profit is impacted by the
devaluation of the ruble.

So, at this point, we are watching and waiting to see how the Russian market evolves, but our growth is still in the
mid-single-digits and we are doing okay.

OPERATOR: Nik Modi, RBC Capital Markets.

NIK MODI, ANALYST, RBC CAPITAL MARKETS: Good morning, everyone. So a couple of questions from my end.
Just curious if maybe you can provide some context on PAB in terms of how the up-and-down the street channel
did versus kind of the larger format? And, if you could provide any perspective on foodservice, since you have been
investing there so heavily?

And then, the second question is just, Indra, just curious on your view on execution at the Company owned bottling
operations and if you think that that is an area of improvement for PepsiCo going forward within the US?

INDRA NOOYI: When it comes to the performance in convenience stores, the overall -- we are holding share in
LRB in 03 and whether it's in CSDs or isotonics, as I mentioned in my prepared remarks, what we feel good about
in 03 is that we held LRB share in this highly competitive marketplace.

I think, since we bought back the bottlers, we've actually been able to do a few things. One, we've invested in
foodservice because we put routes back into local foodservice. We are able to go after national accounts without
any discussion of bottlers versus the parent company. And, as a consequence, we have been winning big accounts
and we are beginning to actually increase our share in colleges and universities and local foodservice accounts.

So, I think our foodservice performance is improving. Again, as you know with foodservice, you don't see big
improvements in a short timeframe. You've got to build this business very, very steadily so that you balance growth
with profitable growth. And, so I think over the next few years, you'll start beginning to see meaningful contributions
from our foodservice business. One, because we are fixing the core beverage foodservice business, which is a
critical driver of foodservice. And then, we were able to leverage that beverage foodservice to sell more snacks.

So, the Better Together really works with foodservice. And, overall execution, since we have bought back the
bottlers we've invested so much in terms of improving our manufacturing lines to have more packaging flexibility.
We have put more routes back in the marketplace. We have put in more tools -- given more tools to the front lines
so that they can actually sell better at the point-of-sale. I think, overall, our execution has improved substantially and
that is why you are seeing several quarters now where we are holding share in the LRB category.

We're doing it in a very responsible way because we are also able to get pricing. We are getting low-single-digit
pricing in the marketplace in North America and we are able to push through all our innovation. The market is
fragmenting quite a bit and you've got to have a distribution system that is completely aligned with the brand
company so that you can get all this innovation into the marketplace. And, by removing any friction that exists in the
system, we are actually able to get all of our products to the marketplace.

So, overall, we feel pretty good about the progress we're making at North American beverages and how well North
American beverages and Frito-Lay are working together to really service both retail customers and foodservice
customers to help us improve the performance of North American beverages substantially.

And, in terms of convenience store performance, it is ahead of overall performance by about 50 basis points.

OPERATOR: Steve Powers, UBS.

STEVE POWERS, ANALYST, UBS: Thanks. Good morning. I guess two more questions related to PAB, if I could.
First, we saw noticeable operating margin expansion in that division this quarter building on some initial progress
made last quarter. And, I guess I just want to get your sense for whether or not you feel this is the beginning of a
trend that can continue to gain momentum? And, assuming so, what the biggest drivers will be is kind of question
number one.


      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 267 of 285
                                      Q3 2014 PepsiCo Inc Earnings Call- Final

Question two related to that is, as you said, Indra, we saw again kind of 1% net realized pricing in the quarter, which
is in line with the year-to-date trend and I guess positive, relative to muted commodities. But, I was wondering
whether you see further upside to that number over time? Maybe if the individual categories are actually better than
that and we are seeing some negative category or geographic mix across the division, I am not sure, but just further
details there would be helpful as well. Thanks.

INDRA NOOYI: I think what the beverage business is doing is focusing on revenue management and productivity,
in addition to innovation. Innovation is driving topline growth nicely and getting good price realization. And, all of our
revenue management initiative, backed up by more packaging flexibility, is actually helping this business.
Remember, all of our productivity initiatives touch the North American beverage business too.

So, taken together, the business is beginning to hit its stride. And, our net realized pricing in the quarter in North
American beverages was in the low-single-digits. We actually feel very good about the pricing that we are able to
get.

Now, you asked about the sustainability of this. We will continue to do the revenue management work, the
productivity work, the innovation. We will continue to do everything that is in our control. And, we will continue to
playa very responsible game in this marketplace. And then, we will just see how the marketplace evolves. But, at
this point, we are cautiously optimistic about the outlook for North American Beverages.

So, let me just close by reiterating that we are pleased with our results to date. We are confident that our plans are
working and we are on track to deliver our financial targets for 2014.

I thank you for your time and questions this morning and for the confidence you have placed in us with your
investment. Have a wonderful day.

OPERATOR: Thank you. This concludes today's conference call. You may now disconnect.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Transcripts are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or
incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.

THE INFORMATION CONTAINED IN EVENT TRANSCRIPTS IS A TEXTUAL REPRESENTATION OF THE
APPLICABLE COMPANY'S CONFERENCE CALL AND WHILE EFFORTS ARE MADE TO PROVIDE AN
ACCURATE TRANSCRIPTION, THERE MAY BE MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN
THE REPORTING OF THE SUBSTANCE OF THE CONFERENCE CALLS. IN NO WAY DOES THOMSON
FINANCIAL OR THE APPLICABLE COMPANY OR THE APPLICABLE COMPANY ASSUME ANY
RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE INFORMATION
PROVIDED ON THIS WEB SITE OR IN ANY EVENT TRANSCRIPT. USERS ARE ADVISED TO REVIEW THE
APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC FILINGS
BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: October 13, 2014


  End of Docmnent



      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 268 of 285
   Snyder1s of Hanover Donates Portion of Sales to Support Celiac Disease
                               Foundation
                                                           PR Newswire
                                           October 6, 2014 Monday 11 :39 AM EST


Copyright 2014 PR Newswire Association LLC All Rights Reserved

Length: 778 words
Dateline: HANOVER, Pa., Oct. 6, 2014

Body


 Snyder's of Hanover continues to support gluten-free living by partnering with the Celiac Disease Foundation
(CD F) for the months of October and November. From October 1st - November 30th, Snyder's of Hanover will
donate $.05 from every specially marked bag of Snyder's of Hanover Gluten-Free Pretzels sold to the CDF up to
$25,000. The partnership is helping to fund research, treatment and raise awareness of celiac disease - an
autoimmune digestive disease that damages the villi of the small intestine and interferes with absorption of nutrients
from food.

According to CDF, celiac disease is estimated to affect 1 in 100 people worldwide. Snyder's of Hanover launched
their line of Gluten-Free Pretzels in 2013 and continues to expand the line to offer flavorful snacking options,
including Honey Mustard and Onion Pretzel Sticks, to those living gluten free.

In addition to the donation, Snyder's of Hanover's Gluten-Free Pretzels will be featured in CDF INSIGHT News
Magazine and will also have a major presence at the CDF National Conference and Gluten-Free Expo taking place
in Pasadena, CA. on May 2nd - 3rd of 2015.

"We are delighted to be partnering with Celiac Disease Foundation and helping to raise awareness and funding for
such an important cause," said Faith Atwood, Marketing Manager for Snyder's of Hanover. "We hope that through
our combined efforts and donations, we can continue to further our understanding of the disease that affects so
many Americans today."

Snyder's of Hanover offers a variety of products for those in search of flavorful, gluten-free snacks. Current
offerings include Gluten-Free Honey Mustard & Onion Pretzel Sticks, Gluten-Free Hot Buffalo Wing Pretzel Sticks,
Gluten-Free Mini Pretzels, Gluten-Free Pretzel Sticks and Gluten-Free Pretzel Sticks in 100-Calorie packs.

More details about the campaign can be found by visiting Snyder's of Hanover on Facebook
athttp://www.facebook.com/SnydersOfHanover. You can join the conversation by using the following hashtag:
#SOHGlutenFree. Visit            http://www.SnydersofHanover.comfor a full gluten-free product listing or to locate a
retailer near you. For more information on the Celiac Disease Foundation, please visit      http://www.celiac.org.

About Snyder's of Hanover
For more than 100 years, Americans have enjoyed Snyder's of Hanover pretzels. With their unique sourdough
heritage, Snyder's of Hanover pretzels today are available across the country in single-serve sizes as well as larger,
10, 12 and even 16-ounce bags perfect for sharing. Today, America's favorite pretzel is available in a wide variety
of flavors, recipes and shapes, including traditional hard pretzels, flavored pretzel bites, sticks, rods, nibblers and
even gluten-free options. For more information, visithttp://www.snydersofhanover.com. Snyder's of Hanover can
also be found onFacebook,Twitter, Instagram,YouTubeandPinterest.

About Snyder's-Lance, Inc.


       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 269 of 285
                Snyder.s of Hanover Donates Portion of Sales to Support Celiac Disease Foundation

Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio,
and Wisconsin. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel Crisps®,
Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart®, and O-Ke-Doke®, brand names along with
other brand names and third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. For more information,
visithttp://www.snyderslance.com. LNCE-G

About Celiac Disease Foundation:
Founded in 1990, Celiac Disease Foundation drives early diagnosis and treatment of celiac disease through
advocacy, education and advancing research to improve the quality of life for all people affected by gluten-related
disorders. Guided by its distinguished Medical Advisory Board, and supported by chapters and support groups
throughout the United States, CDF meets the growing public health challenge of diagnosing celiac disease and
other gluten-related disorder through delivery of vital programs and services to the public, patients, healthcare
professionals and the food industries. For more information please visit celiac.org.

Photo -http://photos.prnewswire.com/prnh/20141 006/150420

SOURCE Snyder's of Hanover


CONTACT: Rachel Ryan,           410-234-2509,    RacheI.Ryan@GKV.com,        or   Emma    Abbott,   410-234-2401,
Emma.Abbott@GKV.com


Load·Date: October 7,2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 270 of 285
                   R&D soars at Snyder's-Lance; NEW PRODUCT TRENDS
                                                Prepared Foods
                                                October 1,2014


Copyright 2014 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2014 BNP Media

Section: Pg. 21(1); Vol. 183; No. 10; ISSN: 0747-2536
Length: 508 words

Body

   [ILLUSTRATION OMITTED]
    SNACKS MANUFACTURER SNYDER'S-LANCE INC., Charlotte, N.C., marked the first anniversary of its research
and development center. Located near one of the company's largest bakeries in Hanover, Pa., the new site
already has fueled several new product introductions that are both innovative and in line with consumer
trends, officials say.
    Snyder's-Lance says new product-driven revenue in 2014 has been double that of new products in 2013 (a
new record for the company). They say it demonstrates the critical importance of research and development
and an innovation pipeline. Meanwhile, the company's new product efforts have spanned its entire core
brand portfolio including Snyder's of Hanover, Lance, Cape Cod and Snack Factory.
    "The opening of the research and development Center last summer was part of our company's
transformation, and now our effort is proving itself in the market," said Rod Troni, chief marketing
officer for Snyder's-Lance. "Snyder's-Lance is focused on aggressively creating innovative and better-for-
you snacking options for our customers, executing new product launches that surprise them, and being
nimble enough to remain at the center of trends that evolve with their eating habits."
    By using detailed product and quality comparisons, sensory evaluation and lab tests at the Research and
Development Center, Snyder' s-Lance employs a consumer-centric approach to develop products that are in
sync with consumer trends.

The top new items for Snyder' s-Lance this year come from each of        the   company's   core   product   lines,
including:
   --Lance BOLDS sandwich crackers, which include such new flavors as    Buffalo Wing Blue Cheese,     Pizza and
Bacon Cheddar
   --Snyder's of Hanover Sweet and Salty Pretzel Pieces, which feature   bold combinations of Cinnamon Sugar
or Salted Caramel with a big crunch
   --Cape Cod popcorn, which has boost popularity with new flavors of    White Cheddar,    Kettle Corn and Sea
Salt

   --Snack Factory Pretzel Crisps Minis, which meet consumer demand for wholesome, bite-sized snack
options.
   "The first year of using the research and dev~lopment center paid dividends for Snyder's-Lance and--
after acquiring the capabilities of Baptista's Bakery--the company has even more tools in its arsenal to
innovate," says Troni. "Expect big announcements and new products in the coming year that will drive
future growth for our company."

   Snyder's-Lance products include pretzels, sandwich crackers, pretzel crackers, potato chips, cookies,
tortilla chips, restaurant style crackers, nuts and other snacks. Its products are sold under the Snyder's
of Hanover, Lance, Cape Cod, Pretzel Crisps, Krunchers!, Tom's, Archway, Jays, Stella D'oro, Eatsmart and
O-Ke-Doke brand names along with other brand names and third party brands.             Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts,
Florida, Ohio, and Wisconsin.
   [ILLUSTRATION OMITTED]




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 271 of 285
                         R&D soars at Snyder's-Lance; NEW PRODUCT TRENDS


Load-Date: November 5, 2014


 End of Documeut




     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 272 of 285
         (\




        ()
         )
                  R&D soars at Snyder's-Lance.(NEW PRODUCT TRENDS)
                                                   Prepared Foods
                                                   October 1,2014


Copyright 2014 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2014 BNP Media

Section: Pg. 21; Vol. 183; No. 10; ISSN: 0747-2536
Length: 482 words

Body


SNACKS MANUFACTURER SNYDER'S-LANCE INC., Charlotte, N.C., marked the first anniversary of its research
and development center. Located near one of the company's largest bakeries in Hanover, Pa., the new site already
has fueled several new product introductions that are both innovative and in line with consumer trends, officials say.

Snyder's-Lance says new product-driven revenue in 2014 has been double that of new products in 2013 (a new
record for the company). They say it demonstrates the critical importance of research and development and an
innovation pipeline. Meanwhile, the company's new product efforts have spanned its entire core brand portfolio
including Snyder's of Hanover, Lance, Cape Cod and Snack Factory.

"The opening of the research and development Center last summer was part of our company's transformation, and
now our effort is proving itself in the market," said Rod Troni, chief marketing officer for Snyder's-Lance. "Snyder's-
Lance is focused on aggressively creating innovative and better-for-you snacking options for our customers,
executing new product launches that surprise them, and being nimble enough to remain at the center of trends that
evolve with their eating habits."

By using detailed product and quality comparisons, sensory evaluation and lab tests at the Research and
Development Center, Snyder's-Lance employs a consumer-centric approach to develop products that are in sync
with consumer trends. The top new items for Snyder's-Lance this year come from each of the company's core
product lines, including:

--Lance BOLDS sandwich crackers, which include such new flavors as Buffalo Wing Blue Cheese, Pizza and Bacon
Cheddar

--Snyder's of Hanover Sweet and Salty Pretzel Pieces, which feature bold combinations of Cinnamon Sugar or
Salted Caramel with a big crunch

--Cape Cod popcorn, which has boost popularity with new flavors of White Cheddar, Kettle Corn and Sea Salt

--Snack Factory Pretzel Crisps Minis, which meet consumer demand for wholesome, bite-sized snack options.

"The first year of using the research and development center paid dividends for Snyder's-Lance and--after acquiring
the capabilities of Baptista's Bakery--the company has even more tools in its arsenal to innovate," says Troni.
"Expect big announcements and new products in the coming year that will drive future growth for our company."

Snyder's-Lance products include pretzels, sandwich crackers, pretzel crackers, potato chips, cookies, tortilla chips,
restaurant style crackers, nuts and other snacks. Its products are sold under the Snyder's of Hanover, Lance, Cape
Cod, Pretzel Crisps, Krunchers!, Tom's, Archway, Jays, Stella D'oro, Eatsmart and O-Ke-Doke brand names along



       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 273 of 285
                           R&D soars at Snyder's-Lance.(NEW PRODUCT TRENDS)

with other brand names and third party brands. Snyder's-Lance has manufacturing facilities in North Carolina,
Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio, and Wisconsin.


Load-Date: August 3,2018


  End ofDocllment




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 274 of 285
           De Kloof duo are heading for the top; New tasting menus kick in
                                                   Pretoria News (South Africa)
                                             September 26,2014 Friday, E1 Edition


Copyright 2014 Independent Newspapers Pty (Ltd) All Rights Reserved

Section: LIFE; Pg. 7
Length: 1108 words

Body


De Kloof Restaurant, Waterkloof Golf Estate, Johan Rissik Drive, Eclipse Rd, Pretoria, 0027

Tel: 0730928562

One of the best things in the world is to watch people develop and reach for their best - especially creative people.
They start with lots of bravado and brilliance, not scared to jump and take risks, which is all good, but it is when the
real world catches up with them, and how they play with that challenge, that matters.

The two young women at De Kloof restaurant, head chef MonchA© Muller and pastry chef Simone van der Merwe,
are celebrating their first year in this particular kitchen, and it shows.

From the start, you could see this duo would create interesting food. They had both walked the walk, studied and
worked in some of the toughest kitchens in the country.

Owner Chari Whitlock wants Pretoria to be up there with the best.

"We needed that opportunity to shine," says MonchA©. "I was initially intimidated by all the admin, but that is in
hand and we're really happy with our kitchen at the moment."

They have managed to gather a tightly-knit group by training in-house and allowing people to grow. "I have just
appointed a junior sous chef and it was done from within the existing staff."

For both of them, getting to know the market has been an interesting exercise. They studied and worked in Cape
Town before joining De Kloof and that has been one of the biggest challenges. "It's about balance," explains
MonchA©. Like most people in their early twenties or starting out, these two wanted to show all their stuff right from
the start. "With our first menu we almost had every technique on the plate," she giggles.

The food wasn't telling a story and in fine dining that's one of the underlying principles of the new wave of cooking.
There has to be a through-line that connects the different things on the plate - especially from one course to another
when you're doing tasting menus. You cannot just plonk a bunch of techniques on a plate and think that will make a
spectacular meal.

"That's what distinguishes one table from another. It is the thought processes of the chef and how he/she tackles
the terrain of cuisine with a specific individuality even when dictated to by world trends."

For these young artists, it is about telling an intriguing story. "That's how we think," says MonchA©. They also have
to take into account the flavour profiles because just telling a story or looking pretty isn't enough. Then there's
costing which cannot be ignored, but this is where good training steps in.




       Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 275 of 285
                          De Kloof duo are heading for the top; New tasting menus kick in

"It's amazing to think we're competing with the best," says Simone. The restaurant is being noted by national food
cognoscenti. "It's a feather in our cap," she says shyly, but they're obviously chuffed with the recognition. They've
worked really hard to develop the kitchen and a team that can transform all their ideas into reality - time and again.
That's what it takes. You can't simply have one good night; you have to do it over and over again.

Their latest menu, which heralds that we've leapt into spring, offers two tasting options - a five-course tasting menu
(R395 with paired beverages at R195 optional); a seven-course tasting menu (R595 and R295 paired beverage
optional) or A la carte with many of the dishes also part of the two tasting menus.

To give an idea of where their heads are, they talked about some of the options. Starters include dishes like BS,
Ocean Basket, Die Skaap and Waldorf. The names playas much part in the presentation as the dish. "We have
fun," says MonchA©, but that's where the silliness stops. BS is a combo of chilled beetroot borscht, peach
tagliatelle, smoked goat's chevin, honeycomb crumble, pickled beetroot and dukkah. It's interactive, so you add and
mix the ingredients as you like them best.

On the fish side, they have assembled crayfish tom yum mousse (usually served as a soup), brioche prawn toast,
lime tilapia ceviche, tempura mussel, daikon, sake pearls (a current hot technique as pretty as it is tasty). It has
been inspired by Asian techniques which present magnificently on one plate.

The Waldorf is as playful. They take all the classic ingredients and turn them on their head. The fennel and apple
are turned into a panna cotta in blanc canneloni. Just in that one sentence, MonchA© has pulled together a mound
of magical moments in textures, flavours and techniques. Also part of the dish are a walnut lavash (soft Turkish
flatbread), baby pears, celery, candied walnuts, truffled emulsion and apple.

Mains include duck and cherry pie (Joburg's Gatrille had a classic version that people used to travel for). "We confit
our own ducks," says the chef. There's a red onion and cherry duxelle, kataifi pastry (which looks like shredded
wheat) duck liver parfait, duck skin crumble, blackberry jus and apple purA©e.

These two kitchen stars know how to plate. "I just love creating those pictures on a plate, it's my drug of choice,"
says MonchA©, and she does it exquisitely.

Another main is "swine" which introduces riesling-braised pork belly, pork cheek crackling, sauerkraut, beer
mustard, pommes purA©e, pretzel crisp and pickled onion.

All of that is a minuscule sample of what they have in their Pandora's Box and Simone shares a few secrets about
her dessert selection. There's the obvious Ouma se Kombuis with koeksister ice cream, brA»IA©ed melktart ("we
had to have a brA»IA©e somewhere," she confesses), coconut ystervarkie, buttermilk rusk crumble and Klipdrift
malva crA"me, all of which sound almost dreadfully familiar and that's what makes this one such a dream. They
have given it a contemporary spin.

For something light and airy as the season dictates there's H20 Melon with watermelon sorbet, confit melon skin,
watermelon bavarois and genoise and rosewater pearls. It's about the colours on the plate but also the brilliance of
opting for watermelon which doesn't feature that often on smart plates. But it should, it's that yummy.

To get more detail, jump online or treat yourself to one of their spectacular dining experiences. These are two
exciting forces who have decided that this is where they want to play. Catch them while you can.

They have youth, exuberance and imagination on their side. They are growing in leaps and bounds and are serving
some of the prettiest and flavour-rich food in town.

I Tomorrow they are hosting a party at their OK Burger Bar. It's a craft beer and gourmet burger day with an
entrance fee of R65 (free Boston draft glasses) and it starts at 11 am. Tickets can be bought on their website or call
073 092 8562.

Opening hours are: Monday, dinner from 6pm; Tuesday to Saturday 12 to 3pm and 6 to 9pm; Sundays 12 to 3pm.



      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 276 of 285
                      De Kloof duo are heading for the top; New tasting menus kick in


Load-Date: September 27,2014


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 277 of 285
         Delicious and Nutritious: 6 Different Healthy Takes on Cheesecake
                                                  Wall St. Cheat Sheet
                                         September 8,2014 Monday 11 :47 PM EST


Copyright 2014 Newstex LLC All Rights Reserved

Length: 2271 words
Byline: Emily Coyle

Body


Sep 08, 2014 (Wall St. Cheat Sheethttp://wallstcheatsheet.com/Delivered by Newstex)
 When you imagine cheesecake, what do you think of? A graham cracker crust topped with a decadent mix of
cheese, eggs, and sugar, or the inevitable food guilt you feel as you nurse a cheesecake coma following one rich
slice? Food guilt is a nuisance that no one should have to face, but just in case you want to eat your cheesecake
and not upset your stomach, consider trying one of these 6 alternatives to cheesecake that are currently popular
around the web.

 There's nothing quite like a thick slice of your favorite dessert from your neighborhood bakery, but there are ways
to get your cheesecake fix without breaking your budget or your belt, and we're highlighting 6 of those recipes
today. There's a time and a place for everything, and while there's certainly a time for a big piece of rich, authentic
cheesecake, there are also weekdays and other occasions that call for a less decadent dessert or snack. Try one of
these alternatives, then.
 Source: iStock
1. Two-Bite Mini Cheesecakes
Instead of having a whole piece of cheesecake, you can easily cut your dessert calories in half by indulging in one
of these two-bite mini cheesecakes from Pbs.org[1]. Many cheesecake slices are cut so thick that you're in a full-
blown sugar coma by the time you put the fork down, but with these bites, you don't even need a fork, and your
stomach won't even hate you after, either.
 The overall food prep for these mini desserts is the same, but instead of pouring your cheesecake mixture in a pie
pan, you're simply divvying it up into mini tins. You can make and bake your cheesecakes all in 80 minutes, and
then it's time for your perfect fun-sized dessert.
Ingredients:
1/3 cup graham cracker crumbs 1 tablespoon melted butter 1 eight ounce block cream cheese, room temperature
1/4 cup sugar 1 egg, room temperature 1/2 teaspoon fresh lemon juice 1/4 teaspoon vanilla extract 2 tablespoons
fruit spread or jam 1 tablespoon lemon zest
 Directions: Preheat the oven at 350 degrees Fahrenheit. Mix the graham cracker crumbs and butter together until
evenly mixed (a food processor works great for this). The mixture will not appear wet but when pressed together
between the fingers should stick together. Line a mini cupcake tin with 12 paper liners. Make sure you have the
correct sized liners for your mini tin. Some mini paper cups do not work for mini tins.
 Scoop one level teaspoon of crumb mixture into each lined tin cup. Using your fingers or the flat side of a clean
bottled water cap, firmly press down the crust mixture into a flat hard layer. Place the tin in the oven and bake for 5
minutes.
 While the crust is baking, combine the cream cheese and sugar in a mixer or a bowl. Make sure the cream cheese
is soft, otherwise your cheesecakes will have lumps. Using a stand mixer or a hand mixer, cream the cream cheese
and sugar together for one minute. Add the egg, lemon juice, and vanilla extract. The mixture should be smooth and
the texture should be like cake batter. After the crust has baked for 5 minutes, remove the tin from the oven and




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 278 of 285
                         Delicious and Nutritious: 6 Different Healthy Takes on Cheesecake

evenly fill the cups with the cheesecake batter. Bake the cheesecakes for 16-18 minutes until the center is slightly
firm to touch and not jiggly. Do not worry if the tops appear to have a dome shape or are cracked.
 Remove the cheesecake from the oven allow the tin to rest on a heat safe countertop for 10 minutes. Carefully
remove the mini cheesecakes from the tin and transfer them to a plate. Place the plate in the freezer for 30 minutes
until they are no longer warm and slightly cool. The cheesecakes will look more level after they have cooled and the
cracks, if any, will hardly be noticeable. Carefully remove the paper liners from each mini baked cheesecake. Top
each cheesecake off with a 1/2 teaspoon of your favorite fruit spread or jam followed by a small pinch of lemon zest
as garnish.

Source: iStock
2. Greek Yogurt Cheesecake
Your next alternative is to prepare your cheesecake as you normally do in your springform pan; however, instead of
going heavy-handed on the butter, sour cream, and cream cheese, instead swap in some greek yogurt to do the
dirty work. Jenna from Eat Live Run[2] provides us with a recipe for a guilt-free cheesecake that enlists greek yogurt
to facilitate silky dessert goodness, and surprisingly enough, her food formula doesn't call for any cream cheese or
sour cream at all. Yogurt, sugar, eggs, and vanilla bean instead do the trick. We know cheesecake sans cream
cheese seems blasphemous, but try it for yourself - we believe you won't miss the key ingredient. There is a way to
eat cheesecake without having to unbuckle your skinny jeans, and Jenna knows the secret.
Ingredients:
Crust
 1 stick cold butter, cut into small chunks 1.5 cups flour 1/4 teaspoon salt 2 tablespoons sugar Zest of 1 lemon 1
egg yolk 2 tablespoons cold water
 Cheesecake
 2 cups whole milk or 2 percent Greek yogurt (not non-fat) 2/3 cup sugar Pinch of salt 2 eggs 1 vanilla bean (seeds
scraped out) or 2 teaspoons vanilla extract 1 tablespoon cornstarch
 Topping
 1-2 peaches, thinly sliced 1 tablespoon honey
 Directions: Make the crust first. Spray a 10-inch springform pan with cooking spray and set aside. In a large bowl,
mix together the flour, sugar, lemon zest, and salt. Cut in the butter and blend in with your fingers until mixture
resembles cornmeal. Add egg yolk and cold water. Mix until dough comes together to form a shaggy ball (dough
may be dry). Cover in plastic wrap and let chill for half an hour. Preheat oven to 375 degrees Fahrenheit.
 Roll out dough to the same diameter as the pan. You can do this easily by rolling out and placing the bottom of the
springform pan on top and gently cutting around the pan with a dull knife. Place dough circle at the bottom of the
pan. Place tin foil on top of the dough circle and cover with dried beans or rice to weigh down. Bake for 15 minutes
then take off rice/bean/tin foil and prick all over crust with a fork. Return to oven and bake for another 15 minutes, or
until golden. Meanwhile, make the filling. In a blender or food processor, combine the eggs, sugar, yogurt and
vanilla. Blend until smooth then add cornstarch and pinch of salt and blend again. Pour filling into hot crust, lower
oven temperature to 350 degrees Fahrenheit and bake for 35 minutes.
 When the cheesecake is done, it will still be jiggly in the center but will have a 'done' look to it. The edges of the
cake will start to pull away from the sides of the pan. Make sure you don't overbake. Let cool, then chill for 2-3
hours in the fridge before releasing springform. Arrange the sliced peaches over top of the cooled cheesecake. Melt
the honey in a small saucepot then drizzle on as well.

Source: iStock
3. Easy Blueberry Cheesecake Bites
Here's another way to have your cheesecake and eat it, too: make these healthy snacks that incorporate all the key
ingredients of your favorite dessert but only a quarter of the calories. Enter Easy Blueberry Cheesecake Bites
from Gimme Some Oven[3]. These take 4 ingredients to make and 0 minutes to bake. They're almost too easy, and
they're cute, too. So next time the cheesecake craving strikes, grab your graham crackers, cheese, blueberries, and
honey, and don't worry about having to ditch your little black dress. These bites are delicious, decadent, and
nutritious.
Ingredients:



      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 279 of 285
                         Delicious and Nutritious: 6 Different Healthy Takes on Cheesecake

12 individual graham cracker pieces (or 3 large graham crackers) 4 wedges of the Laughing Cow Creamy Original
Swiss (or Creamy Light Swiss) 1 cup fresh blueberries 1/4 cup (4 tablespoons) honey or agave nectar
 Directions: Spread about 1/3 of a cheese wedge atop an individual graham cracker. Top with a few fresh
blueberries, then drizzle with a teaspoon of honey. Enjoy immediately.

Source: Thinkstock
4. No-Bake Cheesecake Bites
This next recipe not only saves you from a food coma, but also saves you from having to turn on your oven in the
summer. These No-Bake Cheesecake Bites from Greatist[4] are the perfect way to quench your cheesecake
craving without overdoing it on the sweets. Thanks to this snack's graham cracker base that's topped with a cream
cheese mixture and studded with berries, you won't even miss the rich decadence of real cheesecake when these
bites go into your belly. You can't have cheesecake for dessert every day, but there's no reason you can't always
have these for snacks.
Ingredients:
1 8-ounce package reduced-fat or fat-free cream cheese, softened 3 tablespoons sugar 1 teaspoon lime juice 1/2
teaspoon vanilla 2 tablespoons half half 12 full-size graham crackers Fresh berries, for garnish (optional)
 Directions: In a large bowl, combine the cream cheese, sugar, lime juice, vanilla, and half half. Use an electric
mixer to beat the ingredients until smooth. Chill the cheesecake mixture for 1 hour. Meanwhile, use a 2-inch round
cookie cutter or biscuit cutter to cut the cheesecake bases from the graham crackers. You should get 2 bases from
each graham cracker. Transfer the cream cheese mixture to a pastry bag fitted with your favorite tip. Pipe 1-2
tablespoons of the cream cheese mixture onto each graham cracker round. Top each round with a fresh berry.
Serve immediately.

Source: iStock
5. Cheesecake Dip
Here's another way you can feel like you're splurging on cheesecake but still not over-indulge. Make this No-Bake
Cheesecake Dip from Oh Sweet Basil[5] and grab your graham crackers or pretzels for dipping. This dish makes
the perfect appetizer or sweet snack, and then you can leave room for dinner or dessert. It turns out there's more
ways than one to get your cheesecake fix.

Ingredients:

1 (8 ounce) container regular cream cheese spread (not the 8 ounce brick, but the tub) 1 (7 ounce) container
marshmallow cream 1/2 cup raspberry jam 1/3 cup raspberries for garnish Mini pretzel crisps for dipping

 Directions: In a large bowl with a handheld mixer, combine the cream cheese and marshmallow cream. Set aside.
Place the jam in a mesh strainer with a bowl underneath. With a rubber spatula, press the jam through the strainer.
Reserve the raspberry mixture and bring over the bowl with the cheesecake mix. Place the cheesecake dip in a
serving bowl with just a scoop at a time. Add a little berry sauce, more dip, more berry sauce, etc. until you finish it
off. Using a small spoon, swirl the mixture together and serve with salty, mini pretzel crisps.

Source: iStock
6. Healthy Cheesecake Smoothie
Last but not least, instead of eating your cheesecake, why not drink it - and even keep it healthy? If you don't think
a recipe for healthy liquid cheesecake exists, check out this formula for Healthy Cheesecake Smoothies from Imma
Eat That[6] and think again. Bananas, greek yogurt, and almond butter are the key ingredients in making your
cheesecake smoothie dreams come true, and we promise that drink will facilitate a perfect (healthy) cool-down -
perfect for the end of summer.
Ingredients:
Cookie Topping
 3 tablespoon oat flour 1/8 teaspoon cinnamon 1 pinch salt 1 teaspoon coconut oil, melted 1 teaspoon honey 1/8
teaspoon vanilla extract
 Cheesecake Crust Bottom


      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 280 of 285
                          Delicious and Nutritious: 6 Different Healthy Takes on Cheesecake

 1/3 cup oat flour 1/8 teaspoon cinnamon 1 pinch salt 3-4 tablespoons bananas, mashed 1 tablespoon almond
butter 1/8 tsp vanilla extract
 Cheesecake Smoothie Layer
 1 1/2 large bananas, frozen 1 cup Kefir, plain (or milk of choice) 1/3 cup vanilla greek yogurt
 Directions: Preheat oven to 350 degrees Fahrenheit. In a small bowl, combine oat flour, cinnamon, and salt. Add in
coconut oil, honey, and vanilla extract. Stir until a dough is formed. Roll dough into two balls. Flatten into really thin
cookies and place on non-stick baking sheet. Bake for 10-12 minutes, or until dark golden brown and crunchy.
Allow to coolon a cooling rack while you prepare remaining ingredients.
 In a bowl, mix together oat flour, cinnamon, and salt. Add in mashed banana, almond butter, and vanilla extract.
Stir until a dough is formed. Divide into two balls and press into the bottom of two clear cups/jars. Place in the
freezer (this is a no-bake crust) while you prepare your smoothie layer.
 Blend together frozen bananas, Kefir, and vanilla greek yogurt. Remove cups/jars that have the cheesecake crust
bottoms from the freezer. Pour in cheesecake smoothie layer. Top with crushed cookies.
More From Life Cheat Sheet:
6 Delicious Rice Dessert Recipes to Try at Home[7] 6 Dinner Recipes to Cook In Your Cast-Iron Skillet[8] Pop Your
Way to a Better Snack: 8 Popcorn Recipes[9]
 Want more great content like this? Sign up here[10] to receive the best of Cheat Sheet delivered daily. No spam;
just tailored content straight to your inbox.
 Read the original article[11] from Wall St. Cheat Sheet
 [1]: http://www.pbs.org/parents/kitchenexplorers/2013/11/14/two-bite-mini-cheesecakesl [2]:
http://www.eatliverun.com/greek-yogurt-cheesecake-with-peaches-and-honeyl                  [3]:
http://www.gimmesomeoven.com/easy-blueberry-cheesecake-bites-recipel                  [4]:
http://greatist.com/eatlhealthier-no-bake-cheesecake-recipe [5]:               http://www.ohsweetbasil.com/2014/05/no-
bake-cheesecake-dip-raspberry-sauce-recipe. html [6]:                       http://immaeatthat.com/20 13/07/19/healthy-
cheesecake-smoothiel [7]:                      http://wallstcheatsheet.com/life/6-delicious-rice-dessert-recipes-to-try-at-
home.htmll [8]:              http://wallstcheatsheet.com/life/6-dinner-recipes-to-cook-in-your-cast-iron-skillet.html/ [9]:
          http://wallstcheatsheet.com/life/pop-your-way-to-a-better-snack-8-popcorn-recipes.html/ [1 0]:
http://wallstcheatsheet.com/members/index.php?r=registerref=CTA              [11]:
http://wallstcheatsheet.com/life/delicious-and-nutritious-6-different-healthy-takes-on-cheesecake.html/


Load-Date: September 8,2014


  End of Docum~nt




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 281 of 285
                         5 secrets to keeping your sanity this school year
                               Great Falls - McLean - Oakton - Vienna Sun Gazette (Virginia)
                                                          August27,2014


Copyright 2014 Great Falls - McLean - Oakton - Vienna Sun Gazette, Sun Gazette Newspapers, Springfield, VA
Distributed by Newsbank, Inc. All Rights Reserved

Section: NEWS
Length: 534 words
Byline: Brandpoint (BPT)

Body


(BPT) - The summer months are over and the school year is in full swing. As a parent, this means you've traded
those lazy summer days for school sports and activities, colder temperatures and the morning rush to the bus stop.
If you feel like your home's organization is hanging on by a thread, take heart; there are some simple things you
can do to return order and make the rest of your school year run smoothly. Here are a few ideas to get you started:

* Take the hectic out of those hectic mornings. Let's be honest, the mornings are pure chaos. There's breakfast to
prepare, school supplies to collect and outfits to pick out. It's a whirlwind. However, you can return some sanity to
your mornings by accomplishing some simple tasks the night before. Before they go to bed, have your children pick
out their school outfit for the following day and pack their backpacks - this will reduce the risk of forgetting
something.

 * Make snacking simple. Snacking is a mainstay for families on the run. Whether it's an addition to a lunchbox, an
option for an after school snack or something to eat at halftime, your kids' snacks need to be simple. Snack Factory
Pretzel Crisps Minis are the perfect choice for kids on the move. Pair them with nuts, dried fruit and chocolate for a
delicious snack mix, or serve them individually when you're on the go. Available in Original and Cheddar flavors,
and at just 110 calories per serving, Pretzel Crisps Minis are a better option for your children than greasy potato
chips.

 * Create a homework station. As a parent, nothing is more frustrating than learning your child received a failing
grade simply because they lost their assignment. Keep your home organized and your child's assignments
accounted for by creating a designated homework area in your home. A space in your office, a desk in the kitchen
or a spot at the dining room table works great. You can even add a calendar to help your students keep track of the
due dates for larger projects.

 * Adjust the bathroom routine. Of all the routines that create morning chaos, the battle for the bathroom is king.
Simply put, this space is a one-at-a-time area, and if you have more kids than bathrooms, tension will arise. You
can circumvent this by putting some of your children - or even yourself - on the evening shift when it comes to
showers. Small children or children who require less mirror time in the morning are the logical choice, but you may
want to set up a rotating schedule to keep the peace.

 * Have a plan. If you have multiple kids in multiple activities, it can be impossible to keep track of who needs to be
where and when, so don't try. When your child joins a new activity, ask to see the schedule and instantly add the
appropriate dates and times to your calendar. Don't rely on your kids to remember when they need to be
somewhere; they won't remember until they are already 15 minutes late. You simply don't need the headache.




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 282 of 285
                                 5 secrets to keeping your sanity this school year

 The school year is a far cry from those relaxing days of summer, but you don't have to let the crazy control your
life. Institute these simple changes to maintain some order, and you'll reach the following summer with a smile on
your face and your sanity intact.


Load-Date: August 28,2014


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 283 of 285
                        5 secrets to keeping your sanity this school year
                             The Poly Post: California State Polytechnic University - Pomona
                                                      August 26,2014 Tuesday


University Wire
Copyright 2014 UWIRE via U-Wire All Rights Reserved

Section: ONLINE FEATURES; Pg. 1
Length: 532 words

Body


- The summer months are over and the school year is in full swing. As a parent, this means you've traded those
lazy summer days for school sports and activities, colder temperatures and the morning rush to the bus stop. If you
feel like your home's organization is hanging on by a thread, take heart; there are some simple things you can do to
return order and make the rest of your school year run smoothly. Here are a few ideas to get you started:

* Take the hectic out of those hectic mornings. Let's be honest, the mornings are pure chaos. There's breakfast to
prepare, school supplies to collect and outfits to pick out. It's a whirlwind. However, you can return some sanity to
your mornings by accomplishing some simple tasks the night before. Before they go to bed, have your children pick
out their school outfit for the following day and pack their backpacks - this will reduce the risk of forgetting
something.

* Make snacking simple. Snacking is a mainstay for families on the run. Whether it's an addition to a lunchbox, an
option for an after school snack or something to eat at halftime, your kids' snacks need to be simple. Snack Factory
Pretzel Crisps Minis are the perfect choice for kids on the move. Pair them with nuts, dried fruit and chocolate for a
delicious snack mix, or serve them individually when you're on the go. Available in Original and Cheddar flavors,
and at just 110 calories per serving, Pretzel Crisps Minis are a better option for your children than greasy potato
chips.

* Create a homework station. As a parent, nothing is more frustrating than learning your child received a failing
grade simply because they lost their assignment. Keep your home organized and your child's assignments
accounted for by creating a designated homework area in your home. A space in your office, a desk in the kitchen
or a spot at the dining room table works great. You can even add a calendar to help your students keep track of the
due dates for larger projects.

* Adjust the bathroom routine. Of all the routines that create morning chaos, the battle for the bathroom is king.
Simply put, this space is a one-at-a-time area, and if you have more kids than bathrooms, tension will arise. You
can circumvent this by putting some of your children - or even yourself - on the evening shift when it comes to
showers. Small children or children who require less mirror time in the morning are the logical choice, but you may
want to set up a rotating schedule to keep the peace.

* Have a plan. If you have multiple kids in multiple activities, it can be impossible to keep track of who needs to be
where and when, so don't try. When your child joins a new activity, ask to see the schedule and instantly add the
appropriate dates and times to your calendar. Don't rely on your kids to remember when they need to be
somewhere; they won't remember until they are already 15 minutes late. You simply don't need the headache.

The school year is a far cry from those relaxing days of summer, but you don't have to let the crazy control your life.
Institute these simple changes to maintain some order, and you'll reach the following summer with a smile on your
face and your sanity intact.


      Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 284 of 285
                            5 secrets to keeping your sanity this school year


Load-Date: August 28,2014



 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-2 Filed 10/29/18 Page 285 of 285
